Exhibit 10.1

Published Deal CUSIP Number: 46014RAN7

Published Facility CUSIP Number: 46014RAP2

 

 

CREDIT AGREEMENT

dated as of

December 8, 2017

among

INTERNATIONAL PAPER COMPANY,

The LENDERS From Time to Time Party Hereto

and

BANK OF AMERICA, N.A.,

as Administrative Agent

 

 

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED and

BNP PARIBAS SECURITIES CORP.,

as Joint Lead Arrangers and Joint Bookrunners

$660,000,000

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

   

Page

ARTICLE I     DEFINITIONS    

SECTION 1.01 Defined Terms

  1

SECTION 1.02 Classification of Loans and Borrowings

  16

SECTION 1.03 Terms Generally

  16

SECTION 1.04 Accounting Terms and Determinations

  17 ARTICLE II     THE CREDITS    

SECTION 2.01 The Commitments

  18

SECTION 2.02 Loans and Borrowings

  18

SECTION 2.03 Requests for Borrowings

  18

SECTION 2.04 [Intentionally Omitted]

  19

SECTION 2.05 Funding of Borrowings

  19

SECTION 2.06 Interest Elections

  19

SECTION 2.07 Termination of Commitments

  20

SECTION 2.08 Repayment of Loans; Evidence of Debt

  20

SECTION 2.09 Prepayment of Loans

  21

SECTION 2.10 Fees

  22

SECTION 2.11 Interest

  22

SECTION 2.12 Alternate Rate of Interest

  23

SECTION 2.13 Increased Costs

  23

SECTION 2.14 Break Funding Payments

  24

SECTION 2.15 Taxes

  25

SECTION 2.16 [Intentionally Omitted]

  26

SECTION 2.17 Payments Generally; Pro Rata Treatment; Sharing of Setoffs

  26

SECTION 2.18 Mitigation Obligations; Replacement of Lenders

  27 ARTICLE III     REPRESENTATIONS AND WARRANTIES    

SECTION 3.01 Corporate Existence

  28

SECTION 3.02 Financial Condition

  29

SECTION 3.03 Litigation

  29

SECTION 3.04 No Breach

  29

SECTION 3.05 Corporate Action

  29

SECTION 3.06 Approvals

  29

SECTION 3.07 Use of Loans

  29

SECTION 3.08 ERISA

  30

SECTION 3.09 Taxes

  30

SECTION 3.10 Investment Company Act

  30

SECTION 3.11 Credit Agreements

  30

 

-i-



--------------------------------------------------------------------------------

   

Page

SECTION 3.12 Hazardous Materials and Environmental Matters

  30

SECTION 3.13 Full Disclosure

  31

SECTION 3.14 Anti-Terrorism Laws and Sanctions

  31 ARTICLE IV     [INTENTIONALLY OMITTED]     ARTICLE V     CONDITIONS    

SECTION 5.01 Funding Date

  32 ARTICLE VI     COVENANTS OF THE COMPANY    

SECTION 6.01 Financial Statements

  33

SECTION 6.02 Litigation

  34

SECTION 6.03 Corporate Existence, Etc.

  35

SECTION 6.04 Insurance

  35

SECTION 6.05 Use of Proceeds

  35

SECTION 6.06 Prohibition of Fundamental Changes

  35

SECTION 6.07 Limitation on Liens

  36

SECTION 6.08 Total Debt to Total Capital Ratio

  38

SECTION 6.09 Minimum Consolidated Net Worth

  38 ARTICLE VII     EVENTS OF DEFAULT     ARTICLE VIII     THE ADMINISTRATIVE
AGENT     ARTICLE IX     MISCELLANEOUS    

SECTION 9.01 Notices

  44

SECTION 9.02 Waivers; Amendments

  46

SECTION 9.03 Expenses; Indemnity; Damage Waiver

  48

SECTION 9.04 Successors and Assigns

  49

SECTION 9.05 Survival

  52

SECTION 9.06 Counterparts; Integration

  52

SECTION 9.07 Severability

  53

SECTION 9.08 Right of Setoff

  53

SECTION 9.09 Governing Law; Jurisdiction; Etc.

  53

SECTION 9.10 Waiver Of Jury Trial

  54

SECTION 9.11 Headings

  54

 

-ii-



--------------------------------------------------------------------------------

   

Page

SECTION 9.12 Treatment of Certain Information; Confidentiality

 

54

SECTION 9.13 USA PATRIOT Act

 

55

SECTION 9.14 Interest Rate Limitation

 

56

SECTION 9.15 Acknowledgement and Consent to Bail-In of EEA Financial
Institutions

 

56

 

SCHEDULE I    –      Commitments SCHEDULE II    –      Amortization Payments
SCHEDULE III    –      Material Agreements SCHEDULE IV    –      Conditions for
Novation SCHEDULE V    –      Existing Liens EXHIBIT A    –      Form of
Assignment and Assumption EXHIBIT B    –      Form of Borrowing Request EXHIBIT
C    –      Form of Interest Election Request EXHIBIT D    –      Form of
Promissory Note EXHIBIT E    –      Form of IP Guarantee EXHIBIT F    –     
Forms of Officer’s Certificates EXHIBIT G    –      Form of Solvency Certificate
EXHIBIT H    –      Form of Assumption Agreement EXHIBIT I    –      Form of JV
Facility Agreement

 

-iii-



--------------------------------------------------------------------------------

This CREDIT AGREEMENT (this “Agreement”), dated as of December 8, 2017, among
INTERNATIONAL PAPER COMPANY, a New York corporation (the “Company” or
“International Paper”), the LENDERS party hereto, and BANK OF AMERICA, N.A., as
Administrative Agent.

WHEREAS, the Company has requested that the Lenders (as hereinafter defined)
make loans to the Company in the form of term loans on the Funding Date in an
aggregate principal amount not exceeding $660,000,000.

WHEREAS, the Lenders are prepared to make such loans upon the terms and
conditions hereof.

NOW, THEREFORE, in consideration of the premises and the mutual agreements
contained herein, the parties hereto agree as follows:

ARTICLE I

DEFINITIONS

SECTION 1.01 Defined Terms. As used in this Agreement, the following terms have
the meanings specified below:

“ABR,” when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans constituting such Borrowing, is bearing interest at a rate
determined by reference to the Base Rate.

“Administrative Agent” means Bank of America, N.A., in its capacity as
Administrative Agent for the Lenders hereunder and any successor pursuant to
Article VIII.

“Administrative Agent’s Account” means an account designated by the
Administrative Agent in a notice to the Borrower and the Lenders.

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.

“Agent Party” has the meaning assigned to such term in Section 9.01(b).

“Agreement” has the meaning set forth in the introductory section.

“Anti-corruption Laws” means the United States Foreign Corrupt Practices Act of
1977 and the UK Bribery Act of 2010.

“Applicable Percentage” means, with respect to any Lender, the percentage of the
total Commitments represented by such Lender’s Commitment, and after the
Commitments have terminated or expired, the percentage of the aggregate
principal amount of Loans outstanding represented by such Lender’s Loans.

“Applicable Rate” means, for any day, the applicable rate per annum set forth
below, based upon the long-term debt ratings by Moody’s and S&P, respectively,
applicable on such date to the Index Debt:



--------------------------------------------------------------------------------

Index Debt rating

S&P/Moody’s

   Eurodollar Rate Loans      ABR Loans  

A-/A3 or above

     100.0 bps        0 bps  

BBB+/Baa1

     112.5 bps        12.5 bps  

BBB/Baa2

     125.0 bps        25.0 bps  

BBB-/Baa3

     150.0 bps        50.0 bps  

BB+/Ba1 or lower

     175.0 bps        75.0 bps  

For purposes of the foregoing, (i) if either Moody’s or S&P shall not have in
effect a rating for the Index Debt (other than by reason of the circumstances
referred to in the last sentence of this definition), then such rating agency
shall be deemed to have established a rating in the lowest category in the
schedule above; (ii) if the ratings established or deemed to have been
established by Moody’s and S&P for the Index Debt shall fall within different
categories in the schedule above, the Applicable Rate shall be based on the
higher of the two ratings; unless one of the two ratings is two or more
categories lower than the other, in which case the Applicable Rate shall be
determined by reference to the category next below that of the higher of the two
ratings; and (iii) if the ratings established or deemed to have been established
by Moody’s and S&P for the Index Debt shall be changed (other than as a result
of a change in the rating system of Moody’s or S&P), such change shall be
effective as of the date on which it is first announced by the applicable rating
agency. Each change in the Applicable Rate shall apply during the period
commencing on the effective date of such change and ending on the date
immediately preceding the effective date of the next such change. If the rating
system of Moody’s or S&P shall change, or if either such rating agency shall
cease to be in the business of rating corporate debt obligations, the Company
and the Lenders shall negotiate in good faith to amend this definition to
reflect such changed rating system or the unavailability of ratings from such
rating agency and, pending the effectiveness of any such amendment, the
Applicable Rate shall be determined by reference to the rating most recently in
effect prior to such change or cessation. The Index Debt ratings on the Funding
Date are BBB in the case of S&P and Baa2 in the case of Moody’s.

“Approved Fund” means any Person (other than a natural person) that is engaged
in making, purchasing, holding or investing in bank loans and similar extensions
of credit in the ordinary course of its business and that is administered or
managed by (a) a Lender, (b) an Affiliate of a Lender or (c) an entity or an
Affiliate of an entity that administers or manages a Lender.

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an assignee pursuant to Section 9.04, in substantially the form of
Exhibit A.

“Assumption Agreement” means an assumption agreement in substantially the form
of Exhibit H, entered into by the Company and GPI in accordance with
Section 6.06(e).

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of the Bank Recovery and Resolution Directive, the implementing law
for such EEA Member Country from time to time which is described in the EU
Bail-In Legislation Schedule.

“Bank of America” means Bank of America, N.A. and its successors.

“Bank Recovery and Resolution Directive” means Directive 2014/59/EU of the
European Parliament and of the Council of the European Union.

 

-2-



--------------------------------------------------------------------------------

“Bankruptcy Code” means title 11 of the United States Bankruptcy Code entitled
“Bankruptcy,” as now and hereafter in effect, or any successor statute.

“Base Rate” means, for any day, a fluctuating interest rate per annum equal to
the highest of (a) the Federal Funds Rate plus 1/2 of 1% (b) the rate of
interest in effect for such day as publicly announced from time to time by Bank
of America as its “prime rate”, and (c) the Eurodollar Rate plus 1.00; and if
the Base Rate shall be less than zero, such rate shall be deemed zero for
purposes of this Agreement. The “prime rate” is a rate set by Bank of America
based upon various factors including Bank of America’s costs and desired return,
general economic conditions and other factors, and is used as a reference point
for pricing some loans, which may be priced at, above, or below such announced
rate. Any change in such rate announced by Bank of America shall take effect at
the opening of business on the day specified in the public announcement of such
change.

“Basel III” means:

(a) the agreements on capital requirements, a leverage ratio and liquidity
standards contained in “Basel III: A global regulatory framework for more
resilient banks and banking systems”, “Basel III: International framework for
liquidity risk measurement, standards and monitoring” and “Guidance for national
authorities operating the countercyclical capital buffer” published by the Basel
Committee on Banking Supervision in June 2011 and December 2010, each as
amended, supplemented or restated; and

(b) any further guidance or standards published by the Basel Committee on
Banking Supervision relating to the documents referenced in clause (a) of this
definition.

“Benefit Plan” means any of (a) an “employee benefit plan” (as defined in ERISA)
that is subject to Title I of ERISA, (b) a “plan” as defined in Section 4975 of
the Code or (c) any Person whose assets include (for purposes of ERISA
Section 3(42) or otherwise for purposes of Title I of ERISA or Section 4975 of
the Code) the assets of any such “employee benefit plan” or “plan”.

“Board” means the Board of Governors of the Federal Reserve System of the United
States of America.

“Borrower” means (i) prior to the Novation, the Company, and (ii) from and after
the Novation, GPI.

“Borrowing” means (a) all ABR Loans made, converted or continued on the same
date or (b) all Eurodollar Rate Loans that have the same Interest Period.

“Borrowing Request” means a request by the Borrower in accordance with
Section 2.03 and substantially in the form of Exhibit B, or such other form as
shall be approved by the Administrative Agent.

“Business Day” means any day (a) that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed and (b) if such day relates to a Eurodollar Rate Loan, that is
also a day (other than a Saturday or Sunday) on which commercial banks are open
for general business in London.

“Capital Lease Obligations” means, as to any Person, the obligations of such
Person to pay rent or other amounts under a lease of (or other agreement
conveying the right to use) real and/or personal property which obligations are
required to be classified and accounted for as a capital lease on a balance
sheet of such Person under GAAP (including Statement of Financial Accounting
Standards No. 13 of the Financial Accounting Standards Board) and, for purposes
of this Agreement, the amount of such obligations shall be the capitalized
amount thereof, determined in accordance with GAAP (including such Statement
No. 13).

 

-3-



--------------------------------------------------------------------------------

“Change in Law” means (a) the adoption of any law, rule, treaty or regulation
after the date of this Agreement, (b) any change in any law, rule, treaty or
regulation or in the administration, implementation, interpretation or
application thereof by any Governmental Authority after the date of this
Agreement or (c) compliance by any Lender (or, for purposes of Section 2.13(b),
by any lending office of such Lender or by such Lender’s holding company, if
any) with any request, rule, guideline, requirement or directive (whether or not
having the force of law) of any Governmental Authority made or issued after the
date of this Agreement; provided, however, that notwithstanding anything herein
to the contrary, (i) the Dodd-Frank Wall Street Reform and Consumer Protection
Act and all requests, rules, guidelines, requirements and directives thereunder,
issued in connection therewith or in implementation thereof, and (ii) all
requests, rules, guidelines, requirements and directives promulgated by the Bank
for International Settlements, the Basel Committee on Banking Supervision (or
any successor or similar authority) or the United States or foreign regulatory
authorities, in each case pursuant to Basel III, shall in each case be deemed to
be a “Change in Law” regardless of the date enacted, adopted, issued or
implemented.

“Charges” has the meaning assigned to such term in Section 9.14.

“Code” means the Internal Revenue Code of 1986, as amended from time to time.

“Commitment” means, with respect to each Lender, such Lender’s commitment to
make a Loan hereunder on the Funding Date in the amount set forth on Schedule I
opposite such Lender’s name. The aggregate amount of the Lenders’ Commitments is
$660,000,000.

“Commitment Letter” means the commitment letter, dated as October 23, 2017,
among the Company, Bank of America N.A., Merrill Lynch, Pierce, Fenner & Smith
Incorporated, BNP Paribas and BNP Paribas Securities Corp, as amended, modified
or waived from time to time.

“Communications” has the meaning assigned to such term in Section 9.01(b).

“Company” has the meaning assigned to such term in the introductory section.

“Consolidated Net Worth” means, as at any time, the sum of the following for the
Company and its Consolidated Subsidiaries determined on a consolidated basis
(without duplication) in accordance with GAAP:

(a) the amount of capital stock; plus

(b) the amount of surplus and retained earnings (or, in the case of a surplus or
retained earnings deficit, minus the amount of such deficit); minus

(c) the cost of treasury shares;

provided, however, the foregoing calculation shall not take into account any
(i) impairment of goodwill arising under Accounting Standards Codification 350
regardless of whether such impairment arises prior to or after the date hereof
and (ii) election to value any Indebtedness or other liabilities at “fair
value,” as further described in Section 1.04(a).

 

-4-



--------------------------------------------------------------------------------

“Consolidated Subsidiary” means, as to any Person, each Subsidiary of such
Person (whether now existing or hereafter created or acquired) the financial
statements of which shall be (or should have been) consolidated with the
financial statements of such Person in accordance with GAAP.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

“Covered Liability” has the meaning assigned to such term in Section 9.15.

“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.

“Dollars” or “$” refers to lawful money of the United States of America.

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition
and is subject to the supervision of an EEA Resolution Authority, or (c) any
financial institution established in an EEA Member Country which is a Subsidiary
of an institution described in clause (a) or (b) of this definition and is
subject to consolidated supervision of an EEA Resolution Authority with its
parent.

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein and Norway.

“EEA Resolution Authority” means any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

“Electronic System” means any electronic system, including e-mail, e-fax,
Intralinks®, ClearPar® and any other Internet or extranet-based site, whether
such electronic system is owned, operated or hosted by the Administrative Agent
and the Issuing Bank and any of its respective Related Parties or any other
Person, providing for access to data protected by passcodes or other security
system.

“Environment” means ambient air, indoor air, surface water, sediments,
groundwater, land surface and subsurface strata, and natural resources such as
wetlands, flora and fauna.

“Environmental Laws” means the common law and any and all Federal, state, local
and foreign statutes, laws, regulations, ordinances, rules, judgments, orders,
decrees, or other governmental restrictions relating to pollution or the
protection of the Environment or to emissions, discharges, Releases or
threatened Releases of Hazardous Materials, or otherwise relating to the
manufacture, processing, distribution, use, treatment, storage, disposal,
transport, or handling of Hazardous Materials.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and the rules and regulations promulgated thereunder.

“ERISA Affiliate” means any corporation or trade or business which is a member
of the same controlled group of corporations (within the meaning of
Section 414(b) of the Code) as the Company or is under common control (within
the meaning of Section 414(c) of the Code) with the Company.

 

-5-



--------------------------------------------------------------------------------

“ERISA Event” means (a) any “reportable event,” as defined in Section 4043(c) of
ERISA or the regulations issued thereunder with respect to a Plan (other than an
event for which the 30-day notice period is waived); (b) the existence with
respect to any Plan of an “accumulated funding deficiency” (as defined in
Section 412 of the Code or Section 302 of ERISA), whether or not waived; (c) the
filing pursuant to Section 412(d) of the Code or Section 303(d) of ERISA of an
application for a waiver of the minimum funding standard with respect to any
Plan; (d) the incurrence by the Company or any of its ERISA Affiliates of any
liability under Title IV of ERISA with respect to the termination of any Plan;
(e) the receipt by the Company or any ERISA Affiliate from the PBGC or a plan
administrator of any notice relating to an intention to terminate any Plan or
Plans or to appoint a trustee to administer any Plan; (f) the incurrence by the
Company or any of its ERISA Affiliates of any liability with respect to the
withdrawal or partial withdrawal of the Company or any of its ERISA Affiliates
from any Plan or Multiemployer Plan; or (g) the receipt by the Company or any
ERISA Affiliate of any notice, or the receipt by any Multiemployer Plan from the
Company or any ERISA Affiliate of any notice, concerning the imposition upon the
Company or any of its ERISA Affiliates of Withdrawal Liability or a
determination that a Multiemployer Plan is, or is expected to be, insolvent or
in reorganization, within the meaning of Title IV of ERISA.

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor Person), as in effect
from time to time.

“Eurodollar Rate” means:

(a) for any Interest Period with respect to a Eurodollar Rate Loan, the rate per
annum equal to the London Interbank Offered Rate (“LIBOR”) or a comparable or
successor rate, which rate is approved by the Administrative Agent and the
Borrower, as published on the applicable Bloomberg screen page (or such other
commercially available source providing such quotations as may be designated by
the Administrative Agent from time to time) at approximately 11:00 a.m., London
time, two Business Days prior to the commencement of such Interest Period, for
Dollar deposits (for delivery on the first day of such Interest Period) with a
term equivalent to such Interest Period; and

(b) for any interest calculation with respect to a Base Rate Loan on any date,
the rate per annum equal to LIBOR, at or about 11:00 a.m., London time
determined two Business Days prior to such date for Dollar deposits with a term
of one month commencing that day; and

(c) if the Eurodollar Rate shall be less than zero, such rate shall be deemed
zero for purposes of this Agreement;

provided that to the extent a comparable or successor rate is approved by the
Administrative Agent and the Borrower in connection herewith, the approved rate
shall be applied in a manner consistent with market practice; provided, further
that to the extent such market practice is not administratively feasible for the
Administrative Agent, such approved rate shall be applied in a manner as
otherwise reasonably determined by the Administrative Agent.

“Eurodollar Rate Loan” means a Loan that bears interest at a rate based on
clause (a) of the definition of “Eurodollar Rate.”

“Event of Default” has the meaning assigned to such term in Article VII.

“Exchange Act” means the Securities Exchange Act of 1934, as amended from time
to time.

 

-6-



--------------------------------------------------------------------------------

“Excluded Liability” means any liability that is excluded under the Bail-In
Legislation from the scope of any Bail-In Action, including, without limitation,
any liability excluded pursuant to Article 44 of the Bank Recovery and
Resolution Directive.

“Excluded Taxes” means, with respect to the Administrative Agent, any Lender or
any other recipient of any payment to be made by or on account of any obligation
of the Borrower hereunder, (a) income or franchise taxes imposed on (or measured
by) its net income by the United States of America, or by the jurisdiction under
the laws of which such recipient is organized or in which its principal office
is located or, in the case of any Lender, in which its applicable lending office
is located, (b) any branch profits taxes imposed by the United States of America
or any similar tax imposed by any other jurisdiction in which the Borrower is
located, (c) any taxes imposed on a Foreign Lender or the Administrative Agent
as a result of such Lender’s or the Administrative Agent’s (in the event the
Lender acting as the Administrative Agent is a Foreign Lender) failure to comply
with FATCA and (d) in the case of a Foreign Lender (other than an assignee
pursuant to a request by the Borrower under Section 2.18(b)), any withholding
tax resulting from any law, rule, regulation or other requirement in effect at
the time such Foreign Lender becomes a party to this Agreement or is
attributable to such Foreign Lender’s failure or inability to comply with
Section 2.15(e), except to the extent that such Foreign Lender’s assignor (if
any) was entitled, at the time of assignment, to receive additional amounts from
the Borrower with respect to such withholding tax pursuant to Section 2.15(a).

“Existing GPI Facilities” means the Second Amended and Restated Credit Agreement
of GPI and certain subsidiaries, dated as of October 1, 2014, as amended and in
effect on or prior to the Funding Date.

“FATCA” means Sections 1471 through 1474 of the Code, as in effect as of the
date of this Agreement (or any amended or successor version that is
substantially comparable and not materially more onerous to comply with), any
current or future regulations or official interpretations thereof, any agreement
entered into pursuant to Section 1471(b)(1) of the Code, any intergovernmental
agreement entered into between the United States and a non-U.S. jurisdiction in
connection with any of the foregoing and any fiscal or regulatory legislation,
rules or official practices adopted pursuant to any such intergovernmental
agreement.

“Federal District Court” has the meaning assigned to such term in
Section 9.09(b)(i).

“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System, as published by the Federal Reserve Bank
of New York on the Business Day next succeeding such day; provided that (a) if
such day is not a Business Day, the Federal Funds Rate for such day shall be
such rate on such transactions on the next preceding Business Day as so
published on the next succeeding Business Day, and (b) if no such rate is so
published on such next succeeding Business Day, the Federal Funds Rate for such
day shall be the average rate (rounded upward, if necessary, to a whole multiple
of 1/100 of 1%) charged to Bank of America on such day on such transactions as
determined by the Administrative Agent. Notwithstanding the foregoing, in no
event will the Federal Funds Rate be less than 0.00%.

“Fee Letter” means the Fee Letter, dated as of October 24, 2017, among the
Company, Bank of America N.A., Merrill Lynch, Pierce, Fenner & Smith
Incorporated, BNP Paribas and BNP Paribas Securities Corp, as amended, modified
or waived from time to time.

“Foreign Jurisdiction” means any jurisdiction other than the United States of
America, a State thereof, the District of Columbia or any political subdivision
of any of the foregoing.

 

-7-



--------------------------------------------------------------------------------

“Foreign Lender” means a Lender that is organized under the laws of a Foreign
Jurisdiction.

“Funding Date” means the date on which the conditions specified in Section 5.01
are satisfied (or waived in accordance with Section 9.02).

“GAAP” means generally accepted accounting principles applied on a basis
consistent with those which, in accordance with Section 1.04, are to be used in
making the calculations for purposes of determining compliance with the terms of
this Agreement.

“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government and any
group or body charged with setting financial accounting or regulatory capital
rules or standards (including, without limitation, the Financial Accounting
Standards Board, the Bank for International Settlements or the Basel Committee
on Banking Supervision or any successor or similar authority to any of the
foregoing).

“GPI” means Graphic Packaging International, LLC, a Delaware limited liability
company.

“Graphic Packaging Contribution” means the direct or indirect contribution by
Graphic Packaging Holding of all of the equity interests of GPI and its
subsidiaries to the Joint Venture such that, after giving effect thereto, the
Joint Venture will own, directly or indirectly, all of the equity interests of
each subsidiary of GPI.

“Graphic Packaging Holding” means Graphic Packaging Holding Company, a Delaware
corporation.

“Graphic Packaging Holding Financial Statements” means (i) the consolidated
balance sheets of Graphic Packaging Holding and its Consolidated Subsidiaries as
at December 31, 2014, December 31, 2015 and December 31, 2016 and the related
consolidated statements of operations, cash flows and changes in common
shareholders’ equity of Graphic Packaging Holding and its Consolidated
Subsidiaries for the three fiscal years ended December 31, 2016, with the
opinion thereon of Ernst & Young LLP and (ii) the unaudited consolidated balance
sheets and related statements of operations, cash flows and stockholders’ equity
of Graphic Packaging Holding and its Consolidated Subsidiaries for the fiscal
quarters ended March 31, 2017, June 30, 2017 and September 30, 2017.

“Guarantee” means a guarantee, an endorsement, a contingent agreement to
purchase or to furnish funds for the payment or maintenance of, or otherwise to
be or become contingently liable under or with respect to, the Indebtedness,
other obligations, net worth, working capital or earnings of any Person, or a
guarantee of the payment of dividends or other distributions upon the stock of
any corporation, or an agreement to purchase, sell or lease (as lessee or
lessor) property, products, materials, supplies or services primarily for the
purpose of enabling a debtor to make payment of his, her or its obligations or
an agreement to assure a creditor against loss, and including causing a bank to
open a letter of credit for the benefit of another Person, but excluding
endorsements for collection or deposit in the ordinary course of business. The
terms “Guarantee” and “Guaranteed” used as a verb shall have a correlative
meaning.

“Guaranteed Obligations” means the unpaid principal of and interest (including
any interest, fees, costs or charges that would accrue but for the provisions of
the Bankruptcy Code after any bankruptcy or insolvency petition under the
Bankruptcy Code, regardless of whether allowed or allowable in such proceeding)
on the Loans made by the Lenders to, and the promissory notes held by the
Lenders pursuant to Section 2.08(f) of, the Borrower and all other monetary
obligations, including fees, costs, expenses and

 

-8-



--------------------------------------------------------------------------------

indemnities, whether primary, secondary, direct, contingent, fixed or otherwise
(including monetary obligations incurred during the pendency of any bankruptcy,
insolvency, receivership or other similar proceeding, regardless of whether
allowed or allowable in such proceeding) of the Borrower and all other amounts
from time to time owing to the Lenders or the Administrative Agent by the
Borrower under this Agreement, in each case strictly in accordance with the
terms thereof.

“Guarantor” means the Company from and after the Novation until release of the
IP Guarantee in accordance with its terms.

“Hazardous Materials” means any materials, substances, chemicals, wastes,
constituents, compounds, pollutants, or contaminants, in any form, including
crude oil, petroleum or petroleum distillates, asbestos, or asbestos-containing
materials, regulated, or which can give rise to liability, under any
Environmental Law.

“Impacted Loans” has the meaning assigned to such term in Section 2.12(a).

“Indebtedness” means, as to any Person: (a) indebtedness created, issued or
incurred by such Person for borrowed money (whether by loan or the issuance and
sale of debt securities); (b) obligations of such Person to pay the deferred
purchase or acquisition price of property or services, other than trade accounts
payable (other than for borrowed money) arising, and accrued expenses incurred,
in the ordinary course of business so long as such trade accounts payable are
payable within 90 days of the date the respective goods are delivered or the
respective services are rendered; (c) indebtedness of others secured by a Lien
on the property of such Person, whether or not the respective indebtedness so
secured has been assumed by such Person; (d) obligations of such Person in
respect of letters of credit or similar instruments issued or accepted by banks
and other financial institutions for the account of such Person; (e) Capital
Lease Obligations of such Person; and (f) Indebtedness of others Guaranteed by
such Person. Notwithstanding anything herein to the contrary, and solely for
purposes of calculating the ratio of Total Debt to Total Capital set forth in
Section 6.08, “Indebtedness” shall exclude all Nonrecourse Financial Liabilities
of Special Purpose Entities as defined in the Company’s financial statements
most recently delivered pursuant to Section 6.01 (or, if prior to the date of
the delivery of the first financial statements to be delivered pursuant to
Section 6.01(a) or (b), the most recent financial statements referred to in
Section 3.02).

“Indemnified Taxes” means Taxes, other than Excluded Taxes, imposed on any
payment made by or on account of the Borrower hereunder.

“Indemnitee” has the meaning assigned to such term in Section 9.03(b).

“Index Debt” means senior, unsecured, long-term debt securities of the Company
that are not guaranteed by any other Person or subject to any other credit
enhancement.

“Ineligible Institution” means (a) a natural person, (b) an Obligor, any of its
Subsidiaries or any of its Affiliates, or (c) a company, investment vehicle or
trust for, or owned and operated for the primary benefit of, a natural person or
relative(s) thereof.

“Information” has the meaning assigned to such term in Section 9.12(b).

“Intercreditor Agreement” has the meaning assigned to such term in the JV
Facility Agreement.

 

-9-



--------------------------------------------------------------------------------

“Interest Election Request” means a request by the Borrower to convert or
continue a Borrowing in accordance with Section 2.06, substantially in the form
of Exhibit C, or such other form as shall be approved by the Administrative
Agent.

“Interest Payment Date” means (i) the Springing Date, if any, (ii) the Maturity
Date and (iii) (a) with respect to any ABR Loan, the last Business Day of March,
June, September and December in each year, commencing with the first such day
after the Funding Date and (b) with respect to any Eurodollar Rate Loan, the
last day of each Interest Period therefor and, in the case of any Interest
Period for a Eurodollar Rate Loan that is more than three months long, each day
prior to the last day of such Interest Period that occurs at intervals of three
months after the first day of such Interest Period.

“Interest Period” means as to each Eurodollar Rate Loan, the period commencing
on the date such Eurodollar Rate Loan is disbursed or converted to or continued
as a Eurodollar Rate Loan and ending on the date that is one week or one, two,
three or six months thereafter (in each case, subject to availability), as
selected by the Borrower in its Borrowing Request, or such other period that is
twelve months or less requested by the Borrower and consented to by all the
Lenders; provided that:

(i) any Interest Period that would otherwise end on a day that is not a Business
Day shall be extended to the next succeeding Business Day unless, in the case of
a Eurodollar Rate Loan, such Business Day falls in another calendar month, in
which case such Interest Period shall end on the next preceding Business Day;

(ii) any Interest Period pertaining to a Eurodollar Rate Loan that begins on the
last Business Day of a calendar month (or on a day for which there is no
numerically corresponding day in the calendar month at the end of such Interest
Period) shall end on the last Business Day of the calendar month at the end of
such Interest Period;

(iii) no Interest Period shall extend beyond the Maturity Date; and

(iv) prior to the Springing Date Deadline, no Interest Period shall be greater
than one week.

“International Paper” has the meaning assigned to such term in the introductory
section.

“IP Contribution” means the direct or indirect contribution by the Company of
its North American consumer packaging business to the Joint Venture, which will
in turn contribute such business to GPI, pursuant to the Transaction Agreement.

“IP Guarantee” means a Guarantee in substantially the form of Exhibit E, entered
into by the Company in accordance with Section 6.06(e).

“IPISA” means International Paper Investments S.A., a French corporation.

“Joint Venture” means Graphic Packaging International Partners, LLC (f/k/a
Gazelle Newco LLC), a Delaware limited liability company.

“JV Closing Date” means the date of the consummation of each of the IP
Contribution and the Graphic Packaging Contribution pursuant to the Transaction
Agreement.

“JV Closing Date Fee Letter” has the meaning assigned to such term in
Section 6(l) of Schedule IV hereto.

 

-10-



--------------------------------------------------------------------------------

“JV Facility Agreement” means the amended and restated credit agreement, to be
executed and delivered on the JV Closing Date and effective as of the Springing
Date, among GPI, as borrower, the Administrative Agent and the Lenders, in
substantially the form of Exhibit I (as such Exhibit I may be amended pursuant
to Section 9.02(c)), including schedules thereto that are substantially
identical to the schedules attached to the Existing GPI Facilities (after giving
effect to any amendment to or amendment and restatement of the Existing GPI
Facilities entered into and in effect on or prior to the JV Closing Date)).

“JV Facility Collateral” means the “Collateral” as defined in the JV Facility
Agreement.

“JV Facility Guarantee and Collateral Agreement” means the “Guarantee and
Collateral Agreement” as defined in the JV Facility Agreement.

“JV Facility Guarantors” means the “Guarantors” as defined in the JV Facility
Agreement.

“JV Facility Loan Documents” means the “Loan Documents” as defined in the JV
Facility Agreement.

“JV Facility Loan Parties” means GPI and each of the JV Facility Guarantors.

“JV Facility Security Documents” means the “Security Documents” as defined in
the JV Facility Agreement.

“Kwidzyn” means International Paper—Kwidzyn sp. z o.o., a Polish joint stock
company.

“Kwidzyn Entity” means (i) Kwidzyn, (ii) Kwidzyn France, as long as it holds no
assets other than (A) interests in Kwidzyn, (B) cash and cash equivalents and
(C) “political risk” insurance policies with respect to Kwidzyn, and
(iii) International Paper Investments (Poland), Inc., a Delaware corporation, as
long as it holds no assets other than (A) interests in and contracts with
Kwidzyn, (B) unless Kwidzyn France is not then a Kwidzyn Entity, interests in
Kwidzyn France and (C) cash and cash equivalents.

“Kwidzyn France” means Celouse et Papiers de Pologne, S.A., a French
corporation.

“Lead Arrangers” means Merrill Lynch, Pierce, Fenner & Smith Incorporated and
BNP Paribas Securities Corp., in their capacity as joint lead arrangers and
joint bookrunners in respect of the credit facility hereunder.

“Lenders” means the Persons listed on Schedule I and any other Person that shall
have become a party hereto pursuant to an Assignment and Assumption, other than
any such Person that ceases to be a party hereto pursuant to an Assignment and
Assumption.

“LIBOR” when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans constituting such Borrowing, bears interest at a rate
determined by reference to the Eurodollar Rate.

“Lien” means, with respect to any asset, any mortgage, lien, pledge, charge,
security interest or encumbrance of any kind in respect of such asset. For
purposes of this Agreement, the Company or any of its Subsidiaries shall be
deemed to own subject to a Lien any asset which it has acquired or holds subject
to the interest of a vendor or lessor under any conditional sale agreement,
capital lease or other title retention agreement relating to such asset.

 

-11-



--------------------------------------------------------------------------------

“Loan Documents” means (i) prior to the Novation, this Agreement and any
promissory notes executed and delivered pursuant to Section 2.08(f), and
(ii) from and after the Novation, this Agreement, any promissory notes executed
and delivered pursuant to Section 2.08(f), the Assumption Agreement and the IP
Guarantee (until such time as terminated by its terms).

“Loans” means the loans made by the Lenders to the Borrower pursuant to
Section 2.01 of this Agreement.

“Margin Stock” means margin stock within the meaning of Regulations U and X.

“Material Adverse Effect” means a material adverse change in, or material
adverse effect on, the business, results of operations or financial condition of
the Company and its Subsidiaries, taken as a whole.

“Material Subsidiary” means any Subsidiary of the Company (other than any
Special Purpose Entity, or equivalent term, as defined in the Company’s
financial statements most recently delivered pursuant to Section 6.01 (or, if
prior to the date of the delivery of the first financial statements to be
delivered pursuant to Section 6.01(a) or (b), the most recent financial
statements referred to in Section 3.02)) (i) which, as of the most recent fiscal
quarter of the Company, for the period of four consecutive fiscal quarters then
ended, for which financial statements have been delivered pursuant to
Section 6.01 (or, if prior to the date of the delivery of the first financial
statements to be delivered pursuant to Section 6.01(a) or (b), the most recent
financial statements referred to in Section 3.02), contributed greater than ten
percent (10%) of consolidated revenues for such period or (ii) which contributed
greater than ten percent (10%) of Total Assets as of such date; provided that,
if the aggregate amount of consolidated revenues or Total Assets attributable to
all Subsidiaries that are not Material Subsidiaries exceeds twenty percent (20%)
of consolidated revenues for any such period or twenty percent (20%) of Total
Assets as of the end of any such fiscal quarter, the Company (or, in the event
the Company has failed to do so within ten days after delivery of the most
recent financial statements pursuant to Section 6.01, the Administrative Agent)
shall designate sufficient Subsidiaries as “Material Subsidiaries” to eliminate
such excess, and such designated Subsidiaries shall for all purposes of this
Agreement constitute Material Subsidiaries until, with respect to any such
Subsidiary, (x) (i) such Subsidiary no longer needs to constitute a “Material
Subsidiary” in order for the requirements in this proviso to be satisfied or
(ii) the circumstances described in this proviso are no longer applicable and
(y) the Company shall have notified the Administrative Agent of the foregoing.

“Maturity Date” means December 8, 2022 (and if such date is not a Business Day,
then the next preceding Business Day); provided, however, that, if the maturity
date of the term loans under the Existing GPI Facilities is extended on or prior
to the JV Closing Date to a date that is not later than January 31, 2023, the
Maturity Date of the Loans shall be automatically extended on the JV Closing
Date to the maturity date of the term loans under the Existing GPI Facilities as
so extended (and if such date is not a Business Day, then the next preceding
Business Day).

“Maximum Rate” has the meaning assigned to such term in Section 9.14.

“MNPI” has the meaning assigned to such term in Section 9.01(c).

“Moody’s” means Moody’s Investors Service, Inc.

“Multiemployer Plan” means a multiemployer plan defined as such in Section 3(37)
of ERISA to which contributions have been made by the Company or any ERISA
Affiliate and which is covered by Title IV of ERISA.

 

-12-



--------------------------------------------------------------------------------

“New York Courts” has the meaning assigned to such term in Section 9.09(b)(i).

“New York Supreme Court” has the meaning assigned to such term in
Section 9.09(b)(i).

“Notice” has the meaning assigned to such term in Section 9.01(b).

“Novation” means the assumption by novation by GPI on the JV Closing Date, if
any, of all of the rights and obligations of the Company as the Borrower under
this Agreement pursuant to the Assumption Agreement, subject only to
satisfaction or waiver (in accordance with Section 9.02) of the conditions set
forth in Schedule IV.

“Obligors” means the Borrower and the Guarantor, if any.

“Other Taxes” means any and all present or future stamp, registration, filing,
court or documentary Taxes or any other excise or property Taxes arising from
any payment made hereunder or from the execution, delivery or enforcement of, or
otherwise with respect to, this Agreement, excluding any stamp duty,
registration tax or other similar Taxes payable in respect of any assignment or
transfer by a Lender of its rights and/or obligations under this Agreement
(other than an assignment at the Borrower’s request pursuant to Section 2.18).

“Participant” has the meaning assigned to such term in Section 9.04(c)(i).

“Participant Register” has the meaning assigned to such term in
Section 9.04(c)(ii).

“Patriot Act” means the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed
into law October 26, 2001)).

“PBGC” means the Pension Benefit Guaranty Corporation or any entity succeeding
to any or all of its functions under ERISA.

“Permits” has the meaning assigned to such term in Section 3.12(a)(i).

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Plan” means any employee benefit or other plan established or maintained by the
Company or any ERISA Affiliate and which is covered by Title IV of ERISA, other
than a Multiemployer Plan.

“Platform” has the meaning assigned to such term in Section 9.01(b).

“Private Sider Communications” has the meaning assigned to such term in
Section 9.01(c).

“Private Siders” has the meaning assigned to such term in Section 9.01(c).

“Pro Forma Financial Statements” means the unaudited pro forma condensed balance
sheet of GPI and its Consolidated Subsidiaries as of September 30, 2017 and the
related unaudited pro forma condensed statement of EBITDA of GPI and its
Consolidated Subsidiaries for the twelve-month period ended on September 30,
2017, in each case after giving effect to the Transactions as if they had
occurred on the last day of such period in the case of the balance sheet and as
of the beginning of such period in the case of the statement of operations.

“Project Assets” has the meaning assigned to such term in Section 6.07(h).

 

-13-



--------------------------------------------------------------------------------

“Project Indebtedness” means (i) Indebtedness of any Kwidzyn Entity,
(ii) Indebtedness of the Company, IPISA or International Paper S.A., a French
corporation, that constitutes Indebtedness of such Person due solely to the
pledge, on a non-recourse basis, by such Person of Indebtedness or capital stock
of any Kwidzyn Entity held by such Person to secure Indebtedness of any Kwidzyn
Entity to any other Person or Persons or (iii) Indebtedness of the Company or
any Subsidiary incurred to finance the acquisition, construction or development
of Project Assets (as defined in Section 6.07(h)); provided in the case of this
clause (iii) that (x) such Indebtedness is non-recourse to any other assets and
(y) the aggregate principal amount of such Indebtedness may at no time exceed
$200,000,000.

“PTE” means a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.

“Public Sider Communications” has the meaning assigned to such term in
Section 9.01(c).

“Public Siders” has the meaning assigned to such term in Section 9.01(c).

“Register” has the meaning assigned to such term in Section 9.04(b)(iv).

“Regulations U and X” means, respectively, Regulations U and X of the Board (or
any successor), as the same may be amended or supplemented from time to time.

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, agents and
advisors of such Person and such Person’s Affiliates.

“Release” means any release, spill, emission, leaking, dumping, injection,
pouring, deposit, disposal, discharge, dispersal, leaching or migration into or
through the Environment, or from, into or through any building or structure.

“Removal Effective Date” has the meaning assigned to such term in the sixth
paragraph of Article VIII.

“Required Lenders” means, at any time, Lenders holding at such time in excess of
50% of the aggregate amount of Loans then outstanding.

“Requirements of Law” means, collectively, any and all requirements of any
Governmental Authority including any and all laws, judgments, orders, decrees,
ordinances, rules, regulations, statutes or case law.

“Responsible Officer” means the chief executive officer, president, chief
financial officer, treasurer, assistant treasurer or controller of an Obligor,
and solely for purposes of the delivery of incumbency certificates pursuant to
Section 5.01(a), the secretary or any assistant secretary of the Borrower and,
solely for purposes of notices given pursuant to Article II, any other officer
or employee of an Obligor so designated by any of the foregoing officers in a
notice to the Administrative Agent or any other officer or employee of such
Obligor designated in or pursuant to an agreement between such Obligor and the
Administrative Agent. Any document delivered hereunder that is signed by a
Responsible Officer of an Obligor shall be conclusively presumed to have been
authorized by all necessary corporate or other action on the part of such
Obligor and such Responsible Officer shall be conclusively presumed to have
acted on behalf of such Obligor.

“S&P” means Standard & Poor’s Ratings Services, a Division of The McGraw-Hill
Companies, Inc.

 

-14-



--------------------------------------------------------------------------------

“Sanctions” has the meaning assigned to such term in Section 3.14.

“Springing Date” means a Business Day to be specified by the Company (upon at
least three Business Days’ prior written notice to the Administrative Agent)
that occurs following the first Interest Payment Date hereunder after the JV
Closing Date (but in any event not less than seven calendar days after the JV
Closing Date nor more than ten calendar days after the JV Closing Date), subject
only to the satisfaction or waiver (in accordance with Section 9.02) of the
conditions precedent set forth in Section 6 of the JV Facility Agreement.

“Springing Date Deadline” means the earliest of (i) date which is ten calendar
days after the JV Closing Date, (ii) the termination of the Transaction
Agreement and (iii) June 30, 2018.

“Subsidiary” means, as to any Person, (a) any corporation in which such Person
and/or one or more Subsidiaries of such Person shall have an ownership interest
representing at least a majority of the outstanding shares of stock whose class
or classes have by the terms thereof ordinary voting power to elect a majority
of the board of directors of such corporation (whether directly or indirectly)
or (b) any partnership or other entity in which such Person and/or one or more
Subsidiaries of such Person shall have an ownership interest representing more
than 50% of the ordinary voting power. “Wholly Owned Subsidiary” means any
Subsidiary of which all of such shares or ownership interests, other than (in
the case of a corporation) directors’ qualifying shares, are owned or controlled
by such Person and/or one or more Wholly Owned Subsidiaries of such Person.

“Tangible Assets” means, at any time, Total Assets minus the sum of the items
identified in clause (c) of the definition in this Section 1.01 of the term
“Tangible Net Worth.”

“Tangible Net Worth” means, as at any time, the sum of the following for the
Company and its Consolidated Subsidiaries determined on a consolidated basis
(without duplication) in accordance with GAAP:

(a) the amount of capital stock; plus

(b) the amount of surplus and retained earnings (or, in the case of a surplus or
retained earnings deficit, minus the amount of such deficit); minus

(c) the sum of the following: cost of treasury shares and the book value of all
assets of the Company and its Consolidated Subsidiaries which should be
classified as intangibles (without duplication of deductions in respect of items
already deducted in arriving at surplus and retained earnings) but in any event
including goodwill, research and development costs, trademarks, trade names,
copyrights, patents and franchises, unamortized debt discount and expense, and
any write-up in the book value of assets resulting from a revaluation thereof
subsequent to December 31, 2003 (other than any write-up, at the time of its
acquisition, in the book value of any asset acquired subsequent to December 31,
2003).

“Taxes” means any and all present or future taxes, levies, imposts, duties,
deductions, charges and similar fees, assessments or withholdings imposed by any
Governmental Authority, including any interest, penalties or additions to tax
applicable thereto.

“Total Assets” means, at any time, the total assets of the Company and its
Consolidated Subsidiaries at such time determined on a consolidated basis
(without duplication) in accordance with GAAP. Notwithstanding anything herein
to the contrary, Total Assets shall exclude Financial Assets of Special Purpose
Entities as defined in the Company’s financial statements most recently
delivered pursuant to Section 6.01 (or, if prior to the date of the delivery of
the first financial statements to be delivered pursuant to Section 6.01(a) or
(b), the most recent financial statements referred to in Section 3.02).

 

-15-



--------------------------------------------------------------------------------

“Total Capital” means, at any date, Consolidated Net Worth plus Total Debt each
determined as of such date.

“Total Debt” means, at any time, the aggregate outstanding principal amount of
all Indebtedness of the Company and its Consolidated Subsidiaries at such time
determined on a consolidated basis (without duplication) in accordance with
GAAP.

“Transaction Agreement” means the Transaction Agreement, dated as of October 23,
2017, by and among the Company, Graphic Packaging Holding, the Joint Venture and
GPI, together with all exhibits and schedules thereto.

“Transactions” means, collectively, (a) the execution and delivery of this
Agreement, the borrowings hereunder on the Funding Date and the use of proceeds
thereof, (b) the IP Contribution, the Graphic Packaging Contribution, the
Novation and the execution and delivery of the IP Guarantee on the JV Closing
Date, (c) the effectiveness of the JV Facility Loan Documents and the release of
the IP Guarantee on the Springing Date and (d) the payment of all fees,
commissions and expenses in connection with the foregoing.

“Type,” when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans constituting such Borrowing, is
determined by reference to the Eurodollar Rate, the Base Rate.

“Wholly Owned Subsidiary” has the meaning assigned to such term in the
definition of “Subsidiary.”

“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

SECTION 1.02 Classification of Loans and Borrowings. For purposes of this
Agreement, Loans may be classified and referred to by Type (e.g., a “Eurodollar
Rate Loan”). Borrowings also may be classified and referred to by Type (e.g., a
“Eurodollar Rate Borrowing”).

SECTION 1.03 Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include,” “includes” and “including” shall
be deemed to be followed by the phrase “without limitation.” The word “will”
shall be construed to have the same meaning and effect as the word “shall.” The
word “law” shall be construed as referring to all statutes, rules, regulations,
codes and other laws (including official rulings and interpretations thereunder
having the force of law), and all judgments, orders and decrees, of all
Governmental Authorities. Unless the context requires otherwise (a) any
definition of or reference to any agreement, instrument or other document herein
shall be construed as referring to such agreement, instrument or other document
as from time to time amended, restated, supplemented or otherwise modified
(subject to any

 

-16-



--------------------------------------------------------------------------------

restrictions on such amendments, restatements, supplements or modifications set
forth herein), (b) any reference herein to any Person shall be construed to
include such Person’s successors and permitted assigns (subject to any
restrictions on assignment set forth herein), (c) the words “herein,” “hereof”
and “hereunder,” and words of similar import, shall be construed to refer to
this Agreement in its entirety and not to any particular provision hereof,
(d) all references herein to Articles, Sections, Exhibits and Schedules shall be
construed to refer to Articles and Sections of, and Exhibits and Schedules to,
this Agreement and (e) the words “asset” and “property” shall be construed to
have the same meaning and effect and to refer to any and all tangible and
intangible assets and properties, including cash, securities, accounts and
contract rights.

SECTION 1.04 Accounting Terms and Determinations.

(a) Accounting Terms. Except as otherwise expressly provided herein, all terms
of an accounting or financial nature shall be construed in accordance with GAAP,
as in effect from time to time; provided that, if the Company notifies the
Administrative Agent that the Company requests an amendment to any provision
hereof to eliminate the effect of any change occurring after the date hereof in
GAAP or in the application thereof on the operation of such provision (or if the
Administrative Agent notifies the Obligors that the Required Lenders request an
amendment to any provision hereof for such purpose), regardless of whether any
such notice is given before or after such change in GAAP or in the application
thereof, then such provision shall be interpreted on the basis of GAAP as in
effect and applied immediately before such change shall have become effective
until such notice shall have been withdrawn or such provision amended in
accordance herewith. Notwithstanding any other provision contained herein, all
terms of an accounting or financial nature used herein shall be construed, and
all computations of amounts and ratios referred to herein shall be made
(i) without giving effect to any election under Accounting Standards
Codification 825-10-25 (or any other Accounting Standards Codification or
Financial Accounting Standard having a similar result or effect) to value any
Indebtedness or other liabilities of the Company or any of its Subsidiaries at
“fair value,” as defined therein, (ii) without giving effect to any treatment of
Indebtedness in respect of convertible debt instruments under Accounting
Standards Codification 470-20 (or any other Accounting Standards Codification or
Financial Accounting Standard having a similar result or effect) to value any
such Indebtedness in a reduced or bifurcated manner as described therein, and
such Indebtedness shall at all times be valued at the full stated principal
amount thereof, (iii) the accounting for operating leases and capital leases
under GAAP as in effect on the date hereof (including, without limitation,
Accounting Standards Codification 840) shall apply for the purposes of
determining compliance with the provisions of this Agreement, including the
definition of Capital Lease Obligations and (iv) the accounting principles with
respect to balance sheet offsetting under GAAP as in effect on the date hereof
(including, without limitation, Accounting Standards Codification 210) shall
apply for purposes of determining compliance with the provisions of this
Agreement.

(b) Descriptions of Material Variations. The Company shall deliver to the
Lenders at the same time as the delivery of any annual or quarterly financial
statement under Section 6.01 a description in reasonable detail of any material
variation between the application of accounting principles employed in the
preparation of such statement and the application of accounting principles
employed in the preparation of the next preceding annual or quarterly financial
statements as to which no objection has been made in accordance with the last
sentence of paragraph (a) above and reasonable estimates of the difference
between such statements arising as a consequence thereof.

(c) Changes of Fiscal Years. To enable the ready and consistent determination of
compliance with the covenants set forth in Article VI, the Company will not
change the last day of its fiscal year from December 31 of each year, or the
last days of the first three fiscal quarters in each of its fiscal years from
March 31, June 30 and September 30 of each year, respectively, without giving
prior notice of such change to each Lender and the Administrative Agent.

 

-17-



--------------------------------------------------------------------------------

ARTICLE II

THE CREDITS

SECTION 2.01 The Commitments. Subject to the terms and conditions set forth
herein, each Lender (severally and not jointly) agrees to make a Loan to the
Borrower on the Funding Date in a principal amount not to exceed its Commitment.
Amounts paid or prepaid in respect of the Loans may not be reborrowed.

SECTION 2.02 Loans and Borrowings.

(a) Obligations of Lenders. Each Loan shall be made as part of a Borrowing
consisting of Loans of the same Type made by the Lenders ratably in accordance
with their respective Commitments. The failure of any Lender to make any Loan
required to be made by it shall not relieve any other Lender of its obligations
hereunder; provided that the Commitments of the Lenders are several and no
Lender shall be responsible for the failure of any other Lender to make Loans as
required.

(b) Minimum Amounts; Limitation on Number of Borrowings. Each Borrowing shall be
in an aggregate amount of $15,000,000 or a larger multiple of $1,000,000;
provided that an ABR Borrowing may be in an aggregate amount that is equal to
the remaining principal amount of the Loans. Borrowings of more than one Type
may be outstanding at the same time; provided that there shall not at any time
be more than a total of five Eurodollar Rate Borrowings outstanding.

(c) Limitations on Lengths of Interest Periods. Notwithstanding any other
provision of this Agreement, the Borrower shall not be entitled to request, or
to elect to convert to or continue as a Eurodollar Rate Borrowing, any Borrowing
if the Interest Period requested therefor would end after the Maturity Date.

SECTION 2.03 Requests for Borrowings. To request the borrowing of Loans on the
Funding Date, the Borrower shall deliver a written Borrowing Request signed by
the Borrower to the Administrative Agent, not later than 11:00 a.m., New York
City time, two (2) Business Days before the date of the proposed Borrowing, in
the case of a Eurodollar Rate Borrowing, and not later than 8:00 a.m., New York
City time, on the Funding Date, in the case of an ABR Borrowing. Such Borrowing
Request shall be revocable subject to compensation of each Lender for its loss,
cost and expense attributable to such Borrowing Request in accordance with
Section 2.14. Each such Borrowing Request shall specify the following
information in compliance with Section 2.02:

(i) the aggregate principal amount of the requested Borrowing;

(ii) the date of such Borrowing, which shall be a Business Day;

(iii) whether such Borrowing is to be an ABR Borrowing or a Eurodollar Rate
Borrowing;

(iv) in the case of a Eurodollar Rate Borrowing, the Interest Period therefor,
which shall be a period contemplated by the definition of the term “Interest
Period” and permitted under Section 2.02(c); and

(v) the location and number of the account to which funds are to be disbursed,
which shall comply with the requirements of Section 2.05.

 

-18-



--------------------------------------------------------------------------------

If no election as to the Type of Borrowing is specified, then the requested
Borrowing shall be an ABR Borrowing. If no Interest Period is specified with
respect to any requested Eurodollar Rate Borrowing, the Borrower will be deemed
to have selected an Interest Period with a duration of (x) in the case of any
Interest Period beginning prior to the Springing Date Deadline, one week or
(y) in the case of any beginning on or after the Springing Date Deadline, one
month. Promptly following receipt of a Borrowing Request in accordance with this
Section 2.03, the Administrative Agent shall advise each Lender of the details
thereof and of the amount of such Lender’s Loan to be made as part of the
requested Borrowing.

SECTION 2.04 [Intentionally Omitted].

SECTION 2.05 Funding of Borrowings.

(a) Funding by Lenders. Each Lender shall make each Loan to be made by it
hereunder on the Funding Date by wire transfer of immediately available funds by
10:00 a.m., New York City time, to the account of the Administrative Agent
designated by it for such purpose by notice to the Lenders. The Administrative
Agent will make such Loans available to the Borrower by promptly crediting the
amounts so received, in like funds, to an account designated by the Borrower in
the Borrowing Request.

(b) Presumption by the Administrative Agent. Unless the Administrative Agent
shall have received notice from a Lender prior to the proposed time of the
Borrowing on the Funding Date that such Lender will not make available to the
Administrative Agent such Lender’s share of such Borrowing or Borrowings, the
Administrative Agent may assume that such Lender has made such share of the
Borrowing available on such date in accordance with Section 2.05(a) and may, in
reliance upon such assumption make available to the Borrower a corresponding
amount. In such event, if a Lender has not in fact made its share of the
applicable Borrowing available to the Administrative Agent, then the applicable
Lender and the Borrower severally agree to pay to the Administrative Agent
forthwith on demand such corresponding amount with interest thereon, for each
day from and including the date such amount is made available to the Borrower to
but excluding the date of payment to the Administrative Agent, at (i) in the
case of such Lender, the greater of the Federal Funds Rate and a rate determined
by the Administrative Agent in accordance with banking industry rules on
interbank compensation or (ii) in the case of the Borrower, the interest rate
applicable to ABR Loans. If such Lender pays such amount to the Administrative
Agent, then such amount shall constitute such Lender’s Loan included in such
Borrowing.

SECTION 2.06 Interest Elections.

(a) Elections by the Borrower. Each Borrowing initially shall be of the Type
specified in the applicable Borrowing Request and, in the case of a Eurodollar
Rate Borrowing, shall have the Interest Period specified in such Borrowing
Request. Thereafter, the Borrower may elect to convert such Borrowing to a
Borrowing of a different Type or to continue such Borrowing as a Borrowing of
the same Type and, in the case of a Eurodollar Rate Borrowing, may elect the
Interest Period therefor, all as provided in this Section 2.06. The Borrower may
elect different options with respect to different portions of the affected
Borrowing, in which case each such portion shall be allocated ratably among the
Lenders holding the Loans constituting such Borrowing, and the Loans
constituting each such portion shall be considered a separate Borrowing.

(b) Notice of Elections. To make an election pursuant to this Section 2.06, the
Borrower shall deliver a written Interest Election Request signed by the
Borrower to the Administrative Agent not later than 1:00 p.m., New York City
time, three (3) Business Days before the date of the proposed conversion to or
continuation as a Eurodollar Rate Borrowing and not later than 12:00 noon, New
York City time, one (1) Business Day before the date of the proposed conversion
to an ABR Borrowing; provided that an Interest Election Request for a conversion
of ABR Borrowings made on the Funding

 

-19-



--------------------------------------------------------------------------------

Date may be delivered at the same time as the Borrowing Request for such ABR
Borrowing for a conversion to Eurodollar Rate Borrowings two (2) Business Days
later. Each such telephonic Interest Election Request shall be irrevocable;
provided that if the Interest Election Request delivered at the same time as the
Borrowing Request for an ABR Borrowing on the Funding Date may be revoked in the
event that such Borrowing Request is revoked in accordance with Section 2.03.

(c) Information in Interest Election Requests. Each telephonic and written
Interest Election Request shall specify the following information in compliance
with Section 2.02:

(i) the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
the portions thereof to be allocated to each resulting Borrowing (in which case
the information to be specified pursuant to clauses (iii) and (iv) of this
paragraph shall be specified for each resulting Borrowing);

(ii) the effective date of the election made pursuant to such Interest Election
Request, which shall be a Business Day;

(iii) whether the resulting Borrowing is to be an ABR Borrowing or a Eurodollar
Rate Borrowing; and

(iv) if the resulting Borrowing is a Eurodollar Rate Borrowing, the Interest
Period therefor after giving effect to such election, which shall be a period
contemplated by the definition of the term “Interest Period” and permitted under
Section 2.02(c).

If any such Interest Election Request requests a Eurodollar Rate Borrowing but
does not specify an Interest Period, then the Borrower shall be deemed to have
selected an Interest Period of one month’s duration.

(d) Notice by the Administrative Agent to Lenders. Promptly following receipt of
an Interest Election Request, the Administrative Agent shall advise each Lender
of the details thereof and of such Lender’s portion of each resulting Borrowing.

(e) Failure to Elect; Events of Default. If the Borrower fails to deliver a
timely Interest Election Request with respect to a Eurodollar Rate Borrowing
prior to the end of the Interest Period therefor, then, unless such Borrowing is
repaid as provided herein, at the end of such Interest Period such Borrowing
shall be continued as a Eurodollar Rate Borrowing with a one-week Interest
Period. Notwithstanding any contrary provision hereof, if an Event of Default
has occurred and is continuing and the Administrative Agent, at the request of
the Required Lenders, so notifies the Borrower, then, so long as an Event of
Default is continuing (A) no outstanding Borrowing may be converted to or
continued as a Eurodollar Rate Borrowing and (B) unless repaid, each Eurodollar
Rate Borrowing shall be converted to an ABR Borrowing at the end of the Interest
Period therefor.

SECTION 2.07 Termination of Commitments. The Commitments shall terminate
automatically immediately after the funding of the Loans on the Funding Date.
Termination of the Commitments shall be permanent.

SECTION 2.08 Repayment of Loans; Evidence of Debt.

(a) Repayment. The Borrower shall pay to the Administrative Agent, for the
ratable account of the Lenders, the principal amount of the Loans on the dates
and in the principal amounts, subject to reduction as provided in
Section 2.09(c), set forth on Schedule II; provided that the final principal
amount of the Loans shall be paid on the Maturity Date (or such earlier date on
which the Loans become due and payable pursuant to Article VII) and in any event
shall be in an amount equal to the principal amount of all Loans outstanding on
such date.

 

-20-



--------------------------------------------------------------------------------

(b) Manner of Payment. Prior to any repayment or prepayment of any Borrowings
hereunder, the Borrower shall select the Borrowing or Borrowings to be paid and
shall notify the Administrative Agent by telephone (confirmed by telecopy) of
such selection not later than 11:00 a.m., New York City time, three Business
Days before the scheduled date of such repayment; provided that each repayment
of Borrowings shall be applied to repay any outstanding ABR Borrowings before
any other Borrowings. If the Borrower fails to make a timely selection of the
Borrowing or Borrowings to be repaid or prepaid, such payment shall be applied,
first, to pay any outstanding ABR Borrowings and, second, to other Borrowings in
the order of the remaining duration of their respective Interest Periods (the
Borrowing with the shortest remaining Interest Period to be repaid first). Each
payment of a Borrowing shall be applied ratably to the Loans included in such
Borrowing.

(c) Maintenance of Loan Accounts by Lenders. Each Lender shall maintain in
accordance with its usual practice an account or accounts evidencing the
indebtedness of the Borrower to such Lender resulting from each Loan made by
such Lender, including the amounts of principal and interest payable and paid to
such Lender from time to time hereunder.

(d) Maintenance of Loan Accounts by the Administrative Agent. The Administrative
Agent shall maintain accounts in which it shall record (i) the amount of each
Loan made hereunder, the Type thereof and each Interest Period therefor,
(ii) the amount of any principal or interest due and payable or to become due
and payable from the Borrower to each Lender hereunder and (iii) the amount of
any sum received by the Administrative Agent hereunder for account of the
Lenders and each Lender’s share thereof.

(e) Effect of Entries. The entries made in the accounts maintained pursuant to
paragraph (c) or (d) of this Section 2.08 shall be prima facie evidence of the
existence and amounts of the obligations recorded therein; provided that the
failure of any Lender or the Administrative Agent to maintain such accounts or
any error therein shall not in any manner affect the obligation of the Borrower
to repay the Loans in accordance with the terms of this Agreement.

(f) Promissory Notes. Any Lender may request that Loans made by it to the
Borrower be evidenced by a promissory note. In such event, the Borrower shall
prepare, execute and deliver to such Lender a promissory note payable to such
Lender (or, if requested by such Lender, to such Lender and its registered
assigns) in the form of Exhibit D. Thereafter, the Loans evidenced by such
promissory note and interest thereon shall at all times (including after
assignment pursuant to Section 9.04) be represented by one or more promissory
notes in such form payable to the registered payee named therein (and, if
requested by the Lender, its registered assigns).

SECTION 2.09 Prepayment of Loans.

(a) Optional Prepayments. The Borrower shall have the right at any time and from
time to time to prepay any Borrowing made to it in whole or in part, without
premium or penalty (except for breakage costs as set forth in Section 2.14)
subject to the requirements of this Section 2.09; provided that the aggregate
amount of each such partial prepayment shall be an integral multiple of
$1,000,000 and not less than $5,000,000 or such other lower integral multiples
and minimum amounts as may be agreed between the Borrower and the Administrative
Agent.

 

-21-



--------------------------------------------------------------------------------

(b) Notices, Etc. Each notice of prepayment shall be given in accordance with
Section 2.08(b) and shall be irrevocable, provided that a notice of full
prepayment of all Loans may state that such notice is conditioned upon the
occurrence or non-occurrence of any event specified therein (including the
effectiveness of other credit facilities), in which case such notice may be
revoked by the Borrower (by notice to the Administrative Agent on or prior to
the specified effective date) if such condition is not satisfied. Promptly
following receipt of any such notice, the Administrative Agent shall advise the
relevant Lenders of the contents thereof. Each partial prepayment of any
Borrowing shall be in an amount that would be permitted in the case of a
Borrowing of the same Type as provided in Section 2.02. Each prepayment of a
Borrowing shall be applied ratably to the Loans included in the prepaid
Borrowing. Prepayments shall be accompanied by accrued interest as required by
Section 2.11, together with any amounts owing to Lenders under Section 2.14, and
shall be made in the manner specified in Sections 2.08(b) and 2.09(c).

(c) Application of Prepayments. All prepayments of Loans shall be applied to
reduce scheduled repayments required under Section 2.08(a) in direct
chronological order of such repayments, commencing with the next due scheduled
repayment required under Section 2.08(a).

SECTION 2.10 Fees. The Borrower agrees to pay to the Administrative Agent, for
its own account, fees payable in the amounts and at the times separately agreed
upon between the Borrower and the Administrative Agent. All fees payable
pursuant to this Section 2.10 shall be computed on the basis of a year of 365
days (or 366 days in a leap year) for the actual number of days elapsed
(including the first day but excluding the last day).

SECTION 2.11 Interest.

(a) ABR Loans. The Loans constituting each ABR Borrowing shall bear interest at
a rate per annum equal to the Base Rate plus the Applicable Rate.

(b) Eurodollar Rate Loans. The Loans constituting each Borrowing of a Eurodollar
Rate Loan shall bear interest at a rate per annum equal to the Eurodollar Rate
for the Interest Period for such Borrowing plus the Applicable Rate.

(c) Default Interest. Notwithstanding the foregoing, if any principal of or
interest on any Loan or any fee or other amount payable by the Borrower
hereunder is not paid when due, whether at stated maturity, upon acceleration or
otherwise, such overdue amount shall bear interest, after as well as before
judgment, at a rate per annum equal to (i) in the case of overdue principal,
interest or premium (if any) on any Loan, 2.0% per annum plus the rate otherwise
applicable to such Loan as provided above or (ii) in the case of any other
overdue amount, 2.0% per annum plus the non-default interest rate applicable to
ABR Loans as provided in paragraph (a) of this Section 2.11, payable upon
demand.

(d) Payment of Interest. Accrued interest on each Loan shall be payable in
arrears on each Interest Payment Date for such Loan; provided that (i) interest
accrued pursuant to paragraph (c) of this Section 2.11 shall be payable on
demand, (ii) in the event of any repayment or prepayment of any Loan, accrued
interest on the principal amount repaid or prepaid shall be payable on the date
of such repayment or prepayment and (iii) in the event of any conversion of any
Eurodollar Rate Borrowing prior to the end of the Interest Period therefor,
accrued interest on such Borrowing shall be payable on the effective date of
such conversion.

(e) Computation. All interest hereunder shall be computed on the basis of a year
of 360 days, except that interest computed by reference to the Base Rate shall
be computed on the basis of a year of 365 days (or 366 days in a leap year);
interest shall in each case be payable for the actual number of days elapsed
(including the first day but excluding the last day). The applicable Base Rate
or Eurodollar Rate shall be determined by the Administrative Agent, and such
determination shall be conclusive absent manifest error.

 

-22-



--------------------------------------------------------------------------------

SECTION 2.12 Alternate Rate of Interest.

(a) If in connection with any request for a Eurodollar Rate Loan or a conversion
to or continuation thereof, (i) the Administrative Agent determines that
adequate and reasonable means do not exist for determining the Eurodollar Rate
for any requested Interest Period with respect to a proposed Eurodollar Rate
Loan or in connection with an existing or proposed Base Rate Loan (with respect
to clause (i) above, “Impacted Loans”), or (ii) the Administrative Agent is
advised by the Required Lenders that for any reason the Eurodollar Rate for any
requested Interest Period with respect to a proposed Eurodollar Rate Loan does
not adequately and fairly reflect the cost to such Lenders of funding such
Eurodollar Rate Loan, the Administrative Agent will promptly so notify the
Borrower and each Lender. Thereafter, (x) the obligation of the Lenders to make
or maintain Eurodollar Rate Loans shall be suspended (to the extent of the
affected Eurodollar Rate Loans or Interest Periods) and (y) in the event of a
determination described in the preceding sentence with respect to the Eurodollar
Rate component of the Base Rate, the utilization of the Eurodollar Rate
component in determining the Base Rate shall be suspended, in each case until
the Administrative Agent upon the instruction of the affected Lenders revokes
such notice. Upon receipt of such notice, the Borrower may revoke any pending
request for a Borrowing of, conversion to or continuation of Eurodollar Rate
Loans (to the extent of the affected Eurodollar Rate Loans or Interest Periods)
or, failing that, will be deemed to have converted such request into a request
for a Borrowing of Base Rate Loans in the amount specified therein.

(b) Notwithstanding the foregoing, if the Administrative Agent has made the
determination described in clause (i) of Section 2.12(a), the Administrative
Agent, in consultation with the Borrower and the affected Lenders, may establish
an alternative interest rate for the Impacted Loans, in which case, such
alternative rate of interest shall apply with respect to the Impacted Loans
until (1) the Administrative Agent revokes the notice delivered with respect to
the Impacted Loans under clause (i) of Section 2.12(a), (2) the Administrative
Agent notifies the Borrower that such alternative interest rate does not
adequately and fairly reflect the cost to such Lenders of funding the Impacted
Loans, or (3) any Lender determines that any Law has made it unlawful, or that
any Governmental Authority has asserted that it is unlawful, for such Lender or
its applicable lending office to make, maintain or fund Loans whose interest is
determined by reference to such alternative rate of interest or to determine or
charge interest rates based upon such rate or any Governmental Authority has
imposed material restrictions on the authority of such Lender to do any of the
foregoing and provides the Administrative Agent and the Borrower written notice
thereof.

SECTION 2.13 Increased Costs.

(a) Increased Costs Generally. If any Change in Law shall:

(i) impose, modify or deem applicable any reserve, special deposit, liquidity or
similar requirement (including any compulsory loan requirement or insurance
charge) against assets of, deposits with or for the account of, or credit
extended by, any Lender (except any such reserve requirement reflected in the
Eurodollar Rate); or

(ii) impose on any Lender or the London interbank market any other condition
(other than Indemnified Taxes or Excluded Taxes) affecting this Agreement or
Eurodollar Rate Loans made by such Lender; or

 

-23-



--------------------------------------------------------------------------------

(iii) subject the Administrative Agent, any Lender or any other recipient of any
payments hereunder to any Taxes on its loans, loan principal, commitments, or
other obligations, or its deposits, reserves, other liabilities or capital
attributable thereto (other than (A) Indemnified Taxes, (B) Excluded Taxes and
(C) Other Taxes);

and the result of any of the foregoing shall be to increase the cost to such
Person of making, continuing, converting into or maintaining any Loan to the
Borrower (or of maintaining its obligation to make any such Loan) or to reduce
the amount of any sum received or receivable by such Person hereunder (whether
of principal, interest or otherwise), then the Borrower will pay to such Person,
in Dollars, such additional amount or amounts as will compensate such Person for
such additional costs incurred or reduction suffered.

(b) Capital Requirements. If any Lender determines that any Change in Law
regarding capital or liquidity requirements has or would have the effect of
reducing the rate of return on such Lender’s capital or on the capital of such
Lender’s holding company, if any, as a consequence of this Agreement or the
Loans made by such Lender to a level below that which such Lender or such
Lender’s holding company could have achieved but for such Change in Law (taking
into consideration such Lender’s policies and the policies of such Lender’s
holding company with respect to capital adequacy and liquidity), then from time
to time the Borrower will pay to such Lender, in Dollars, such additional amount
or amounts as will compensate such Lender or such Lender’s holding company for
any such reduction suffered.

(c) Certificates from Lenders. A certificate of a Lender setting forth the
amount or amounts, in Dollars, necessary to compensate such Lender or its
holding company, as the case may be, as specified in paragraph (a) or (b) of
this Section 2.13, and setting forth in reasonable detail calculations of such
amount or amounts, shall be delivered to the Borrower and shall be conclusive
absent manifest error. The Borrower shall pay such Lender the amount shown as
due on any such certificate within 10 days after receipt thereof.

(d) Delay in Requests. Failure or delay on the part of any Lender to demand
compensation pursuant to this Section 2.13 shall not constitute a waiver of such
Lender’s right to demand such compensation; provided that the Borrower shall not
be required to compensate a Lender pursuant to this Section 2.13 for any
increased costs or reductions incurred more than six months prior to the date
that such Lender notifies the Borrower of the Change in Law giving rise to such
increased costs or reductions and of such Lender’s intention to claim
compensation therefor; provided, further, that, if the Change in Law giving rise
to such increased costs or reductions is retroactive, then the six-month period
referred to above shall be extended to include the period of retroactive effect
thereof.

SECTION 2.14 Break Funding Payments. In the event of (a) the payment of any
principal of any Eurodollar Rate Loan other than on the last day of an Interest
Period therefor (including as a result of an Event of Default), (b) the
conversion of any Eurodollar Rate Loan other than on the last day of an Interest
Period therefor, (c) the failure to borrow, convert, continue or prepay any Loan
on the date specified in any notice delivered pursuant hereto (regardless of
whether such notice is permitted to be revocable under Section 2.09(b) and is
revoked in accordance herewith), or (d) the assignment of any Eurodollar Rate
Loan other than on the last day of an Interest Period therefor as a result of a
request by the Borrower pursuant to Section 2.18 (excluding, in each case, any
such event occurring on the Springing Date), then, in any such event, the
Borrower shall compensate each Lender for the loss, cost and expense
attributable to such event.

 

-24-



--------------------------------------------------------------------------------

In the case of a Eurodollar Rate Loan, the loss to any Lender attributable to
any such event shall be deemed to include an amount determined by such Lender to
be equal to the excess, if any, of (i) the amount of interest that such Lender
would pay for a deposit equal to the principal amount of such Loan for the
period from the date of such payment, conversion, failure or assignment to the
last day of the then current Interest Period for such Loan (or, in the case of a
failure to borrow, convert or continue, the duration of the Interest Period that
would have resulted from such borrowing, conversion or continuation) if the
interest rate payable on such deposit were equal to the Eurodollar Rate for such
Interest Period, over (ii) the amount of interest that such Lender would earn on
such principal amount for such period if such Lender were to invest such
principal amount for such period at the interest rate that would be bid by such
Lender (or an affiliate of such Lender) for deposits from other banks in the
eurocurrency market at the commencement of such period. The Borrower shall not
be responsible for losses described in this Section 2.14 arising more than six
(6) months prior to its receipt of notice of such determination by the
respective Lender requesting compensation for such loss. Such notice, to be
effective, shall be accompanied by a calculation of such losses in reasonable
detail. A certificate of any Lender setting forth any amount or amounts that
such Lender is entitled to receive pursuant to this Section 2.14 shall be
delivered to the Borrower and shall be conclusive absent manifest error. The
Borrower shall pay such Lender the amount shown as due on any such certificate
within 10 days after receipt thereof.

SECTION 2.15 Taxes.

(a) Payments Free of Taxes. Any and all payments by or on account of any
obligation of the Borrower hereunder shall be made free and clear of and without
deduction for any Taxes, except as required by applicable law; provided that if
the Borrower or other applicable withholding agent shall be required to deduct
any Tax, then (i) if such Tax is an Indemnified Tax or Other Tax, the sum
payable by the Borrower shall be increased as necessary so that after all
required deductions have been made (including deductions applicable to
additional sums payable under this Section 2.15) the Administrative Agent or
Lender (as the case may be) receives an amount equal to the sum it would have
received had no such deductions been made, (ii) the Borrower or other applicable
withholding agent shall make such deductions and (iii) the Borrower or other
applicable withholding agent shall pay the full amount deducted to the relevant
Governmental Authority in accordance with applicable law.

(b) Payment of Other Taxes by the Borrower. In addition (but without
duplication), the Borrower shall pay any Other Taxes to the relevant
Governmental Authority in accordance with applicable law.

(c) Indemnification by the Borrower. The Borrower shall indemnify the
Administrative Agent and each Lender (without duplication), within 10 days after
written demand therefor, for the full amount of any Indemnified Taxes or Other
Taxes (including Indemnified Taxes or Other Taxes imposed or asserted on or
attributable to amounts payable under this Section 2.15) paid by the
Administrative Agent or such Lender, as the case may be, and any penalties,
interest and reasonable expenses arising therefrom or with respect thereto,
whether or not such Indemnified Taxes or Other Taxes were correctly or legally
imposed or asserted by the relevant Governmental Authority. A certificate as to
the amount of such payment or liability delivered to the Borrower by a Lender,
or by the Administrative Agent on its own behalf or on behalf of a Lender, shall
be conclusive absent manifest error.

(d) Evidence of Payments. As soon as practicable after any payment of
Indemnified Taxes or Other Taxes by the Borrower to a Governmental Authority,
the Borrower shall deliver to the Administrative Agent the original or a
certified copy of a receipt issued by such Governmental Authority evidencing
such payment, a copy of the return reporting such payment or other evidence of
such payment reasonably satisfactory to the Administrative Agent.

 

-25-



--------------------------------------------------------------------------------

(e) Foreign Lenders. Any Foreign Lender that is and remains entitled to an
exemption from or reduction of withholding tax under the law of the United
States of America, or any treaty to which the United States of America is a
party, with respect to payments under this Agreement by the Borrower shall
deliver to the Borrower (with a copy to the Administrative Agent), at the time
or times prescribed by applicable law or reasonably requested by the Borrower,
such properly completed and executed documentation prescribed by applicable law
as will permit such payments by the Borrower to be made without withholding or
at a reduced rate.

(f) Indemnification by the Lenders. Each Lender shall severally indemnify the
Administrative Agent for any Taxes (but, in the case of any Indemnified Taxes or
Other Taxes, only to the extent that the Borrower has not already indemnified
the Administrative Agent for such Indemnified Taxes or Other Taxes and without
limiting the obligation of the Borrower to do so) attributable to such Lender
that are paid or payable by the Administrative Agent in connection with this
Agreement (including any Excluded Taxes and Taxes arising as a result of the
Lender’s failure to maintain a Participant Register) and any reasonable expenses
arising therefrom or with respect thereto, whether or not such Taxes were
correctly or legally imposed or asserted by the relevant Governmental Authority.
The indemnity under this Section 2.15(f) shall be paid within 10 days after the
Administrative Agent delivers to the applicable Lender a certificate stating the
amount of Taxes so paid or payable by the Administrative Agent. Such certificate
shall be conclusive of the amount so paid or payable absent manifest error.

SECTION 2.16 [Intentionally Omitted].

SECTION 2.17 Payments Generally; Pro Rata Treatment; Sharing of Setoffs.

(a) Payments by the Borrower. The Borrower shall make each payment required to
be made by it hereunder (whether of principal, interest or fees, or under
Section 2.13, 2.14 or 2.15, or otherwise) prior to 12:00 noon, New York City
time, on the date when due, in immediately available funds, without setoff,
counterclaim or other deduction. Any amounts received after such time on any
date may, in the discretion of the Administrative Agent, be deemed to have been
received on the next succeeding Business Day for purposes of calculating
interest thereon. All such payments shall be made to the Administrative Agent at
the Administrative Agent’s Account, except that payments pursuant to Sections
2.13, 2.14, 2.15, 2.18(b) and 9.03 shall be made directly to the Persons
entitled thereto. The Administrative Agent shall distribute any such payments
received by it for the account of any other Person to the appropriate recipient
promptly following receipt thereof. If any payment hereunder shall be due on a
day that is not a Business Day, the date for payment shall be extended to the
next succeeding Business Day and, in the case of any payment accruing interest,
interest thereon shall be payable for the period of such extension. All payments
hereunder shall be made in Dollars.

(b) Application of Insufficient Payments. If at any time insufficient funds are
received by and available to the Administrative Agent to pay fully all amounts
of principal, interest and fees then due hereunder, such funds shall be applied
(i) first, to pay interest and fees then due hereunder, ratably among the
parties entitled thereto in accordance with the amounts of interest and fees
then due to such parties, and (ii) second, to pay principal then due hereunder,
ratably among the parties entitled thereto in accordance with the amounts of
principal then due to such parties.

(c) Pro Rata Treatment. Except to the extent otherwise provided herein: (i) each
Borrowing shall be made from the Lenders pro rata according to the amounts of
their respective Commitments; (ii) each Borrowing shall be allocated pro rata
among the Lenders according to the amounts of their respective Commitments (in
the case of the making of Loans) or their respective Loans (in the case of
conversions and continuations of Loans); (iii) each payment or prepayment of
principal of Loans shall be made for account of the Lenders pro rata in
accordance with the respective unpaid principal amounts of the Loans held by
them; and (iv) each payment of interest on Loans shall be made for account of
the Lenders pro rata in accordance with the amounts of interest on such Loans
then due and payable to the respective Lenders.

 

-26-



--------------------------------------------------------------------------------

(d) Sharing of Payments by Lenders. If any Lender shall, by exercising any right
of setoff or counterclaim or otherwise, obtain payment in respect of any
principal of or interest on any of its Loans resulting in such Lender receiving
payment of a greater proportion of the aggregate amount of its Loans and accrued
interest thereon then due than the proportion received by any other Lender, then
the Lender receiving such greater proportion shall purchase (for cash at face
value) participations in the Loans of other Lenders to the extent necessary so
that the benefit of all such payments shall be shared by the Lenders ratably in
accordance with the aggregate amount of principal of and accrued interest on
their respective Loans; provided that (i) if any such participations are
purchased and all or any portion of the payment giving rise thereto is
recovered, such participations shall be rescinded and the purchase price
restored to the extent of such recovery, without interest, and (ii) the
provisions of this paragraph shall not be construed to apply to any payment made
by the Borrower pursuant to and in accordance with the express terms of this
Agreement or any payment obtained by a Lender as consideration for the
assignment of or sale of a participation in any of its Loans to any assignee or
Participant, other than to the Borrower or any Subsidiary or Affiliate thereof
(as to which the provisions of this paragraph shall apply). The Borrower
consents to the foregoing and agrees, to the extent it may effectively do so
under applicable law, that any Lender acquiring a participation pursuant to the
foregoing arrangements may exercise against the Borrower’s rights of setoff and
counterclaim with respect to such participation as fully as if such Lender were
a direct creditor of the Borrower in the amount of such participation.

(e) Presumptions of Payment. Unless the Administrative Agent shall have received
notice from the Borrower prior to the date on which any payment is due to the
Administrative Agent for account of the Lenders hereunder that the Borrower will
not make such payment, the Administrative Agent may assume that the Borrower has
made such payment on such date in accordance herewith and may, in reliance upon
such assumption, distribute to the Lenders the amount due. In such event, if the
Borrower has not in fact made such payment, then each of the Lenders severally
agrees to repay to the Administrative Agent forthwith on demand the amount so
distributed to such Lender with interest thereon, for each day from and
including the date such amount is distributed to it to but excluding the date of
payment to the Administrative Agent, at the Federal Funds Rate.

(f) Certain Deductions by the Administrative Agent. If any Lender shall fail to
make any payment required to be made by it pursuant to Section 2.05(b) or
2.17(e), then the Administrative Agent may, in its discretion (notwithstanding
any contrary provision hereof), (i) apply any amounts thereafter received by the
Administrative Agent for account of such Lender to satisfy such Lender’s
obligations under such Sections until all such unsatisfied obligations are fully
paid and/or (ii) hold any such amounts in a segregated account over which the
Administrative Agent shall have exclusive control as cash collateral for, and
application to, any future funding obligations of such Lender under such
Sections, in the case of each of clauses (i) and (ii) above, in any order as
determined by the Administrative Agent in its discretion.

SECTION 2.18 Mitigation Obligations; Replacement of Lenders.

(a) Designation of a Different Lending Office. If any Lender requests
compensation under Section 2.13, or if the Borrower is required to pay any
additional amount to any Lender or any Governmental Authority for account of any
Lender pursuant to Section 2.15, then such Lender shall use reasonable efforts
to designate a different lending office for funding or booking its Loans
hereunder or to assign its rights and obligations hereunder to another of its
offices, branches or affiliates, if, in the judgment of such Lender, such
designation or assignment (i) would eliminate or reduce amounts payable pursuant
to Section 2.13 or 2.15, as the case may be, in the future and (ii) would not
subject such Lender to any unreimbursed cost or expense and would not otherwise
be disadvantageous to such Lender. The Borrower hereby agrees to pay all
reasonable costs and expenses incurred by any Lender in connection with any such
designation or assignment.

 

-27-



--------------------------------------------------------------------------------

(b) Replacement of Lenders. If any Lender requests compensation under
Section 2.13 or 2.14, or if the Borrower is required to pay any additional
amount to any Lender or any Governmental Authority for account of any Lender
pursuant to Section 2.15, then the Borrower may, at its sole expense and effort,
upon notice to such Lender and the Administrative Agent, require such Lender to
assign and delegate, without recourse (in accordance with and subject to the
restrictions contained in Section 9.04), all its interests, rights (other than
its existing rights to payment pursuant to Sections 2.13 or 2.14) and
obligations under this Agreement to an assignee that shall assume such
obligations (which assignee may be another Lender, if a Lender accepts such
assignment); provided that (i) the Borrower shall have received the prior
written consent of the Administrative Agent, which consent shall not
unreasonably be withheld, (ii) such Lender shall have received payment of an
amount equal to the outstanding principal of its Loans, accrued interest
thereon, accrued fees and all other amounts payable to it hereunder (including
any amounts payable under Section 2.14 as a result of such assignment), from the
assignee (to the extent of such outstanding principal and accrued interest and
fees) or the Borrower (in the case of all other amounts), (iii) if the Lender
being replaced does not execute and deliver to the Administrative Agent a duly
completed Assignment and Assumption and/or any other documentation necessary to
reflect such replacement by the later of (x) the date on which the assignee
Lender executed and delivered such Assignment and Assumption and/or such other
documentation and (y) the time such Lender receives payment under clause
(ii) above, then the Lender being replaced shall be deemed to have executed and
delivered such Assignment and Assumption and/or such other documentation as of
such date and the Borrower shall be entitled (but not obligated) to execute and
deliver such Assignment and Assumption and/or such other documentation on behalf
of such Lender (provided that the Borrower shall make no representation or
warranty on behalf of such Lender in such Assignment and Assumption and/or such
other documentation) and (iv) in the case of any such assignment resulting from
a claim for compensation under Section 2.13 or payments required to be made
pursuant to Section 2.15, such assignment will result in a reduction in such
compensation or payments. A Lender shall not be required to make any such
assignment and delegation if, prior thereto, as a result of a waiver by such
Lender or otherwise, the circumstances entitling the Borrower to require such
assignment and delegation cease to apply.

ARTICLE III

REPRESENTATIONS AND WARRANTIES

The Company represents and warrants to the Lenders that, as of the Funding Date
and as of the JV Closing Date:

SECTION 3.01 Corporate Existence. Each of the Company and its Material
Subsidiaries: (a) is a corporation duly organized and validly existing under the
laws of the jurisdiction of its incorporation (or, in the case of a Material
Subsidiary that is not a corporation, is a partnership or other entity duly
organized and validly existing under the laws of its jurisdiction of
organization); (b) has all requisite legal power, and has all material
governmental licenses, authorizations, consents and approvals, necessary to own
its assets and carry on its business as now being or as proposed to be
conducted; and (c) is qualified to do business in all jurisdictions in which the
nature of the business conducted by it makes such qualification necessary and
where failure so to qualify would have a Material Adverse Effect.

 

-28-



--------------------------------------------------------------------------------

SECTION 3.02 Financial Condition. The Company has heretofore furnished to the
Lenders (i) the consolidated balance sheets of the Company and its Consolidated
Subsidiaries as at December 31, 2014, December 31, 2015 and December 31, 2016
and the related consolidated statements of operations, cash flows and changes in
common shareholders’ equity of the Company and its Consolidated Subsidiaries for
the three fiscal years ended December 31, 2016, with the opinion thereon of
Deloitte & Touche LLP and (ii) the unaudited consolidated balance sheets and
related statements of operations, cash flows and stockholders’ equity of the
Company and its Consolidated Subsidiaries for the fiscal quarters ended
March 31, 2017, June 30, 2017 and September 30, 2017. Such financial statements
fairly present, in all material respects, the consolidated financial condition
of the Company and its Consolidated Subsidiaries as at said dates and the
consolidated results of their operations and cash flows for the periods
presented, all in accordance with GAAP (except, in the case of clause (ii), for
normal year-end audit adjustments and/or absence of full footnote disclosures).
Neither the Company nor any of its Material Subsidiaries had on said dates any
material contingent liabilities, liabilities for taxes, unusual forward or
long-term commitments or unrealized or anticipated losses from any unfavorable
commitments, except as referred to or reflected or provided for in said balance
sheets as at said dates. Since December 31, 2016, there has been no event or
condition that could result in a Material Adverse Effect.

SECTION 3.03 Litigation. The legal or arbitral proceedings, and proceedings by
or before any Governmental Authority, now pending or (to the knowledge of the
Company) threatened against the Company and/or any of its Material Subsidiaries
will not, in the opinion of the General Counsel of the Company, result in
imposition of liability or assessment against (including seizure of) property
that would result in a Material Adverse Effect.

SECTION 3.04 No Breach. None of the execution and delivery of this Agreement,
the consummation of the transactions herein contemplated and compliance with the
terms and provisions hereof will conflict with or result in a breach of, or
require any consent under, the charter or by-laws of the Company or any of its
Subsidiaries, or any applicable law or regulation, or any order, writ,
injunction or decree of any Governmental Authority, or any material agreement or
instrument to which the Company or any of its Subsidiaries is a party or by
which any of them is bound or to which any of them is subject, or constitute a
default under any such agreement or instrument, other than immaterial conflicts
under contractual obligations.

SECTION 3.05 Corporate Action. The Company has all necessary corporate power and
authority to execute, deliver and perform its obligations under this Agreement;
the execution, delivery and performance by the Company of this Agreement has
been duly authorized by all necessary corporate action on its part; and this
Agreement has been duly and validly executed and delivered by the Company and
constitutes the legal, valid and binding obligation of the Company, enforceable
in accordance with its terms, except as enforcement may be limited by equitable
principles or by bankruptcy, insolvency, reorganization, moratorium or similar
laws relating to or limiting creditors’ rights generally.

SECTION 3.06 Approvals. No authorizations, approvals or consents of, and no
filings or registrations with, any Governmental Authority are necessary for the
execution, delivery or performance by the Company of this Agreement or for the
validity or enforceability thereof, except for approvals or consents that have
been obtained prior to the Funding Date.

SECTION 3.07 Use of Loans. The Company will use the proceeds of the Loans to
(i) repay certain existing indebtedness of the Company and its subsidiaries and
(ii) to pay fees and expenses in connection with the Transactions. Neither the
Company nor any of its Subsidiaries is engaged principally, or as one of its
important activities, in the business of extending credit for the purpose,
whether immediate, incidental or ultimate, of buying or carrying Margin Stock
and no part of the proceeds of any Loan hereunder will be used to buy or carry,
or to extend credit to others to buy or carry, any Margin Stock.

 

-29-



--------------------------------------------------------------------------------

SECTION 3.08 ERISA. (i) Except as would not reasonably be expected to have a
Material Adverse Effect, the Company and the ERISA Affiliates have fulfilled
their respective obligations under the minimum funding standards of ERISA and
the Code with respect to each Plan and are in compliance in all material
respects with the applicable provisions of ERISA and the Code, and (ii) have not
incurred any liability to the PBGC or any Plan or Multiemployer Plan (other than
to make contributions or scheduled payments in the ordinary course of business)
which, when taken together with all other such liabilities incurred, would
reasonably be expected to result in a Material Adverse Effect.

SECTION 3.09 Taxes. The Company and its Subsidiaries have filed all United
States Federal income tax returns and all other tax returns required to be filed
by them and have paid all taxes due pursuant to such returns or pursuant to any
assessment received by the Company or any of its Subsidiaries except (i) for
those being contested in good faith and for which adequate reserves have been
established in accordance with GAAP or (ii) to the extent that such failure to
file or pay such taxes would not reasonably be expected to result in a Material
Adverse Effect. The charges, accruals and reserves on the books of the Company
and its Material Subsidiaries in respect of taxes and other governmental charges
are, in the opinion of the Company, adequate. If the Company is a member of an
affiliated group of corporations filing consolidated returns for United States
Federal income tax purposes, it is the “common parent” of such group.

SECTION 3.10 Investment Company Act. The Company is not an “investment company,”
or a company “controlled” by an “investment company,” within the meaning of the
Investment Company Act of 1940, as amended.

SECTION 3.11 Credit Agreements. Schedule III is a complete and correct list, as
of the date of this Agreement, of each credit agreement, loan agreement,
indenture, purchase agreement, guarantee or other arrangement providing for or
otherwise relating to any Indebtedness or any extension of credit (or commitment
for any extension of credit) to, or guarantee by, the Company or any of its
Material Subsidiaries the aggregate principal or face amount of which equals or
exceeds (or may equal or exceed) $150,000,000 and the aggregate principal or
face amount outstanding or which may become outstanding under each such
arrangement is correctly described in Schedule III.

SECTION 3.12 Hazardous Materials and Environmental Matters.

(a) Except as would not reasonably be expected to result in a Material Adverse
Effect:

(i) the Company and each of its Material Subsidiaries have obtained all permits,
licenses and other authorizations (“Permits”) required under all applicable
Environmental Laws, for their respective operations, businesses and assets, and
such Permits are in full force and effect and the Company and each of its
Material Subsidiaries are in compliance with the terms and conditions of all
such Permits;

(ii) the Company and each of its Material Subsidiaries, and their respective
operations and assets, are in compliance with all applicable Environmental Laws;

(iii) neither the Company nor any of its Material Subsidiaries has received any
written notice of violation, alleged violation, non-compliance, liability or
potential liability under any Environmental Laws, nor does the Company or any of
its Material Subsidiaries have knowledge that any such notice will be received
or is being threatened;

(iv) no judicial proceeding or governmental or administrative action is pending
or, to the knowledge of the Company or any of its Material Subsidiaries,
threatened, under any Environmental Law to which the Company or any of its
Material Subsidiaries is or will be named as a party, nor are any of them
subject to any consent decree, or consent order or other orders or judgments
under any Environmental Law;

 

-30-



--------------------------------------------------------------------------------

(v) there has been no Release or threat of Release of Hazardous Materials at,
on, under or from any properties or facilities currently, or to the knowledge of
the Company or any of its Material Subsidiaries, formerly, owned or operated by
any of them which would reasonably be expected to result in a violation of or
liability under any Environmental Laws on the part of any of them; and

(vi) neither the Company nor any of its Material Subsidiaries has contractually
assumed or undertaken responsibility for any liability or obligation of any
Person arising under or relating to any Environmental Laws.

(b) Compliance Review. In the ordinary course of its business, the Company
conducts an ongoing review of the effect of Environmental Laws on the business,
operations and properties of the Company and its Subsidiaries, in the course of
which it identifies and evaluates associated liabilities and costs (including
any capital or operating expenditures required for clean-up or closure of
properties presently or previously owned, any capital or operating expenditures
required to achieve or maintain compliance with environmental protection
standards imposed by law or as a condition of any license, permit or contract,
any related constraints on operating activities, including any periodic or
permanent shutdown of any facility or reduction in the level of or change in the
nature of operations conducted thereat, any costs or liabilities in connection
with off-site disposal of wastes or hazardous substances, and any actual or
potential liabilities to third parties, including employees, and any related
costs and expenses). On the basis of this review, the Company has reasonably
concluded that, except as expressly disclosed in the Company’s Annual Report on
Form 10-K for the fiscal year ended December 31, 2016 and the Quarterly Report
on Form 10-Q for the fiscal quarter ended September 30, 2017, such associated
liabilities and costs, including the costs of compliance with Environmental
Laws, are unlikely to have a Material Adverse Effect.

SECTION 3.13 Full Disclosure. The Company has heretofore furnished to each of
the Lenders a true copy of the Company’s Annual Report on Form 10-K for the
fiscal year ended December 31, 2016 (the “Annual Report”), as filed by the
Company with the Securities and Exchange Commission. Except as disclosed in
writing to the Lenders specifically referencing this Section 3.13, the annual,
quarterly and other periodic reports most recently delivered to the Lenders
pursuant to this Section 3.13 or Section 3.02 do not contain an untrue statement
of a material fact or omit to state a material fact necessary to make the
statements therein, in the light of the circumstances under which they were
made, not materially misleading.

SECTION 3.14 Anti-Terrorism Laws and Sanctions. To the extent applicable, the
Company and each Material Subsidiary is in compliance, in all material respects,
with (i) the Patriot Act, (ii) the Trading with the Enemy Act, 50 U.S.C. App. 1
et seq., as amended, and (iii) any sanctions administered by (a) the Office of
Foreign Assets Control of the U.S. Treasury Department or the U.S. Department of
State, or (b) the United Nations Security Council, the European Union, any
European Union member state, Her Majesty’s Treasury of the United Kingdom or
other relevant sanctions authority of the United States, the United Nations, the
European Union or the United Kingdom, which administers legally binding economic
or trade sanctions (“Sanctions”). Neither the Company nor any Material
Subsidiary nor, to the knowledge of the Company, any director, officer or
employee of the Company or any Material Subsidiary, is the target of any
Sanctions. No proceeds of the Loans will be used by the Company or any Material
Subsidiary, directly or to its knowledge indirectly, except as otherwise
permitted for a Person required to comply with Sanctions, for the purpose of
funding or financing any activities or business of any Person that at the time
of such funding or financing is the target of any Sanctions.

 

-31-



--------------------------------------------------------------------------------

ARTICLE IV

[Intentionally Omitted]

ARTICLE V

CONDITIONS

SECTION 5.01 Funding Date. The obligations of the Lenders to make Loans
hereunder shall be subject to the satisfaction of each of the following
conditions, or waiver of such conditions in accordance with Section 9.02:

(a) The Administrative Agent (or its counsel) shall have received each of the
following documents, each of which shall be satisfactory to the Administrative
Agent (and to the extent specified below, to each Lender) in form and substance
(or such condition shall have been waived in accordance with Section 9.02):

(i) Executed Counterpart. From the Company, a counterpart of this Agreement.

(ii) Opinion of Counsel to the Company. A favorable written opinion of
(i) Debevoise & Plimpton LLP, special New York counsel for the Company and
(ii) internal counsel of the Company, each of which shall be reasonably
satisfactory to the Administrative Agent in form and substance (and the Company
hereby instructs such counsel to deliver such opinions to the Lenders and the
Administrative Agent).

(iii) Corporate Documents. Such documents and certificates as the Administrative
Agent, any Lead Arranger or their counsel may reasonably request relating to the
organization, existence and good standing of the Company and the authorization
of the borrowings hereunder by the Company, each of which shall be reasonably
satisfactory to the Lead Arrangers in form and substance.

(iv) Officer’s Certificate. A certificate, dated the Funding Date and signed by
the Chief Executive Officer or Chief Financial Officer or another senior
financial officer of the Company, in the form of Exhibit F-1.

(b) Patriot Act. No later than three Business Days in advance of the Funding
Date, the Administrative Agent shall have received all documentation and other
information reasonably requested in writing by the Administrative Agent with
respect to the Company at least ten Business Days in advance of the Funding
Date, which documentation or other information is required by regulatory
authorities under applicable “know your customer” and anti-money laundering
rules and regulations, including the USA Patriot Act.

(c) Financial Statements. The Administrative Agent shall have received the
historical financial statements referenced in Section 3.02, the Graphic
Packaging Holding Financial Statements and the Pro Forma Financial Statements.

(d) Fees. The Lead Arrangers, the Lenders and the Administrative Agent shall
have received all their fees as set forth in the Fee Letter or herein payable on
or prior to the Funding Date, and all expenses to be paid or reimbursed to the
Lead Arrangers, the Lenders and the Administrative Agent (including all
reasonable and out-of-pocket costs and expenses (including legal fees and
expenses of one firm of counsel to the Lead Arrangers and the Administrative
Agent

 

-32-



--------------------------------------------------------------------------------

per jurisdiction) that have been invoiced at least three Business Days prior to
the Funding Date) shall have been paid. Any reimbursement pursuant hereto shall
be without duplication of any reimbursement to the Lenders, the Lead Arrangers
or the Administrative Agent and their respective affiliates under any other
agreements.

(e) Representations and Warranties. The representations and warranties in
Sections 3.01(a) (as to the Company only), 3.04 (but only with respect to
absence of any conflict, breach or consent under the charter and bylaws of the
Company), 3.05, the second sentence of 3.07, 3.10 and 3.14 (but only with
respect to the Patriot Act) shall be (i) in the case of representations and
warranties qualified by “materiality,” “Material Adverse Effect” or similar
language, true and correct in all respects and (ii) in the case of all other
representations and warranties, true and correct in all material respects.

(f) Borrowing Request. The Administrative Agent shall have received a Borrowing
Request as required by Section 2.03.

ARTICLE VI

COVENANTS OF THE COMPANY

The Company agrees that, on or after the date hereof until the Springing Date
(or, if the Springing Date Deadline has passed without the Springing Date
occurring, until payment in full of all Loans hereunder, all accrued interest
thereon and all other amounts due and payable by any Obligor hereunder):

Part A. Affirmative Covenants.

SECTION 6.01 Financial Statements. The Company shall deliver to the
Administrative Agent on behalf of the Lenders (and upon receipt thereof the
Administrative Agent shall promptly deliver to the Lenders):

(a) as soon as available and in any event within 45 days after the end of each
of the first three quarters of each fiscal year of the Company, consolidated
statements of earnings and cash flow of the Company and its Consolidated
Subsidiaries for such period and for the period from the beginning of the
respective fiscal year to the end of such period, and the related consolidated
balance sheet as at the end of such period, setting forth in each case in
comparative form the corresponding consolidated figures for the corresponding
period in the preceding fiscal year, accompanied by a certificate of a senior
financial officer of the Company which certificate shall state that said
financial statements fairly present, in all material respects, the consolidated
financial condition, results of operations and cash flows of the Company and its
Consolidated Subsidiaries on a consolidated basis as of and for the periods
presented in accordance with GAAP consistently applied;

(b) as soon as available and in any event within 90 days after the end of each
fiscal year of the Company, consolidated statements of earnings, cash flows and
common shareholders’ equity of the Company and its Consolidated Subsidiaries for
such year and the related consolidated balance sheet as at the end of such year,
setting forth in each case in comparative form the corresponding consolidated
figures for the preceding fiscal year, and accompanied by an unqualified opinion
thereon of Deloitte & Touche LLP or any other independent certified public
accountants of recognized national standing, which opinion shall state that said
consolidated financial statements fairly present, in all material respects, the
consolidated financial condition and results of operations and cash flows of the
Company and its Consolidated Subsidiaries as at the end of, and for, such fiscal
year;

 

-33-



--------------------------------------------------------------------------------

(c) promptly upon their becoming available, notices of the filing of all regular
periodic reports which the Company shall have filed with the Securities and
Exchange Commission (or any Governmental Authority substituted therefor) or any
national securities exchange;

(d) promptly upon the mailing thereof to the shareholders of the Company
generally, copies of all financial statements, reports and proxy statements so
mailed, provided that, where any such mailed copies shall also have been filed
with the Securities and Exchange Commission, the requirements of this paragraph
shall be satisfied by the posting of such filings as contemplated below in the
last paragraph of this Section 6.01;

(e) promptly after the Company knows or has reason to know that any Default has
occurred, a notice of such Default describing the same in reasonable detail and,
together with such notice or as soon thereafter as possible, a description of
the action that the Company has taken and proposes to take with respect thereto;

(f) prompt written notice to the Administrative Agent and each of the Lenders
upon any officer of the Company becoming aware of any other development that
results in, or could reasonably be expected to result in, a Material Adverse
Effect; and

(g) from time to time such other information regarding the business, affairs or
financial condition of the Company or any of its Material Subsidiaries and, to
the extent reasonably available to the Company, GPI and its Material
Subsidiaries (including any Plan or Multiemployer Plan and any reports or other
information required to be filed under ERISA) as the Administrative Agent may
reasonably request (on its own behalf or on behalf of any Lender).

The Company will furnish to the Administrative Agent, at the time it furnishes
each set of financial statements pursuant to paragraph (a) or (b) above, a
certificate of a senior financial officer of the Company (i) to the effect that
no Default has occurred and is continuing (or, if any Default has occurred and
is continuing, describing the same in reasonable detail and describing the
action that the Company has taken and proposes to take with respect thereto) and
(ii) setting forth in reasonable detail the computations necessary to determine
whether the Company is in compliance with Sections 6.08 and 6.09 as of the end
of the respective quarterly fiscal period or fiscal year.

Information required to be delivered pursuant to this Section 6.01 (other than
the certificate described in the preceding paragraph) shall be deemed to have
been delivered in accordance with this Section 6.01 on the date on which such
information has been posted (i) on the Company’s website on the Internet,
(ii) at www.sec.gov or (iii) at another website identified by the Company in a
notice to the Administrative Agent and accessible by the Lenders without charge.

SECTION 6.02 Litigation. The Company will promptly give to the Administrative
Agent (and upon receipt thereof the Administrative Agent shall promptly give to
the Lenders) notice of all legal or arbitral proceedings, and of all proceedings
by or before any governmental or regulatory authority or agency, and any
material development in respect of such legal or other proceedings, affecting
the Company or any of its Material Subsidiaries, except any proceeding which
would not reasonably be expected to result in a Material Adverse Effect.
Information required to be delivered pursuant to this Section 6.02 shall be
deemed to have been delivered in accordance with this Section 6.02 on the date
on which such information has been posted (i) on the Company’s website on the
Internet, (ii) at www.sec.gov, or (iii) at another website identified by the
Company in a notice to the Administrative Agent and accessible by the Lenders
without charge.

 

-34-



--------------------------------------------------------------------------------

SECTION 6.03 Corporate Existence, Etc.

(a) The Company will, and will cause each of its Material Subsidiaries to,
preserve and maintain its legal existence and all of its material rights,
privileges and franchises (provided that nothing in this Section 6.03 shall
prohibit any transaction expressly permitted under Section 6.06); comply in all
material respects with the requirements of all applicable laws, rules,
regulations and orders of any Governmental Authority if failure to comply with
such requirements would reasonably be expected to result in a Material Adverse
Effect; pay and discharge all taxes, assessments and governmental charges or
levies imposed on it or on its income or profits or on any of its property prior
to the date on which material penalties attach thereto, except for (i) any such
tax, assessment, charge or levy the payment of which is being contested in good
faith and by proper proceedings and against which adequate reserves are being
maintained or (ii) where the failure to so pay, discharge or otherwise satisfy
such tax, assessment, charge or levy would not reasonably be expected to result
in a Material Adverse Effect; maintain all of its properties used or useful in
its business in good working order and condition, ordinary wear and tear
excepted; provided, however, that the Company or any Subsidiary of the Company
may discontinue the maintenance of a property if such discontinuance is, in the
opinion of the Company, desirable in the conduct of its business and is not
likely to have a Material Adverse Effect; keep proper books of record and
account in which entries are made of all dealings and transactions in relation
to its business and activities; and upon reasonable advance notice, permit
representatives of any Lender or the Administrative Agent, during normal
business hours, to examine, copy and make extracts from its books and records,
to inspect its properties, and to discuss its business and affairs with its
officers, all to the extent reasonably requested by such Lender or the
Administrative Agent.

(b) The Company will, and will cause each of its Material Subsidiaries to,
(a) comply with all applicable Environmental Laws and obtain and comply with all
Permits required by applicable Environmental Laws; and (b) conduct and complete
all investigations, studies, sampling and testing, and all remedial and other
corrective actions as required under any Environmental Laws unless being
contested in good faith and by proper proceedings and appropriate reserves are
being maintained with respect thereto in accordance with GAAP, except in each
case where failure to do so would not reasonably be expected to result in a
Material Adverse Effect.

(c) The Company will conduct its business in material compliance with
Anti-corruption Laws and Sanctions and will be subject to, and will cause each
of its Material Subsidiaries to be subject to, policies and procedures
instituted and maintained by the Company designed to promote and achieve
compliance with such laws.

SECTION 6.04 Insurance. The Company will maintain, and will cause each of its
Subsidiaries to maintain, insurance underwritten by financially sound and
reputable insurers, or self -insurance (in accordance with normal industry
practice) in such amounts and against such risks as ordinarily is carried or
maintained by owners of like businesses and properties in similar circumstances.

SECTION 6.05 Use of Proceeds. The Company will use the proceeds of the Loans
made to it hereunder solely to (i) repay certain existing indebtedness of the
Company and its subsidiaries and (ii) to pay fees and expenses in connection
with the Transactions; provided that neither the Administrative Agent nor any
Lender shall have any responsibility as to the use of any of such proceeds.

Part B. Negative Covenants.

SECTION 6.06 Prohibition of Fundamental Changes. The Company will not, nor will
it permit any of its Material Subsidiaries to, enter into any transaction of
merger or consolidation or amalgamation, or liquidate, wind up or dissolve
itself (or suffer any liquidation or dissolution). The Company will not, and
will not permit any of its Material Subsidiaries to, convey, sell, lease,
transfer or otherwise dispose of, in one transaction or a series of
transactions, all or substantially all of the business or assets of the Company
and its Material Subsidiaries (taken as a whole), whether now owned or hereafter
acquired (excluding any inventory or other assets sold or disposed of in the
ordinary course of business). Notwithstanding the foregoing provisions of this
Section 6.06:

 

-35-



--------------------------------------------------------------------------------

(a) any Subsidiary of the Company may be merged or consolidated with or into:
(i) the Company if the Company shall be the continuing or surviving corporation
or (ii) any other Subsidiary;

(b) any Subsidiary of the Company may sell, lease, transfer or otherwise dispose
of any or all of its assets (upon voluntary liquidation or otherwise) to the
Company or any other Subsidiary of the Company;

(c) any Subsidiary of the Company may merge or consolidate with any other Person
if the surviving Person is a Subsidiary of the Company;

(d) any Subsidiary may liquidate or dissolve if the Company determines in good
faith that such liquidation or dissolution is in the best interests of the
Company and is not materially disadvantageous to the Lenders; and

(e) prior to June 30, 2018, the Company may assign its rights and obligations as
Borrower under this Agreement and the other Loan Documents to GPI on the JV
Closing Date; provided that (i) GPI executes and delivers the Assumption
Agreement, pursuant to which GPI will expressly assume all of the rights and
obligations of the Company as Borrower under this Agreement and each other Loan
Document to which the Company as Borrower is a party; (ii) the Company executes
and delivers the IP Guarantee, pursuant to which the Company will
unconditionally guarantee all of the payment obligations of GPI as Borrower
under this Agreement, and (iii) each of the other conditions specified in
Schedule IV, shall be satisfied (or such condition shall have been waived in
accordance with Section 9.02). Upon and after effectiveness of the Assumption
Agreement, the Company shall be released from its obligations as Borrower
hereunder, and the Company shall become a Guarantor of GPI’s payment obligations
as Borrower hereunder; provided that, for avoidance of doubt, it is understood
and agreed that no release pursuant to this Section 6.06(e) shall release the
Company in any respect from any liability (x) for breach of its representations,
warranties and covenants expressly made or undertaken by the Company under this
Agreement, the Assumption Agreement (including Section 4.7 thereof) or any other
Loan Document or (y) under the IP Guarantee; it being understood that the
Company will be released from its liabilities described under clause (x) and (y)
as of the Springing Date in accordance with Section 4.02(c) of the IP Guarantee.

SECTION 6.07 Limitation on Liens. The Company will not, nor will it permit any
of its Material Subsidiaries to, create, incur, assume or suffer to exist any
Lien upon any of its property, assets or revenues, whether now owned or
hereafter acquired, except:

(a) Liens imposed by any Governmental Authority for taxes, assessments or
charges not yet due or which are being contested in good faith and by
appropriate proceedings if, unless the amount thereof is not material with
respect to it or its financial condition, adequate reserves with respect thereto
are maintained on the books of the Company or any of its Material Subsidiaries,
as the case may be, in accordance with GAAP;

(b) carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s or other
like Liens arising in the ordinary course of business which are not overdue for
a period of more than 30 days or which are being contested in good faith and by
appropriate proceedings;

 

-36-



--------------------------------------------------------------------------------

(c) pledges or deposits under workers’ compensation, unemployment insurance and
other social security legislation;

(d) deposits to secure the performance of bids, trade contracts (other than for
borrowed money), leases, statutory obligations, surety and appeal bonds,
performance bonds and other obligations of a like nature incurred in the
ordinary course of business;

(e) easements, rights-of-way, restrictions and other similar encumbrances
incurred in the ordinary course of business and encumbrances consisting of
zoning restrictions, easements, licenses, restrictions on the use of property or
minor imperfections in title thereto which, in the aggregate, are not material
in amount, and which do not in any case materially detract from the value of the
property subject thereto or interfere with the ordinary conduct of the business
of the Company or any of its Material Subsidiaries;

(f) Liens on assets of Persons that become Subsidiaries of the Company on or
after the date of this Agreement, provided that such Liens are in existence at
the time the respective Persons become Subsidiaries of the Company and were not
created in anticipation thereof;

(g) Liens upon real and/or tangible personal property acquired after the date
hereof (by purchase, construction or otherwise) by the Company or any of its
Material Subsidiaries, each of which Liens either (A) existed on such property
before the time of its acquisition and was not created in anticipation thereof,
or (B) was created solely for the purpose of securing Indebtedness representing,
or incurred to finance, refinance or refund, the cost (including the cost of
construction) of the respective property; provided in the case of clause
(B) that such Lien attaches to such asset within 270 days after the acquisition
or completion of construction and commencement of full operations thereof;

(h) Liens on assets consisting of a capital project and rights related thereto
(“Project Assets”) securing Indebtedness incurred to finance the acquisition,
construction or development of such Project Assets; provided that (x) such
Indebtedness is non-recourse to any other assets; (y) the aggregate principal
amount of Indebtedness secured by Liens permitted by this paragraph (h) may at
no time exceed $200,000,000 and (z) such Liens attach to such Project Assets
within two years after the initial acquisition or completion of construction or
development of such Project Assets;

(i) Liens upon real and/or personal property of the Company or any Material
Subsidiary of the Company in favor of the United States of America or any State
thereof, any department, agency or instrumentality or political subdivision of
the United States of America or any State thereof, or any bonding authority
(including any authority established for the issuance of industrial revenue
bonds or similar instruments) to secure partial, progress, or advance or other
payments pursuant to any contract or statute or to secure Indebtedness
(including, but not limited to, industrial revenue bonds and similar
instruments) incurred for the purpose of refinancing all or any part of the
purchase price or cost of constructing or improving such property;

(j) Liens on (i) accounts receivable and related contract rights, letters of
credit, accounts and similar assets arising in connection with any
securitization transaction, and (ii) promissory notes, regulatory and any other
related assets in connection with any financing transaction, in each case
whether denominated as sales or borrowings;

(k) Liens granted to provide security in substitution for collateral presently
securing existing Indebtedness, so long as such substitute collateral does not
cover any property other than the property securing such existing Indebtedness;

 

-37-



--------------------------------------------------------------------------------

(l) Liens securing judgments up to $200,000,000 for the payment of money in an
amount not resulting (whether immediately or with the passage of time) in an
Event of Default under subsection (h) of Article VII;

(m) Liens in existence on the date hereof and listed on Schedule V;

(n) additional Liens upon property, assets or revenues created after the date
hereof, provided that the aggregate outstanding Indebtedness secured thereby and
incurred on and after the date hereof shall not at any time exceed 10% of
Tangible Assets; and

(o) any extension, renewal or replacement of the foregoing, provided, however,
that the Liens permitted hereunder shall not be spread to cover any additional
Indebtedness or property (other than a substitution of like property);

and provided, further, that the sale, mortgage or other transfer of timber in
connection with an arrangement under which the Company or any of its
Subsidiaries is obligated to cut such timber (or any portion thereof) in order
to provide the transferee with a specified amount of money (however determined)
shall not be deemed to create Indebtedness secured by a Lien hereunder.

SECTION 6.08 Total Debt to Total Capital Ratio. The Company will not at any time
permit the ratio of Total Debt to Total Capital to exceed 0.60 to 1.

SECTION 6.09 Minimum Consolidated Net Worth. The Company will not at any time
permit Consolidated Net Worth to be less than $9,000,000,000.

ARTICLE VII

EVENTS OF DEFAULT

If one or more of the following events (herein called “Events of Default”) shall
occur and be continuing:

(a) The Borrower shall default in the payment when due of any principal of any
Loan; or the Borrower shall default in the payment when due of any interest on
any Loan or any other amount payable by it hereunder and such default shall
continue unremedied for five or more Business Days; or

(b) Any event specified in any note, agreement, indenture or other document
evidencing or relating to any Indebtedness (other than (i) Indebtedness
hereunder, (ii) Project Indebtedness, or (iii) Indebtedness owed by any Material
Subsidiary to the Company or a Subsidiary of the Company) of the Company or any
of its Material Subsidiaries aggregating $200,000,000 or more shall occur, if
the effect of such event is to cause, or to permit the holder or holders of such
Indebtedness (or a trustee or agent on behalf of such holder or holders or
beneficiary or beneficiaries) to cause, with the giving of notice or lapse of
time if required, such Indebtedness to become due prior to its stated maturity
(an “Acceleration”), and such time shall have lapsed and, if any notice (a
“Default Notice) shall be required to commence a grace period or declare the
occurrence of any event of default before notice of Acceleration may be
delivered, such Default Notice shall have been given; or

(c) Any representation, warranty or certification made or deemed made herein or
in any other Loan Document (or in any modification or supplement hereto or any
certificate delivered pursuant hereto) by any Obligor, shall prove to have been
false or misleading in any material respect as of the time made or furnished; or

 

-38-



--------------------------------------------------------------------------------

(d) The Company shall default in the performance of any of its obligations under
any of Sections 6.01(e), 6.06, 6.07, 6.08 or 6.09; or any Obligor shall default
in the performance of any of its other obligations in this Agreement and such
default shall continue unremedied for a period of thirty days after notice
thereof to the Obligors by the Administrative Agent or any Lender (through the
Administrative Agent); or

(e) The Company or any of its Material Subsidiaries shall admit in writing its
inability to, or be generally unable to, pay its debts as such debts become due;
or

(f) The Company or any of its Material Subsidiaries shall (i) apply for or
consent to the appointment of, or the taking of possession by, a receiver,
custodian, trustee or liquidator of itself or of all or a substantial part of
its property, (ii) make a general assignment for the benefit of its creditors,
(iii) commence a voluntary case under the Bankruptcy Code (as now or hereafter
in effect), (iv) file a petition seeking to take advantage of any other law
relating to bankruptcy, insolvency, reorganization, winding-up, or composition
or readjustment of debts, (v) fail to controvert in a timely and appropriate
manner, or acquiesce in writing to, any petition filed against it in an
involuntary case under the Bankruptcy Code, or (vi) take any corporate action
for the purpose of effecting any of the foregoing; or

(g) A proceeding or case shall be commenced, without the application or consent
of the Company or any of its Material Subsidiaries, in any court of competent
jurisdiction, seeking (i) its liquidation, reorganization, dissolution or
winding-up, or the composition or readjustment of its debts, (ii) the
appointment of a trustee, receiver, custodian, liquidator or the like of the
Company or such Material Subsidiary or of all or any substantial part of its
assets, or (iii) similar relief in respect of the Company or such Material
Subsidiary under any law relating to bankruptcy, insolvency, reorganization,
winding-up, or composition or adjustment of debts, and such proceeding or case
shall continue undismissed, or an order, judgment or decree approving or
ordering any of the foregoing shall be entered and continue unstayed and in
effect, for a period of 90 or more days; or an order for relief against the
Company or such Material Subsidiary shall be entered in an involuntary case
under the Bankruptcy Code; or

(h) A final judgment or judgments for the payment of money in excess of
$200,000,000 in the aggregate shall be rendered by a court or courts against the
Company and/or any of its Material Subsidiaries and the same shall not be
discharged (or provision shall not be made for such discharge), or a stay of
execution thereof shall not be procured, within 60 days from the date of entry
thereof and the Company or the relevant Material Subsidiary shall not, within
said period of 60 days, or such longer period during which execution of the same
shall have been stayed, appeal therefrom and cause the execution thereof to be
stayed during such appeal; or

(i) An ERISA Event shall have occurred that, when taken together with all other
ERISA Events that have occurred, would reasonably be expected to result in a
Material Adverse Effect; or

(j) Any person or group of persons (within the meaning of Section 13 or 14 of
the Exchange Act, as amended, it being agreed that an employee of the Company or
any Consolidated Subsidiary for whom shares are held under an employee stock
ownership, employee retirement, employee savings or similar plan and whose
shares are voted in accordance with the instructions of such employee shall not
be a member of a group of persons within the meaning of said Section 13 or 14
solely because such employee’s shares are held by a trustee under said plan)
shall acquire, directly or indirectly, beneficial ownership (within the meaning
of Rule 13d-3 promulgated by the Securities Exchange Commission

 

-39-



--------------------------------------------------------------------------------

under the Exchange Act, as amended) of 35% or more of the outstanding shares of
stock of the Company having by the terms thereof ordinary voting power to elect
(whether immediately or ultimately) a majority of the board of directors of the
Company (irrespective of whether or not at the time stock of any other class or
classes of stock of the Company shall have or might have voting power by reason
of the happening of any contingency); or

(k) During any period of 24 consecutive calendar months, a majority of the board
of directors of the Company shall no longer be composed of individuals (i) who
were members of said board of directors on the first day of such period or
(ii) whose election or nomination to said board of directors was approved by
individuals referred to in clause (j) above constituting at the time of such
election or nomination at least a majority of said board of directors; or

(l) Any “Change of Control Triggering Event” (as defined in the Supplemental
Indenture dated as of August 9, 2017 between the Company and The Bank of the New
York Mellon Trust Company, N.A. (as successor to The Bank of New York Mellon
(formerly known as The Bank of New York)), as trustee, as such Supplemental
Indenture is in effect on such date) shall occur; or

(m) At any time from and after the Novation and prior to the release of the IP
Guarantee in accordance with its terms, the IP Guarantee shall for any reason be
declared by a court of competent jurisdiction to be null and void, or the
Company shall repudiate or deny any portion of its liability or obligation for
the obligations of the Borrower hereunder or any of the Guaranteed Obligations;

THEREUPON: (1) in the case of an Event of Default other than one referred to in
clause (f) or (g) of this Article VII, the Administrative Agent may and, upon
request of the Required Lenders shall, by notice to the Obligors, declare the
principal amount then outstanding of, and the accrued interest on, the Loans and
all other amounts payable by the Obligors hereunder (including any amounts
payable under Section 2.14) to be forthwith due and payable, whereupon such
amounts shall be immediately due and payable without presentment, demand,
protest or other formalities of any kind, all of which are hereby expressly
waived by each Obligor; and (2) in the case of the occurrence of an Event of
Default referred to in clause (f) or (g) of this Article VII, the principal
amount then outstanding of, and the accrued interest on, the Loans and all other
amounts payable by the Obligors hereunder (including any amounts payable under
Section 2.14) shall automatically become immediately due and payable without
presentment, demand, protest or other formalities of any kind, all of which are
hereby expressly waived by each Obligor.

ARTICLE VIII

THE ADMINISTRATIVE AGENT

Each of the Lenders hereby irrevocably appoints the Administrative Agent as its
agent and authorizes the Administrative Agent to take such actions on its behalf
and to exercise such powers as are delegated to the Administrative Agent by the
terms hereof, together with such actions and powers as are reasonably incidental
thereto.

The Person serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent, and such
Person and its Affiliates may accept deposits from, lend money to and generally
engage in any kind of business with an Obligor or any Subsidiary or other
Affiliate thereof as if it were not the Administrative Agent hereunder.

 

-40-



--------------------------------------------------------------------------------

The Administrative Agent shall not have any duties or obligations except those
expressly set forth herein. Without limiting the generality of the foregoing,
(a) the Administrative Agent shall not be subject to any fiduciary or other
implied duties, regardless of whether a Default has occurred and is continuing,
(b) the Administrative Agent shall not have any duty to take any discretionary
action or exercise any discretionary powers, except discretionary rights and
powers expressly contemplated hereby that the Administrative Agent is required
to exercise in writing as directed by the Required Lenders (or such other number
or percentage of the Lenders as shall be expressly provided for herein);
provided that the Administrative Agent shall not be required to take any action
that, in its judgment or the judgment of its counsel, may expose the
Administrative Agent to liability or that is contrary to this Agreement or
applicable Requirements of Law, and (c) except as expressly set forth herein,
the Administrative Agent shall not have any duty to disclose, and shall not be
liable for the failure to disclose, any information relating to an Obligor or
any of its Subsidiaries that is communicated to or obtained by the bank serving
as Administrative Agent or any of its Affiliates in any capacity. The
Administrative Agent shall not be liable for any action taken or not taken by it
with the consent or at the request of the Required Lenders (or such other number
or percentage of the Lenders as shall be expressly provided for herein) or in
the absence of its own gross negligence or willful misconduct as determined by a
final nonappealable judgment of a court of competent jurisdiction. The
Administrative Agent shall be deemed not to have knowledge of any Default unless
and until written notice thereof is given to the Administrative Agent by an
Obligor or a Lender, and the Administrative Agent shall not be responsible for
or have any duty to ascertain or inquire into (i) any statement, warranty or
representation made in or in connection with this Agreement, (ii) the contents
of any certificate, report or other document delivered hereunder or in
connection herewith, (iii) the performance or observance of any of the
covenants, agreements or other terms or conditions set forth herein, (iv) the
validity, enforceability, effectiveness or genuineness of this Agreement or any
other agreement, instrument or document, or (v) the satisfaction of any
condition set forth in Article V or elsewhere herein, other than to confirm
receipt of items expressly required to be delivered to the Administrative Agent.

The Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing believed by it to be genuine
and to have been signed or sent by the proper Person. The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to be made by the proper Person, and shall not incur any liability for
relying thereon. The Administrative Agent may consult with legal counsel (who
may be counsel for an Obligor), independent accountants and other experts
selected by it, and shall not be liable for any action taken or not taken by it
in accordance with the advice of any such counsel, accountants or experts.

The Administrative Agent may perform any and all its duties and exercise its
rights and powers by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all its duties and exercise its rights and powers through their
respective Related Parties. The exculpatory provisions of the preceding
paragraphs shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent.

The Administrative Agent may resign at any time by notifying the Lenders and the
Obligors. Upon any such resignation, the Required Lenders shall have the right
to appoint a successor, subject to the consent of the Company (which consent
shall not be unreasonably withheld or delayed), provided that the Company’s
consent shall not be required if an Event of Default has occurred and is
continuing. If no successor shall have been so appointed by the Required Lenders
and shall have accepted such appointment within 30 days after the retiring
Administrative Agent gives notice of its resignation, then the retiring
Administrative Agent shall, on behalf of the Lenders, appoint a successor
Administrative Agent, subject to the consent of the Company (which consent shall
not be unreasonably withheld or delayed), provided that the Company’s consent
shall not be required if an Event of Default has occurred and is continuing. If
the Administrative Agent notifies the Company that no Person has accepted such
appointment,

 

-41-



--------------------------------------------------------------------------------

then such resignation shall nonetheless become effective and (1) the retiring
Administrative Agent shall be discharged from its duties and obligations
hereunder and (2) the Required Lenders shall perform the duties of the
Administrative Agent (and all payments and communications provided to be made
by, to or through the Administrative Agent shall instead be made by or to each
Lender directly) until such time as the Required Lenders appoint a successor
agent as provided for above in this paragraph. If the Person serving as
Administrative Agent becomes the subject of a bankruptcy or insolvency
proceeding, or has had a receiver, conservator, trustee, administrator, assignee
for the benefit of creditors or similar Person charged with reorganization or
liquidation of its business or custodian, appointed for it, or has taken any
action in furtherance of, or indicating its consent to, approval of or
acquiescence in any such proceeding or appointment or has a parent company that
has become the subject of a bankruptcy or insolvency proceeding, or has had a
receiver, conservator, trustee, administrator, assignee for the benefit of
creditors or similar Person charged with reorganization or liquidation of its
business or custodian appointed for it, or has taken any action in furtherance
of, or indicating its consent to, approval of or acquiescence in any such
proceeding or appointment, the Required Lenders may, to the extent permitted by
applicable law, by notice in writing to the Company and such Person remove such
Person as Administrative Agent and, subject to the consent of the Company (which
consent shall not be unreasonably withheld or delayed), provided that the
Company’s consent shall not be required if an Event of Default has occurred and
is continuing, appoint a successor. If no such successor shall have been so
appointed and shall have accepted such appointment within 30 days (the “Removal
Effective Date”), then such removal shall nonetheless become effective in
accordance with such notice on the Removal Effective Date. Upon the acceptance
of its appointment as Administrative Agent hereunder by a successor, such
successor shall succeed to and become vested with all the rights, powers,
privileges and duties of the retiring (or retired) or removed Administrative
Agent and the retiring or removed Administrative Agent shall be discharged from
its duties and obligations hereunder (if not already discharged therefrom as
provided above in this paragraph). The fees payable by the Borrower to a
successor Administrative Agent shall be the same as those payable to its
predecessor unless otherwise agreed between the Company and such successor.
After the Administrative Agent’s resignation or removal hereunder, the
provisions of this Article VIII and Section 9.03 shall continue in effect for
the benefit of such retiring or removed Administrative Agent, its sub-agents and
their respective Related Parties in respect of any actions taken or omitted to
be taken by any of them while it was acting as Administrative Agent.

Each Lender acknowledges and agrees that the extensions of credit made hereunder
are commercial loans and not investments in a business enterprise or securities.
Each Lender further represents that it is engaged in making, acquiring or
holding commercial loans in the ordinary course of its business and has,
independently and without reliance upon the Administrative Agent or any other
Lender and based on such documents and information as it has deemed appropriate,
made its own credit analysis and decision to enter into this Agreement as a
Lender, and to make, acquire or hold Loans hereunder. Each Lender also
acknowledges that it will, independently and without reliance upon the
Administrative Agent or any other Lender and based on such documents and
information (which may contain material, non-public information within the
meaning of the United States securities laws concerning the Obligors and their
Affiliates) as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any related agreement or any document furnished hereunder or thereunder and in
deciding whether or to the extent to which it will continue as a lender or
assign or otherwise transfer its rights, interests and obligations hereunder.

None of the Lenders or their Affiliates, if any, identified in this Agreement as
a Lead Arranger shall have any right, power, obligation, liability,
responsibility or duty under this Agreement other than, in the case of Lenders,
those applicable to all Lenders as such. Without limiting the foregoing, none of
the Lead Arrangers or such Lenders shall have or be deemed to have a fiduciary
relationship with any Lender. Each Lender hereby makes the same acknowledgments
with respect to the relevant Lenders and their Affiliates in their respective
capacities as Lead Arrangers as it makes with respect to the Administrative
Agent in the preceding paragraph.

 

-42-



--------------------------------------------------------------------------------

Each Lender (x) represents and warrants, as of the date such Person became a
Lender party hereto, to, and (y) covenants, from the date such Person became a
Lender party hereto to the date such Person ceases being a Lender party hereto,
for the benefit of, the Administrative Agent and the Lead Arrangers and their
respective Affiliates, and not, for the avoidance of doubt, to or for the
benefit of the JV Facility Loan Parties, that at least one of the following is
and will be true:

(i) such Lender is not using “plan assets” (within the meaning of 29 CFR §
2510.3-101, as modified by Section 3(42) of ERISA) of one or more Benefit Plans
in connection with the Loans or the Commitments,

(ii) the transaction exemption set forth in one or more PTEs, such as PTE 84-14
(a class exemption for certain transactions determined by independent qualified
professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Commitments and this Agreement,

(iii) (A) such Lender is an investment fund managed by a “Qualified Professional
Asset Manager” (within the meaning of Part VI of PTE 84-14), (B) such Qualified
Professional Asset Manager made the investment decision on behalf of such Lender
to enter into, participate in, administer and perform the Loans, the Commitments
and this Agreement, (C) the entrance into, participation in, administration of
and performance of the Loans, the Commitments and this Agreement satisfies the
requirements of sub-sections (b) through (g) of Part I of PTE 84-14 and (D) to
the best knowledge of such Lender, the requirements of subsection (a) of Part I
of PTE 84-14 are satisfied with respect to such Lender’s entrance into,
participation in, administration of and performance of the Loans, the
Commitments and this Agreement, or

(iv) such other representation, warranty and covenant as may be agreed in
writing between the Administrative Agent, in its sole discretion, and such
Lender.

In addition, unless sub-clause (i) of the immediately preceding paragraph is
true with respect to a Lender or such Lender has not provided another
representation, warranty and covenant as provided in sub-clause (iv) of the
immediately preceding paragraph, such Lender further (x) represents and
warrants, as of the date such Person became a Lender party hereto, to, and
(y) covenants, from the date such Person became a Lender party hereto to the
date such Person ceases being a Lender party hereto, for the benefit of, the
Administrative Agent and the Lead Arrangers and their respective Affiliates, and
not, for the avoidance of doubt, to or for the benefit of the JV Facility Loan
Parties, that:

(i) none of the Administrative Agent or the Lead Arrangers or any of their
respective Affiliates is a fiduciary with respect to the assets of such Lender
(including in connection with the reservation or exercise of any rights by the
Administrative Agent under this Agreement, any Loan Document or any documents
related to hereto or thereto),

 

-43-



--------------------------------------------------------------------------------

(ii) the Person making the investment decision on behalf of such Lender with
respect to the entrance into, participation in, administration of and
performance of the Loans, the Commitments and this Agreement is independent
(within the meaning of 29 CFR § 2510.3-21) and is a bank, an insurance carrier,
an investment adviser, a broker-dealer or other person that holds, or has under
management or control, total assets of at least $50 million, in each case as
described in 29 CFR § 2510.3-21(c)(1)(i)(A)-(E),

(iii) the Person making the investment decision on behalf of such Lender with
respect to the entrance into, participation in, administration of and
performance of the Loans, the Commitments and this Agreement is capable of
evaluating investment risks independently, both in general and with regard to
particular transactions and investment strategies (including in respect of the
obligations herein),

(iv) the Person making the investment decision on behalf of such Lender with
respect to the entrance into, participation in, administration of and
performance of the Loans, the Commitments and this Agreement is a fiduciary
under ERISA or the Code, or both, with respect to the Loans, the Commitments and
this Agreement and is responsible for exercising independent judgment in
evaluating the transactions hereunder, and

(v) no fee or other compensation is being paid directly to the Administrative
Agent or any Lead Arranger or any their respective Affiliates for investment
advice (as opposed to other services) in connection with the Loans, the
Commitments or this Agreement.

Each of the Administrative Agent and the Lead Arrangers hereby informs the
Lenders that each such Person is not undertaking to provide impartial investment
advice, or to give advice in a fiduciary capacity, in connection with the
transactions contemplated hereby, and that such Person has a financial interest
in the transactions contemplated hereby in that such Person or an Affiliate
thereof (i) may receive interest or other payments with respect to the Loans,
the Commitments and this Agreement, (ii) may recognize a gain if it extended the
Loans or the Commitments for an amount less than the amount being paid for an
interest in the Loans or the Commitments by such Lender or (iii) may receive
fees or other payments in connection with the transactions contemplated hereby,
the Loan Documents or otherwise, including structuring fees, commitment fees,
arrangement fees, facility fees, upfront fees, underwriting fees, ticking fees,
agency fees, administrative agent or collateral agent fees, utilization fees,
minimum usage fees, letter of credit fees, fronting fees, deal-away or alternate
transaction fees, amendment fees, processing fees, term out premiums, banker’s
acceptance fees, breakage or other early termination fees or fees similar to the
foregoing.

ARTICLE IX

MISCELLANEOUS

SECTION 9.01 Notices.

(a) Generally. Except in the case of notices and other communications expressly
permitted to be given by telephone (and subject to paragraph (b) below), all
notices and other communications provided for herein shall be in writing and
shall be delivered by hand or overnight courier service, mailed by certified or
registered mail or sent by telecopy, as follows:

(i) if to the Company, the Borrower (prior to the Novation) or the Guarantor, if
any, to Office of the Treasurer, International Paper Company, 6400 Poplar
Avenue, Memphis, TN 38197 (Telecopy No. (901) 214-1218; Telephone No. (901)
419-4740); with a copy to the Office of the General Counsel, 6400 Poplar Avenue,
Memphis, TN 38197 (Telecopy No. (901) 214-0647; Telephone No. (901) 419-3817);

 

-44-



--------------------------------------------------------------------------------

(ii) if to the Borrower (following the Novation), to GPI at its address (or
telecopy number) set forth in the Assumption Agreement;

(iii) if to the Administrative Agent and relating to (A) payments, to Bank of
America, N.A., Credit SVCS-Special Relationships, 2380 Performance Dr., Building
C, Richardson, TX 75082, Attn: Sahar Mohamed Sharkawy, Vice President (Telephone
No. (469) 201-8969); or (B) all other notices, to Bank of America, N.A., Agency
Management, Gateway Village-900 Building, 900 W Trade St., Charlotte, NC
28255-0001, Attn: Priscilla L. Ruffin, Assistant Vice President (Telecopy No.
(704) 409-0918 and Telephone No. (980) 386-3475); and

(iv) if to a Lender, to it at its address (or telecopy number) set forth in its
Administrative Questionnaire.

Any party hereto may change its address or telecopy number for notices and other
communications hereunder by notice to the other parties hereto (or, in the case
of any such change by a Lender, by notice to the the Obligors and the
Administrative Agent). All notices and other communications given to any party
hereto in accordance with the provisions of this Agreement shall be deemed to
have been given on the date of receipt; provided, if any notice or other
communication is received after a recipient’s normal business hours, such notice
or other communication shall be deemed received upon the opening of the next
Business Day.

Notices and other communications to the Lenders hereunder may be delivered or
furnished by using Electronic Systems pursuant to procedures approved by the
Administrative Agent; provided that the foregoing shall not apply to notices
pursuant to Article II unless otherwise agreed by the Administrative Agent and
the applicable Lender. The Administrative Agent or the Obligors may, in its
discretion, agree to accept notices and other communications to it hereunder by
electronic communications pursuant to procedures approved by it; provided that
approval of such procedures may be limited to particular notices or
communications.

(b) Platform. Each Obligor further agrees that Administrative Agent may make all
information, documents and other materials that it is obligated to furnish to
the Administrative Agent or the Lenders pursuant to this Agreement , including
all notices, demands, communications, requests, documents, financial statements,
financial and other reports, certificates and other information materials
(collectively, the “Communications”) available to the Lenders by posting the
Communications on Debt Domain, Intralinks, Syndtrak, ClearPar or a substantially
similar Electronic System (the “Platform”). The Platform is provided “as is” and
“as available.” The Agent Parties do not warrant the accuracy or completeness of
the Communications, or the adequacy of the Platform and expressly disclaim
liability for errors or omissions in the Communications. No warranty of any
kind, express, implied or statutory, including, without limitation, any warranty
of merchantability, fitness for a particular purpose, non-infringement of third
party rights or freedom from viruses or other code defects, is made by any Agent
Party in connection with the Communications or the Platform. In no event shall
the Administrative Agent or any of its Related Parties (collectively, the “Agent
Parties”) have any liability to the Obligors, any Lender or any other Person for
damages of any kind, including direct or indirect, special, incidental or
consequential damages, losses or expenses (whether in tort, contract or
otherwise) arising out of any Obligor’s or the Administrative Agent’s
transmission of Communications through the Platform, except to the extent the
liability of such Person is found in a final non-appealable judgment by a court
of competent jurisdiction to have resulted from such Person’s gross negligence
or willful misconduct.

 

-45-



--------------------------------------------------------------------------------

Each Lender agrees that notice to it (as provided in the next sentence) (a
“Notice”) specifying that any Communications have been posted to the Platform
shall constitute effective delivery of such information, documents or other
materials to such Lender for purposes of this Agreement; provided that if
requested by any Lender the Administrative Agent shall deliver a copy of the
Communications to such Lender by email or telecopier. Each Lender agrees (i) to
notify the Administrative Agent in writing of such Lender’s e-mail address to
which a Notice may be sent by electronic transmission (including by electronic
communication) on or before the date such Lender becomes a party to this
Agreement (and from time to time thereafter to ensure that the Administrative
Agent has on record an effective e-mail address for such Lender) and (ii) that
any Notice may be sent to such e-mail address.

(c) Public/Private. The Company hereby authorizes the Administrative Agent to
distribute (i) to Private Siders all Communications and (ii) to Public Siders
such Communications and only such Communications that the Company clearly
identifies in writing as being available for communication to Public Siders
(“Public Sider Communications”). The Company represents and warrants that no
Public Sider Communication contains or will contain any MNPI. “Private Siders”
means Lenders’ employees and representatives who have declared that they are
authorized to receive MNPI. “Public Siders” means Lenders’ employees and
representatives who have not declared that they are authorized to receive MNPI;
it being understood that Public Siders may be engaged in investment and other
market-related activities with respect to the Company or its Affiliates’
securities or loans. “MNPI” means material non-public information (within the
meaning of United States federal securities laws) with respect to the Company,
its Affiliates and any of their respective securities.

Each Lender acknowledges that United States federal and state securities laws
prohibit any Person from purchasing or selling securities on the basis of
material, non-public information concerning the issuer of such securities or,
subject to certain limited exceptions, from communicating such information to
any other Person. Each Lender confirms that it has developed procedures to
ensure compliance with these securities laws.

Each Lender acknowledges that circumstances may arise that require it to refer
to Communications that may contain MNPI (“Private Sider Communications”).
Accordingly, each Lender agrees that it will designate at least one individual
to receive Private Sider Communications on its behalf in compliance with its
procedures and applicable law and identify such designee (including such
designee’s contact information) on such Lender’s Administrative Questionnaire.
Each Lender agrees to notify the Administrative Agent from time to time of such
Lender’s designee’s e-mail address to which notice of the availability of
Private Sider Communications may be sent by electronic transmission.

Each Lender that elects not to be given access to Private Sider Communications
does so voluntarily and, by such election, acknowledges and agrees that the
Administrative Agent and other Lenders may have access to Private Sider
Communications that such electing Lender does not have, and takes sole
responsibility for the consequences of, and waives any and all claims based on
or arising out of, not having access to Private Sider Communications.

SECTION 9.02 Waivers; Amendments.

(a) No Deemed Waivers; Remedies Cumulative. No failure or delay by the
Administrative Agent or any Lender in exercising any right or power hereunder
shall operate as a waiver thereof, nor shall any single or partial exercise of
any such right or power, or any abandonment or discontinuance of steps to
enforce such a right or power, preclude any other or further exercise thereof or
the exercise of any other right or power. The rights and remedies of the
Administrative Agent and the Lenders hereunder are cumulative and are not
exclusive of any rights or remedies that they would otherwise have. No waiver of
any provision of this Agreement or consent to any departure by any Obligor
therefrom shall in any event be effective unless the same shall be permitted by
paragraph (b) of this Section 9.02, and then such waiver or consent shall be
effective only in the specific instance and for the purpose for which given.
Without limiting the generality of the foregoing, the making of a Loan shall not
be construed as a waiver of any Default, regardless of whether the
Administrative Agent or any Lender may have had notice or knowledge of such
Default at the time.

 

-46-



--------------------------------------------------------------------------------

(b) Amendments. Neither this Agreement nor any provision hereof may be waived,
amended or modified except pursuant to an agreement or agreements in writing
entered into by (x) the Borrower, (y) each other Obligor (if any) and (z) the
Required Lenders or the Administrative Agent with the consent of the Required
Lenders; provided that no such agreement shall

(i) increase the Commitment of any Lender without the written consent of such
Lender,

(ii) reduce the principal amount of any Loan or reduce the rate of interest
thereon, or reduce any fees payable hereunder, without the written consent of
each Lender directly affected thereby,

(iii) postpone the scheduled date of payment of the principal amount of any
Loan, or any interest thereon, or any fees payable hereunder, or reduce the
amount of, waive or excuse any such payment, without the written consent of each
Lender affected thereby,

(iv) alter the manner in which payments or prepayments of principal, interest or
other amounts hereunder shall be applied as among the Lenders or Types of Loans,
without the written consent of each Lender affected thereby,

(v) release the Guarantor from the IP Guarantee (except as expressly provided in
the IP Guarantee) or limit its liability in respect of such Guarantee, without
the written consent of each Lender; or

(vi) change any of the provisions of this Section 9.02 or the percentage in the
definition of the term “Required Lenders” or any other provision hereof
specifying the number or percentage of Lenders required to waive, amend or
modify any rights hereunder or make any determination or grant any consent
hereunder, without the written consent of each Lender;

and provided, further, that no such agreement shall amend, modify or otherwise
affect the rights or duties of the Administrative Agent hereunder without the
prior written consent of the Administrative Agent.

(c) Notwithstanding the foregoing, without the consent of the Borrower, any
other Obligor or any Lender, (i) in the event the JV Closing Date occurs, this
Agreement shall be amended and restated as the JV Facility Agreement in
substantially the form attached as Exhibit I hereto (or as may be amended
pursuant to clause (ii)) effective as of the Springing Date, subject solely to
the satisfaction or waiver (in accordance with this Section 9.02) of the
conditions set forth in Section 6 of the JV Facility Agreement and (ii) if the
maturity of the Existing GPI Facilities is not extended prior to or on or about
the JV Closing Date, in connection with the first refinancing or amendment of
the Existing GPI Facilities that extends the maturity date thereof that occurs
after the JV Closing Date, if any provision included in the documentation
governing such refinancing or amendment (including with respect to the
Applicable Rate) is more favorable to the lenders of such refinanced or extended
facilities than the corresponding provision in the JV Facility Agreement, then
the JV Facility Agreement shall be automatically amended so that such provision
shall inure to the benefit of the lenders under the JV Facility Agreement, and
be binding upon, as applicable, the JV Facility Loan Parties.

 

-47-



--------------------------------------------------------------------------------

SECTION 9.03 Expenses; Indemnity; Damage Waiver.

(a) Costs and Expenses. The Borrower shall pay (i) all reasonable out-of-pocket
expenses incurred by the Administrative Agent, the Lead Arrangers and their
respective Affiliates, including the reasonable fees, charges and disbursements
of one primary counsel (in addition to one local counsel per jurisdiction) for
the Administrative Agent and the Lead Arrangers, in connection with the
syndication and distribution (including, without limitation, via the internet or
through a service such as Intralinks) of the credit facilities provided for
herein, the preparation and administration of this Agreement or any proposed or
effective amendments, modifications or waivers of the provisions hereof (whether
or not the transactions contemplated hereby or thereby shall be consummated) and
(ii) all out-of-pocket expenses incurred by the Administrative Agent, the Lead
Arrangers or any Lender, including the fees, charges and disbursements of any
counsel for the Administrative Agent, the Lead Arrangers or any Lender, in
connection with the enforcement or protection of its rights in connection with
this Agreement, including its rights under this Section 9.03, or in connection
with the Loans made hereunder, including in connection with any workout,
restructuring or negotiations in respect thereof.

(b) Indemnification by the Borrower. The Borrower shall indemnify the
Administrative Agent, the Lead Arrangers and each Lender, and each Related Party
of any of the foregoing Persons (each such Person being called an “Indemnitee”)
against, and to hold each Indemnitee harmless from, any and all losses, claims,
damages, liabilities and related expenses, including the fees, charges and
disbursements of any counsel for any Indemnitee, incurred by or asserted against
any Indemnitee arising out of, in connection with, or as a result of (i) the
execution or delivery of this Agreement or any agreement or instrument
contemplated hereby, the performance by the parties hereto of their respective
obligations hereunder or the consummation of the transactions contemplated
hereby, (ii) any Loan or the use of the proceeds therefrom, (iii) any actual or
alleged presence or Release of Hazardous Materials on, at, under or from any
property or facility owned or operated by the Borrower or any of its
Subsidiaries, or any liability arising under any Environmental Law related in
any way to the Borrower or any of its Subsidiaries, or (iv) any actual or
prospective claim, litigation, investigation or proceeding relating to any of
the foregoing, whether based on contract, tort or any other theory and
regardless of whether any Indemnitee is a party thereto; provided that such
indemnity shall not, as to any Indemnitee, be available to the extent that such
losses, claims, damages, liabilities or related expenses are determined by a
court of competent jurisdiction by final and nonappealable judgment to have
resulted from the gross negligence, bad faith or willful misconduct of such
Indemnitee. This Section 9.03(b) shall not apply with respect to Taxes other
than any Taxes that represent losses or damages arising from any non-Tax claim.

(c) Reimbursement by Lenders. To the extent that the Borrower fails to pay any
amount required to be paid by it to the Administrative Agent and the Lead
Arrangers under paragraph (a) or (b) of this Section 9.03, each Lender severally
agrees to pay to the Administrative Agent and the Lead Arrangers such Lender’s
Applicable Percentage (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought) of such unpaid amount (it
being understood that the Borrower’s failure to pay any such amount shall not
relieve the Borrower of any default in the payment thereof); provided that the
unreimbursed expense or indemnified loss, claim, damage, liability or related
expense, as the case may be, was incurred by or asserted against the
Administrative Agent and the Lead Arrangers, as applicable, in their respective
capacities as such.

(d) Waiver of Consequential Damages, Etc. To the extent permitted by applicable
law, no Obligor shall assert, and hereby waives, any claim against any
Indemnitee (i) for any damages arising from the use by others of information or
other materials obtained through telecommunications, electronic or other
information transmission systems (including the Internet), except to the extent
of direct or actual damages that have resulted from the willful misconduct, bad
faith or gross negligence of such Indemnitee or any Related Party of such
Indemnitee (as determined by a court of competent jurisdiction in a final and
nonappealable judgment), or (ii) on any theory of liability, for special,
indirect, consequential or punitive damages (as opposed to direct or actual
damages) arising out of, in connection with, or as a result of, this Agreement
or any agreement or instrument contemplated hereby, the transactions
contemplated hereby, any Loan or the use of the proceeds thereof.

 

-48-



--------------------------------------------------------------------------------

(e) Payments. All amounts due under this Section 9.03 shall be payable promptly
after written demand therefor.

SECTION 9.04 Successors and Assigns.

(a) Successors Generally. The provisions of this Agreement shall be binding upon
and inure to the benefit of the parties hereto and their respective successors
and assigns permitted hereby, except that (i) no Obligor may assign or otherwise
transfer any of its rights or obligations hereunder (except pursuant to
Section 6.06(e)) without the prior consent of each Lender (and any attempted
assignment or transfer by any Obligor without such consent shall be null and
void) and (ii) no Lender may assign or otherwise transfer its rights or
obligations hereunder except in accordance with this Section 9.04. Nothing in
this Agreement, expressed or implied, shall be construed to confer upon any
Person (other than the parties hereto, their respective successors and assigns
permitted hereby, the Lead Arrangers, Participants (to the extent provided in
paragraph (c) of this Section 9.04) and, to the extent expressly contemplated
hereby, the Related Parties of each of the Administrative Agent, the Lead
Arrangers and the Lenders) any legal or equitable right, remedy or claim under
or by reason of this Agreement.

(b) Assignments by Lenders.

(i) Assignments Generally. Subject to the conditions set forth in paragraph
(b)(ii) below, any Lender may assign to one or more Persons (other than an
Ineligible Institution) all or a portion of its rights and obligations under
this Agreement (including all or a portion of its Commitment and the Loans at
the time owing to it) with the prior written consent of:

(A) the Borrower (such consent not to be unreasonably withheld; provided that
the Borrower shall be deemed to have consented to any such assignment unless it
shall object thereto by written notice to the Administrative Agent within ten
(10) Business Days after having received notice thereof); provided that no
consent of the Borrower shall be required (x) for an assignment to a Lender, an
Affiliate of a Lender, an Approved Fund, (y) if an Event of Default referred to
in clause (a), (e), (f) or (g) of Article VII has occurred and is continuing, or
(z) in the case of an Assignment and Assumption entered into on or before the
Springing Date, such assignment is to a financial institution previously agreed
in writing by the Administrative Agent and the Company or GPI (as applicable);
and

(B) the Administrative Agent (such consent not to be unreasonably withheld);
provided that no consent of the Administrative Agent shall be required for an
assignment to a Lender, an Affiliate of a Lender, or an Approved Fund.

(ii) Certain Conditions to Assignments. Assignments shall be subject to the
following additional conditions:

(A) except in the case of an assignment to a Lender or an Affiliate (or Approved
Fund) of a Lender or an assignment of the entire remaining amount of the
assigning Lender’s Commitment or Loans, the amount of the Commitment or Loans of
the assigning Lender subject to each such assignment (determined as of the date
the Assignment and Assumption with respect to such assignment is delivered to
the Administrative Agent) shall not be less than $1,000,000, unless each of the
Borrower and the Administrative Agent otherwise consent, provided that no such
consent of the Borrower shall be required if an Event of Default has occurred
and is continuing,

 

-49-



--------------------------------------------------------------------------------

(B) each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations under this Agreement,

(C) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500, and

(D) the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire.

(iii) Effectiveness of Assignments. Subject to acceptance and recording thereof
pursuant to paragraph (b)(iv) of this Section 9.04, from and after the effective
date specified in each Assignment and Assumption, the assignee thereunder shall
be a party hereto and, to the extent of the interest assigned by such Assignment
and Assumption, have the rights and obligations of a Lender under this Agreement
in addition to any rights and obligations theretofore held by it as a Lender,
and the assigning Lender thereunder shall, to the extent of the interest
assigned by such Assignment and Assumption, be released from its obligations
under this Agreement (and, in the case of an Assignment and Assumption covering
all of the assigning Lender’s rights and obligations under this Agreement, such
Lender shall cease to be a party hereto but shall continue to be entitled to the
benefits of and subject to the obligations of Sections 2.13, 2.14, 2.15, 9.03
and 9.12). Any assignment or transfer by a Lender of rights or obligations under
this Agreement that does not comply with this paragraph (b) shall be treated for
purposes of this Agreement as a sale by such Lender of a participation in such
rights and obligations in accordance with paragraph (c) of this Section 9.04.

(iv) Maintenance of Register. The Administrative Agent, acting for this purpose
as a non-fiduciary agent of the Obligors, shall maintain at one of its offices
in The City of New York a copy of each Assignment and Assumption delivered to it
and a register for the recordation of the names and addresses of the Lenders,
and the Commitment of, and principal amount and stated interest of the Loans
owing to, each Lender pursuant to the terms hereof from time to time (the
“Register”). The entries in the Register shall be conclusive, and the Obligors,
the Administrative Agent and the Lenders shall treat each Person whose name is
recorded in the Register pursuant to the terms hereof as a Lender hereunder for
all purposes of this Agreement, notwithstanding notice to the contrary. The
Register shall be available for inspection by the Obligors and any Lender, at
any reasonable time and from time to time upon reasonable prior notice.

(v) Acceptance of Assignments by Administrative Agent. Upon its receipt of a
duly completed Assignment and Assumption executed by an assigning Lender and an
assignee, the assignee’s completed Administrative Questionnaire (unless the
assignee shall already be a Lender hereunder), the processing and recordation
fee referred to in paragraph (b)(ii)(C) of this Section 9.04 and any written
consent to such assignment required by paragraph (b)(i) of this Section 9.04,
the Administrative Agent shall accept such Assignment and Assumption and record
the information contained therein in the Register. No assignment shall be
effective for purposes of this Agreement unless it has been recorded in the
Register as provided in this paragraph.

(c) Participations.

 

-50-



--------------------------------------------------------------------------------

(i) Participations Generally. Any Lender may, without the consent of the
Borrower or the Administrative Agent sell participations to one or more banks or
other entities (a “Participant”), other than an Ineligible Institution, in all
or a portion of such Lender’s rights and obligations under this Agreement
(including all or a portion of its Commitment and the Loans owing to it);
provided that (A) such Lender’s obligations under this Agreement shall remain
unchanged, (B) such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations and (C) the Obligors, the
Administrative Agent and the other Lenders shall continue to deal solely and
directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement. Any agreement or instrument pursuant to which
a Lender sells such a participation shall provide that such Lender shall retain
the sole right to enforce this Agreement and to approve any amendment,
modification or waiver of any provision of this Agreement; provided that such
agreement or instrument may provide that such Lender will not, without the
consent of the Participant, agree to any amendment, modification or waiver
described in the first proviso to Section 9.02(b), that affects such
Participant. Subject to paragraph (c)(ii) of this Section 9.04, the Borrower
agrees that each Participant shall be entitled to the benefits of and subject to
the obligations under Sections 2.13, 2.14 and 2.15 to the same extent as if it
were a Lender and had acquired its interest by assignment pursuant to paragraph
(b) of this Section 9.04; provided that such Participant agrees to be subject to
the provisions of Sections 2.17 and 2.18 as if it were an assignee under
paragraph (b) of this Section 9.04. Each Lender that sells a participation
agrees, at the Borrower’s request and expense, to use reasonable efforts to
cooperate with the Borrower to effectuate the provisions of Section 2.18(b) with
respect to any Participant. To the extent permitted by law, each Participant
also shall be entitled to the benefits of Section 9.08 as though it were a
Lender, provided such Participant agrees to be subject to Section 2.17(d) as
though it were a Lender. Notwithstanding anything in this paragraph to the
contrary, any bank that is a member of the Farm Credit System that (a) has
purchased a participation from CoBank, ACB in the minimum amount of $5,000,000
on or after the Funding Date, (b) is, by written notice to the Borrower and the
Administrative Agent (“Voting Participant Notification”), designated by CoBank,
ACB as being entitled to be accorded the rights of a voting participant
hereunder (any bank that is a member of the Farm Credit System so designated
being called a “Voting Participant”) and (c) receives prior written consent of
the Borrower and the Administrative Agent to become a Voting Participant, shall
be entitled to vote (and the voting rights of CoBank shall be correspondingly
reduced), on a dollar-for-dollar basis, as if such participant were a Lender, on
any matter requiring or allowing a Lender to provide or withhold its consent, or
to otherwise vote on any proposed action; provided, however, that if such Voting
Participant has at any time failed to fund any portion of its participation when
required to do so and notice of such failure has been delivered by the selling
Lender to the Administrative Agent, then until such time as all amounts of its
participation required to have been funded have been funded and notice of such
funding has been delivered by the selling Lender to the Administrative Agent,
such Voting Participant shall not be entitled to exercise its voting rights
pursuant to the terms of this Section 9.04(c), and the voting rights of the
selling Lender shall not be correspondingly reduced by the amount of such Voting
Participant’s participation. To be effective, each Voting Participant
Notification shall, with respect to any Voting Participant, (i) state the full
name, as well as all contact information required of assignee as set forth in
Exhibit A hereto and (ii) state the Dollar amount of the participation
purchased. Notwithstanding the foregoing, each of the following members of the
Farm Credit System shall be a Voting Participant without delivery of a Voting
Participant Notification and without the prior written consent of the Borrower
and the Administrative Agent: (i) 1st Farm Credit Services, FLCA, (ii) American
AgCredit, FLCA, (iii) AgFirst Farm Credit Bank, (iv) United FCS, FLCA dba FCS
Commercial Finance Group, (v) Farm Credit West, FLCA, (vi) Farm Credit Bank of
Texas, (vii) Farm Credit Mid-America, FLCA, (viii) Farm Credit of New Mexico,
FLCA, a wholly owned subsidiary of Farm Credit of New Mexico, ACA, (ix) Farm
Credit Services of America, FLCA and (x) Northwest Farm Credit Services, FLCA.
The Borrower and the Administrative Agent shall be entitled to conclusively rely
on information contained in notices delivered pursuant to this paragraph.

 

-51-



--------------------------------------------------------------------------------

(ii) Limitations on Rights of Participants. A Participant shall not be entitled
to receive any greater payment under Section 2.13 or 2.15 than the applicable
Lender would have been entitled to receive with respect to the participation
sold to such Participant, unless the sale of the participation to such
Participant is made with the Borrower’s prior written consent. A Participant
shall not be entitled to the benefits of Section 2.15 unless the Borrower is
notified of the participation sold to such Participant and such Participant
agrees, for the benefit of the Obligors, to comply with Section 2.15(e) as
though it were a Lender (it being understood that the documentation required
under Section 2.15 shall be delivered to the participating Lender). Each Lender
that sells a participation shall, acting solely for this purpose as a
non-fiduciary agent of the Borrower, maintain a register on which it enters the
name and address of each Participant and the principal amounts (and stated
interest) of each Participant’s interest in the Loans or other obligations under
this Agreement (the “Participant Register”); provided that no Lender shall have
any obligation to disclose all or any portion of the Participant Register to any
Person (including the identity of any Participant or any information relating to
a Participant’s interest in any Commitments, Loans or its other obligations
under any this Agreement) except to the extent that such disclosure is necessary
to establish that such Commitment, Loan or other obligation is in registered
form under Section 5f.103-1(c) of the United States Treasury Regulations. The
entries in the Participant Register shall be conclusive absent manifest error,
and such Lender and, to the extent the Participant Register is shown to any
other party hereto, such party hereto shall treat each person whose name is
recorded in the Participant Register as the owner of such participation for all
purposes of this Agreement notwithstanding any notice to the contrary.

(d) Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement to secure
obligations of such Lender, including any pledge or assignment to secure
obligations to a Federal Reserve Bank or any other central bank having
jurisdiction over such Lender, and this Section 9.04 shall not apply to any such
pledge or assignment of a security interest; provided that no such pledge or
assignment of a security interest shall release a Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.

SECTION 9.05 Survival. All covenants, agreements, representations and warranties
made by any Obligor herein and in the certificates or other instruments
delivered in connection with or pursuant to this Agreement shall be considered
to have been relied upon by the other parties hereto and shall survive the
execution and delivery of this Agreement and the making of any Loans, regardless
of any investigation made by any such other party or on its behalf and
notwithstanding that the Administrative Agent or any Lender may have had notice
or knowledge of any Default or incorrect representation or warranty at the time
any credit is extended hereunder, and shall continue in full force and effect as
long as the principal of or any accrued interest on any Loan or any fee or any
other amount payable under this Agreement is outstanding and unpaid. The
provisions of Sections 2.13, 2.14, 2.15 and 9.03 and Article VIII shall survive
and remain in full force and effect regardless of the consummation of the
transactions contemplated hereby, the repayment of the Loans, the expiration or
termination of the Commitments or the termination of this Agreement or any
provision hereof.

SECTION 9.06 Counterparts; Integration. This Agreement may be executed in
counterparts (and by different parties hereto on different counterparts), each
of which shall constitute an original, but all of which when taken together
shall constitute a single contract. This Agreement and any separate letter
agreements with respect to fees payable to the Administrative Agent constitute
the entire contract between and among the parties relating to the subject matter
hereof and supersede any and all previous

 

-52-



--------------------------------------------------------------------------------

agreements and understandings, oral or written, relating to the subject matter
hereof; provided that (i) the provisions of the Commitment Letter that survive
the expiration or termination of the Commitment Letter (as set forth in the last
paragraph of the Commitment Letter) shall survive in accordance with the terms
of the Commitment Letter and (ii) the Fee Letter shall survive in accordance
with the terms of the Fee Letter, and, in each case, shall not be superseded by
this Agreement. Delivery of an executed counterpart of a signature page of this
Agreement by telecopy, e-mailed.pdf or any other electronic means that
reproduces an image of the actual executed signature page shall be effective as
delivery of a manually executed counterpart of this Agreement.

SECTION 9.07 Severability. Any provision of this Agreement held to be invalid,
illegal or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such invalidity, illegality or unenforceability
without affecting the validity, legality and enforceability of the remaining
provisions hereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction.

SECTION 9.08 Right of Setoff. If an Event of Default shall have occurred and be
continuing, each Lender is hereby authorized at any time and from time to time,
to the fullest extent permitted by law, to set off and apply any and all
deposits (general or special, time or demand, provisional or final) at any time
held and other indebtedness at any time owing by such Lender to or for the
credit or the account of any Obligor against any of and all the obligations of
such Obligor now or hereafter existing under this Agreement held by such Lender,
irrespective of whether or not such Lender shall have made any demand under this
Agreement and although such obligations may be unmatured. Each Lender shall
notify the Obligors and the Administrative Agent promptly of any such set-off
and the application of the proceeds thereof; provided that the failure to give
such notice shall not affect the validity of such set-off and application. The
rights of each Lender under this Section 9.08 are in addition to other rights
and remedies (including other rights of setoff) which such Lender may have.

SECTION 9.09 Governing Law; Jurisdiction; Etc.

(a) Governing Law. This Agreement shall be construed in accordance with and
governed by the law of the State of New York.

(b) Submission to Jurisdiction; Waivers. Each party hereto hereby irrevocably
and unconditionally:

(i) submits for itself and its property in any legal action or proceeding
relating to this Agreement and the other Loan Documents to which it is a party
to the exclusive general jurisdiction of the Supreme Court of the State of New
York for the County of New York, Borough of Manhattan (the “New York Supreme
Court”), and the United States District Court for the Southern District of New
York (the “Federal District Court,” and together with the New York Supreme
Court, the “New York Courts”) and appellate courts from either of them; provided
that nothing in this Agreement shall be deemed or operate to preclude (i) any
party from bringing any legal action or proceeding in any jurisdiction for the
recognition and enforcement of any judgment, (ii) if all such New York Courts
decline jurisdiction over any Person, or decline (or in the case of the Federal
District Court, lack) jurisdiction over any subject matter of such action or
proceeding, a legal action or proceeding may be brought with respect thereto in
another court having jurisdiction and (iii) in the event a legal action or
proceeding is brought against any party hereto or involving any of its assets or
property in another court (without any collusive assistance by such party or any
of its Subsidiaries or Affiliates), such party from asserting a claim or defense
(including any claim or defense that this Section 9.09(b)(i) would otherwise
require to be asserted in a legal proceeding in a New York Court) in any such
action or proceeding;

 

-53-



--------------------------------------------------------------------------------

(ii) consents that any such action or proceeding may be brought in such courts
and waives any objection that it may now or hereafter have to the venue of any
such action or proceeding in any such court or that such action or proceeding
was brought in an inconvenient forum and agrees not to plead or claim the same;

(iii) agrees that service of process in any such action or proceeding may be
effected by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepaid, to the applicable Obligor,
the applicable Lender and/or the Administrative Agent, as the case may be, at
the address specified in Section 9.01(a) or at such other address of which the
Administrative Agent, any such Lender and the Obligors shall have been notified
pursuant thereto; and

(iv) agrees that nothing herein shall affect the right to effect service of
process in any other manner permitted by law or (subject to Section 9.09(b)(i)
above) shall limit the right to sue in any other jurisdiction.

SECTION 9.10 Waiver Of Jury Trial. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY (WHETHER BASED ON
CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 9.10.

SECTION 9.11 Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.

SECTION 9.12 Treatment of Certain Information; Confidentiality.

(a) Treatment of Certain Information. Each Obligor acknowledges that from time
to time financial advisory, investment banking and other services may be offered
or provided to an Obligor or one or more of its Subsidiaries (in connection with
this Agreement or otherwise) by any Lender or by one or more subsidiaries or
affiliates of such Lender and each Obligor hereby authorizes each Lender to
share any information delivered to such Lender by the Borrower and its
Subsidiaries pursuant to this Agreement, or in connection with the decision of
such Lender to enter into this Agreement, to any such subsidiary or affiliate,
it being understood that any such subsidiary or affiliate receiving such
information shall be bound by the provisions of paragraph (b) of this
Section 9.12 as if it were a Lender hereunder. Such authorization shall survive
the repayment of the Loans, the expiration or termination of the Commitments or
the termination of this Agreement or any provision hereof.

(b) Confidentiality. Each of the Administrative Agent and the Lenders agrees to
maintain the confidentiality of the Information (as defined below), except that
Information may be disclosed (i) to its and its Affiliates’ directors, officers,
employees and agents, including accountants, legal counsel and other advisors
(it being understood that the Persons to whom such disclosure is made will be
informed of the confidential nature of such Information and instructed to keep
such Information confidential), (ii) to the extent requested by any regulatory
authority or self-regulatory body (including any self-

 

-54-



--------------------------------------------------------------------------------

regulatory authority, such as the National Association of Insurance
Commissioners), (iii) to the extent required by applicable laws or regulations
or by any subpoena or similar legal process, (iv) to any other party to this
Agreement, (v) in connection with the exercise of any remedies hereunder or any
suit, action or proceeding relating to this Agreement or the enforcement of
rights hereunder, (vi) subject to an agreement containing provisions
substantially the same as those of this paragraph, to any assignee of or
Participant in, or any prospective assignee of or Participant in, any of its
rights or obligations under this Agreement, to any credit insurance provider or
direct, indirect, actual or prospective counterparty (and its advisor) to any
swap, derivative or securitization transaction related to the obligations under
this Agreement, (vii) with the consent of the Obligors or (viii) to the extent
such Information (A) becomes publicly available other than as a result of a
breach of this paragraph or (B) becomes available to the Administrative Agent or
any Lender on a nonconfidential basis from a source other than the Borrower. For
the purposes of this paragraph, “Information” means all information received
from any Obligor relating to the Borrower or any of its Subsidiaries (or their
business) or obtained by the Administrative Agent or any Lender from a review of
the books and records of the Borrower or any of its Subsidiaries, other than any
such information that is available to the Administrative Agent or any Lender on
a nonconfidential basis prior to disclosure by such Obligor; provided that, in
the case of information received from an Obligor after the date hereof, such
information is clearly identified at the time of delivery as confidential. Any
Person required to maintain the confidentiality of Information as provided in
this Section 9.12 shall be considered to have complied with its obligation to do
so if such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
confidential information. Notwithstanding any other provision of this Agreement
or any Assignment and Assumption, the provisions of this Section 9.12(b) shall
survive with respect to the Administrative Agent and each Lender until the
second anniversary of such Administrative Agent or Lender ceasing to be the
Administrative Agent or a Lender, respectively, whether by assignment or by
repayment of the Loans.

EACH LENDER ACKNOWLEDGES THAT INFORMATION AS DEFINED IN SECTION 9.12(b)
FURNISHED TO IT PURSUANT TO THIS AGREEMENT MAY INCLUDE MATERIAL NON-PUBLIC
INFORMATION CONCERNING THE BORROWER AND ITS RELATED PARTIES OR THEIR RESPECTIVE
SECURITIES, AND CONFIRMS THAT IT HAS DEVELOPED COMPLIANCE PROCEDURES REGARDING
THE USE OF MATERIAL NON-PUBLIC INFORMATION AND THAT IT WILL HANDLE SUCH MATERIAL
NON-PUBLIC INFORMATION IN ACCORDANCE WITH THOSE PROCEDURES AND APPLICABLE LAW,
INCLUDING FEDERAL AND STATE SECURITIES LAWS.

ALL INFORMATION, INCLUDING REQUESTS FOR WAIVERS AND AMENDMENTS, FURNISHED BY THE
BORROWER OR THE ADMINISTRATIVE AGENT PURSUANT TO, OR IN THE COURSE OF
ADMINISTERING, THIS AGREEMENT WILL BE SYNDICATE-LEVEL INFORMATION, WHICH MAY
CONTAIN MATERIAL NON-PUBLIC INFORMATION ABOUT THE BORROWER AND ITS RELATED
PARTIES OR ITS SECURITIES. ACCORDINGLY, EACH LENDER REPRESENTS TO THE BORROWER
AND THE ADMINISTRATIVE AGENT THAT IT HAS IDENTIFIED IN ITS ADMINISTRATIVE
QUESTIONNAIRE A CREDIT CONTACT WHO MAY RECEIVE INFORMATION THAT MAY CONTAIN
MATERIAL NON-PUBLIC INFORMATION IN ACCORDANCE WITH ITS COMPLIANCE PROCEDURES AND
APPLICABLE LAW.

SECTION 9.13 USA PATRIOT Act. Each Lender that is subject to the Patriot Act and
the Administrative Agent (for itself and not on behalf of any Lender) hereby
notify each Obligor that pursuant to the “know your customer” regulations and
the requirements of the Patriot Act, they are required to obtain, verify and
record information that identifies each Obligor, which information includes the
name, address and tax identification number (and other identifying information
in the event this information is insufficient to complete verification) that
will allow such Lender or the Administrative Agent,

 

-55-



--------------------------------------------------------------------------------

as applicable, to verify the identity of each Obligor. This information must be
delivered to the Lenders and the Administrative Agent no later than three
Business days prior to the Funding Date and thereafter promptly upon request.
This notice is given in accordance with the requirements of the Patriot Act and
is effective as to the Lenders and the Administrative Agent.

SECTION 9.14 Interest Rate Limitation. Notwithstanding anything herein to the
contrary, if at any time the interest rate applicable to any Loan, together with
all fees, charges and other amounts which are treated as interest on such Loan
under applicable law (collectively, the “Charges”), shall exceed the maximum
lawful rate (the “Maximum Rate”) which may be contracted for, charged, taken,
received or reserved by the Lender holding such Loan in accordance with
applicable law, the rate of interest payable in respect of such Loan hereunder,
together with all Charges payable in respect thereof, shall be limited to the
Maximum Rate and, to the extent lawful, the interest and Charges that would have
been payable in respect of such Loan but were not payable as a result of the
operation of this Section 9.14 shall be cumulated and the interest and Charges
payable to such Lender in respect of other Loans or periods shall be increased
(but not above the Maximum Rate therefor) until such cumulated amount, together
with interest thereon at the Federal Funds Rate to the date of repayment, shall
have been received by such Lender.

SECTION 9.15 Acknowledgement and Consent to Bail-In of EEA Financial
Institutions. Notwithstanding anything to the contrary herein, each party hereto
acknowledges that any liability of any party hereto that is an EEA Financial
Institution arising hereunder, to the extent such liability is unsecured (all
such liabilities, other than any Excluded Liability, the “Covered Liabilities”),
may be subject to Write-down and Conversion Powers and agrees and consents to,
and acknowledges and agrees to be bound by:

(a) the application of Write-Down and Conversion Powers to any Covered Liability
arising hereunder which may be payable to it by any party hereto that is an EEA
Financial Institution; and

(b) the effects of any Bail-in Action on any such Covered Liability, including,
if applicable:

(i) a reduction in full or in part or cancellation of any such Covered
Liability;

(ii) a conversion of all, or a portion of, such Covered Liability into shares or
other instruments of ownership in such EEA Financial Institution, its parent
entity, or a bridge institution that may be issued to it or otherwise conferred
on it, and that such shares or other instruments of ownership will be accepted
by it in lieu of any rights with respect to any such Covered Liability under
this Agreement; or

(iii) the variation of the terms of such Covered Liability in connection with
the exercise of Write-Down and Conversion Powers.

Notwithstanding anything to the contrary herein, nothing contained in this
Section 9.15 shall modify or otherwise alter the rights or obligations under
this Agreement with respect to any liability that is not a Covered Liability.

[Signature Pages Follow]

 

-56-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

INTERNATIONAL PAPER COMPANY,

as the Company and the initial Borrower

 

By:  

/s/ Errol A. Harris

  Name: Errol A. Harris   Title: Vice President & Treasurer

[Signature Page to Credit Agreement – International Paper Company]

 



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A.,

as Administrative Agent and individually as a Lender

 

By:  

/s/ Michael Delaney

  Name: Michael Delaney   Title: Director

 

[Signature Page to Credit Agreement – International Paper Company]



--------------------------------------------------------------------------------

BNP PARIBAS, as a Lender By:  

/s/ Brendan Heneghan

  Name: Brendan Heneghan   Title: Director By:  

/s/ Ade Adedeji

  Name: Ade Adedeji   Title: Vice President

 

[Signature Page to Credit Agreement – International Paper Company]



--------------------------------------------------------------------------------

SCHEDULE I

Commitments

 

Name of Lender

   Commitment      Percentage  

Bank of America, N.A.

   $ 363,000,000.00        55.000000000 % 

BNP Paribas

   $ 297,000,000.00        45.000000000 % 

Total

   $ 660,000,000.00        100.000000000 % 

 



--------------------------------------------------------------------------------

SCHEDULE II

Amortization Payments

 

First Business Day of

   Amount  

April 2018

   $ 4,125,000  

July 2018

   $ 4,125,000  

October 2018

   $ 4,125,000  

January 2019

   $ 4,125,000  

April 2019

   $ 4,125,000  

July 2019

   $ 4,125,000  

October 2019

   $ 4,125,000  

January 2020

   $ 4,125,000  

April 2020

   $ 4,125,000  

July 2020

   $ 4,125,000  

October 2020

   $ 4,125,000  

January 2021

   $ 4,125,000  

April 2021

   $ 8,250,000  

July 2021

   $ 8,250,000  

October 2021

   $ 8,250,000  

January 2022

   $ 8,250,000  

April 2022

   $ 16,500,000  

July 2022

   $ 16,500,000  

October 2022

   $ 16,500,000  

January 2023

   $ 16,500,000  

Maturity Date

     Balance  

 



--------------------------------------------------------------------------------

SCHEDULE III

Material Agreements

Indentures and Related Notes

 

1. Indenture, dated as of April 12, 1999, between International Paper Company
and The Bank of New York, as Trustee (the “1999 Indenture”).

 

2. Supplemental Indenture to the 1999 Indenture, dated as of June 4, 2008,
between International Paper Company and The Bank of New York, as Trustee (the
“2008 Supplement”).

 

3. 8.70% Notes due 2038 of International Paper Company in an aggregate principal
amount of $300 million issued pursuant to the 1999 Indenture as supplemented by
the 2008 Supplement.

 

4. Supplemental Indenture to the 1999 Indenture, dated as of August 10, 2009,
between International Paper Company and The Bank of New York Mellon, as Trustee
(the “August 2009 Supplement”).

 

5. 7.5% Notes due 2021 of International Paper Company in an aggregate principal
amount of $1 billion issued pursuant to the 1999 Indenture as supplemented by
the August 2009 Supplement.

 

6. Supplemental Indenture to the 1999 Indenture, dated as of December 7, 2009,
between International Paper Company and The Bank of New York Mellon, as Trustee
(the “December 2009 Supplement”).

 

7. 7.3% Notes due 2039 of International Paper Company in an aggregate principal
amount of $750 million issued pursuant to the 1999 Indenture as supplemented by
the December 2009 Supplement.

 

8. Supplemental Indenture to the 1999 Indenture, dated as of November 16, 2011,
between International Paper Company and The Bank of New York Mellon Trust
Company, N.A., as Trustee (the “2011 Supplement”).

 

9. 4.75% Notes due 2022 of International Paper Company in an aggregate principal
amount of $900 million issued pursuant to the 1999 Indenture as supplemented by
the 2011 Supplement.

 

10. 6.00% Notes due 2041 of International Paper Company in an aggregate
principal amount of $600 million issued pursuant to the 1999 Indenture as
supplemented by the 2011 Supplement.

 

11. Supplemental Indenture to the 1999 Indenture, dated as of June 10, 2014,
between International Paper Company and The Bank of New York Mellon Trust
Company, N.A., as Trustee (the “2014 Supplement”).

 

12. 3.65% Notes due 2024 of International Paper Company in an aggregate
principal amount of $800 million issued pursuant to the 1999 Indenture as
supplemented by the 2014 Supplement.

 

13. 4.80% Notes due 2044 of International Paper Company in an aggregate
principal amount of $800 million issued pursuant to the 1999 Indenture as
supplemented by the 2014 Supplement.

 

14. Supplemental Indenture to the 1999 Indenture, dated as of May 26, 2015
between International Paper Company and The Bank of New York Mellon Trust
Company, N.A., as Trustee (the “2015 Supplement”).

 

15. 3.800% Notes due 2026 of International Paper Company in an aggregate
principal amount of $700 million issued pursuant to the 1999 Indenture as
supplemented by the 2015 Supplement

 

16. 5.000% Notes due 2035 of International Paper Company in an aggregate
principal amount of $600 million issued pursuant to the 1999 Indenture as
supplemented by the 2015 Supplement

 

17. 5.150% Notes due 2046 of International Paper Company in an aggregate
principal amount of $700 million issued pursuant to the 1999 Indenture as
supplemented by the 2015 Supplement

 

18. Supplemental Indenture to the 1999 Indenture, dated as of August 11, 2016
between International Paper Company and The Bank of New York Mellon Trust
Company, N.A., as Trustee (the “2016 Supplement”).

 

19. 3.000% Notes due 2027 of International Paper Company in an aggregate
principal amount of $1.100 billion issued pursuant to the 1999 Indenture as
supplemented by the 2016 Supplement

 

III-1



--------------------------------------------------------------------------------

20. 4.400% Notes due 2047 of International Paper Company in an aggregate
principal amount of $1.200 billion issued pursuant to the 1999 Indenture as
supplemented by the 2016 Supplement

 

21. Supplemental Indenture to the 1999 Indenture, dated as of August 9, 2017
between International Paper Company and The Bank of New York Mellon Trust
Company, N.A., as Trustee (the “2017 Supplement”).

 

22. 4.350% Notes due 2048 of International Paper Company in an aggregate
principal amount of $1.000 billion issued pursuant to the 1999 Indenture as
supplemented by the 2017 Supplement

Bank Facilities

 

1. Red Bird Accounts Receivable Financing (Up to $600 million):

 

a. Second Amended and Restated Credit and Security Agreement, dated as of
March 13, 2008 (as amended, most recently by Amendment No. 12 to the Second
Amended and Restated Credit Agreement, dated as of December 1, 2017), among Red
Bird Receivables, LLC, as Borrower, International Paper Company, as Servicer,
the Conduits and Liquidity Banks from time to time party thereto, Credit
Agricole Corporate and Investment Bank, as Atlantic Agent, Mizuho Bank, Ltd, as
WCM Agent and as Administrative Agent (in each case, as defined therein).

 

b. Receivables Sale and Contribution Agreement, dated as of March 13, 2008 (as
amended, most recently by Amendment #10 to Receivables Sale and Contribution
Agreement, dated as of December 1, 2017), between International Paper Company
and Red Bird Receivables, LLC.

 

2. 5-Year Credit Agreement, dated as of December 12, 2016, among International
Paper Company, as borrower, the lenders from time to time party thereto and
JPMorgan Chase Bank, N.A., as administrative agent for the lenders.

 

III-2



--------------------------------------------------------------------------------

SCHEDULE IV

Conditions for Novation

1. No Material Adverse Effect. Since October 23, 2017, no Parent Material
Adverse Effect (as defined in the Transaction Agreement) shall have occurred.
Whether there shall have occurred a Parent Material Adverse Effect shall be
determined under the laws of the State of Delaware.

2. Joint Venture. The IP Contribution and the Graphic Packaging Contribution
shall have been consummated prior to June 30, 2018 in accordance with the
Transaction Agreement without any modifications, amendments or waivers thereto,
or consent thereunder, that are materially adverse to the Lenders or the Lead
Arrangers, unless consented to in writing by the Lead Arrangers (such consent
not to be unreasonably withheld, conditioned or delayed), it being understood
that any change in the relative equity ownership of International Paper and GPI
in the Joint Venture that does not trigger a change of control under any
indebtedness of GPI shall not be deemed to be materially adverse to the Lenders
or the Lead Arrangers.

3. Other Indebtedness. After giving effect to the consummation of the IP
Contribution and the Graphic Packaging Contribution, neither the Joint Venture
nor any of its Subsidiaries shall have any third-party Indebtedness for borrowed
money, except for indebtedness incurred pursuant to this Agreement, the Existing
GPI Facilities (as the same may be amended or refinanced on or prior to the JV
Closing Date, it being understood that, if the Existing GPI Facilities are
amended or refinanced after the Funding Date and on or prior to the JV Closing
Date, the Indebtedness incurred thereunder may be resized to an aggregate amount
of term loan facilities thereunder not exceeding $800,000,000 and revolving
facilities not exceeding $1,450,000,000 dollar-denominated facilities,
€138,000,000 Euro-denominated facilities and ¥2,500,000,000 Yen-denominated
facilities), Indebtedness of GPI and its Subsidiaries existing on the date of
the Commitment Letter and other Indebtedness permitted under each of the
Transaction Agreement, the Existing GPI Facilities and the clear market
provisions of the Commitment Letter and of that certain commitment letter in
respect of the Existing GPI Facilities provided to GPI on or about October 23,
2017.

4. Financial Statements. The Lenders shall have received with respect to GPI and
its Subsidiaries, to the extent not provided prior to the JV Closing Date,
(a) audited consolidated balance sheets and related consolidated statements of
operations and comprehensive loss and cash flows for the three most recently
completed fiscal years ended at least 90 days prior to the JV Closing Date and
(b) unaudited consolidated balance sheets and related statements of income and
cash flows for each subsequent fiscal quarter (or year-to-date period) after the
most recent fiscal year in respect of which financial statements described in
clause (a) above have been delivered and ended at least 45 days before the JV
Closing Date (other than any fourth fiscal quarter).

5. Representations and Warranties. Each of the representations and warranties in
Sections 6.1 and 6.2 of the Assumption Agreement and in Article I of the IP
Guarantee shall be true and correct in all material respects, or in all respects
if the applicable representation or warranty is qualified by “Material Adverse
Effect” or other materiality qualifiers, on and as of the JV Closing Date. Each
of the representations and warranties in Section 5 of the Assumption Agreement
shall, in each case be true and correct in all material respects, or in all
respects if the applicable representation or warranty is qualified by “Material
Adverse Effect” or other materiality qualifiers, on and as of the JV Closing
Date. Whether (i) International Paper or any of its Affiliates have the right to
terminate its obligations under the Transaction Agreement or decline to
consummate the Transactions and (ii) any representation or warranty made by GPI
or any of its Affiliates in the Transaction Agreement is true and correct in all
material respects or in all respects shall, in each case be determined under the
laws of the State of Delaware.

 

IV-1



--------------------------------------------------------------------------------

6. The Administrative Agent (or its counsel) shall have received each of the
following documents, each of which shall be, if a form of such document is
attached, substantially in the form attached as an Exhibit to this Agreement,
and, if a form of such document is not attached, in form and substance
reasonably satisfactory to the Administrative Agent:

(a) Assumption Agreement. From each of International Paper and GPI, a
counterpart to the Assumption Agreement, substantially in the form of Exhibit H;

(b) IP Guarantee. From International Paper, a counterpart to the IP Guarantee,
substantially in the form of Exhibit E;

(c) Promissory Notes. Promissory notes in the form of Exhibit D duly executed
and delivered by GPI in favor of each Lender requesting such promissory note;

(d) Opinions of Counsel. Opinions of (i) Debevoise & Plimpton LLP, special New
York counsel for International Paper, substantially in the form of Exhibit A to
this Schedule IV, (ii) internal counsel to International Paper, substantially in
the form of Exhibit B to this Schedule IV, (iii) Alston & Bird LLP, special
counsel for GPI and the other JV Facility Loan Parties, substantially in the
form of Exhibit C to this Schedule IV, and (iv) internal counsel to GPI,
substantially in the form of Exhibit D to this Schedule IV;

(e) Closing Certificates. (i) A certificate from a Responsible Officer of the
Company, dated on or about the JV Closing Date, in the form of Exhibit F-3
certifying that the condition specified in the first sentence of paragraph 5
above is satisfied, (ii) a certificate from a Responsible Officer of GPI, dated
on or about the JV Closing Date, in the form of Exhibit F-2 certifying that the
conditions specified in paragraphs 1, 2 and 3 and the second sentence of
paragraph 5 above are satisfied and undertaking to provide written notice to the
Administrative Agent on or prior to the Springing Date if the condition
specified in Section 6.1(b) of the JV Facility Agreement is not satisfied on the
Springing Date, and (iii) a solvency certificate of the chief financial officer
or treasurer of GPI in the form of Exhibit G.

(f) JV Facility Documents. (i) Counterparts of the JV Facility Agreement, duly
executed and delivered by GPI, (ii) counterparts of the JV Facility Guarantee
and Collateral Agreement, duly executed and delivered by each JV Facility Loan
Party, together with an Acknowledgement and Consent in the form attached to the
JV Facility Guarantee and Collateral Agreement, duly executed and delivered by
each Issuer (as defined therein), if any, that is not a JV Facility Loan Party
and (iii) counterparts of the Intercreditor Agreement, duly executed and
delivered by JV Facility Loan Party (and GPI shall have authorized and requested
that the collateral agent for the Existing GPI Facilities enter into the
Intercreditor Agreement); provided that the effectiveness of each of the
foregoing documents shall be subject solely to the satisfaction or waiver (in
accordance with Section 9.02 of this Agreement) of the conditions set forth in
Section 6 of the JV Facility Agreement.

(g) Lien Searches. The results of a recent search by a Person reasonably
satisfactory to the Administrative Agent, of the Uniform Commercial Code filings
with respect to the JV Facility Loan Parties in the jurisdictions set forth in
Schedule 3 of the JV Facility Guarantee and Collateral Agreement.

 

IV-2



--------------------------------------------------------------------------------

(h) Actions to Perfect Liens. Subject to the final paragraph of this Schedule
IV, delivery on the JV Closing Date of such documents as may be required to
effect on the Springing Date, such filings, recordings, registrations and other
actions in each applicable jurisdiction necessary or advisable to perfect the
liens created by the JV Facility Security Documents; provided that perfection of
the security interests on the JV Closing Date shall not constitute a condition
precedent to the JV Closing Date.

(i) Pledged Stock; Stock Powers; Pledged Notes; Endorsements. Subject to the
final paragraph of this Schedule IV, (i) with respect to the Pledged Stock under
(and as defined in) the JV Facility Guarantee and Collateral Agreement not
already in the possession of the administrative agent or the collateral agent
under the Existing GPI Facilities, the certificates, if any, representing such
Pledged Stock, together with an undated stock power (or appropriate transfer
document) for each such certificate executed in blank by a duly authorized
officer of the pledgor thereof; and (ii) the promissory notes representing each
of the Pledged Notes under (and as defined in) the JV Facility Guarantee and
Collateral Agreement not already in the possession of the Administrative Agent
or the collateral agent for the Existing GPI Facilities, duly endorsed as
required by the JV Facility Guarantee and Collateral Agreement.

(j) Corporate Proceedings of the JV Facility Loan Parties, Incumbency
Certificates, Governing Documents. A copy of the resolutions of the board of
directors, incumbency certificates and copies of the governing documents, in
each case of International Paper and each JV Facility Loan Party and certified
by the respective Secretary or Assistant Secretary of International Paper and
each JV Facility Loan Party and each in form and substance substantially the
same as that delivered (x) in the case of International Paper, to the
Administrative Agent on the Funding Date and (y) in the case of each JV Facility
Loan Party, pursuant to Section 6 of the Existing GPI Facilities.

(k) Insurance. Evidence that all of the requirements of subsection 7.5 of the JV
Facility Agreement and subsection 5.2.2 of the JV Facility Guarantee and
Collateral Agreement shall have been satisfied, including certificates of
insurance and endorsements, naming the Administrative Agent, on behalf of the
Lenders, as an additional insured or lenders loss payee, as the case may be,
under all insurance policies maintained with respect to the assets and
properties of the JV Facility Loan Parties that constitute JV Facility
Collateral.

(l) Fee Letter. From GPI, a counterpart to a facility fee letter, to be dated
the JV Closing Date (the “JV Closing Date Fee Letter”), providing for the
payment by GPI of the annual administrative agency fee in an amount equal to the
administrative agency fee set forth in the Fee Letter and the agreement by GPI
to comply with the flex provisions of the Fee Letter to the extent applicable to
the JV Facility Agreement.

7. Patriot Act. The JV Facility Loan Parties shall have provided at least three
business days prior to the JV Closing Date the documentation and other
information to the Lenders that is required by regulatory authorities under
applicable “know your customer” and anti-money-laundering rules and regulations,
including, without limitation, the Patriot Act to the extent requested in
writing at least 10 days prior to the JV Closing Date.

8. Fees. The Lead Arrangers, the Lenders and the Administrative Agent shall have
received all their fees as set forth in the Fee Letter or in this Agreement
payable on or prior to the JV Closing Date, and all expenses to be paid or
reimbursed to the Lead Arrangers, the Lenders and the Administrative Agent
(including all reasonable and out-of-pocket costs and expenses (including legal
fees and expenses of one firm of counsel to the Lead Arrangers and the
Administrative Agent per jurisdiction) that have

 

IV-3



--------------------------------------------------------------------------------

been invoiced at least three Business Days prior to the JV Closing Date) shall
have been paid. Any reimbursement pursuant hereto shall be without duplication
of any reimbursement to the Lenders, the Lead Arrangers or the Administrative
Agent and their respective affiliates under any other agreements.

Notwithstanding the foregoing, to the extent any Lien search or JV Facility
Collateral (including the creation or perfection of any security interest) is
not or cannot be provided on the JV Closing Date after International Paper and
GPI’s use of commercially reasonable efforts to do so (other than JV Facility
Collateral in respect of which a Lien may be perfected by the filing of a
financing statement under the UCC), then the provision of any such Lien search
and/or such JV Facility Collateral shall not constitute a condition precedent to
the Novation and, if required, shall instead be delivered and/or perfected
(x) other than for assets described in clauses (y) and (z) below, within 15 days
after the Springing Date, (y) in the case of mortgages on real property already
mortgaged under the Existing GPI Facilities, within 60 days after the Springing
Date and (z) in respect of mortgages on other real property, within 120 days
after the Springing Date or such earlier date on which such real property
becomes subject to a mortgage under the Existing GPI Facilities, pursuant to
arrangements to be mutually between GPI and the Administrative Agent and subject
to extensions as may be agreed by the Administrative Agent in its sole
discretion.

 

IV-4



--------------------------------------------------------------------------------

SCHEDULE V

Existing Liens

None.

 

V-1



--------------------------------------------------------------------------------

EXHIBIT A

Form of

ASSIGNMENT AND ASSUMPTION

This Assignment and Assumption (the “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between [Insert
name of Assignor] (the “Assignor”) and [Insert name of Assignee] (the
“Assignee”). Capitalized terms used but not defined herein shall have the
meanings given to them in the Credit Agreement identified below (as amended, the
“Credit Agreement”), receipt of a copy of which is hereby acknowledged by the
Assignee. The Standard Terms and Conditions set forth in Annex 1 attached hereto
are hereby agreed to and incorporated herein by reference and made a part of
this Assignment and Assumption as if set forth herein in full.

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of the Assignor’s rights and
obligations in its capacity as a Lender under the Credit Agreement and any other
documents or instruments delivered pursuant thereto to the extent related to the
amount and percentage interest identified below of all of such outstanding
rights and obligations of the Assignor under the facility identified below and
(ii) to the extent permitted to be assigned under applicable law, all claims,
suits, causes of action and any other right of the Assignor (in its capacity as
a Lender) against any Person, whether known or unknown, arising under or in
connection with the Credit Agreement, any other documents or instruments
delivered pursuant thereto or the loan transactions governed thereby or in any
way based on or related to any of the foregoing, including contract claims, tort
claims, malpractice claims, statutory claims and all other claims at law or in
equity related to the rights and obligations sold and assigned pursuant to
clause (i) above (the rights and obligations sold and assigned pursuant to
clauses (i) and (ii) above being referred to herein collectively as the
“Assigned Interest”). Such sale and assignment is without recourse to the
Assignor and, except as expressly provided in this Assignment and Assumption,
without representation or warranty by the Assignor.

 

1.

   Assignor[s]:                                          
                                               

2.

   Assignee[s]:                                          
                                                      [and is an
Affiliate/Approved Fund of [identify Lender]1]

3.

   Borrower:    International Paper Company (could be Graphic Packaging)

4.

   Administrative Agent:    Bank of America, N.A., as the administrative agent
under the Credit Agreement

5.

   Credit Agreement:    The $660,000,000 Credit Agreement, dated as of December
[ ], 2017, among International Paper Company, the Lenders from time to time
party thereto and Bank of America, N.A., as Administrative Agent (the “Credit
Agreement”)

 

1  Select as applicable.



--------------------------------------------------------------------------------

6.

   Assigned Interest:   

 

    

Aggregate Amount of

Loans for all Lenders

  

Amount of Loans Assigned

   Percentage Assigned
of Loans2  

 

Loans Assigned

  

$

  

$

     % 

7. Effective Date (herein, the “Effective Date”):
                                , 20            . [TO BE INSERTED BY
ADMINISTRATIVE AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF
TRANSFER IN THE REGISTER THEREFOR.]

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

ASSIGNOR [NAME OF ASSIGNOR] By:                                     
                                          Title: ASSIGNEE [NAME OF ASSIGNEE]
By:                                                                         
      Title:

 

 

2  Set forth, to at least 9 decimals, as a percentage of the Loans of all
Lenders thereunder.

 

-2-



--------------------------------------------------------------------------------

[Consented to and]3 Accepted:

BANK OF AMERICA, N.A.,

as Administrative Agent

By                                                                           
      Title: [Consented to:] INTERNATIONAL PAPER COMPANY
By                                                                           

Title: To be added only if the consent of the

Borrower is required by the terms of the Credit Agreement.

 

 

3  To be added only if the consent of the Administrative Agent is required by
the terms of the Credit Agreement.

 

-3-



--------------------------------------------------------------------------------

ANNEX 1 to EXHIBIT A

$660,000,000 Credit Agreement dated as of December [ ], 2017,

by and among

International Paper Company,

the several Lenders from time to time party thereto and

Bank of America, N.A., as Administrative Agent

STANDARD TERMS AND CONDITIONS FOR

ASSIGNMENT AND ASSUMPTION

1. Representations and Warranties.

1.1 Assignor. The Assignor (a) represents and warrants that (i) it is the legal
and beneficial owner of the Assigned Interest, (ii) the Assigned Interest is
free and clear of any lien, encumbrance or other adverse claim and (iii) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement, (ii) the execution, legality, validity, enforceability,
genuineness, sufficiency or value of the Credit Agreement, (iii) the financial
condition of each Borrower, any of its Subsidiaries or Affiliates or any other
Person obligated in respect of the Credit Agreement or (iv) the performance or
observance by each Borrower, any of its Subsidiaries or Affiliates or any other
Person of any of their respective obligations under the Credit Agreement.

1.2. Assignee. The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption and to consummate the transactions contemplated
hereby and to become a Lender under the Credit Agreement, (ii) it satisfies the
requirements, if any, specified in the Credit Agreement that are required to be
satisfied by it in order to acquire the Assigned Interest and become a Lender,
(iii) from and after the Effective Date, it shall be bound by the provisions of
the Credit Agreement as a Lender thereunder and, to the extent of the Assigned
Interest, shall have the obligations of a Lender thereunder, (iv) it has
received a copy of the Credit Agreement, together with copies of the most recent
financial statements delivered pursuant to Section 6.01 thereof, as applicable,
and such other documents and information as it has deemed appropriate to make
its own credit analysis and decision to enter into this Assignment and
Assumption and to purchase the Assigned Interest on the basis of which it has
made such analysis and decision independently and without reliance on the
Administrative Agent or any other Lender, and (v) if it is a Foreign Lender,
attached to this Assignment and Assumption is any documentation required to be
delivered by it pursuant to the terms of the Credit Agreement, duly completed
and executed by the Assignee; and (b) agrees that (i) it will, independently and
without reliance on the Administrative Agent, the Assignor or any other Lender,
and based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under the Credit Agreement, (ii) it will perform in accordance with their terms
all of the obligations which by the terms of the Credit Agreement are required
to be performed by it as a Lender and (iii) if it is not already a Lender it
shall deliver to the Administrative Agent an Administrative Questionnaire.

2. Payments. From and after the Effective Date, the Administrative Agent shall
make all payments in respect of the Assigned Interest (including payments of
principal, interest, fees and other amounts) to the Assignor for amounts which
have accrued to but excluding the Effective Date and to the Assignee for amounts
which have accrued from and after the Effective Date.



--------------------------------------------------------------------------------

3. General Provisions. This Assignment and Assumption shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption. This Assignment and Assumption shall be governed
by, and construed in accordance with, the law of the State of New York.

 

-2-



--------------------------------------------------------------------------------

EXHIBIT B

Form of

BORROWING REQUEST

Date:                              ,            

To: Bank of America, N.A., as Administrative Agent

Ladies and Gentlemen:

Reference is made to the Credit Agreement dated as of December [ ], 2017 (as
amended, amended and restated, supplemented or otherwise modified from time to
time, the “Credit Agreement”; the terms defined therein being used herein as
therein defined) among INTERNATIONAL PAPER COMPANY, a New York corporation (the
“Borrower”), the Lenders from time to time party thereto, and Bank of America,
N.A., as Administrative Agent.

The undersigned hereby requests a Borrowing:

 

  1. In the amount of $                            .

 

  2. On                                                          (a Business
Day).4

 

  3. Comprised of                                        
                                 .

                                                 [Type of Loan requested]

 

  4. For Eurodollar Rate Borrowing: with an Interest Period
of                        [one week][one/two/three/six months].

 

  5. Funds are requested to be disbursed to the following account:

[insert International Paper wire transfer instructions]

[Signature Page Follows]

 

 

4  If a Eurodollar Rate Borrowing is requested, shall be a Business Day that is
at least two Business Days following the date hereof to the extent this
Borrowing Request is delivered to the Administrative Agent not later than 11:00
a.m. New York City time on the date hereof, otherwise a Business Day that is at
least three Business Days following the date of delivery hereof. If an ABR
Borrowing is requested, shall be not later than 8.00 a.m. New York City time on
the date hereof.



--------------------------------------------------------------------------------

The Borrower has caused this Borrowing Request to be executed and delivered by
its duly authorized officer as of the date first written above.

 

INTERNATIONAL PAPER COMPANY By:                                     
                                          Name:       Title:

 

-2-



--------------------------------------------------------------------------------

EXHIBIT C

Form of

INTEREST ELECTION REQUEST

Date:                              ,            

To: Bank of America, N.A., as Administrative Agent

Ladies and Gentlemen:

This Interest Election Request is delivered to you pursuant to Section 2.06 of
the Credit Agreement dated as of December [ ], 2017 (as amended, amended and
restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”; the terms defined therein being used herein as therein defined)
among INTERNATIONAL PAPER COMPANY, a New York corporation (the “Borrower”), the
Lenders from time to time party thereto, and Bank of America, N.A., as
Administrative Agent.

The Borrower hereby requests that on [                ]5 (the “Interest Election
Date”),

 

  1. $[                    ] of the presently outstanding principal amount of
the Loans originally made on [                    ],

 

  2. and [all] [such portion] presently being maintained as [ABR Loans]
[Eurodollar Rate Loans],

 

  3. be [converted into] [continued as],

 

  4. [Eurodollar Rate Loans having an Interest Period of [one week]
[one/two/three/six months]]6 [ABR Loans].

[Signature Page Follows]

 

5  This Interest Election Request shall be delivered (a) by 1:00 p.m. New York
City time on a Business Day that is at least three Business Days prior to the
date hereof of the proposed conversion to or continuation as a Eurodollar Rate
Borrowing or (b) by 12:00 noon New York City time on a Business Day that is at
least one Business Day prior to the proposed conversion to an ABR Borrowing.

6  Shall comply with the definition of Interest Period and Section 2.02(c). Note
that if any Interest Election Request requests a LIBOR Borrowing but does not
specify an Interest Period, then the Borrower shall be deemed to have selected
an Interest Period of one month’s duration.



--------------------------------------------------------------------------------

The Borrower has caused this Interest Election Request to be executed and
delivered by its duly authorized officer as of the date first written above.

 

INTERNATIONAL PAPER COMPANY By:                                     
                                              Name:

      Title:

 

-2-



--------------------------------------------------------------------------------

EXHIBIT D

Form of

PROMISSORY NOTE

New York, New York

[                         ], 2017

FOR VALUE RECEIVED, the undersigned, INTERNATIONAL PAPER COMPANY, a New York
corporation (the “Borrower”), hereby promises to pay to [Insert name of Lender]
(the “Lender”) on the Maturity Date (as defined in the Credit Agreement referred
to below) in lawful money of the United States and in immediately available
funds, the principal amount of                      DOLLARS
($                        ), or, if less, the aggregate unpaid principal amount
of all Loans of the Lender outstanding under the Credit Agreement referred to
below, which sum shall be due and payable in such amounts and on such dates as
are set forth in the Credit Agreement. The Borrower further agrees to pay
interest in like money at such office or account specified in Section 2.17 of
the Credit Agreement on the unpaid principal amount hereof from time to time
from the date hereof at the rates, and on the dates, specified in Section 2.11
of such Credit Agreement.

The holder of this promissory note (this “Note”) may endorse and attach a
schedule to reflect the date, Type and amount of each Loan of the Lender
outstanding under the Credit Agreement, the date and amount of each payment or
prepayment of principal hereof, and the date of each interest rate conversion or
continuation pursuant to Section 2.06 of the Credit Agreement and the principal
amount subject thereto; provided that the failure of the Lender to make any such
recordation (or any error in such recordation) shall not affect the obligations
of the Borrower hereunder or under the Credit Agreement.

This Note is one of the promissory notes referred to in Section 2.08(f) of the
Credit Agreement dated as of December [ ], 2017 (as amended, amended and
restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among the Borrower, the Lenders, and Bank of America, N.A., as
administrative agent for the Lenders, is subject to the provisions thereof and
is subject to optional prepayment in whole or in part as provided therein. Terms
used herein which are defined in the Credit Agreement shall have such defined
meanings unless otherwise defined herein or unless the context otherwise
requires.

This Note may be Guaranteed as provided in the Credit Agreement. To the extent
this Note becomes Guaranteed, reference is hereby made to the Credit Agreement
for the nature and extent of the Guarantees, the terms and conditions upon which
each Guarantee was granted and the rights of the holder of this Note in respect
thereof.



--------------------------------------------------------------------------------

Upon the occurrence of any one or more of the Events of Default specified in the
Credit Agreement, all amounts then remaining unpaid on this Note shall become,
or may be declared to be, immediately due and payable all as provided therein.

All parties now and hereafter liable with respect to this Note, whether maker,
principal, surety, guarantor, endorser or otherwise, hereby waive presentment,
demand, protest and all other notices of any kind.

THIS NOTE MAY NOT BE TRANSFERRED EXCEPT IN COMPLIANCE WITH THE TERMS OF THE
CREDIT AGREEMENT. TRANSFERS OF THIS NOTE MUST BE RECORDED IN THE REGISTER
MAINTAINED BY THE ADMINISTRATIVE AGENT PURSUANT TO THE TERMS OF THE CREDIT
AGREEMENT.

THIS NOTE SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAWS OF THE
STATE OF NEW YORK.

[Signature Page Follows]

 

-2-



--------------------------------------------------------------------------------

INTERNATIONAL PAPER COMPANY,

as the Borrower

By:                                                                             
      Name:

      Title:

 

-3-



--------------------------------------------------------------------------------

EXHIBIT E

Form of

IP GUARANTEE

[See attached]



--------------------------------------------------------------------------------

EXHIBIT E

[FORM OF]

INTERNATIONAL PAPER GUARANTEE

GUARANTEE AGREEMENT (this “Guarantee”), dated as of [    ], 20181, between
INTERNATIONAL PAPER COMPANY, a New York corporation (“International Paper” or
the “Guarantor”) and BANK OF AMERICA, N.A., as administrative agent (in such
capacity, the “Administrative Agent”) for the banks and other financial
institutions (collectively, the “Lenders”, and each individually, a “Lender”)
from time to time party to the Credit Agreement (as defined below).

WHEREAS, pursuant to that certain Credit Agreement dated as of December [    ],
2017 (the “Funding Date”), among International Paper, the Administrative Agent,
and the Lenders (the “Credit Agreement”; capitalized terms used in this
Guarantee but not defined herein shall have the meanings specified in the Credit
Agreement), the Lenders made extensions of credit to International Paper upon
the terms and subject to the conditions set forth in the Credit Agreement.

WHEREAS, subject to satisfaction or waiver (in accordance with Section 9.02 of
the Credit Agreement) of the conditions set forth in Schedule IV to the Credit
Agreement, pursuant to an Assumption and Novation Agreement, dated as of the
date hereof among International Paper, Graphic Packaging International, LLC
(“GPI” or the “Borrower”) and the Administrative Agent (the “Assumption
Agreement”), International Paper will novate and assign to GPI all of
International Paper’s rights and obligations as Borrower under the Credit
Agreement and the other Loan Documents and GPI will accept such rights and
assume such obligations from International Paper from the JV Closing Date on the
terms and conditions contained therein (the “Novation”).

WHEREAS, it is a condition to the Novation that, among other things,
International Paper shall enter into this Guarantee with the Administrative
Agent, for the ratable benefit of the Administrative Agent and the Lenders.

NOW, THEREFORE, the parties agree as follows:

ARTICLE I

REPRESENTATIONS AND WARRANTIES

International Paper represents and warrants to the Administrative Agent and the
Lenders that:

SECTION 1.01 Corporate Existence. International Paper is a corporation duly
organized and validly existing under the laws of the jurisdiction of its
incorporation.

SECTION 1.02 No Breach. None of the execution and delivery of this Guarantee,
the consummation of the transactions herein contemplated and compliance with the
terms and provisions hereof will conflict with or result in a breach of, or
require any consent under, the charter or by-laws of International Paper.

SECTION 1.03 Corporate Action. International Paper has all necessary corporate
power and authority to execute, deliver and perform its obligations under this
Guarantee; the execution, delivery and performance by International Paper of
this Guarantee have been duly authorized by all necessary corporate action on
its part; and this Guarantee has been duly and validly executed and delivered by
International Paper and constitutes the legal, valid and binding obligation of
International Paper, enforceable in accordance with its terms, except as
enforcement may be limited by equitable principles or by bankruptcy, insolvency,
reorganization, moratorium or similar laws relating to or limiting creditors’
rights generally.

 

1  JV Closing Date.



--------------------------------------------------------------------------------

ARTICLE II

GUARANTEE

SECTION 2.01 Guarantee. International Paper guarantees to each Lender and the
Administrative Agent and their respective successors and assigns the prompt
payment in full when due (whether at stated maturity, by acceleration or
otherwise) of the principal of and interest (including any interest, fees, costs
or charges that would accrue but for the provisions of the Bankruptcy Code after
any bankruptcy or insolvency petition under the Bankruptcy Code, regardless of
whether allowed or allowable in such proceeding) on the Loans made by the
Lenders to, and the promissory notes held by the Lenders pursuant to
Section 2.08(f) of the Credit Agreement of, the Borrower and all other monetary
obligations, including fees, costs, expenses and indemnities, whether primary,
secondary, direct, contingent, fixed or otherwise (including monetary
obligations incurred during the pendency of any bankruptcy, insolvency,
receivership or other similar proceeding, regardless of whether allowed or
allowable in such proceeding) of the Borrower and all other amounts from time to
time owing to the Lenders or the Administrative Agent by the Borrower under the
Credit Agreement, in each case strictly in accordance with the terms thereof
(such obligations being herein collectively called the “Guaranteed
Obligations”). International Paper hereby further agrees that if the Borrower
shall fail to pay in full when due (whether at stated maturity, by acceleration
or otherwise) any of the Guaranteed Obligations, International Paper will
promptly pay the same, without any demand or notice whatsoever, and that in the
case of any extension of time of payment or renewal of any of the Guaranteed
Obligations, the same will be promptly paid in full when due (whether at
extended maturity, by acceleration or otherwise) in accordance with the terms of
such extension or renewal. This is a guarantee of payment and not of collection.

SECTION 2.02 Obligations Unconditional. The obligations of International Paper
under Section 2.01 are absolute and unconditional irrespective of the value,
genuineness, validity, regularity, legality or enforceability of the obligations
of the Borrower under the Credit Agreement or any other agreement or instrument
referred to herein or therein, or any substitution, release or exchange of any
other guarantee of or security for any of the Guaranteed Obligations, and, to
the fullest extent permitted by applicable law, irrespective of any other
circumstance whatsoever which might otherwise constitute a legal or equitable
discharge or defense of a surety or guarantor (including any immunity, sovereign
or otherwise, to which the Borrower may be entitled), it being the intent of
this Section 2.02 that the obligations of International Paper hereunder shall be
absolute and unconditional under any and all circumstances. Without limiting the
generality of the foregoing, it is agreed that the occurrence of any one or more
of the following shall not affect the liability of International Paper
hereunder:

(a) at any time or from time to time, without notice to International Paper, the
time for any performance of or compliance with any of the Guaranteed Obligations
shall be extended, or such performance or compliance shall be waived;

(b) any of the acts mentioned in any of the provisions of this Guarantee, the
Credit Agreement or any other agreement or instrument referred to herein or
therein shall be amended, done or omitted;

(c) the unenforceability, illegality, invalidity or non-provability of any of
the acts mentioned in any of the provisions of this Guarantee, the Credit
Agreement or any other agreement or instrument referred to herein or therein;

 

-2-



--------------------------------------------------------------------------------

(d) the taking, variation, compromise, exchange, renewal or release of, or
refusal or neglect to perfect, take up or enforce, any rights against, or
security over assets of, any Person;

(e) any non-presentation or non-observance of any formality or other requirement
in respect of any instrument or any failure to realize the full value of any
Guaranteed Obligations;

(f) any incapacity or lack of power, authority or legal personality of or
dissolution or change in the members or status of any Person; or

(g) the maturity of any of the Guaranteed Obligations shall be accelerated, or
any of the Guaranteed Obligations shall be modified, supplemented, or amended in
any respect, or any right under this Guarantee, the Credit Agreement or any
other agreement or instrument referred to herein or therein shall be waived or
any other guarantee of any of the Guaranteed Obligations or any security
therefor shall be released or exchanged in whole or in part or otherwise dealt
with.

International Paper hereby expressly waives diligence, presentment, demand of
payment, protest and all notices whatsoever, and any requirement that the
Administrative Agent or any Lender exhaust any right, power or remedy or proceed
against the Borrower under the Credit Agreement or any other agreement or
instrument referred to herein or therein, or against any other Person under any
other guarantee of, or security for, any of the Guaranteed Obligations.

SECTION 2.03 Reinstatement. The obligations of International Paper under this
Article II shall be automatically reinstated if and to the extent that for any
reason any payment by or on behalf of the Borrower in respect of the Guaranteed
Obligations is rescinded or must be otherwise restored by any holder of any of
the Guaranteed Obligations, whether as a result of any proceedings in bankruptcy
or reorganization or otherwise and International Paper agrees that it will
indemnify the Administrative Agent and each Lender on demand for all reasonable
costs and expenses (including fees of counsel) incurred by the Administrative
Agent or such Lender in connection with such rescission or restoration.

SECTION 2.04 Subrogation. International Paper hereby waives all rights of
subrogation or contribution, whether arising by operation of law (including any
such right arising under the Bankruptcy Code, as now or hereafter in effect) or
otherwise, by reason of any payment by it pursuant to the provisions of this
Article II and further agrees that for the benefit of each of its creditors
(including each Lender and the Administrative Agent) that any such payment by it
of the Guaranteed Obligations of the Borrower shall constitute a contribution of
capital by International Paper to the Borrower or, if evidenced by an instrument
in form and substance (and containing terms of subordination) satisfactory to
the Required Lenders, indebtedness subordinated in right of payment to the
principal of and interest (including post-petition interest) on the Loans owing
by the Borrower.

SECTION 2.05 Remedies. International Paper agrees that, as between International
Paper and the Lenders, the obligations of the Borrower under the Credit
Agreement may be declared to be forthwith due and payable as provided in Article
VII of the Credit Agreement (and shall be deemed to have become automatically
due and payable in the circumstances provided in Article VII of the Credit
Agreement) for purposes of Section 2.01 notwithstanding any stay, injunction or
other prohibition preventing such declaration (or such obligations from becoming
automatically due and payable) as against the Borrower and that, in the event of
such declaration (or such obligations being deemed to have become automatically
due and payable), such obligations (whether or not due and payable by the
Borrower) shall forthwith become due and payable by International Paper for
purposes of said Section 2.01.

SECTION 2.06 Continuing Guarantee. This Guarantee is a continuing guarantee, and
shall apply to all Guaranteed Obligations whenever arising.

 

-3-



--------------------------------------------------------------------------------

ARTICLE III

PAYMENTS FREE AND CLEAR OF TAXES

International Paper agrees that (a) it will perform or observe all of the terms,
covenants and agreements that Section 2.15 of the Credit Agreement requires
International Paper to perform or observe, subject to the qualifications set
forth therein, and (b) any payment required to be made by it hereunder shall be
subject to Section 2.15 of the Credit Agreement, subject to the conditions and
qualifications set forth therein.

ARTICLE IV

MISCELLANEOUS

SECTION 4.01 Notices. All communications and notices hereunder shall (except as
otherwise expressly permitted herein) be given as provided in Section 9.01 of
the Credit Agreement.

SECTION 4.02 Waivers; Amendments; Release of Guarantee.

(a) No Deemed Waivers; Remedies Cumulative. No failure or delay by the
Administrative Agent or any Lender in exercising any right or power hereunder
shall operate as a waiver thereof, nor shall any single or partial exercise of
any such right or power, or any abandonment or discontinuance of steps to
enforce such a right or power, preclude any other or further exercise thereof or
the exercise of any other right or power. The rights and remedies of the
Administrative Agent and the Lenders hereunder are cumulative and are not
exclusive of any rights or remedies that they would otherwise have. No waiver of
any provision of this Guarantee or consent to any departure by any Obligor
therefrom shall in any event be effective unless the same shall be permitted by
paragraph (b) of this Section 4.02, and then such waiver or consent shall be
effective only in the specific instance and for the purpose for which given.

(b) Amendments. Neither this Guarantee nor any provision hereof may be waived,
amended or modified except pursuant to an agreement or agreements in writing
entered into by International Paper and the Administrative Agent with the
consent of the Required Lenders; provided that no such agreement shall release
International Paper from this Guarantee (except as expressly provided herein) or
limit its liability in respect of this Guarantee, without the written consent of
each Lender.

(c) Release of Guarantee. In the event the Springing Date occurs this Guarantee
shall be, effective as of the Springing Date, automatically released and
discharged in full and of no further force and effect, this Guarantee and all
obligations of International Paper hereunder shall terminate and International
Paper shall be automatically released and discharged from any and all of its
surviving obligations under the Credit Agreement all without delivery of any
instrument or performance of any act by any party; provided that the
Administrative Agent, the Lead Arrangers and the Lenders shall have received all
fees and expenses required to be paid or delivered by International Paper to
them on or prior to the Springing Date in the amounts previously agreed to in
writing by International Paper, the Lead Arrangers and the Administrative Agent
in connection with this Agreement. Following the Springing Date, the
Administrative Agent, for itself and behalf of the Lenders, shall execute,
acknowledge and deliver to International Paper (at International Paper’s
expense) such releases, instruments or other documents and do or cause to be
done all other acts, as International Paper shall reasonably request to evidence
such release, discharge and termination.

 

-4-



--------------------------------------------------------------------------------

SECTION 4.03 Successors and Assigns. The provisions of this Guarantee shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted hereby, except that International Paper may not
assign or otherwise transfer any of its rights or obligations hereunder without
the prior consent of each Lender (and any attempted assignment or transfer by
International Paper without such consent shall be null and void). Nothing in
this Guarantee, expressed or implied, shall be construed to confer upon any
Person (other than the parties hereto, their respective successors and assigns
permitted hereby, the Lead Arrangers, Participants (to the extent provided in
paragraph (c) of Section 9.04 of the Credit Agreement) and, to the extent
expressly contemplated hereby and by the Credit Agreement, the Related Parties
of each of the Administrative Agent, the Lead Arrangers and the Lenders) any
legal or equitable right, remedy or claim under or by reason of this Guarantee.

SECTION 4.04 Counterparts; Integration. This Guarantee may be executed in
counterparts (and by different parties hereto on different counterparts), each
of which shall constitute an original, but all of which when taken together
shall constitute a single contract. This Guarantee is a Loan Document. This
Guarantee, the Credit Agreement, the Assumption Agreement and the other Loan
Documents constitute the entire contract between and among the parties hereto
relating to the subject matter hereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof. Delivery of an executed counterpart of a signature page of this
Guarantee by telecopy, e-mailed.pdf or any other electronic means that
reproduces an image of the actual executed signature page shall be effective as
delivery of a manually executed counterpart of this Guarantee.

SECTION 4.05 Severability. Any provision of this Guarantee held to be invalid,
illegal or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such invalidity, illegality or unenforceability
without affecting the validity, legality and enforceability of the remaining
provisions hereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction.

SECTION 4.06 Right of Setoff. If an Event of Default shall have occurred and be
continuing, each Lender is hereby authorized at any time and from time to time,
to the fullest extent permitted by law, to set off and apply any and all
deposits (general or special, time or demand, provisional or final) at any time
held and other indebtedness at any time owing by such Lender to or for the
credit or the account of International Paper against any of and all the
obligations of International Paper now or hereafter existing under this
Guarantee held by such Lender, irrespective of whether or not such Lender shall
have made any demand under this Guarantee and although such obligations may be
unmatured. The rights of each Lender under this Section 4.06 are in addition to
other rights and remedies (including other rights of setoff) which such Lender
may have.

SECTION 4.07 Governing Law; Jurisdiction; Etc.

(a) Governing Law. This Guarantee shall be construed in accordance with and
governed by the law of the State of New York.

(b) Submission to Jurisdiction; Waivers. Each party hereto hereby irrevocably
and unconditionally:

(i) submits for itself and its property in any legal action or proceeding
relating to this Guarantee and the other Loan Documents to which it is a party
to the exclusive general jurisdiction of the Supreme Court of the State of New
York for the County of New York, Borough of Manhattan (the “New York Supreme
Court”), and the United States District Court for the Southern District of New
York (the “Federal District Court,” and together with the New York Supreme
Court, the “New York Courts”) and appellate courts from either of them; provided
that nothing in this Guarantee shall be deemed or operate to preclude (i) any
party from bringing any legal action or proceeding in any jurisdiction for the
recognition and enforcement of any judgment, (ii) if all

 

-5-



--------------------------------------------------------------------------------

such New York Courts decline jurisdiction over any Person, or decline (or in the
case of the Federal District Court, lack) jurisdiction over any subject matter
of such action or proceeding, a legal action or proceeding may be brought with
respect thereto in another court having jurisdiction and (iii) in the event a
legal action or proceeding is brought against any party hereto or involving any
of its assets or property in another court (without any collusive assistance by
such party or any of its Subsidiaries or Affiliates), such party from asserting
a claim or defense (including any claim or defense that this Section 4.07(b)(i)
would otherwise require to be asserted in a legal proceeding in a New York
Court) in any such action or proceeding;

(ii) consents that any such action or proceeding may be brought in such courts
and waives any objection that it may now or hereafter have to the venue of any
such action or proceeding in any such court or that such action or proceeding
was brought in an inconvenient forum and agrees not to plead or claim the same;

(iii) agrees that service of process in any such action or proceeding may be
effected by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepaid, to International Paper, or
the Administrative Agent, as the case may be, at the address specified in
Section 9.01(a) of the Credit Agreement or at such other address of which the
Administrative Agent, and International Paper shall have been notified pursuant
thereto; and

(iv) agrees that nothing herein shall affect the right to effect service of
process in any other manner permitted by law or (subject to Section 4.07(b)(i)
above) shall limit the right to sue in any other jurisdiction.

SECTION 4.08 Waiver of Jury Trial. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS GUARANTEE OR THE TRANSACTIONS CONTEMPLATED HEREBY (WHETHER BASED ON
CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS GUARANTEE BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 4.08.

SECTION 4.09 Headings. Article and Section headings used herein are for
convenience of reference only, are not part of this Guarantee and shall not
affect the construction of, or be taken into consideration in interpreting, this
Guarantee.

[Signature Pages Follow]

 

-6-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Guarantee to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

INTERNATIONAL PAPER COMPANY, as the Guarantor
By:                                                                             
      Name:       Title:

[Signature Page to Guarantee Agreement — International Paper Company]



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A.,

as Administrative Agent

By:                                                                             
      Name:       Title:

[Signature Page to Guarantee Agreement — International Paper Company]



--------------------------------------------------------------------------------

EXHIBIT F-1

Form of

OFFICER’S CERTIFICATE

INTERNATIONAL PAPER COMPANY

[         ], 20[     ]7

I, [                    ], [senior financial officer] of International Paper
Company, a New York corporation (the “Company”), pursuant to Section 5.01(a)(iv)
of the Credit Agreement dated as of December [ ], 2017, among the Company, the
Lenders from time to time party thereto and Bank of America, N.A., as
Administrative Agent (the “Credit Agreement”; the terms defined therein being
used herein as therein defined), do hereby certify, in such capacity on behalf
of the Company and not in my individual capacity, that the representations and
warranties in Sections 3.01(a) (as to the Company only), 3.04 (but only with
respect to absence of any conflict, breach or consent under the charter and
bylaws of the Company), 3.05, the second sentence of 3.07, 3.10 and 3.14 (but
only with respect to the Patriot Act) are (i) in the case of representations and
warranties qualified by “materiality,” “Material Adverse Effect” or similar
language, true and correct in all respects, and (ii) in the case of all other
representations and warranties, true and correct in all material respects.

[Signature Page Follows]

 

7  To be delivered by International Paper on the Funding Date.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, I have executed this certificate as of the date first
written above.

 

INTERNATIONAL PAPER COMPANY By:  

 

  Name:   Title:

 

-2-



--------------------------------------------------------------------------------

EXHIBIT F-2

Form of

OFFICER’S CERTIFICATE

GRAPHIC PACKAGING INTERNATIONAL, LLC

[                    ], 20188

This Officer’s Certificate (this “Certificate”) is delivered pursuant to
paragraph 6(e)(ii) of Schedule IV to the Credit Agreement dated as of December [
], 2017, among International Paper Company, the Lenders from time to time party
thereto and Bank of America, N.A., as Administrative Agent (the “Credit
Agreement”), in connection with the execution and delivery by Graphic Packaging
International, LLC, a Delaware limited liability company (“GPI”) of the
Assumption Agreement and the JV Facility Agreement. Unless otherwise defined
herein, capitalized terms used in this Certificate shall have the meanings set
forth in the Credit Agreement.

I, [                ], solely in my capacity as the [Chief Financial
Officer][Treasurer] of GPI and not in my individual capacity, do hereby certify
on behalf of GPI that:

 

  1. Since October 23, 2017, no Parent Material Adverse Effect (as defined in
the Transaction Agreement) has occurred.

 

  2. The IP Contribution and the Graphic Packaging Contribution have been
consummated as of the date hereof in accordance with the Transaction Agreement
without any modifications, amendments or waivers thereto, or consent thereunder,
that are materially adverse to the Lenders or the Lead Arrangers, it being
understood that any change in the relative equity ownership of International
Paper and GPI in the Joint Venture that does not trigger a change of control
under any indebtedness of GPI shall not be deemed to be materially adverse to
the Lenders or the Lead Arrangers.

 

  3. After giving effect to the consummation of the IP Contribution and the
Graphic Packaging Contribution, neither the Joint Venture nor any of its
Subsidiaries has any third-party Indebtedness for borrowed money, except for
indebtedness Incurred pursuant to the Credit Agreement, the Existing GPI
Facilities (as amended on or prior to the date hereof), Indebtedness of GPI and
its Subsidiaries existing on the date of the Commitment Letter and other
Indebtedness permitted under each of the Transaction Agreement, the Existing GPI
Facilities and the clear market provisions of the Commitment Letter and of that
certain commitment letter in respect of the Existing GPI Facilities provided to
GPI on or about October 23, 2017.

 

  4. Each of the representations and warranties (x) in Section 5 of the
Assumption Agreement, and (y) made by GPI or any of its Affiliates in the
Transaction Agreement that are material to the interests of the Lenders, but
only to the extent that International Paper or any of

 

8 

To be delivered by GPI on the JV Closing Date

 

-3-



--------------------------------------------------------------------------------

  its Affiliates has the right to terminate its obligations under the
Transaction Agreement, or decline to consummate the Transactions, as a result of
a breach of such representations in the Transaction Agreement are, in each case,
true and correct in all material respects, or in all respects if the applicable
representation or warranty is qualified by “Material Adverse Effect” or other
materiality qualifiers, on and as of the date hereof.

 

  5. GPI hereby agrees that it will provide written notice to the Administrative
Agent on or prior to the Springing Date if any of the representations and
warranties in subsections 5.2(b), 5.3(a), 5.4 (other than the second sentence
thereof), 5.5(a), 5.12, 5.14, 5.15(a) and (d) is not (i) in the case of
representations and warranties qualified by “materiality,” “Material Adverse
Effect” or similar language, true and correct in all respects and (ii) in the
case of all other representations and warranties, true and correct in all
material respects, on and as of the Springing Date.

[Signature Page Follows]

 

-4-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, I have executed this Certificate as of the date first
written above.

 

GRAPHIC PACKAGING INTERNATIONAL, LLC By:                                   
                                     Name:   Title:

 

-5-



--------------------------------------------------------------------------------

EXHIBIT F-3

Form of

OFFICER’S CERTIFICATE

INTERNATIONAL PAPER COMPANY

[         ], 20[     ]9

This Officer’s Certificate (this “Certificate”) is delivered pursuant to
paragraph 6(e)(i) of Schedule IV to the Credit Agreement dated as of December [
], 2017, among International Paper Company (the “Company”), the Lenders from
time to time party thereto and Bank of America, N.A., as Administrative Agent
(the “Credit Agreement”), in connection with the execution and delivery by the
Company of the Assumption Agreement and the IP Guarantee. Unless otherwise
defined herein, capitalized terms used in this Certificate shall have the
meanings set forth in the Credit Agreement.

I, [                ], solely in my capacity as the [senior financial officer]
of the Company and not in my individual capacity, do hereby certify on behalf of
the Company that each of the representations and warranties in Sections 6.1 and
6.2 of the Assumption Agreement and in Article I of the IP Guarantee are (i) in
the case of representations and warranties qualified by “materiality,” “Material
Adverse Effect” or similar language, true and correct in all respects, and
(ii) in the case of all other representations and warranties, true and correct
in all material respects.

[Signature Page Follows]

 

 

9  To be delivered by International Paper on the JV Closing Date.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, I have executed this Certificate as of the date first
written above.

 

INTERNATIONAL PAPER COMPANY By:                                   
                                     Name:   Title:

 

-2-



--------------------------------------------------------------------------------

EXHIBIT G

Form of

SOLVENCY CERTIFICATE

[Insert date]

This Solvency Certificate (this “Certificate”) is delivered pursuant to
paragraph 6(e)(ii) of Schedule IV to the Credit Agreement dated as of December
[], 2017, among International Paper Company, the Lenders from time to time party
thereto and Bank of America, N.A., as Administrative Agent (the “Credit
Agreement”), in connection with the execution and delivery by Graphic Packaging
International, LLC, a Delaware limited liability company (“GPI”) of the
Assumption Agreement. Unless otherwise defined herein, capitalized terms used in
this Certificate shall have the meanings set forth in the Credit Agreement.

I, [                ], solely in my capacity as the [Chief Financial
Officer][Treasurer] of GPI and not in my individual capacity, do hereby certify
on behalf of GPI that as of the date hereof, after giving effect to the
consummation of the Transactions contemplated by the Credit Agreement:

1. The fair value of the property of GPI and its subsidiaries, on a consolidated
basis, is greater than the total amount of liabilities, including, without
limitation contingent liabilities, of GPI and its subsidiaries, on a
consolidated basis.

2. The present fair salable value of the assets of GPI and its subsidiaries, on
a consolidated basis, is not less than the amount that will be required to pay
the probable liability of GPI and its subsidiaries, on a consolidated basis, on
their debts as they become absolute and matured.

3. GPI and its subsidiaries, on a consolidated basis, do not intend to, and do
not believe that they will, incur debts or liabilities beyond their ability to
pay as such debts and liabilities mature.

4. GPI and its subsidiaries, on a consolidated basis, are not engaged in
business or a transaction, and are not about to engage in business or a
transaction, for which the property of GPI and its subsidiaries, on a
consolidated basis, would constitute an unreasonably small amount of capital.

In reaching the conclusions set forth in this Certificate, I have made such
other investigations and inquiries as I have deemed appropriate, having taken
into account the nature of the particular business anticipated to be conducted
by GPI and its subsidiaries after the consummation of the Transactions
contemplated by the Credit Agreement.

[Signature Page Follows]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, I have executed this Certificate as of the date first
written above.

 

GRAPHIC PACKAGING INTERNATIONAL, LLC By:  

 

  Name:   Title: [Chief Financial Officer][Treasurer]



--------------------------------------------------------------------------------

EXHIBIT H

Form of

NOVATION AND ASSUMPTION AGREEMENT

[See attached]



--------------------------------------------------------------------------------

EXHIBIT H

[FORM OF]

NOVATION AND ASSUMPTION AGREEMENT

This NOVATION AND ASSUMPTION AGREEMENT (this “Agreement”), dated as of [
                    ], 20181, is among INTERNATIONAL PAPER COMPANY, a New York
corporation (“International Paper”), GRAPHIC PACKAGING INTERNATIONAL, LLC, the
successor by statutory conversion to Graphic Packaging International, Inc.
(“GPI”), and BANK OF AMERICA, N.A., as administrative agent (in such capacity
and together with its successors, the “Administrative Agent”), for itself and
the Lenders under the Credit Agreement referred to below (the “Lenders”).

Recitals:

WHEREAS, as of the date hereof, International Paper, the Administrative Agent
and the Lenders are parties to that certain Credit Agreement, dated as of
December [•], 2017 (as amended, supplemented or modified through the date
hereof, the “Credit Agreement”), under which the Lenders extended credit to
International Paper as the Borrower thereunder.

WHEREAS, International Paper, GPI, Graphic Packaging Holding Company and Gazelle
Newco LLC (the “Joint Venture”) are parties to that certain Transaction
Agreement dated as of October 23, 2017 (the “Transaction Agreement”).

WHEREAS, in connection with the formation and capitalization of the Joint
Venture pursuant to the Transaction Agreement, International Paper and GPI are
entering into this Agreement pursuant to which (a) GPI will become a party to
the Credit Agreement, (b) International Paper will novate and assign to GPI all
of International Paper’s rights and obligations as Borrower under the Credit
Agreement and the other Loan Documents, (c) International Paper will be released
from all its obligations as Borrower under the Loan Documents, and
(d) International Paper will execute and deliver the IP Guarantee.

In consideration of the mutual promises and covenants contained in this
Agreement and for other valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the parties agree as follows:

1. Definitions. Terms defined in the Credit Agreement and not otherwise defined
herein are used herein (including in the Recitals hereto) with the meanings so
defined.

2. Effectiveness. This Agreement shall become effective as of the JV Closing
Date.

3. Joinder. GPI hereby joins and becomes a party to (as fully as if GPI had been
an original signatory thereto) (a) the Credit Agreement as the Borrower and an
Obligor thereunder for all purposes thereof, and the Credit Agreement shall be
construed and treated in all respects as if GPI was (and had at all times been)
named therein as the Borrower instead of International Paper and (b) the other
Loan Documents as an Obligor thereunder for all purposes thereof.

 

 

1  JV Closing Date.



--------------------------------------------------------------------------------

4. Novation and Assumption; Release.

4.1. Novation and Assumption. International Paper, solely in its capacity as the
Borrower, hereby irrevocably novates and assigns to GPI all of International
Paper’s rights, title and interests and obligations as Borrower under the Credit
Agreement and the other Loan Documents, and GPI hereby irrevocably accepts such
rights, title and interests and assumes such duties, liabilities and obligations
as Borrower under the Credit Agreement and the other Loan Documents from
International Paper from the JV Closing Date on the terms and conditions
contained herein, including, without limitation, (i) any claims, liabilities or
obligations arising from any failure of International Paper to perform any of
its obligations to be performed by the Borrower prior to the date hereof under
the Credit Agreement or any Loan Document and (ii) all claims or liabilities of
International Paper with respect to the Loans under the Credit Agreement.

4.2. GPI’s Performance Obligation. GPI shall duly perform and discharge all
duties, liabilities and obligations arising out of or related to the Credit
Agreement and/or any other Loan Document whatsoever from time to time to be
performed or discharged by it by virtue of this Agreement in all respects as if
GPI was (and had at all times been) named therein as the Borrower instead of
International Paper.

4.3. GPI’s Release of International Paper. GPI shall assume liability for any
breach, non-observance or failure by International Paper to perform any
obligations as Borrower expressed to be undertaken by the Borrower under the
Credit Agreement or any other Loan Document before the JV Closing Date.

4.4. Lenders’ Release of International Paper. The Administrative Agent, for
itself and on behalf of the Lenders, hereby releases International Paper from
all obligations as Borrower under the Credit Agreement. Notwithstanding anything
in this Agreement to the contrary, it is understood and agreed that the
foregoing shall not release in any respect any liability of International Paper
(x) for breach of its representations, warranties and covenants expressly made
or undertaken by International Paper under this Agreement (including Section 4.7
hereof), the Credit Agreement or any other Loan Document or (y) under the IP
Guarantee; it being understood that International Paper will be released from
its liabilities described under clause (x) and (y) as of the Springing Date in
accordance with Section 4.02(c) of the IP Guarantee, subject to the conditions
set forth therein.

4.5. Lenders’ Acceptance of Novation and Assumption by GPI. The Administrative
Agent, for itself and on behalf of the Lenders, hereby (i) consents to the
novation and assumption set forth in Section 4.1 above, and accepts the
liability of GPI for the obligations as Borrower in place of the liability of
International Paper for the obligations as Borrower arising out of or related to
the Credit Agreement or any other Loan Document, and (ii) grants to GPI the same
rights under or arising out of or related to the Credit Agreement or any other
Loan Document as were granted to International Paper as Borrower under the
Credit Agreement or any other Loan Document every way as if GPI was and had been
the Borrower under the Credit Agreement or any other Loan Document instead of
and in place of International Paper.

4.6. No Default or Event of Default. International Paper hereby represents to
GPI that no Default or Event of Default under the Credit Agreement has occurred
prior to, and is continuing as of, the JV Closing Date (an “Existing Default or
Event of Default”). International Paper agrees to hold GPI harmless, and hereby
indemnifies GPI, for any and all losses, costs, expenses or damages incurred by
GPI by reason of any Existing Default or Event of Default or the actions of the
Administrative Agent and/or the Lenders in response thereto.

 

-2-



--------------------------------------------------------------------------------

4.7. Pre-JV Closing Date Interest, Fees and Expenses. Notwithstanding Section 3
and Section 4.1, 4.2 and 4.3 above to the contrary (but subject to the remainder
of this Section 4.7), the parties hereto agree that International Paper, and not
GPI as Borrower, shall be liable for the payment of, and shall pay: (i) all
interest and other payment obligations that have accrued or become payable on or
with respect to the Loans during the period from the Funding Date to, but
excluding, the JV Closing Date, (ii) all arrangement, agency, upfront and
closing fees payable to the Administrative Agent, the Lead Arrangers and the
Lenders, including those payable pursuant to Section 5.01(d) of the Credit
Agreement but excluding any JV Facility Flexed Upfront Fees that may be payable
pursuant to the JV Closing Date Fee Letter (such arrangement, agency, upfront
and closing fees, the “Closing Fees”), and (iii) all costs and expenses of the
Administrative Agent and the Lenders, including legal fees and disbursements
pursuant to Section 9.03 of the Credit Agreement, payable in connection with the
negotiation, execution and delivery of, and the funding of the Loans under, the
Credit Agreement relating to any period ending on or prior to the JV Closing
Date (regardless of when invoiced) (“Closing Expenses”) and, to the extent GPI
pays any of the foregoing amounts, International Paper shall reimburse GPI
therefor promptly upon request. In this connection, in the event that an
Interest Period under the Credit Agreement commences on a date (the “Interest
Period Commencement Date”) prior to the JV Closing Date and ends on a date (the
“Interest Period Expiry Date”) after the JV Closing Date, International Paper
shall pay to GPI, on the JV Closing Date (or, if not a Business Day, the first
succeeding Business Day thereafter), an amount equal to the interest on the
Loans that has accrued for the period from and including the Interest Period
Commencement Date to, but excluding, the JV Closing Date and GPI shall, on the
related Interest Payment Date, pay to the Administrative Agent, on behalf of the
Lenders, the interest on the Loans accruing for the period from the Interest
Period Commencement Date to, and including, the Interest Period Expiry Date.

5. Representations and Warranties of GPI. GPI represents and warrants to the
Administrative Agent that:

5.1. Solvency. As of the JV Closing Date, after giving effect to the
Transactions and the incurrence by GPI of the indebtedness pursuant hereto,
(a) the fair value of the property of GPI and its subsidiaries, on a
consolidated basis, is greater than the total amount of liabilities, including,
without limitation, contingent liabilities, of GPI and its subsidiaries, on a
consolidated basis, (b) the present fair salable value of the assets of GPI and
its subsidiaries, on a consolidated basis, is not less than the amount that will
be required to pay the probable liability of GPI and its subsidiaries, on a
consolidated basis, on its debts as they become absolute and matured, (c) GPI
and its subsidiaries, on a consolidated basis, does not intend to, and does not
believe that it will, incur debts or liabilities beyond its ability to pay as
such debts and liabilities mature, and (d) GPI and its subsidiaries, on a
consolidated basis, is not engaged in business or a transaction, and is not
about to engage in business or a transaction, for which the property of GPI and
its subsidiaries, on a consolidated basis, would constitute an unreasonably
small amount of capital.

5.2. Existence. GPI (a) is duly organized, validly existing and in good standing
under the laws of the jurisdiction of its organization, (b) has the requisite
power and authority, and the legal right, to own and operate its property, to
lease the property it operates as lessee and to conduct the business in which it
is currently engaged, except to the extent that the failure to do so would have
a Material Adverse Effect, and (c) is duly qualified as a foreign organization
and in good standing under the laws of each jurisdiction where its ownership,
lease or operation of property or the conduct of its business requires such
qualification, other than in such jurisdictions where the failure to be so
qualified and in good standing would not be reasonably expected to have a
Material Adverse Effect.

5.3. Power; Authorization; Enforceable Obligations. GPI has the requisite power
and authority, and the legal right, to make, deliver and perform this Agreement
and the other Loan Documents and to assume the payment and other obligations of
the Borrower under the Loan Documents, and has taken all necessary corporate
action to authorize the execution, delivery and performance of this Agreement
and

 

-3-



--------------------------------------------------------------------------------

the other Loan Documents, and to authorize the assumption of such indebtedness
on the terms and conditions set forth in this Agreement and in the other Loan
Documents. This Agreement has been duly executed and delivered by GPI. This
Agreement and each other Loan Document constitutes a legal, valid and binding
obligation of GPI, enforceable against GPI in accordance with its terms, except
as enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting the enforcement of
creditors’ rights generally and by general equitable principles (whether
enforcement is sought by proceedings in equity or at law).

5.4. No Legal Bar. The execution, delivery and performance of this Agreement by
GPI will not violate or conflict with any organizational or governing document
of GPI.

5.5. No Default. No event of default has occurred and is continuing under the
Existing GPI Facilities.

5.6. Investment Company Act; Other Regulations. GPI is not an “investment
company”, or a company “controlled” by an “investment company”, within the
meaning of the Investment Company Act. GPI is not subject to regulation under
any Federal or State statute or regulation (other than Regulation X of the
Board) which limits its ability to assume the indebtedness to be assumed
pursuant to this Agreement. Neither the Joint Venture nor any of its
Subsidiaries is engaged principally, or as one of its important activities, in
the business of extending credit for the purpose, whether immediate, incidental
or ultimate, of buying or carrying Margin Stock and no part of the proceeds of
any Loan hereunder will be used to buy or carry, or to extend credit to others
to buy or carry, any Margin Stock.

5.7. PATRIOT Act. To the extent applicable, the Joint Venture, GPI and each
Material Subsidiary is in compliance, in all material respects, with the Patriot
Act.

5.8. Transaction Agreement Representations. Each of the representations and
warranties made by GPI or any of its affiliates in the Transaction Agreement
that are material to the interests of the Lenders (but only to the extent that
International Paper would have the right to terminate its obligations under the
Transaction Agreement, or to decline to consummate the Transactions (as defined
in the Transaction Agreement), as a result of a breach of such representations),
is true and correct in all material respects (or in all respects if otherwise
already qualified by materiality or Material Adverse Effect) on and as of the JV
Closing Date as if made on and as of such date, except for any such
representation or warranty that expressly relates solely to an earlier date, in
which case such representation or warranty shall be true and correct in all
material respects (or in all respects if otherwise already qualified by
materiality or Material Adverse Effect) on and as of such earlier date.

6. Representations and Warranties of International Paper. International Paper
represents and warrants to the Administrative Agent that:

6.1. Power; Authorization; Enforceable Obligations. International Paper has the
requisite power and authority, and the legal right, to make, deliver and perform
this Agreement, and has taken all necessary corporate action to authorize the
execution, delivery and performance of this Agreement. This Agreement has been
duly executed and delivered by International Paper and constitutes a legal,
valid and binding obligation of International Paper, except as enforceability
may be limited by applicable bankruptcy, insolvency, reorganization, moratorium
or similar laws affecting the enforcement of creditors’ rights generally and by
general equitable principles (whether enforcement is sought by proceedings in
equity or at law).

 

-4-



--------------------------------------------------------------------------------

6.2. No Legal Bar. The execution, delivery and performance of this Agreement by
International Paper will not violate or conflict with any organizational or
governing document of International Paper.

7. Further Assurances. The parties hereto agree to execute and deliver such
other instruments and documents and to take such other actions as any party
hereto may reasonably request in connection with the transactions contemplated
by this Agreement.

8. Notices. Except in the case of notices and other communications expressly
permitted to be given by telephone, all notices and other communications
required to be given or made to GPI under this Agreement, the Credit Agreement
or any other Loan Document shall be in writing and shall be delivered by hand or
overnight courier service, mailed by certified or registered mail, or sent by
telecopier to the address, telecopier number, electronic mail address specified
on Schedule A, and all notices and other communications expressly permitted to
be given by telephone shall be made to the telephone number specified on
Schedule A.

9. Amendments. Neither this Agreement nor any provision hereof may be waived,
amended or modified except pursuant to an agreement or agreements in writing
entered into by GPI, International Paper and the Administrative Agent with the
consent of the Required Lenders; provided that no such agreement shall release
GPI from this Agreement (except as expressly provided herein) or limit GPI’s
liability in respect of this Agreement, without the written consent of each
Lender.

10. General. This Agreement is a Loan Document. This Agreement, the IP
Guarantee, the Credit Agreement and the other Loan Documents constitute the
entire agreement of the parties hereto with respect to the subject matter hereof
and supersede all current and prior agreements and understandings, whether
written or oral, with respect to such subject matter. The headings in this
Agreement are for convenience of reference only and shall not limit or otherwise
affect the meaning hereof. The invalidity or unenforceability of any term or
provision hereof shall not affect the validity or enforceability of any other
term or provision hereof, and any invalid or unenforceable provision shall be
modified so as to be enforced to the maximum extent of its validity or
enforceability. This Agreement may be executed in any number of counterparts,
which together shall constitute one instrument, and shall bind and inure to the
benefit of the parties hereto and their respective successors and assigns,
including as such successors and assigns all holders of any Obligation. THIS
AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAW OF THE
STATE OF NEW YORK.

[The remainder of this page is intentionally blank.]

 

-5-



--------------------------------------------------------------------------------

Each of International Paper, GPI and the Administrative Agent, for itself and on
behalf of the Lenders, has caused this Agreement to be duly executed and
delivered as of the date first above written.

 

INTERNATIONAL PAPER COMPANY By:  

 

  Name:   Title: GRAPHIC PACKAGING INTERNATIONAL, LLC By:  

 

  Name:   Title:

[Signature Page - Novation and Assumption Agreement]



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A.,

as Administrative Agent

By:  

 

  Name:   Title:

[Signature Page - Novation and Assumption Agreement]



--------------------------------------------------------------------------------

SCHEDULE A

Notices

Graphic Packaging International, LLC

1500 Riveredge Parkway

Suite 100

Atlanta GA 30328

Attention: Treasurer

Email: Brad.Ankerholz@graphicpkg.com

Telephone: (770) 240-7971

[Signature Page - Novation and Assumption Agreement]



--------------------------------------------------------------------------------

EXHIBIT I

Form of

JV FACILITY AGREEMENT

[See attached]



--------------------------------------------------------------------------------

Posting Version 12/7/17

 

 

Published Deal CUSIP Number: 46014RAN7

Published Facility CUSIP Number: 46014RAP2

AMENDED AND RESTATED CREDIT AGREEMENT

among

GRAPHIC PACKAGING INTERNATIONAL, LLC,

as Borrower

THE SEVERAL LENDERS

FROM TIME TO TIME PARTIES HERETO

and

BANK OF AMERICA, N.A.,

as Administrative Agent

Dated as of January [    ], 2018

 

 

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED and

BNP PARIBAS SECURITIES CORP.,

as Joint Lead Arrangers and Joint Bookrunners



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

SECTION 1. DEFINITIONS      1  

1.1

  Defined Terms      1  

1.2

  Other Definitional Provisions      34  

1.3

  Times of Day      35  

1.4

  Limited Conditionality Acquisitions and Financial Covenants      35   SECTION
2. AMOUNT AND TERMS OF LOANS      35  

2.1

  The Loans      35  

2.2

  Conversions and Continuations of Loans      35  

2.3

  Repayment of Loans; Evidence of Debt      37   SECTION 3. [RESERVED]      38  
SECTION 4. GENERAL PROVISIONS APPLICABLE TO LOANS      38  

4.1

  Interest Rates and Payment Dates      38  

4.2

  Optional and Mandatory Prepayments      39  

4.3

  Administrative Agent’s Fee; Other Fees      41  

4.4

  Computation of Interest and Fees; Retroactive Adjustments of Applicable Margin
     41  

4.5

  Inability to Determine Interest Rate      42  

4.6

  Payments Generally; Administrative Agent’s Clawback      43  

4.7

  Illegality      44  

4.8

  Requirements of Law      44  

4.9

  Taxes      46  

4.10

  Indemnity      53  

4.11

  Certain Rules Relating to the Payment of Additional Amounts      54   SECTION
5. REPRESENTATIONS AND WARRANTIES      55  

5.1

  Financial Condition      55  

5.2

  No Change; Solvent      56  

5.3

  Existence; Compliance with Law      56  

5.4

  Power; Authorization; Enforceable Obligations      56  

5.5

  No Legal Bar      57  

5.6

  No Material Litigation      57  

5.7

  No Default      57  

5.8

  Ownership of Property; Liens      57  

5.9

  Intellectual Property      58  

5.10

  No Burdensome Restrictions      58  

5.11

  Taxes      58  

5.12

  Federal Regulations      58  

5.13

  ERISA      58  



--------------------------------------------------------------------------------

Posting Version 12/7/17

 

5.14

  Collateral      59  

5.15

  Investment Company Act; Other Regulations      59  

5.16

  Subsidiaries      60  

5.17

  [Reserved]      60  

5.18

  Environmental Matters      60  

5.19

  No Material Misstatements      61  

5.20

  Labor Matters      62  

5.21

  [Reserved]      62  

5.22

  EEA Financial Institutions      62  

5.23

  Borrower ERISA Status      62   SECTION 6. CONDITIONS PRECEDENT      62  

6.1

  Conditions to Effectiveness      62   SECTION 7. AFFIRMATIVE COVENANTS      62
 

7.1

  Financial Statements      63  

7.2

  Certificates; Other Information      64  

7.3

  Payment of Obligations      66  

7.4

  Conduct of Business and Maintenance of Existence      66  

7.5

  Maintenance of Property; Insurance      66  

7.6

  Inspection of Property; Books and Records; Discussions      67  

7.7

  Notices      67  

7.8

  Environmental Laws      69  

7.9

  After-Acquired Real Property and Fixtures; Additional Guarantors; Release of
Collateral      69  

7.10

  Approvals and Authorizations      72  

7.11

  Conditions Subsequent      72   SECTION 8. NEGATIVE COVENANTS      72  

8.1

  Financial Covenants      72  

8.2

  Limitation on Indebtedness      73  

8.3

  Limitation on Liens      77  

8.4

  [Reserved]      80  

8.5

  Limitation on Fundamental Changes      80  

8.6

  Limitation on Sale of Assets      81  

8.7

  Limitation on Restricted Payments      83  

8.8

  Limitation on Investments, Loans and Advances      85  

8.9

  Limitations on Certain Acquisitions      87  

8.10

  [Reserved]      87  

8.11

  Limitation on Sale and Leaseback Transactions      87  

8.12

  [Reserved]      87  

8.13

  Limitation on Optional Payments and Modifications of Debt Instruments and
Other Documents      87  

8.14

  Limitation on Changes in Fiscal Year      88  

8.15

  Limitation on Negative Pledge Clauses      88  

8.16

  Limitation on Lines of Business      89  

 



--------------------------------------------------------------------------------

Posting Version 12/7/17

 

8.17

  Limitations on Currency and Commodity Hedging Transactions      89   SECTION
9. EVENTS OF DEFAULT      90   SECTION 10. ADMINISTRATIVE AGENT      94  

10.1

  Appointment and Authority      94  

10.2

  Rights as a Lender      94  

10.3

  Exculpatory Provisions      94  

10.4

  Reliance by Administrative Agent      95  

10.5

  Delegation of Duties      96  

10.6

  Resignation of Administrative Agent      96  

10.7

  No Other Duties, Etc.      97  

10.8

  Administrative Agent May File Proofs of Claim; Credit Bidding      97  

10.9

  Collateral and Guaranty Matters      99  

10.10

  Other Secured Parties      99  

10.11

  Lender ERISA Status      100   SECTION 11. MISCELLANEOUS      102  

11.1

  Amendments and Waivers      102  

11.2

  Notices; Effectiveness; Electronic Communication      105  

11.3

  No Waiver; Cumulative Remedies      107  

11.4

  Survival of Representations and Warranties      108  

11.5

  Payment of Expenses and Taxes      108  

11.6

  Successors and Assigns      110  

11.7

  Sharing of Payments by Lenders      115  

11.8

  Non-Reliance on Administrative Agent and Other Lenders      116  

11.9

  Judgment      116  

11.10

  Right of Set-Off      117  

11.11

  Counterparts      117  

11.12

  Severability      117  

11.13

  Integration      117  

11.14

  GOVERNING LAW      117  

11.15

  Submission To Jurisdiction; Waivers      118  

11.16

  No Advisory or Fiduciary Responsibility      118  

11.17

  WAIVER OF JURY TRIAL      119  

11.18

  Confidentiality      119  

11.19

  Existing Credit Agreement Amended and Restated; Designation      120  

11.20

  USA PATRIOT Act Notice      120  

11.21

  Electronic Execution of Assignments and Certain Other Documents      121  

11.22

  Acknowledgment and Consent to Bail-In of EEA Financial Institutions      121  

 



--------------------------------------------------------------------------------

Posting Version 12/7/17

 

SCHEDULES

 

A    Administrative Agent’s Office, Certain Addresses for Notices B   
Immaterial Subsidiaries 2.1    Applicable Percentages 5.2    Material Adverse
Effect Disclosure 5.4    Consents Required 5.6    Litigation 5.8    Real
Property 5.9    Intellectual Property Claims 5.16    Subsidiaries 5.18   
Environmental Matters 7.11    Conditions Subsequent 8.2(j)    Permitted
Indebtedness 8.3(j)    Permitted Liens 8.6(i)    Permitted Asset Sales 8.8(c)   
Permitted Investments 11.6(f)    Voting Participants

EXHIBITS

 

A    Form of Note B    Form of Mortgage C    Form of U.S. Tax Compliance
Certificate D    Form of Assignment and Assumption E    Form of Solvency
Certificate F    Form of Prepayment Option Notice G    Form of Loan Notice H   
[Reserved] I    [Reserved] J    [Reserved] K    [Reserved] L    Form of Notice
of Loan Prepayment

 



--------------------------------------------------------------------------------

AMENDED AND RESTATED CREDIT AGREEMENT, dated as of January [ ], 2018 and
effective as of the Effective Date, among GRAPHIC PACKAGING INTERNATIONAL, LLC,
a Delaware limited liability company (the “Borrower” or the “Company”), the
several banks and other financial institutions from time to time parties to this
Agreement (the “Lenders”) and BANK OF AMERICA, N.A., as administrative agent for
the Lenders hereunder (in such capacity, the “Administrative Agent”).

The parties hereto hereby agree as follows:

WHEREAS, the Borrower, the lenders party thereto (the “Existing Lenders”) and
Bank of America, N.A., as administrative agent, entered into that certain Credit
Agreement dated as of December 8, 2017 (as in effect on the date hereof, the
“Existing Credit Agreement”), pursuant to which the Existing Lenders made
available to IPC term loans in an aggregate principal amount equal to
$660,000,000 (the “Existing Term Loans”), which Existing Term Loans were assumed
by the Borrower pursuant to the Assumption Agreement in connection with the
Partnership Transaction;

WHEREAS, in consideration of the consent by the Administrative Agent and the
Lenders to the assumption by the Borrower of the Existing Term Loans, the
parties have agreed to amend and restate the Existing Credit Agreement as set
forth herein and for the Loan Parties to grant Liens on the Collateral for the
benefit of the Secured Parties as contemplated hereby;

NOW, THEREFORE, in consideration of the premises and the mutual agreements
contained herein, the parties hereto agree as follows:

SECTION 1. DEFINITIONS

1.1 Defined Terms. As used in this Agreement, the following terms shall have the
following meanings:

“Acceleration”: as defined in subsection 9(e).

“Accounts”: as defined in the Uniform Commercial Code as in effect in the State
of New York from time to time; and, with respect to the Borrower and its
Domestic Subsidiaries, all such Accounts of such Persons, whether now existing
or existing in the future, including, without limitation, (a) all accounts
receivable of such Person (whether or not specifically listed on schedules
furnished to the Administrative Agent), including, without limitation, all
accounts created by or arising from all of such Person’s sales of goods or
rendition of services made under any of its trade names, or through any of its
divisions, (b) all unpaid rights of such Person (including rescission, replevin,
reclamation and stopping in transit) relating to the foregoing or arising
therefrom, (c) all rights to any goods represented by any of the foregoing,
including, without limitation, returned or repossessed goods, (d) all reserves
and credit balances held by such Person with respect to any such accounts
receivable of any Obligors, (e) all letters of credit, guarantees or collateral
for any of the foregoing and (f) all insurance policies or rights relating to
any of the foregoing.

“Act”: as defined in subsection 11.20.



--------------------------------------------------------------------------------

Posting Version 12/7/17

 

“Additional Notes”: the collective reference to any bonds, high yield notes or
other similar Indebtedness issued or incurred pursuant to subsection 8.2(c),
(d), (e)(ii) or (e)(iii).

“Adjustment Date”: each date on or after April 1, 2018 that is the second
Business Day following receipt by the Lenders of both (a) the financial
statements required to be delivered pursuant to subsection 7.1(a) or 7.1(b), as
applicable, for the most recently completed fiscal period and (b) the related
compliance certificate required to be delivered pursuant to subsection 7.2(a)
with respect to such fiscal period.

“Administrative Agent”: as defined in the introductory paragraph hereto.

“Administrative Agent’s Office”: the Administrative Agent’s address and, as
appropriate, account as set forth on Schedule A, or such other address or
account as the Administrative Agent may from time to time notify the Borrower
and the Lenders.

“Administrative Questionnaire”: an Administrative Questionnaire in a form
supplied by the Administrative Agent.

“Affected Eurocurrency Loans”: as defined in subsection 4.7.

“Affected Eurocurrency Rate”: as defined in subsection 4.5.

“Affiliate”: with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified; provided that, for purposes
of the definition of “Synthetic Purchase Agreement”, “Affiliate” shall mean, as
to any Person, any other Person (other than a Subsidiary) which, directly or
indirectly, is in control of, is controlled by, or is under common control with,
such Person. For purposes of the above proviso, “control” of a Person means the
power, directly or indirectly, either to (a) vote 20% or more of the securities
having ordinary voting power for the election of directors of such Person
(“Voting Stock”) or (b) direct or cause the direction of the management and
policies of such Person, whether by contract or otherwise; provided, however,
that neither IPC nor its Affiliates shall constitute an Affiliate of Holding or
any Subsidiary thereof hereunder unless such Persons own or control, in the
aggregate, 30% or more of the Voting Stock of Holding or any Subsidiary thereof.

“Agreement”: this Credit Agreement, as amended, supplemented, waived or
otherwise modified from time to time.

“Anti-Corruption Laws”: all laws, rules, and regulations of any jurisdiction
applicable to Holding or its Subsidiaries from time to time concerning or
relating to bribery or corruption, including, without limitation, the United
States Foreign Corrupt Practices Act of 1977 and the UK Bribery Act 2010.

 

2



--------------------------------------------------------------------------------

Posting Version 12/7/17

 

“Applicable Margin”: the rate per annum is determined as follows: during the
period from the Effective Date until the first Adjustment Date, the Applicable
Margin shall equal (A) with respect to Base Rate Loans, 0.50% per annum and
(B) with respect to Eurocurrency Loans, 1.50% per annum. The Applicable Margins
will be adjusted on each subsequent Adjustment Date to the applicable rate per
annum set forth under the heading “Applicable Margin for Base Rate Loans” or
“Applicable Margin for Eurocurrency Loans” on the applicable Pricing Grid which
corresponds to the Consolidated Total Leverage Ratio determined from the
financial statements and compliance certificate relating to the end of the
fiscal quarter immediately preceding such Adjustment Date; provided that in the
event that the financial statements required to be delivered pursuant to
subsection 7.1(a) or 7.1(b), as applicable, and the related compliance
certificate required to be delivered pursuant to subsection 7.2(a), are not
delivered when due, then

(i) if such financial statements and certificate are delivered after the date
such financial statements and certificate were required to be delivered (without
giving effect to any applicable cure period) and the Applicable Margin increases
from that previously in effect as a result of the delivery of such financial
statements, then the Applicable Margin during the period from the date upon
which such financial statements were required to be delivered (without giving
effect to any applicable cure period) until the date upon which they actually
are delivered shall, except as otherwise provided in clause (iii) below, be the
Applicable Margin as so increased;

(ii) if such financial statements and certificate are delivered after the date
such financial statements and certificate were required to be delivered and the
Applicable Margin decreases from that previously in effect as a result of the
delivery of such financial statements, then such decrease in the Applicable
Margin shall not become applicable until the date upon which the financial
statements and certificate actually are delivered; and

(iii) if such financial statements and certificate are not delivered prior to
the expiration of the applicable cure period, then, effective upon such
expiration, for the period from the date upon which such financial statements
and certificate were required to be delivered (after the expiration of the
applicable cure period) until two Business Days following the date upon which
they actually are delivered, (x) the Applicable Margin shall be 1.00% per annum,
in the case of Base Rate Loans, and 2.00% per annum, in the case of Eurocurrency
Loans (it being understood that the foregoing shall not limit the rights of the
Administrative Agent and the Lenders set forth in Section 9).

In addition, at all times while an Event of Default shall have occurred and be
continuing, the Applicable Margin shall not decrease from that previously in
effect as a result of the delivery of such financial statements and certificate.

“Applicable Percentage”: the percentage (carried out to the ninth decimal place)
of the Facility represented by such Lender’s Loans at such time.

 

3



--------------------------------------------------------------------------------

Posting Version 12/7/17

 

“Approved Fund”: any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

“Arrangers”: each of Merrill Lynch, Pierce, Fenner & Smith Incorporated (or any
other registered broker-dealer wholly-owned by Bank of America Corporation to
which all or substantially all of Bank of America Corporation’s or any of its
subsidiaries’ investment banking, commercial lending services or related
businesses may be transferred following the date of this Agreement) and BNP
Paribas Securities Corp., each in its capacity as joint lead arranger.

“Asset Sale”: any sale, issuance, conveyance, transfer, lease or other
disposition (including, without limitation, through a Sale and Leaseback
Transaction) (a “Disposition”) by the Borrower or any of its Subsidiaries, in
one or a series of related transactions, of any real or personal, tangible or
intangible, property (including, without limitation, Capital Stock) of the
Borrower or such Subsidiary to any Person (other than to the Borrower or any
Subsidiary Guarantor).

“Assignee Group”: two or more Eligible Assignees that are Affiliates of one
another or two or more Approved Funds managed by the same investment advisor.

“Assignment and Assumption”: an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by subsection 11.6(b)), and accepted by the Administrative Agent, in
substantially the form of Exhibit D or any other form (including electronic
documentation generated by MarkitClear or other electronic platform) approved by
the Administrative Agent and the Borrower.

“Assumption Agreement”: the Novation and Assumption Agreement, dated as of the
Partnership Closing Date, among the Borrower, IPC and the Administrative Agent,
pursuant to which the Borrower assumed all of the rights and obligations of IPC
as borrower under the Existing Credit Agreement, including the Existing Term
Loans.

“Bail-In Action”: the exercise of any Write-Down and Conversion Powers by the
applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

“Bail-In Legislation”: with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

“Bank of America”: Bank of America, N.A. and its successors.

“Base Rate”: for any day a fluctuating rate per annum equal to the highest of
(a) the Federal Funds Rate plus 1/2 of 1%, (b) the rate of interest in effect
for such day as publicly announced from time to time by Bank of America as its
“prime rate” and (c) the Eurocurrency Rate plus 1.00%. The “prime rate” is a
rate set by Bank of America based

 

4



--------------------------------------------------------------------------------

Posting Version 12/7/17

 

upon various factors including Bank of America’s costs and desired return,
general economic conditions and other factors, and is used as a reference point
for pricing some loans, which may be priced at, above, or below such announced
rate. Any change in such prime rate announced by Bank of America shall take
effect at the opening of business on the day specified in the public
announcement of such change.

“Base Rate Loans”: Loans the rate of interest applicable to which is based upon
the Base Rate. All Base Rate Loans shall be denominated in Dollars.

“Benefit Plan”: any of (a) an “employee benefit plan” (as defined in ERISA) that
is subject to Title I of ERISA, (b) a “plan” as defined in Section 4975 of the
Code or (c) any Person whose assets include “plan assets” (as defined by ERISA
Section 3(42)) of any such “employee benefit plan” or “plan”.

“Board”: the Board of Governors of the Federal Reserve System.

“Board of Directors”: with respect to any Person, (a) in the case of any
corporation, the board of directors of such Person or any committee thereof duly
authorized to act on behalf of such board, (b) in the case of any limited
liability company, the board of managers, board of directors, manager or
managing member of such Person or the functional equivalent of the foregoing or
any committee thereof duly authorized to act on behalf of such board, manager or
managing member, (c) in the case of any partnership, the board of directors or
board of managers of the general partner of such Person and (d) in any other
case, the functional equivalent of the foregoing.

“Bond Prepayment”: as defined in subsection 8.13(a).

“Book Manager”: each of Merrill Lynch, Pierce, Fenner & Smith Incorporated and
BNP Paribas Securities Corp., each in its capacity as joint bookrunner.

“Borrower”: as defined in the introductory paragraph hereto.

“Borrower Materials”: as defined in subsection 7.2.

“Borrower Obligations”: the collective reference to all obligations and
liabilities of the Borrower and the other Loan Parties in respect of the unpaid
principal of and interest on (including, without limitation, interest accruing
after the maturity of the Loans and interest accruing after the filing of any
petition in bankruptcy, or the commencement of any insolvency, reorganization or
like proceeding, relating to the Borrower or any other Loan Party, whether or
not a claim for post-filing or post-petition interest is allowed in such
proceeding) the Loans and all other obligations and liabilities of the Borrower
and the other Loan Parties to the Secured Parties, whether direct or indirect,
absolute or contingent, due or to become due, or now existing or hereafter
incurred, which may arise under, out of, or in connection with, this Agreement,
the Loans, the other Loan Documents, any Secured Hedge Agreement, any Secured
Cash Management Agreement, or any other document made, delivered or given in
connection therewith, in each case whether on account of principal, interest,
reimbursement obligations, amounts payable in connection with any Secured Cash
Management Agreement, or a termination

 

5



--------------------------------------------------------------------------------

Posting Version 12/7/17

 

of any transaction entered into pursuant to a Secured Hedge Agreement, fees,
indemnities, costs, expenses or otherwise (including, without limitation, all
reasonable fees and disbursements of counsel to the Administrative Agent or any
other Secured Party that are required to be paid by any Loan Party pursuant to
the terms of this Agreement or any other Loan Document).

“Building”: as defined in Section 208.25 of Regulation H of the Board.

“Business Day”: any day other than a Saturday, Sunday or other day on which the
Federal Reserve Bank of New York is closed for business and, if such day relates
to any interest rate setting as to a Eurocurrency Loan, any fundings,
disbursements, settlements and payments in respect of any such Eurocurrency
Loan, or any other dealings to be carried out pursuant to this Agreement in
respect of any such Eurocurrency Loan, means any such day that is also a London
Banking Day.

“Capital Stock”: any and all shares, interests, participations or other
equivalents (however designated) of capital stock of a corporation, any and all
equivalent ownership interests in a Person (other than a corporation) and any
and all warrants or options to purchase any of the foregoing.

“Cash Equivalents”: (a) securities issued or fully guaranteed or insured by the
United States Government or any agency or instrumentality thereof and/or mutual
funds investing primarily in such securities, (b) time deposits, certificates of
deposit or bankers’ acceptances of (i) any Lender or (ii) any commercial bank
having capital and surplus in excess of $500,000,000 and the commercial paper of
the holding company of which is rated at least A-2 or the equivalent thereof by
Standard & Poor’s Financial Services LLC (a subsidiary of The McGraw-Hill
Companies, Inc.) or any successor rating agency (“S&P”) or at least P-2 or the
equivalent thereof by Moody’s Investors Service, Inc. or any successor rating
agency (“Moody’s”) (or if at such time neither is issuing ratings, then a
comparable rating of such other nationally recognized rating agency as shall be
approved by the Administrative Agent in its reasonable judgment), (c) commercial
paper rated at least A-2 or the equivalent thereof by S&P or at least P-2 or the
equivalent thereof by Moody’s (or if at such time neither is issuing ratings,
then a comparable rating of such other nationally recognized rating agency as
shall be approved by the Administrative Agent in its reasonable judgment), (d)
investments in money market funds complying with the risk limiting conditions of
Rule 2a-7 or any successor rule of the SEC under the Investment Company Act, and
(e) investments similar to any of the foregoing denominated in foreign
currencies approved by the Board of Directors of the Borrower (or Board of
Directors of Holding, as appropriate), in each case provided in clauses (a),
(b), (c) and (e) above only, maturing within twelve months after the date of
acquisition.

“Cash Management Agreement”: any agreement to provide cash management services,
including treasury, depository, overdraft, credit or debit card, electronic
funds transfer and other cash management arrangements.

 

6



--------------------------------------------------------------------------------

Posting Version 12/7/17

 

“Cash Management Bank”: any Person that, (a) at the time it enters into a Cash
Management Agreement with a Loan Party, is or concurrently therewith becomes a
Lender or an Affiliate of a Lender, or (b) at the time it (or its Affiliate)
becomes a Lender on the Effective Date, is a party to a Cash Management
Agreement with a Loan Party, in each case in its capacity as a party to such
Cash Management Agreement (even if, in either case, such Person ceases to be a
Lender or such Person’s Affiliate ceased to be a Lender).

“Change of Control”: the occurrence of any of the following events: (a) any
“person” or “group” (as such terms are used in Sections 13(d) and 14(d) of the
Exchange Act) shall be the “beneficial owner” of shares of Voting Stock having
more than 35% of the total voting power of all outstanding shares of Holding;
(b) Holding shall cease to own, directly or indirectly, at least 65% of the
Capital Stock of the Borrower (or any successor to the Borrower permitted
pursuant to subsection 8.5); (c) the Board of Directors of Holding shall cease
to consist of a majority of the Continuing Directors; or (d) a “Change of
Control” as defined in any Indenture under which any Existing Notes or
Additional Notes are then outstanding; as used in this paragraph “Voting Stock”
shall mean shares of Capital Stock entitled to vote generally in the election of
the Board of Directors.

“Code”: the Internal Revenue Code of 1986, as amended from time to time.

“Collateral”: all assets of the Loan Parties, now owned or hereafter acquired,
upon which a Lien is purported to be created by any Security Document.

“Collateral Release Date” means (a) the date, after the Effective Date, or
(b) the date, after each Collateral Re-Pledge Date, in each case, on which the
Debt Ratings shall reach at least (i) BBB- by S&P and Ba1 by Moody’s or (ii) BB+
by S&P and Baa3 by Moody’s, in each case with a “stable” or “positive” outlook.

“Collateral Release Period”: any period from and including the Collateral
Release Date to the Collateral Re-Pledge Date, if any, or, if no Collateral
Re-Pledge Date has occurred, the Termination Date.

“Collateral Re-Pledge Date”: the date, after any Collateral Release Date, on
which (a) either of the Debt Ratings, as determined by either S&P or Moody’s,
shall be BB or lower or Ba2 or lower, respectively, (b) the Debt Ratings, as
determined by both S&P and Moody’s, shall be BB+ or lower and Ba1 or lower,
respectively, or (c) the Borrower only has one, or does not have any, Debt
Ratings.

“Commodity Exchange Act”: the Commodity Exchange Act (7 U.S.C. § 1 et seq.), as
amended from time to time, and any successor statute.

“Commonly Controlled Entity”: an entity, whether or not incorporated, which is
under common control with the Borrower within the meaning of Section 4001 of
ERISA or is part of a group which includes the Borrower and which is treated as
a single employer under Section 414(b) or (c) of the Code or, solely for
purposes of Section 302 of ERISA and Section 412 of the Code, is treated as a
single employer under Sections 414(m) and (o) of the Code.

 

7



--------------------------------------------------------------------------------

Posting Version 12/7/17

 

“Company”: as defined in the introductory paragraph hereto.

“Connection Income Taxes”: Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

“Consolidated Indebtedness/Securitization”: at the date of determination
thereof, the sum (without duplication) of (a) Consolidated Long Term Debt, plus
(b) Consolidated Short Term Debt, plus the then outstanding aggregate net
proceeds of Receivables then held by one or more Receivables Entities pursuant
to one or more Permitted Securitization Transactions then in effect in excess of
the Dollar Equivalent of $300,000,000.

“Consolidated Interest Expense”: for any period, an amount equal to (a) interest
expense (accrued and paid or payable in cash for such period, but in any event
excluding any amortization or write off of financing costs) on Indebtedness of
the Borrower and its consolidated Subsidiaries for such period minus
(b) interest income (accrued and received or receivable in cash for such period)
of the Borrower and its consolidated Subsidiaries for such period, in each case
determined on a consolidated basis in accordance with GAAP; provided that in the
event of the consummation of any Permitted Securitization Transaction,
“Consolidated Interest Expense” shall be adjusted to include (without
duplication) an amount equal to the interest (or other fees in the nature of
interest or discount accrued and paid or payable in cash for such period) on
such Permitted Securitization Transaction.

“Consolidated Interest Expense Ratio”: for any Test Period, the ratio of
(a) EBITDA for such period to (b) Consolidated Interest Expense for such period.

“Consolidated Long Term Debt”: at the date of determination thereof, all long
term Indebtedness of the Borrower and its consolidated Subsidiaries as
determined on a consolidated basis in accordance with GAAP and as disclosed on
the Borrower’s consolidated balance sheet.

“Consolidated Net Income”: for any period, (a) net income of the Borrower and
its consolidated Subsidiaries for such period, determined on a consolidated
basis in accordance with GAAP plus (b) any non-cash expense, charge or cost
(other than depreciation expense and amortization of intangible asset expense
but in any event including any impairment charge or write-down of other assets)
minus (c) any non-cash gain increasing Consolidated Net Income for such period.

“Consolidated Senior Secured Leverage Ratio”: as of any date of determination,
the ratio of (a) Consolidated Indebtedness/Securitization, as of such date of
determination excluding therefrom all Consolidated Indebtedness/Securitization
that is either unsecured or, if secured, the Liens securing same are expressly
subordinated to the Liens securing the Obligations on terms satisfactory to the
Administrative Agent to (b) EBITDA for the Test Period most recently ended on or
before such date; provided that the Borrower shall be permitted to subtract from
the amount of Consolidated Indebtedness/Securitization in clause (a) above up to
$125,000,000 of Unencumbered Cash and Cash Equivalents of the Borrower and its
Subsidiaries.

 

8



--------------------------------------------------------------------------------

Posting Version 12/7/17

 

“Consolidated Short Term Debt”: at the date of determination thereof, all short
term Indebtedness of the Borrower and its consolidated Subsidiaries as
determined on a consolidated basis in accordance with GAAP and as disclosed on
the Borrower’s consolidated balance sheet.

“Consolidated Tangible Assets”: at the date of determination thereof, the
difference of (a) the consolidated total assets of the Borrower and its
consolidated Subsidiaries as determined on a consolidated basis in accordance
with GAAP as of the end of the most recent fiscal quarter for which an
Adjustment Date has occurred minus (b) the intangible assets (including, without
limitation, customer lists, goodwill, computer software, copyrights, trade
names, trademarks, patents, franchises, licenses, unamortized deferred charges,
unamortized debt discount and capitalized research and development costs) of the
Borrower and its consolidated Subsidiaries as determined on a consolidated basis
in accordance with GAAP as of the end of the most recent fiscal quarter for
which an Adjustment Date has occurred.

“Consolidated Total Leverage Ratio”: as of any date of determination, the ratio
of (a) Consolidated Indebtedness/Securitization as of such date to (b) EBITDA
for the Test Period most recently ended on or before such date; provided that
the Borrower shall be permitted to subtract from the amount of Consolidated
Indebtedness/Securitization in clause (a) above up to $125,000,000 of (or,
solely for the purpose of calculating the Consolidated Total Leverage Ratio for
the determination of the maximum aggregate amount of Restricted Payments
permitted pursuant to subsection 8.7(i) (the “RP Calculation”), on a pro forma
basis after giving effect to the making of the proposed Restricted Payment, 100%
of) Unencumbered Cash and Cash Equivalents of the Borrower and its Subsidiaries.

“Continuing Directors”: the directors of Holding on the Effective Date, and each
other director if, in each case, such other director’s nomination for election
to the Board of Directors of Holding is recommended or approved by at least a
majority of the then Continuing Directors.

“Contractual Obligation”: as to any Person, any provision of any material
security issued by such Person or of any material agreement, instrument or other
undertaking to which such Person is a party or by which it or any of its
property is bound.

“Control”: other than for purposes of the proviso to the definition of
“Affiliate”, the possession, directly or indirectly, of the power to direct or
cause the direction of the management or policies of a Person, whether through
the ability to exercise voting power, by contract or otherwise. “Controlling”
and “Controlled” have meanings correlative thereto.

“Credit Extension”: the borrowing of the Loans.

 

9



--------------------------------------------------------------------------------

Posting Version 12/7/17

 

“Debt Rating”: (a) the corporate family debt rating of the Borrower, as
determined by Moody’s or (b) the corporate family debt rating of the Borrower,
as determined by S&P, as applicable.

“Debtor Relief Laws”: the Bankruptcy Code of the United States, and all other
liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect.

“Default”: any of the events specified in Section 9, whether or not any
requirement for the giving of notice (other than, in the case of subsection
9(e), a Default Notice), the lapse of time, or both, or any other condition
specified in Section 9, has been satisfied.

“Default Notice”: as defined in subsection 9(e).

“Default Rate”: an interest rate equal to (i) the Base Rate plus (ii) the
Applicable Margin, if any, then applicable to Base Rate Loans plus (iii) 2% per
annum; provided, however, that with respect to a Eurocurrency Loan and interest
with respect thereto, the Default Rate shall be an interest rate equal to the
interest rate (including any Applicable Margin) otherwise applicable to such
Loan plus 2% per annum.

“Designated Borrower”: any Subsidiary of the Borrower that is or becomes a
“Designated Borrower” pursuant to (and as defined in) the GPI Credit Agreement
as in effect on the Effective Date.

“Designated Jurisdiction”: any country or territory to the extent that such
country or territory that is, or whose government is, the subject of Sanctions
(currently, Crimea, Cuba, Iran, North Korea, Sudan and Syria).

“Disposition”: as defined in the definition of the term “Asset Sale” in this
subsection 1.1.

“Disqualified Stock”: with respect to any Person, any Capital Stock that by its
terms (or by the terms of any security into which it is convertible or for which
it is exchangeable or exercisable) or upon the happening of any event (other
than following the occurrence of a Change of Control or other similar event
described under such terms as a “change of control,” or an Asset Sale)
(i) matures or is mandatorily redeemable pursuant to a sinking fund obligation
or otherwise, (ii) is convertible or exchangeable for Indebtedness or
Disqualified Stock or (iii) is redeemable at the option of the holder thereof
(other than following the occurrence of a Change of Control or other similar
event described under such terms as a “change of control,” or an Asset Sale), in
whole or in part, in each case on or prior to the Facility Termination Date.

“Dollar Equivalent”: (a) with respect to any amount denominated in Dollars, such
amount, and (b) with respect to any amount denominated in any currency other
than Dollars, the equivalent amount thereof in Dollars as determined by the
Administrative Agent, at such time on the basis of the spot rate customarily
used by the Administrative Agent for the purchase of Dollars with such
alternative currency.

 

10



--------------------------------------------------------------------------------

Posting Version 12/7/17

 

“Dollars” and “$”: dollars in lawful currency of the United States of America.

“Domestic Subsidiary”: any Subsidiary of the Borrower which is not a Foreign
Subsidiary.

“EBITDA”: for any period, Consolidated Net Income for such period adjusted to
exclude from the determination of “Consolidated Net Income” the following items
(without duplication) of income or expense to the extent that such items are
included in the determination of “Consolidated Net Income”: (a) Consolidated
Interest Expense, (b) any non-cash expenses and charges, (c) total income tax
expense, (d) depreciation expense, (e) the expense associated with amortization
of intangible and other assets (including amortization or other expense
recognition of any costs associated with asset write-ups in accordance with
Statement of Financial Accounting Standards No. 141 and 142), (f) non-cash
provisions for reserves for discontinued operations, (g) any extraordinary,
unusual and/or non-recurring gains, losses, charges, expenses, debits or credits
(including, but not limited to, integration costs, restructuring costs
(including plant closing and severance costs), plant start-up costs, employee
relocation costs, and new system design and implementation costs), (h) any gain
or loss associated with the sale or write-down of assets not in the ordinary
course of business, (i) any income or loss accounted for by the equity method of
accounting (except, in the case of income, to the extent of the amount of cash
dividends or cash distributions paid to the Borrower or any of its Subsidiaries
by the entity accounted for by the equity method of accounting), (j) litigation
costs and expenses for non-ordinary course litigation, (k) all transaction costs
and expenses (including retention, completion or transaction bonuses paid to key
employees) incurred in connection with any capital markets transaction including
any acquisition or other investment, issuance of equity or debt transaction or
disposition of assets, whether or not such transaction is ultimately
consummated, (l) losses or gains on any discontinued operations, (m) the
write-off of financing costs and other costs associated with, or premiums paid
in connection with, the early extinguishment of indebtedness, (n) any foreign
currency transaction gains, (o) to the extent covered by insurance, expenses
with respect to liability or casualty events or business interruption and
(p) any unrealized gain or loss with respect to payment obligations pursuant to
(i) Interest Rate Protection Agreements or (ii) Permitted Hedging Arrangements
pertaining to foreign currency transactions. For the purposes of calculating
EBITDA for any period of four consecutive fiscal quarters (each, a “Reference
Period”) pursuant to any determination of the Consolidated Senior Secured
Leverage Ratio or the Consolidated Total Leverage Ratio, (i) if at any time
during such Reference Period the Borrower or any of its Subsidiaries shall have
made any Material Disposition, the EBITDA for such Reference Period shall be
reduced by an amount equal to the EBITDA (if positive) attributable to the
property that is the subject of such Material Disposition for such Reference
Period or increased by an amount equal to the EBITDA (if negative) attributable
thereto for such Reference Period and (ii) if during such Reference Period the
Partnership Transaction shall have been consummated or the Borrower or any of
its Subsidiaries shall have made a Material Acquisition, EBITDA for such
Reference Period

 

11



--------------------------------------------------------------------------------

Posting Version 12/7/17

 

shall be calculated after giving pro forma effect thereto making adjustments
that are either (A) in accordance with Regulation S-X or (B) otherwise address
anticipated costs savings or synergies relating to any such transaction (which
costs savings or synergies shall be limited to the extent reasonably anticipated
to be realized and supportable in the good faith judgment of the Borrower and
actions necessary for realization thereof have been taken or are to be taken
within 18 months of the applicable transaction) as determined in good faith by
the chief financial officer or treasurer of the Borrower and approved by the
Administrative Agent (such approval not to be unreasonably withheld or delayed),
in each case, as if such transaction occurred on the first day of such Reference
Period. As used in this definition, “Material Acquisition” means any acquisition
of property or series of related acquisitions of property that (x) constitutes
assets comprising all or substantially all of an operating unit of a business or
constitutes all or substantially all of the common stock (or other ownership
interests) of a Person and (y) involves the payment of consideration by the
Borrower and its Subsidiaries in excess of $10,000,000; and “Material
Disposition” means any Disposition of property or series of related Dispositions
of property that (x) constitutes assets comprising all or substantially all of
an operating unit of a business or constitutes all or substantially all of the
common stock (or other ownership interests) of a Person and (y) yields gross
proceeds to the Borrower or any of its Subsidiaries in excess of $10,000,000.

“EEA Financial Institution”: (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
Subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.

“EEA Member Country”: any of the member states of the European Union, Iceland,
Liechtenstein, and Norway.

“EEA Resolution Authority”: any public administrative authority or any Person
entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

“Effective Date”: the date on which all the conditions precedent set forth in
subsection 6.1 shall be satisfied or waived.

“Eligible Assignee”: any Person that meets the requirements to be an assignee
under subsections 11.6(b)(iii), (v), (vi) and (vii) (subject to such consents,
if any, as may be required under subsection 11.6(b)(iii)).

“Elevated Ratio Period”: as defined in subsection 7.1(a).

 

12



--------------------------------------------------------------------------------

Posting Version 12/7/17

 

“Environmental Costs”: any and all costs or expenses (including, without
limitation, attorney’s and consultant’s fees, investigation and laboratory fees,
response costs, court costs and litigation expenses, fines, penalties, damages,
settlement payments, judgments and awards), of whatever kind or nature, known or
unknown, contingent or otherwise, arising out of, or in any way relating to, any
violation of, noncompliance with or liability under any Environmental Laws or
any orders, requirements, demands, or investigations of any person related to
any Environmental Laws. Environmental Costs include any and all of the
foregoing, without regard to whether they arise out of or are related to any
past, pending or threatened proceeding of any kind.

“Environmental Laws”: any and all foreign, Federal, state, local or municipal
laws, rules, orders, regulations, statutes, ordinances, codes, decrees, and such
requirements of any Governmental Authority properly promulgated and having the
force and effect of law or other Requirements of Law (including common law)
regulating, relating to or imposing liability or standards of conduct concerning
protection of human health or the environment, as have been, or now or at any
relevant time hereafter are, in effect.

“Environmental Permits”: any and all permits, licenses, registrations,
notifications, exemptions and any other authorization required under any
Environmental Law.

“ERISA”: the Employee Retirement Income Security Act of 1974, as amended from
time to time.

“EU Bail-In Legislation Schedule”: the EU Bail-In Legislation Schedule published
by the Loan Market Association (or any successor person), as in effect from time
to time.

“Eurocurrency Base Rate”: as defined in the definition of “Eurocurrency Rate.”

“Eurocurrency Loans”: a Loan that bears interest at a rate based on clause
(a) of the definition of “Eurocurrency Rate”.

“Eurocurrency Rate”: a rate per annum determined by the Administrative Agent
pursuant to the following formula:

 

  Eurocurrency Rate =   

Eurocurrency Base Rate

        1.00 – Eurocurrency Reserve Percentage   

Where,

“Eurocurrency Base Rate” means:

(a) for any Interest Period with respect to a Eurocurrency Loan, the rate per
annum equal to the London Interbank Offered Rate (“LIBOR”) or a comparable or
successor rate approved by the Administrative Agent, as published on the
applicable Bloomberg screen page (or such other commercially available source
providing such quotations as may be designated by the Administrative Agent from
time to time) at approximately 11:00 a.m., London time, two Business Days prior
to the commencement of such Interest Period, for deposits in the relevant
currency (for delivery on the first day of such Interest Period) with a term
equivalent to such Interest Period; and

 

13



--------------------------------------------------------------------------------

Posting Version 12/7/17

 

(b) for any interest calculation with respect to a Base Rate Loan on any date,
the rate per annum equal to LIBOR or a comparable or successor rate approved by
the Administrative Agent, as published on the applicable Bloomberg screen page
(or such other commercially available source providing such quotations as may be
designated by the Administrative Agent from time to time) at approximately 11:00
a.m., London time determined two Business Days prior to such date for Dollar
deposits being delivered in the London interbank market for a term of one month
commencing that day;

provided that to the extent a comparable or successor rate is approved by the
Administrative Agent in connection with any rate set forth in this definition,
the approved rate shall be applied to the applicable Interest Period in a manner
consistent with market practice; provided, further, that to the extent such
market practice is not administratively feasible for the Administrative Agent,
such approved rate shall be applied in a manner as otherwise reasonably
determined by the Administrative Agent. The Administrative Agent does not
warrant, nor accept responsibility, nor shall it have any liability with respect
to the administration, submission or any other matter related to LIBOR or any
comparable or successor rate referenced in this definition above.
Notwithstanding the foregoing, if the Eurocurrency Rate shall be less than zero,
such rate shall be deemed zero for purposes of this Agreement.

“Eurocurrency Reserve Percentage”: for any day during any Interest Period, the
reserve percentage (expressed as a decimal, carried out to five decimal places)
in effect on such day, whether or not applicable to any Lender, under
regulations issued from time to time by the Federal Reserve Board for
determining the maximum reserve requirement (including any emergency,
supplemental or other marginal reserve requirement) with respect to Eurocurrency
funding (currently referred to as “Eurocurrency liabilities”). The Eurocurrency
Rate for each outstanding Eurocurrency Loan shall be adjusted automatically as
of the effective date of any change in the Eurocurrency Reserve Percentage.

“Event of Default”: any of the events specified in Section 9, provided that any
requirement for the giving of notice, the lapse of time, or both, or any other
condition, has been satisfied.

“Exchange Act”: the Securities Exchange Act of 1934, as amended from time to
time.

“Excluded Subsidiary”: (a) any Subsidiary of which the Borrower owns, directly
or indirectly through one or more Wholly Owned Subsidiaries, less than 90% of
the Capital Stock of such Subsidiary, (b) any Subsidiary that is prohibited by
applicable law from guaranteeing the Obligations, (c) any Insignificant
Subsidiary and (d) any Immaterial Subsidiary; provided that in no event shall
any Subsidiary that is an issuer of, or a guarantor of, the Existing GPI
Facilities, any Existing Notes or any Additional Notes (other than an
Insignificant Subsidiary or an Immaterial Subsidiary) be an Excluded Subsidiary.

 

14



--------------------------------------------------------------------------------

Posting Version 12/7/17

 

“Excluded Swap Obligation”: with respect to any Subsidiary Guarantor, any Swap
Obligation if, and to the extent that, all or a portion of the Guarantee
Obligation of such Subsidiary Guarantor with respect to, or the grant by such
Subsidiary Guarantor of a Lien to secure, such Swap Obligation (or any Guarantee
Obligation with respect thereto) is or becomes illegal under the Commodity
Exchange Act or any rule, regulation or order of the Commodity Futures Trading
Commission (or the application or official interpretation thereof) by virtue of
such Subsidiary Guarantor’s failure for any reason to constitute an “eligible
contract participant” as defined in the Commodity Exchange Act (determined after
giving effect to subsection 9.17 of the Guarantee and Collateral Agreement and
any other “keepwell, support or other agreement” for the benefit of such
Subsidiary Guarantor and any and all guarantees of such Subsidiary Guarantor’s
Swap Obligations by other Loan Parties) at the time the Guarantee Obligation of
such Subsidiary Guarantor, or a grant by such Subsidiary Guarantor of a Lien,
becomes effective with respect to such Swap Obligation. If a Swap Obligation
arises under a master agreement governing more than one swap, such exclusion
shall apply only to the portion of such Swap Obligation that is attributable to
swaps for which such Guarantee Obligation or security interest is or becomes
excluded in accordance with the first sentence of this definition.

“Existing Credit Agreement”: as defined in the recitals hereto.

“Existing GPI Facilities”: credit facilities under the GPI Credit Agreement.

“Existing Note Indentures”: the collective reference to the following: (a) the
2013 Senior Notes Indenture, (b) the 2014 Senior Notes Indenture and (c) the
2016 Senior Notes Indenture, and, in each case, any refinancing, replacement, or
substitution thereof, in whole or in part in accordance with subsection 8.2 or
8.13.

“Existing Lenders”: as defined in the recitals hereto.

“Existing Notes”: the collective reference to the following: (a) the 2013 Senior
Notes, (b) the 2014 Senior Notes and (c) the 2016 Senior Notes, and, in each
case, any refinancing, replacement, or substitution thereof, in whole or in part
in accordance with subsection 8.2 or 8.13.

“Existing Term Loans”: as defined in the introductory paragraph hereto.

“Facility”: at any time, the term loan facility provided in this Agreement in
the aggregate amount of the Loans of all Lenders outstanding at such time.

“Facility Termination Date”: the date as of which all Obligations have been paid
in full (other than (x) contingent indemnification obligations and
(y) obligations and liabilities under Secured Cash Management Agreements and
Secured Hedge Agreements as to which arrangements satisfactory to the applicable
Cash Management Bank or Hedge Bank have been made).

 

15



--------------------------------------------------------------------------------

Posting Version 12/7/17

 

“Farm Credit Lender”: a lending institution chartered or otherwise organized and
existing pursuant to the provisions of the Farm Credit Act of 1971 and under the
regulation of the Farm Credit Administration.

“FASB ASC”: the Accounting Standards Codification of the Financial Accounting
Standards Board.

“FATCA”: Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with) and any current or future
regulations or official interpretations thereof.

“Federal Funds Rate”: for any day, the rate per annum equal to the weighted
average of the rates on overnight Federal funds transactions with members of the
Federal Reserve System, as published by the Federal Reserve Bank of New York on
the Business Day next succeeding such day; provided that (a) if such day is not
a Business Day, the Federal Funds Rate for such day shall be such rate on such
transactions on the next preceding Business Day as so published on the next
succeeding Business Day, and (b) if no such rate is so published on such next
succeeding Business Day, the Federal Funds Rate for such day shall be the
average rate (rounded upward, if necessary, to a whole multiple of 1/100 of 1%)
charged to Bank of America on such day on such transactions as reasonably
determined by the Administrative Agent.

“FEMA”: the Federal Emergency Management Agency of the United States Department
of Homeland Security.

“Financial Covenants”: the covenants set forth in subsection 8.1.

“Financing Lease”: subject to subsection 1.2(b)(ii), any lease of property, real
or personal, the obligations of the lessee in respect of which are required in
accordance with GAAP to be capitalized on a balance sheet of the lessee;
provided, that the Specified Lease shall be excluded from such definition
regardless of whether it would otherwise be required in accordance with GAAP to
be capitalized on a balance sheet of the lessee.

“FIRREA”: the Financial Institutions Reform, Recovery and Enforcement Act of
1989, as amended from time to time.

“Flood Insurance Laws”: collectively, (i) the National Flood Insurance Act of
1968 as now or hereafter in effect or any successor statute thereto, (ii) the
Flood Disaster Protection Act of 1973 as now or hereafter in effect or any
successor statute thereto, (iii) the National Flood Insurance Reform Act of 1994
as now or hereafter in effect or any successor statute thereto, (iv) the Flood
Insurance Reform Act of 2004 and the Biggert –Waters Flood Insurance Reform Act
of 2012 as now or hereafter in effect or any successor statute thereto, in each
case, together with all statutory and regulatory provisions consolidating,
amending, replacing, supplementing, implementing or interpreting any of the
foregoing, as amended or modified from time to time.

 

16



--------------------------------------------------------------------------------

Posting Version 12/7/17

 

“Foreign Lender”: any Lender that is not organized under the laws of the United
States of America or a state thereof.

“Foreign Subsidiary”: any Subsidiary of the Borrower which is organized and
existing under the laws of any jurisdiction outside of the United States of
America or that is a Foreign Subsidiary Holdco.

“Foreign Subsidiary Holdco”: Graphic Packaging International Holding, LLC, a
Delaware limited liability company, Graphic Packaging International Enterprises,
LLC, a Colorado limited liability company, and any other Subsidiary of the
Borrower that has no material assets other than securities of one or more
Foreign Subsidiaries, and other assets relating to an ownership interest in any
such securities or Subsidiaries.

“Fund”: any Person (other than a natural person) that is (or will be) engaged in
making, purchasing, holding or otherwise investing in commercial loans and
similar extensions of credit in the ordinary course of its activities.

“GAAP”: generally accepted accounting principles in the United States of America
set forth in the opinions and pronouncements of the Accounting Principles Board
and the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or such other
principles as may be approved by a significant segment of the accounting
profession in the United States, that are applicable to the circumstances as of
the date of determination, consistently applied.

“GPI Credit Agreement”: the Third Amended and Restated Credit Agreement of the
Borrower and certain subsidiaries, and Bank of America, N.A., as Administrative
Agent, dated on or about the Partnership Closing Date, as the same may be
amended, restated, modified, supplemented, refinanced, replaced and/or extended,
in whole or in part, with the same or different lenders or agents, in each case,
to the extent not prohibited by the terms hereof.

“GPI Incremental Facility”: an “Incremental Facility” under and as defined in
the GPI Credit Agreement as in effect on the Effective Date.

“Governmental Authority”: any nation or government, any state or other political
subdivision thereof and any entity exercising executive, legislative, judicial,
regulatory or administrative functions of or pertaining to government,
including, without limitation, the European Union or the European Central Bank.

“Guarantee and Collateral Agreement”: the Guarantee and Collateral Agreement
delivered to the Administrative Agent as of the date hereof and to be effective
as of the Effective Date, as the same may be amended, supplemented, waived or
otherwise modified from time to time.

 

17



--------------------------------------------------------------------------------

Posting Version 12/7/17

 

“Guarantee Obligation”: as to any Person (the “guaranteeing person”), any
obligation of (a) the guaranteeing person or (b) another Person (including,
without limitation, any bank under any letter of credit) to induce the creation
of which the guaranteeing person has issued a reimbursement, counterindemnity or
similar obligation, in either case guaranteeing or in effect guaranteeing any
Indebtedness, leases, dividends or other obligations (the “primary obligations”)
of any other third Person (the “primary obligor”) in any manner, whether
directly or indirectly, including, without limitation, any such obligation of
the guaranteeing person, whether or not contingent, (i) to purchase any such
primary obligation or any property constituting direct or indirect security
therefor, (ii) to advance or supply funds (A) for the purchase or payment of any
such primary obligation or (B) to maintain working capital or equity capital of
the primary obligor or otherwise to maintain the net worth or solvency of the
primary obligor, (iii) to purchase property, securities or services primarily
for the purpose of assuring the owner of any such primary obligation of the
ability of the primary obligor to make payment of such primary obligation or
(iv) otherwise to assure or hold harmless the owner of any such primary
obligation against loss in respect thereof; provided, however, that the term
Guarantee Obligation shall not include endorsements of instruments for deposit
or collection in the ordinary course of business. The amount of any Guarantee
Obligation of any guaranteeing person shall be deemed to be the lower of (a) an
amount equal to the stated or determinable amount of the primary obligation in
respect of which such Guarantee Obligation is made and (b) the maximum amount
for which such guaranteeing person may be liable pursuant to the terms of the
instrument embodying such Guarantee Obligation, unless such primary obligation
and the maximum amount for which such guaranteeing person may be liable are not
stated or determinable, in which case the amount of such Guarantee Obligation
shall be such guaranteeing person’s maximum reasonably anticipated liability in
respect thereof as determined by the Borrower in good faith.

“Guarantor Obligations”: with respect to any Guarantor, the collective reference
to (i) the Obligations guaranteed by such Guarantor pursuant to Section 2 of the
Guarantee and Collateral Agreement and (ii) all obligations and liabilities of
such Guarantor that may arise under or in connection with the Guarantee and
Collateral Agreement, any other Loan Document, any Secured Hedge Agreement or
any Secured Cash Management Agreement to which such Guarantor is a party, in
each case whether on account of guarantee obligations, reimbursement
obligations, fees, indemnities, costs, expenses or otherwise (including, without
limitation, all fees and disbursements of counsel to the Administrative Agent or
to the Lenders that are required to be paid by such Guarantor pursuant to the
terms of the Guarantee and Collateral Agreement or any other Loan Document);
provided that the “Guarantor Obligations” of a Subsidiary Guarantor shall
exclude any Excluded Swap Obligations with respect to such Subsidiary Guarantor.

“Guarantors”: the collective reference to Intermediate Holding and each
Subsidiary of the Borrower (other than the Philanthropic Fund, any Foreign
Subsidiary, any Subsidiary of a Foreign Subsidiary, any Receivables Subsidiary
and any Excluded Subsidiary), which is from time to time party to the Guarantee
and Collateral Agreement; individually, a “Guarantor”.

 

18



--------------------------------------------------------------------------------

Posting Version 12/7/17

 

“Hedge Banks”: any Person that, (a) at the time it enters into an Interest Rate
Protection Agreement, a Permitted Hedging Arrangement or another currency
hedging agreement or arrangement with a Loan Party, is or concurrently therewith
becomes a Lender or an Affiliate of a Lender, or (b) at the time it (or its
Affiliate) becomes a Lender on the Effective Date, is a party to an Interest
Rate Protection Agreement, Permitted Hedging Arrangement or other currency
hedging agreement or arrangement with a Loan Party, in each case in its capacity
as a party to such Interest Rate Protection Agreement, Permitted Hedging
Arrangement or other currency hedging agreement or arrangement (even if, in
either case, such Person ceases to be a Lender or such Person’s Affiliate ceased
to be a Lender).

“Holding”: Graphic Packaging Holding Company, a Delaware corporation.

“Immaterial Subsidiary”: each Subsidiary set forth on Schedule B; provided that,
(a) a Subsidiary may only be an Immaterial Subsidiary for so long as it does not
(i) conduct, transact or otherwise engage in any business or operations that
constitute core business operations of the Borrower and its Subsidiaries, taken
as a whole, or (ii) provide a material contribution to EBITDA; (b) the aggregate
amount of Investments made by the Borrower and its Subsidiaries in all
Immaterial Subsidiaries (including any Subsidiaries of an Immaterial Subsidiary)
after the Effective Date shall not exceed $10,000,000; and (c) in the event that
either condition described in clause (a) or clause (b) of this definition is not
satisfied, the Borrower shall (x) promptly, and in any event within 30 days of
becoming aware of such failure, notify the Administrative Agent thereof, and
(y) except to the extent the applicable Subsidiary or Subsidiaries otherwise
qualify as an “Excluded Subsidiary” or “Excluded Subsidiaries”, as the case may
be, promptly deliver to the Administrative Agent all documents specified in
subsection 7.9(b) with respect thereto.

“Indebtedness”: of any Person at any date, (a) all indebtedness of such Person
for borrowed money or for the deferred purchase price of property or services
(other than trade liabilities incurred in the ordinary course of business and
payable in accordance with customary practices), (b) any other indebtedness of
such Person which is evidenced by a note, bond, debenture or similar instrument,
(c) all obligations of such Person under Financing Leases, (d) all obligations
of such Person in respect of acceptances issued or created for the account of
such Person, (e) for purposes of subsection 8.2 and subsection 9(e) only, and
not, among other things, for purposes of the calculation of Financial Covenants,
all obligations of such Person in respect of interest rate protection
agreements, interest rate futures, interest rate options, interest rate caps and
any other interest rate hedge arrangements, (f) all indebtedness or obligations
of the types referred to in the preceding clauses (a) through (e) to the extent
secured by any Lien on any property owned by such Person even though such Person
has not assumed or otherwise become liable for the payment thereof and (g) all
Guarantee Obligations of such Person in respect of any of the foregoing.

“Individual Prepayment Amount”: as defined in subsection 4.2(g).

“Indentures”: the collective reference to the Existing Note Indentures and any
indenture or indentures executed in connection with any Additional Notes.

 

19



--------------------------------------------------------------------------------

Posting Version 12/7/17

 

“Insignificant Subsidiary”: any Subsidiary of the Borrower that neither has
total assets (including Capital Stock of other Subsidiaries) with a book value
of 5.0% or more of the consolidated total assets of the Borrower and its
Subsidiaries nor generated EBITDA (nor owns Capital Stock of any Subsidiary that
generated EBITDA) in excess of 5.0% of the EBITDA of the Borrower and its
Subsidiaries for the period of four fiscal quarters most recently completed;
provided that (A) the book value of all assets of all Insignificant Subsidiaries
(including Capital Stock of other Subsidiaries) may not in the aggregate exceed
5.0% or more of the consolidated total assets of the Borrower and its
Subsidiaries and (B) the EBITDA generated by all Insignificant Subsidiaries and
their Subsidiaries for the period of four fiscal quarters most recently
completed may not in the aggregate exceed 5.0% of the EBITDA of the Borrower and
its Subsidiaries.

“Insolvency”: with respect to any Multiemployer Plan, the condition that such
Plan is insolvent within the meaning of Section 4245 of ERISA.

“Intellectual Property”: as defined in subsection 5.9.

“Intercreditor Agreement”: the Pari Passu Intercreditor Agreement delivered to
the Administrative Agent as of the date hereof and to be effective as of the
Effective Date, as the same may be amended, supplemented, waived or otherwise
modified from time to time.

“Interest Payment Date”: (a) as to any Loan other than a Base Rate Loan, the
last day of each Interest Period applicable to such Loan and the Termination
Date; provided, however, that if any Interest Period for a Eurocurrency Loan
exceeds three months, the respective dates that fall every three months after
the beginning of such Interest Period shall also be Interest Payment Dates; and
(b) as to any Base Rate Loan, the first Business Day of each January, April,
July and October and the Termination Date.

“Interest Period”: as to each Eurocurrency Loan, the period commencing on the
date such Eurocurrency Loan is disbursed or converted to or continued as a
Eurocurrency Loan and ending on (i) the date one week or one, two, three or six
months thereafter, in each case as selected by the Borrower in its Loan Notice,
or (ii) such other period that is twelve months or less requested by the
Borrower and consented to by all the Lenders; provided that:

(a) any Interest Period that would otherwise end on a day that is not a Business
Day shall be extended to the next succeeding Business Day unless such Business
Day falls in another calendar month, in which case such Interest Period shall
end on the next preceding Business Day;

(b) any Interest Period that begins on the last Business Day of a calendar month
(or on a day for which there is no numerically corresponding day in the calendar
month at the end of such Interest Period) shall end on the last Business Day of
the calendar month at the end of such Interest Period; and

(c) no Interest Period shall extend beyond the Termination Date.

 

20



--------------------------------------------------------------------------------

Posting Version 12/7/17

 

“Interest Rate Protection Agreement”: any interest rate protection agreement,
interest rate future, interest rate option, interest rate cap or collar or other
interest rate hedge arrangement in form and substance, and for a term,
reasonably satisfactory to the Administrative Agent and with (a) any Lender (or
any Affiliate thereof) or (b) any financial institution reasonably acceptable to
the Administrative Agent, to or under which the Company, or any other Loan Party
is or becomes a party or a beneficiary; provided that if the Administrative
Agent determines the form, substance, and term to be reasonably satisfactory or
any financial institution to be reasonably acceptable, such determination shall
be irrevocable as to any Interest Rate Protection Agreement determined to be
satisfactory.

“Intermediate Holding”: Graphic Packaging International Partners, LLC, a
Delaware limited liability company, and the direct parent of the Borrower.

“Inventory”: as defined in the Uniform Commercial Code as in effect in the State
of New York from time to time; and, with respect to the Borrower and its
Domestic Subsidiaries, all such Inventory of the Borrower and such Domestic
Subsidiaries (other than any Receivables Subsidiary), including, without
limitation: (a) all goods, wares and merchandise held for sale or lease
(including, without limitation, all paper and paperboard products); and (b) all
goods returned or repossessed by the Borrower or such Domestic Subsidiaries.

“Investment Company Act”: the Investment Company Act of 1940, as amended from
time to time.

“Investment”: as defined in subsection 8.8.

“IPC”: International Paper Company, a New York corporation.

“Laws”: collectively, all applicable international, foreign, Federal, state and
local statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.

“Lenders”: as defined in the introductory paragraph hereto.

“Lending Office”: as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify the Borrower and the
Administrative Agent which office may include any Affiliate of such Lender or
any domestic or foreign branch of such Lender or such Affiliate. Unless the
context otherwise requires each reference to a Lender shall include its
applicable Lending Office.

“LIBOR”: as defined in the definition of “Eurocurrency Rate”.

 

21



--------------------------------------------------------------------------------

Posting Version 12/7/17

 

“Lien”: any mortgage, pledge, hypothecation, assignment, security deposit
arrangement, encumbrance, lien (statutory or other), charge or other security
interest or any preference, priority or other security agreement or preferential
arrangement of any kind or nature whatsoever (including, without limitation, any
conditional sale or other title retention agreement and any Financing Lease
having substantially the same economic effect as any of the foregoing).

“Limited Conditionality Acquisition”: an Investment or an acquisition permitted
by subsection 8.8 and/or subsection 8.9, as the case may be, that is not
conditioned on the availability of, or on obtaining, third-party financing (as
notified by the Borrower to the Administrative Agent at least 10 Business Days
(or such lesser period as may be permitted by the Administrative Agent) prior to
the execution of the definitive purchase agreement, merger agreement or other
acquisition agreement governing such Investment or other acquisition).

“Loan”: as defined in subsection 2.1(a).

“Loan Documents”: this Agreement, any Notes, the Guarantee and Collateral
Agreement, the Intercreditor Agreement, any other Security Documents and the
Assumption Agreement, each as amended, supplemented, waived or otherwise
modified from time to time.

“Loan Notice”: a notice of a conversion of Loans from one Type to the other or a
continuation of Eurocurrency Loans pursuant to subsection 2.2(a), which, if in
writing, shall be substantially in the form of Exhibit G or such other form as
may be approved by the Administrative Agent (including any form on an electronic
platform or electronic transmission system, as shall be approved by the
Administrative Agent), appropriately completed and signed by a Responsible
Officer of the Borrower.

“Loan Parties”: Intermediate Holding, the Borrower and each Subsidiary of the
Borrower that is a party to a Loan Document; individually, a “Loan Party”.

“London Banking Day”: any day on which dealings in Dollar deposits are conducted
by and between banks in the London interbank Eurodollar market.

“Material Acquisition”: as defined in the definition of “EBITDA”.

“Material Adverse Effect”: a material adverse effect on (a) the business,
operations, property or condition (financial or otherwise) of the Borrower and
its Subsidiaries, taken as a whole, or (b) the validity or enforceability as to
any Loan Party thereto of this Agreement or any of the other Loan Documents or
the rights or remedies of the Administrative Agent and the Lenders under the
Loan Documents taken as a whole.

“Material Disposition”: as defined in the definition of “EBITDA”.

 

22



--------------------------------------------------------------------------------

Posting Version 12/7/17

 

“Materials of Environmental Concern”: any gasoline or petroleum (including,
without limitation, crude oil or any fraction thereof) or petroleum products or
any hazardous or toxic substances or materials or wastes defined or regulated as
such in or under or which may give rise to liability under any applicable
Environmental Law, including, without limitation, asbestos, polychlorinated
biphenyls and urea-formaldehyde insulation.

“Moody’s”: as defined in the definition of “Cash Equivalents” in this subsection
1.1.

“Mortgaged Properties”: the collective reference to any real property of a Loan
Party listed on Schedule 5.8 and any other real property of a Loan Party that is
encumbered by a Mortgage in favor of the Administrative Agent in accordance with
the terms of this Agreement.

“Mortgage” or “Mortgages”: individually and collectively, as the context
requires, each of the mortgages, deeds to secure debt and deeds of trust
executed and delivered by any Loan Party that purport to grant a Lien to the
Administrative Agent in any Mortgaged Properties and substantially in the form
of Exhibit B, in each case, as the same may be amended, supplemented, waived or
otherwise modified from time to time.

“Multiemployer Plan”: any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which the Borrower or any Commonly Controlled
Entity makes or is obligated to make contributions, or during the preceding five
plan years, has made or been obligated to make contributions.

“Net Cash Proceeds”: with respect to any Asset Sale (including, without
limitation, any Sale and Leaseback Transaction), any Recovery Event, the
issuance of any debt securities or any borrowings by the Borrower or any of its
Subsidiaries (other than issuances and borrowings permitted pursuant to
subsection 8.2, except as otherwise specified), the sale or issuance of any
Capital Stock by the Borrower or any of its Subsidiaries or any Permitted
Securitization Transaction, an amount equal to the gross proceeds in cash and
Cash Equivalents of such Asset Sale, Recovery Event, sale, issuance, borrowing
or Permitted Securitization Transaction, net of (a) reasonable attorneys’ fees,
accountants’ fees, brokerage, consultant and other customary fees, underwriting
commissions and other reasonable fees and expenses actually incurred in
connection with such Asset Sale, Recovery Event, sale, issuance, borrowing or
Permitted Securitization Transaction, (b) Taxes paid or reasonably estimated to
be payable as a result thereof, (c) appropriate amounts provided or to be
provided by the Borrower or any of its Subsidiaries as a reserve, in accordance
with GAAP, with respect to any liabilities associated with such Asset Sale or
Recovery Event and retained by the Borrower or any such Subsidiary after such
Asset Sale or Recovery Event and other appropriate amounts to be used by the
Borrower or any of its Subsidiaries to discharge or pay on a current basis any
other liabilities associated with such Asset Sale or Recovery Event, (d) in the
case of an Asset Sale, Recovery Event or Sale and Leaseback Transaction of or
involving an asset subject to a Lien securing any Indebtedness, payments made
and installment payments required to be made to repay such Indebtedness,
including, without limitation, payments in respect of principal, interest and
prepayment premiums and penalties and (e) in the case of any Permitted
Securitization Transaction, any escrowed or pledged cash

 

23



--------------------------------------------------------------------------------

Posting Version 12/7/17

 

proceeds which effectively secure, or are required to be maintained as reserves
by the applicable Receivables Subsidiary for, the Indebtedness of the Borrower
and its Subsidiaries in respect of, or the obligations of the Borrower and its
Subsidiaries under, such Permitted Securitization Transaction.

“Non-Consenting Lender”: as defined in subsection 11.1(d).

“Non-Excluded Taxes”: as defined in subsection 4.9(b).

“Note”: a promissory note made by the Borrower in favor of a Lender, evidencing
Loans made by such Lender, substantially in the form of Exhibit A.

“Note Documents”: the collective reference to the Existing Notes, any Additional
Notes, the Indentures and any material additional documents or instruments
executed in connection therewith in favor of any holder of such notes or trustee
on one or more of their behalf.

“Notice of Loan Prepayment”: a notice of prepayment with respect to a Loan,
which shall be substantially in the form of Exhibit L or such other form as may
be approved by the Administrative Agent (including any form on an electronic
platform or electronic transmission system as shall be approved by the
Administrative Agent), appropriately completed and signed by a Responsible
Officer of the Borrower.

“Obligations”: (i) in the case of the Borrower, its Borrower Obligations and
(ii) in the case of each Guarantor, the Guarantor Obligations of such Guarantor.

“Obligor”: any purchaser of goods or services or other Person obligated to make
payment to the Borrower or any of its Subsidiaries (other than any Receivables
Subsidiaries and the Foreign Subsidiaries) in respect of a purchase of such
goods or services.

“OFAC”: the Office of Foreign Assets Control of the United States Department of
the Treasury.

“Other Connection Taxes”: with respect to any Person, Taxes imposed as a result
of a present or former connection between such Person and the jurisdiction
imposing such Tax (other than connections arising from such Person having
executed, delivered, become a party to, performed its obligations under,
received payments under, received or perfected a security interest under,
engaged in any other transaction pursuant to or enforced any Loan Document, or
sold or assigned an interest in any Loan or Loan Document).

“Other Representatives”: each of Merrill Lynch, Pierce, Fenner & Smith
Incorporated and BNP Paribas Securities Corp., each in its capacities as a Book
Manager and an Arranger of the Loans hereunder.

 

24



--------------------------------------------------------------------------------

Posting Version 12/7/17

 

“Other Taxes”: all present or future stamp, court or documentary, intangible,
recording, filing or similar Taxes that arise from any payment made under, from
the execution, delivery, performance, enforcement or registration of, from the
receipt or perfection of a security interest under, or otherwise with respect
to, any Loan Document, except any such Taxes that are Other Connection Taxes
imposed with respect to an assignment (other than an assignment made pursuant to
subsection 4.11(d)).

“Outstanding Amount”: with respect to Loans on any date, the aggregate
outstanding principal amount thereof after giving effect to any borrowings and
prepayments or repayments of such Loans occurring on such date.

“Overnight Rate”: for any day, the greater of (i) the Federal Funds Rate and
(ii) an overnight rate determined by the Administrative Agent, in accordance
with banking industry rules on interbank compensation.

“Participant”: as defined in subsection 11.6(d).

“Participant Register”: as defined in subsection 11.6(d).

“Partnership Closing Date”: the date upon which the closing of the Partnership
Transaction occurred.

“Partnership Transaction”: collectively, the transactions contemplated by the
Transaction Agreement pursuant to which, inter alia, (a) on or before the
Effective Date, Holding and its Subsidiaries will effect an internal corporate
reorganization by which, among other things, the Borrower and its existing
Domestic Subsidiaries under the GPI Credit Agreement shall each effect a
statutory conversion into a limited liability company in the respective
jurisdiction of their incorporation and which will effect the Parent
Reorganization (as defined in the Partnership Transaction Agreement) such that
the ownership and form of the Subsidiaries of Holding shall be as set forth in
Schedule 5.16, (b) IPC will on or before the Effective Date contribute, convey,
assign, transfer and deliver to Intermediate Holding, and Intermediate Holding
will receive, acquire and take assignment of, all of IPC’s right, title and
interest in and to the Partnership Transaction Transferred Assets,
(c) Intermediate Holding will assume, and agree to pay, perform, fulfill and
discharge all of the Partnership Transaction Assumed Liabilities,
(d) Intermediate Holding will contribute, convey, assign, transfer and deliver
to the Company, and the Company will receive, acquire and take assignment of,
all of Intermediate Holding’s right, title and interest in and to the
Partnership Transaction Transferred Assets, and the Borrower will assume, and
agree to pay, perform, fulfill and discharge all of the Partnership Transaction
Assumed Liabilities and (e) IPC, GPI Holding III, LLC and a wholly owned
indirect Subsidiary of Holding, will enter into an Amended and Restated Limited
Liability Company Agreement of Intermediate Holding in the form attached as
Exhibit A to the Partnership Transaction Agreement.

“Partnership Transaction Agreement”: the Transaction Agreement dated as of
October 23, 2017, among IPC, Holding, Intermediate Holding and the Borrower,
included as Exhibit 2.1 to the Form 8-K filed by Holding with the SEC on
October 24, 2017, without giving effect to any modifications, amendments,
consents or waivers thereto that are material and adverse to the interests of
the Lenders, as reasonably determined by the Administrative Agent, without the
prior consent of the Administrative Agent.

 

25



--------------------------------------------------------------------------------

Posting Version 12/7/17

 

“Partnership Transaction Assumed Liabilities”: the “Assumed Liabilities” as
defined in the Partnership Transaction Agreement and includes, without
limitation, the rights and obligations of IPC as borrower under the Existing
Credit Agreement, including the Existing Term Loans.

“Partnership Transaction Transferred Assets”: the “Transferred Assets” as
defined in the Partnership Transaction Agreement.

“PBGC”: the Pension Benefit Guaranty Corporation established pursuant to
Subtitle A of Title IV of ERISA (or any successor thereto).

“PBGC Letter Agreement”: that certain Letter Agreement dated as of May 14, 2007,
by and between Graphic Packaging Corporation (or its successor) and the PBGC, as
the same may be amended, restated or otherwise modified from time to time.

“Permitted Hedging Arrangement”: as defined in subsection 8.17.

“Permitted Receivables Transaction”: as defined in subsection 8.6(c).

“Permitted Securitization Transaction”: one or more securitization transactions
pursuant to which the Borrower and any of its Subsidiaries sells Receivables and
any assets related thereto that are customarily transferred with such
Receivables in securitization transactions, or interests therein, directly or
indirectly through another Subsidiary of the Borrower to a Receivables Entity,
and such Receivables Entity either sells such Receivables and related assets, or
interests therein, or grants Liens in such Receivables and related assets, or
interests therein, to buyers thereof or providers of financing based thereon,
which transactions shall be permitted in an unlimited amount (subject to Pro
Forma Compliance) so long as such transactions are subject to customary or
market terms and structures as determined in good faith by the chief financial
officer or treasurer of the Borrower, including, without limitation, that
recourse with respect to such transactions is limited solely to the applicable
Receivables Entity and its assets (except in respect of fees, costs,
indemnifications, representations and warranties and other obligations in which
recourse is available against originators or servicers of Receivables included
in special-purpose-vehicle receivables financing arrangements, in each case,
other than any of the foregoing which are in effect credit support substitutes).

“Person”: an individual, partnership, corporation, limited liability company,
business trust, joint stock company, trust, unincorporated association, joint
venture, Governmental Authority or other entity of whatever nature.

“Philanthropic Fund”: Graphic Packaging International Philanthropic Fund, a
Delaware corporation.

 

26



--------------------------------------------------------------------------------

Posting Version 12/7/17

 

“Plan”: at a particular time, any employee benefit plan within the meaning of
Section 3(3) of ERISA which is covered by ERISA and in respect of which the
Borrower or a Commonly Controlled Entity is an “employer” as defined in
Section 3(5) of ERISA.

“Platform”: as defined in subsection 7.2.

“Prepayment Amount”: as defined in subsection 4.2(g).

“Prepayment Date”: as defined in subsection 4.2(g).

“Prepayment Option Notice”: as defined in subsection 4.2(g).

“Pricing Grid”: with respect to Loans:

 

Tier

 

Consolidated Total Leverage Ratio

   Applicable Margin
for Base Rate
Loans     Applicable Margin
for Eurocurrency
Loans  

1

  Greater than or equal to 4.00 to 1.00      1.00 %      2.00 % 

2

  Greater than or equal to 3.50 to 1.00, but less than 4.00 to 1.00      0.75 % 
    1.75 % 

3

  Greater than or equal to 2.50 to 1.00, but less than 3.50 to 1.00      0.50 % 
    1.50 % 

4

  Less than 2.50 to 1.00      0.25 %      1.25 % 

Subject to subsection 4.4(c), each determination of the Consolidated Total
Leverage Ratio pursuant to the Pricing Grid shall be made in a manner consistent
with the determination thereof made on the certificate delivered pursuant to
subsection 7.2(a).

“Pro Forma Compliance”: with respect to any event, that the Borrower is in pro
forma compliance with the Financial Covenants, in each case calculated as if the
event with respect to which Pro Forma Compliance is being tested had occurred on
the first day of each relevant period with respect to which current compliance
with the covenant would be determined (for example, in the case of a covenant
based on EBITDA, as if such event had occurred on the first day of the four
fiscal quarter period ending on the last day of the most recent fiscal quarter
in respect of which financial statements have been delivered pursuant to
subsection 7.1(a) or (b)). Pro forma calculations made pursuant to this
definition that require the calculation of EBITDA on a pro forma basis will be
made in accordance with the second sentence of the definition of such term,
except that, when testing Pro Forma Compliance with respect to any acquisition
or disposition, references to Material Acquisition and Material Disposition in
such sentence will be deemed to include such acquisition and disposition.

 

27



--------------------------------------------------------------------------------

Posting Version 12/7/17

 

“PTE”: a prohibited transaction class exemption issued by the U.S. Department of
Labor, as any such exemption may be amended from time to time.

“Public Lender”: as defined in subsection 7.2.

“Receivables”: all Accounts and accounts receivable of the Borrower or any of
its Domestic Subsidiaries (other than any Receivables Subsidiaries), including,
without limitation, any thereof constituting or evidenced by chattel paper,
instruments or general intangibles, and all proceeds thereof and rights
(contractual and other) and collateral (including all general intangibles,
documents, instruments and records) related thereto.

“Receivables Entity”: means (i) any Receivables Subsidiary or (ii) any other
Person that is not a Subsidiary of the Borrower and is engaged in the business
of acquiring, selling, collecting, financing or refinancing Receivables,
accounts (as defined in the Uniform Commercial Code as in effect in any
jurisdiction from time to time), other accounts and/or other receivables, and/or
related assets.

“Receivables Subsidiary”: any special purpose, bankruptcy-remote Subsidiary of
the Borrower that purchases, on a revolving basis, Receivables generated by the
Borrower or any of its Subsidiaries pursuant to a Permitted Securitization
Transaction.

“Recovery Event”: any settlement of or payment in respect of any property or
casualty insurance claim or any condemnation proceeding relating to any asset of
the Borrower or any of its Subsidiaries giving rise to Net Cash Proceeds to the
Borrower or such Subsidiary, as the case may be, in excess of $500,000, to the
extent that such settlement or payment does not constitute reimbursement or
compensation for amounts previously paid by the Borrower or any of its
Subsidiaries in respect of such casualty or condemnation.

“Register”: as defined in subsection 11.6(c).

“Regulation T”: Regulation T of the Board as in effect from time to time.

“Regulation U”: Regulation U of the Board as in effect from time to time.

“Regulation X”: Regulation X of the Board as in effect from time to time.

“Refinanced Loans”: as defined in subsection 11.1(c).

“Reinvested Amount”: with respect to any Asset Sale permitted by subsection
8.6(i), Recovery Event or Sale and Leaseback Transaction, that portion of the
Net Cash Proceeds thereof as shall, according to a certificate of a Responsible
Officer of the Borrower delivered to the Administrative Agent within 30 days of
such Asset Sale, Recovery Event or Sale and Leaseback Transaction, expected to
be reinvested in the business of the Borrower and its Subsidiaries in a manner
consistent with the requirements of subsection 8.16 and the other provisions
hereof within 365 days of the receipt of such Net Cash Proceeds with respect to
any such Asset Sale, Recovery Event or Sale and Leaseback Transaction, if such
reinvestment is in a project authorized by the

 

28



--------------------------------------------------------------------------------

Posting Version 12/7/17

 

Board of Directors of the Borrower (or Board of Directors of Holding, as
appropriate) that will take longer than such 365 days to complete, the period of
time necessary to complete such project; provided that (a) if any such
certificate of a Responsible Officer is not delivered to the Administrative
Agent on the date of such Asset Sale, Recovery Event or Sale and Leaseback
Transaction, any Net Cash Proceeds of such Asset Sale, Recovery Event or Sale
and Leaseback Transaction shall be immediately (i) deposited in a cash
collateral account established at Bank of America to be held as collateral in
favor of the Administrative Agent for the benefit of the Lenders on terms
reasonably satisfactory to the Administrative Agent and shall remain on deposit
in such cash collateral account until such certificate of a Responsible Officer
is delivered to the Administrative Agent in accordance with this definition; and
(b) any Net Cash Proceeds not so reinvested by the date required pursuant to the
terms of this definition shall be utilized on such day to prepay the Loans
pursuant to subsection 4.2(b).

“Related Parties”: with respect to any Person, such Person’s Affiliates and the
partners, directors, officers, employees, agents, trustees and advisors of such
Person and of such Person’s Affiliates.

“Replacement Loans”: as defined in subsection 11.1(c).

“Reportable Event”: any of the events set forth in Section 4043(c) of ERISA.

“Required Lenders”: as of any date of determination, Lenders holding more than
50% of the Total Outstandings.

“Requirement of Law”: as to any Person, the certificate of incorporation and
by-laws or other organizational or governing documents of such Person, and any
law, statute, ordinance, code, decree, treaty, rule or regulation or
determination of an arbitrator or a court or other Governmental Authority, in
each case applicable to or binding upon such Person or any of its material
property or to which such Person or any of its material property is subject,
including, without limitation, laws, ordinances and regulations pertaining to
zoning, occupancy and subdivision of real properties; provided that the
foregoing shall not apply to any non-binding recommendation of any Governmental
Authority.

“Responsible Officer”: as to any Person, any of the following officers/employees
of such Person: (a) the chief executive officer or the president of such Person
and, with respect to financial matters, the chief financial officer, the
treasurer, the assistant treasurer or the controller of such Person, (b) any
vice president of such Person or, with respect to financial matters, any
assistant treasurer or assistant controller of such Person, who has been
designated in writing to the Administrative Agent as a Responsible Officer by
such chief executive officer or president of such Person or, with respect to
financial matters, such chief financial officer or such treasurer of such
Person, (c) with respect to subsection 7.7 and without limiting the foregoing,
the general counsel of such Person, (d) with respect to ERISA matters, the
senior vice president—human resources (or substantial equivalent) of such
Person, (e) solely for purposes of the delivery of incumbency certificates
pursuant to subsection 6.1, the secretary or any assistant secretary of such
Person and (f) solely for purposes of notices given pursuant to Section 2 or 4,
any other officer or employee of such Person designated in or pursuant to an
agreement between such Person and the Administrative Agent.

 

29



--------------------------------------------------------------------------------

Posting Version 12/7/17

 

“Restricted Payment”: as defined in subsection 8.7.

“RP Calculation”: as defined in the definition of “Consolidated Total Leverage
Ratio” in this subsection 1.1.

“S&P”: as defined in the definition of the term “Cash Equivalents” in this
subsection 1.1.

“Sale and Leaseback Transaction”: as defined in subsection 8.11.

“Same Day Funds”: with respect to disbursements and payments in Dollars,
immediately available funds.

“Sanction(s)”: any international economic sanction administered or enforced by
the United States Government (including without limitation, OFAC), the United
Nations Security Council, the European Union, Her Majesty’s Treasury or other
relevant sanctions authority.

“SEC”: the Securities and Exchange Commission, or any Governmental Authority
succeeding to any of its principal functions.

“Secured Cash Management Agreement”: any Cash Management Agreement that is
either existing with any Lender or any Affiliate of any Lender on the Effective
Date or subsequently entered into by and between any Loan Party and any Cash
Management Bank unless otherwise agreed to in a writing signed by such Loan
Party and the primary credit contact for the Borrower at such Cash Management
Bank.

“Secured Hedge Agreement”: any Interest Rate Protection Agreement, Permitted
Hedging Arrangement or any other currency hedging agreement or arrangement that
is either existing with any Lender or any Affiliate of any Lender on the
Effective Date or subsequently entered into by and between any Loan Party and
any Hedge Bank unless otherwise agreed to in a writing signed by such Loan Party
and the primary credit contact for the Borrower at such Hedge Bank.

“Secured Parties”: the collective reference to (i) the Administrative Agent,
(ii) the Lenders, (iii) any Hedge Bank, (iv) any Cash Management Bank and
(v) their respective successors and permitted assigns.

“Securities Act”: the Securities Act of 1933, as amended from time to time.

“Security Documents”: the collective reference to the Mortgages, the Guarantee
and Collateral Agreement and all other similar security documents hereafter
delivered to the Administrative Agent granting a Lien on any asset or assets of
any Person to secure the obligations and liabilities of the Borrower hereunder
and/or under any of the other

 

30



--------------------------------------------------------------------------------

Posting Version 12/7/17

 

Loan Documents or to secure any guarantee of any such obligations and
liabilities, including, without limitation, any security documents executed and
delivered or caused to be delivered to the Administrative Agent pursuant to
subsection 7.9(b) or 7.9(c), in each case, as amended, supplemented, waived or
otherwise modified from time to time.

“Single Employer Plan”: any Plan which is covered by Title IV of ERISA, but
which is not a Multiemployer Plan.

“Solvent” and “Solvency”: with respect to any Person on a particular date, the
condition that, on such date, (a) the fair value of the property of such Person
is greater than the total amount of liabilities, including, without limitation,
contingent liabilities, of such Person, (b) the present fair salable value of
the assets of such Person is not less than the amount that will be required to
pay the probable liability of such Person on its debts as they become absolute
and matured, (c) such Person does not intend to, and does not believe that it
will, incur debts or liabilities beyond such Person’s ability to pay as such
debts and liabilities mature, and (d) such Person is not engaged in business or
a transaction, and is not about to engage in business or a transaction, for
which such Person’s property would constitute an unreasonably small amount of
capital.

“Specified Lease”: (i) that certain Build to Suit Lease Agreement (Millhaven
Distribution Center) dated May 3, 2017 and (ii) that certain Build to Suit Lease
Agreement (Millhaven Manufacturing Facility) dated May 3, 2017, in each case,
between Excel Inc., d/b/a DHL Supply Chain (USA) and the Borrower.

“Subsidiary”: as to any Person, a corporation, partnership or other entity
(a) of which shares of stock or other ownership interests having ordinary voting
power (other than stock or such other ownership interests having such power only
by reason of the happening of a contingency) to elect a majority of the Board of
Directors of such corporation, partnership or other entity are at the time owned
by such Person, or (b) the management of which is otherwise controlled, directly
or indirectly through one or more intermediaries, or both, by such Person and,
in the case of this clause (b), which is treated as a consolidated subsidiary
for accounting purposes. Unless otherwise qualified, all references to a
“Subsidiary” or to “Subsidiaries” in this Agreement shall refer to a Subsidiary
or Subsidiaries of the Borrower.

“Subsidiary Guarantors”: the collective reference to each Guarantor that is a
Subsidiary of the Borrower.

“Swap Obligation”: with respect to any Subsidiary Guarantor, any obligation to
pay or perform under any agreement, contract or transaction that constitutes a
“swap” within the meaning of Section 1a(47) of the Commodity Exchange Act.

“Synthetic Purchase Agreement”: any agreement pursuant to which the Borrower or
any of its Subsidiaries is or may become obligated to make any payment (except
as otherwise permitted by this Agreement) to any third party (other than Holding
or any of its Subsidiaries) in connection with the purchase or the notional
purchase by such third party or any Affiliate thereof from a Person other than
Holding or any of its Subsidiaries

 

31



--------------------------------------------------------------------------------

Posting Version 12/7/17

 

of any Capital Stock of Holding or any Existing Notes or Additional Notes;
provided that the term “Synthetic Purchase Agreement” shall not be deemed to
include any phantom stock, stock appreciation rights, equity purchase or similar
plan or arrangement providing for payments only to current or former officers,
directors, employees and other members of the management of Holding, the
Borrower or any of their respective Subsidiaries, or family members or relatives
thereof or trusts for the benefit of any of the foregoing (or to their heirs,
successors, assigns, legal representatives or estates).

“Taxes”: as defined in subsection 4.9(a).

“Termination Date”: January [ ], 2023; provided, however, that if such date is
not a Business Day, the Termination Date shall be the next preceding Business
Day.

“Test Period”: the period of four consecutive fiscal quarters of the Borrower
then last ended (in each case taken as one accounting period) for which
financial statements have been or are required to be delivered pursuant to
Section 7.1(a) or (b).

“Total Outstandings”: the aggregate Outstanding Amount of all Loans.

“Transferee”: any Participant or Eligible Assignee.

“2013 Senior Notes”: the 4.75% Senior Notes due 2021 in an aggregate principal
amount of $425,000,000 issued by the Borrower, as the same may be amended,
supplemented, waived or otherwise modified from time to time in accordance with
subsection 8.13 to the extent applicable.

“2013 Senior Notes Indenture”: the supplemental indenture dated as of April 2,
2013 among the Borrower, as issuer, Holding, as guarantor, and U.S. Bank
National Association, as trustee, (that supplements and restates the 2010
Indenture dated as of September 29, 2010, among the same parties thereto) as the
same may be amended, supplemented, waived or otherwise modified from time to
time in accordance with subsection 8.13 to the extent applicable.

“2014 Senior Notes”: the 4.875% Senior Notes due 2022 in an aggregate principal
amount of $250,000,000 issued by the Borrower, as the same may be amended,
supplemented, waived or otherwise modified from time to time in accordance with
subsection 8.13 to the extent applicable.

“2014 Senior Notes First Supplemental Indenture”: the First Supplemental
Indenture dated as of November 6, 2014 among the Borrower, as issuer, Holding
and each other guarantor listed therein, as guarantors, and U.S. Bank National
Association, as trustee, as the same may be amended, supplemented, waived or
otherwise modified from time to time in accordance with subsection 8.13 to the
extent applicable.

“2014 Senior Notes Indenture”: the indenture dated as of November 6, 2014 among
the Borrower, as issuer, Holding and each other guarantor listed therein, as
guarantors, and U.S. Bank National Association, as trustee, as the same may be
amended, supplemented, waived or otherwise modified from time to time in
accordance with subsection 8.13 to the extent applicable.

 

32



--------------------------------------------------------------------------------

Posting Version 12/7/17

 

“2016 Senior Notes”: the 4.125% Senior Notes due 2024 in an aggregate principal
amount of $300,000,000 issued by the Borrower, as the same may be amended,
supplemented, waived or otherwise modified from time to time in accordance with
subsection 8.13 to the extent applicable.

“2016 Senior Notes Second Supplemental Indenture”: the Second Supplemental
Indenture dated as of August 11, 2016 among the Borrower, as issuer, Holding and
each other guarantor listed therein, as guarantors, and U.S. Bank National
Association, as trustee, as the same may be amended, supplemented, waived or
otherwise modified from time to time in accordance with subsection 8.13 to the
extent applicable.

“Type”: as to any Loan, its nature as a Base Rate Loan or a Eurocurrency Loan.

“Unencumbered Cash and Cash Equivalents”: as of any date, cash and Cash
Equivalents of the Borrower and its Subsidiaries, in each case to the extent not
subject to any Lien (other than any Lien of a type permitted by clause (a) or
(l) of Section 8.3 or any banker’s lien, rights of setoff or similar rights as
to any deposit account or securities account or other funds maintained with
depository institutions or securities intermediaries except to the extent
required to be waived pursuant to any Security Document).

“Underfunding”: the excess of the present value of all accrued benefits under a
Plan (based on those assumptions used to fund such Plan), determined as of the
most recent annual valuation date, over the value of the assets of such Plan
allocable to such accrued benefits.

“U.S. Tax Compliance Certificate”: as defined in subsection 4.9(e)(ii)(B)(2).

“Voting Stock”: as defined in the definition of term “Affiliate”.

“Weighted Average Life”: when applied to any Indebtedness at any date, the
number of years obtained by dividing: (a) the sum of the products obtained by
multiplying (i) the amount of each then remaining installment, sinking fund,
serial maturity or other required payments of principal, including payment at
final maturity, in respect thereof, by (ii) the number of years (calculated to
the nearest one-twelfth) that will elapse between such date and the making of
such payment; by (b) the then outstanding principal amount of such Indebtedness.

“Wholly Owned Subsidiary”: as to any Person, any Subsidiary of such Person of
which such Person owns, directly or indirectly through one or more Wholly Owned
Subsidiaries, all of the Capital Stock of such Subsidiary other than
(i) directors qualifying shares or shares held by nominees or (ii) in the case
of Foreign Subsidiaries, Capital Stock owned by foreign Persons to the extent
that such Capital Stock must be owned by such foreign Person to satisfy any
Requirement of Law of the applicable foreign jurisdiction regarding required
local ownership.

 

33



--------------------------------------------------------------------------------

Posting Version 12/7/17

 

“Write-Down and Conversion Powers”: with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

1.2 Other Definitional Provisions. (a) Unless otherwise specified therein, all
terms defined in this Agreement shall have the defined meanings when used in any
Notes, any other Loan Document or any certificate or other document made or
delivered pursuant hereto.

(b) As used herein and in any Notes and any other Loan Document, and any
certificate or other document made or delivered pursuant hereto or thereto,
accounting terms relating to Holding and its Subsidiaries and/or the Borrower
and its Subsidiaries not defined in subsection 1.1 and accounting terms partly
defined in subsection 1.1, to the extent not defined, shall have the respective
meanings given to them under GAAP applied on a consistent basis, as in effect
from time to time, applied in a manner consistent with that used in preparing
the audited consolidated balance sheets of Holding and its consolidated
Subsidiaries for the fiscal year ended December 31, 2016, and the related
consolidated statements of income, shareholders’ equity and cash flows for such
fiscal year of Holding and its Subsidiaries, including the notes thereto, except
as otherwise specifically prescribed herein. Notwithstanding the foregoing, for
purposes of determining compliance with any covenant (including the computation
of any Financial Covenant) contained herein, (i) Indebtedness of the Borrower
and its Subsidiaries shall be deemed to be carried at 100% of the outstanding
principal amount thereof, and the effects of FASB ASC 825 and FASB ASC 470-20 on
financial liabilities shall be disregarded and (ii) any lease (whether in
existence as of the Effective Date or thereafter incurred) that would, under
GAAP as in effect on the Effective Date, be classified as an operating lease and
as an expense item shall continue to be classified as an operating lease and
expense item notwithstanding any change in GAAP as to the accounting treatment
of such lease after the Effective Date, unless the parties hereto shall enter
into a mutually acceptable amendment addressing such changes, as provided for
below. If at any time any change in GAAP would affect the computation of any
financial ratio or requirement set forth in any Loan Document, and either the
Borrower or the Required Lenders shall so request, the Administrative Agent, the
Lenders and the Borrower shall negotiate in good faith to amend such ratio or
requirement to preserve the original intent thereof in light of such change in
GAAP (subject to the approval of the Required Lenders); provided that, until so
amended, (i) such ratio or requirement shall continue to be computed in
accordance with GAAP prior to such change therein and (ii) the Borrower shall
provide to the Administrative Agent and the Lenders financial statements and
other documents required under this Agreement or as reasonably requested
hereunder setting forth a reconciliation between calculations of such ratio or
requirement made before and after giving effect to such change in GAAP.

(c) The words “hereof”, “herein” and “hereunder” and words of similar import
when used in this Agreement shall refer to this Agreement as a whole and not to
any particular provision of this Agreement, and Section, subsection, Schedule
and Exhibit references are to this Agreement unless otherwise specified.

 

34



--------------------------------------------------------------------------------

Posting Version 12/7/17

 

(d) The meanings given to terms defined herein shall be equally applicable to
both the singular and plural forms of such terms.

1.3 Times of Day. Unless otherwise specified, all references herein to times of
day shall be references to Eastern time (daylight or standard, as applicable).

1.4 Limited Conditionality Acquisitions and Financial Covenants. If at any time
the Borrower has made an election with respect to any Limited Conditionality
Acquisition to determine the satisfaction of any financial ratio incurrence test
or condition at the time of the execution of the definitive purchase agreement,
merger agreement or other acquisition agreement governing such Limited
Conditionality Acquisition, then in connection with any subsequent calculation
of any of the Consolidated Total Leverage Ratio, Consolidated Senior Secured
Leverage Ratio or the Consolidated Interest Expense Ratio for the purpose of
satisfying any financial ratio incurrence test or condition in this Agreement
(including any requirement for “Pro Forma Compliance) or complying with
Section 8.1 following the relevant date of execution of the definitive purchase
agreement, merger agreement or other acquisition agreement governing such
Limited Conditionality Acquisition and prior to the earlier of (a) the date on
which such Limited Conditionality Acquisition is consummated and (b) the date
that the definitive purchase agreement, merger agreement or other acquisition
agreement for such Limited Conditionality Acquisition is terminated or expires
without consummation of such Limited Conditionality Acquisition, the
satisfaction of such financial ratio incurrence test or condition or the
compliance with Section 8.1 shall be required to be done both (i) on a pro forma
basis assuming such Limited Conditionality Acquisition and other transactions in
connection therewith (including the incurrence or assumption of Indebtedness)
have been consummated and (ii) assuming such Limited Conditionality Acquisition
and other transactions in connection therewith (including the incurrence or
assumption of Indebtedness) have not been consummated.

SECTION 2. AMOUNT AND TERMS OF LOANS

2.1 The Loans. (a) Continuation of Loans. The parties agree that the Existing
Term Loans are “Loans” under this Agreement on the Effective Date. Loans that
are repaid or prepaid may not be reborrowed. Loans may be Base Rate Loans or
Eurocurrency Loans, as further provided herein, and may not be converted into a
currency other than Dollars.

(b) Notes. Upon the request of any Lender to the Borrower made through the
Administrative Agent, the Borrower shall execute and deliver to such Lender
(through the Administrative Agent) a Note, which shall evidence such Lender’s
Loans to the Borrower. Each Lender may attach schedules to a Note and endorse
thereon the date, Type (if applicable), amount, currency and maturity of its
Loans and payments with respect thereto.

2.2 Conversions and Continuations of Loans.

(a) Conversions and Continuations of Loans. Each conversion of Loans from one
Type to the other, and each continuation of Eurocurrency Loans shall be made
upon the Borrower’s irrevocable notice to the Administrative Agent, which may be
given by: (A) telephone or (B) a Loan Notice; provided that any telephonic
notice must

 

35



--------------------------------------------------------------------------------

Posting Version 12/7/17

 

be confirmed immediately by delivery to the Administrative Agent of a Loan
Notice. Each such notice must be received by the Administrative Agent not later
than 1:00 p.m. three Business Days prior to the requested date of any conversion
to or continuation of Eurocurrency Loans or of any conversion of Eurocurrency
Loans to Base Rate Loans; provided, however, that if the Borrower wishes to
request Eurocurrency Loans having an Interest Period other than one, two, three
or six months in duration as provided in the definition of “Interest Period”,
the applicable notice must be received by the Administrative Agent not later
than 1:00 p.m. four Business Days prior to the requested date of such conversion
or continuation of Eurocurrency Loans, whereupon the Administrative Agent shall
give prompt notice to the Lenders of such request and determine whether the
requested Interest Period is acceptable to all of them. Not later than 1:00 p.m.
three Business Days before the requested date of such conversion or continuation
of Eurocurrency Loans denominated in Dollars, the Administrative Agent shall
notify the Borrower (which notice may be by telephone) whether or not the
requested Interest Period has been consented to by all the Lenders. Each
conversion to or continuation of Eurocurrency Loans and each conversion to Base
Rate Loans shall be in a principal amount of $1,000,000 or a whole multiple of
$500,000 in excess thereof. Each Loan Notice (whether telephonic or written)
shall specify (i) whether the Borrower is requesting a conversion of Loans from
one Type to the other, or a continuation of Eurocurrency Loans, (ii) the
requested date of the conversion or continuation, as the case may be (which
shall be a Business Day), (iii) the principal amount of Loans to be converted or
continued, (iv) the Type to which existing Loans are to be converted and (v) if
applicable, the duration of the Interest Period with respect thereto. If the
Borrower fails to specify a Type of Loan in a Loan Notice or if the Borrower
fails to give a timely notice requesting a conversion or continuation, then the
applicable Loans shall be made or continued as, converted to, Eurocurrency Loans
with an Interest Period of one month. Any such automatic conversion to, or
automatic continuation as, Eurocurrency Loans with an Interest Period of one
month shall be effective as of the last day of the Interest Period then in
effect with respect to the applicable Eurocurrency Loans. If the Borrower
requests a conversion to, or continuation of Eurocurrency Loans in any such Loan
Notice, but fails to specify an Interest Period, it will be deemed to have
specified an Interest Period of one month.

(b) Except as otherwise provided herein, a Eurocurrency Loan may be continued or
converted only on the last day of an Interest Period for such Eurocurrency Loan.
During the existence of an Event of Default described in subsection 9(a) or
9(f), no Loans may be converted to or continued as Eurocurrency Loans without
the consent of the Required Lenders. During the existence of an Event of
Default, other than those Events of Default described in subsection 9(a) or
9(f), the Required Lenders may require that no Loans may be converted to or
continued as Eurocurrency Loans without the consent of the Required Lenders.

(c) Notice of Change in Rates. The Administrative Agent shall promptly notify
the Borrower and the Lenders of the interest rate applicable to any Interest
Period for Eurocurrency Loans upon determination of such interest rate. At any
time that Base Rate Loans are outstanding, the Administrative Agent shall notify
the Borrower and the Lenders of any change in Bank of America’s prime rate used
in determining the Base Rate promptly following the public announcement of such
change.

 

36



--------------------------------------------------------------------------------

Posting Version 12/7/17

 

(d) Interest Periods. After giving effect to all conversions of Loans from one
Type to the other and all continuations of Loans as the same Type, there shall
not be more than twelve Interest Periods in effect.

2.3 Repayment of Loans; Evidence of Debt.

(a) Repayment of Loans. The Borrower shall pay to the Administrative Agent, for
the account of the Lenders the principal amount of the Loans on the dates and in
the principal amounts (subject to reduction as provided in subsection 4.2) set
forth below; provided that the final principal installment of the Loans shall be
paid on the Termination Date (or such earlier date on which the Loans become due
and payable pursuant to Section 9) and in any event shall be in an amount equal
to the principal amount of all Loans outstanding on such date.

 

First Business Day of    Amount  

April 2018

   $ 4,125,000  

July 2018

   $ 4,125,000  

October 2018

   $ 4,125,000  

January 2019

   $ 4,125,000  

April 2019

   $ 4,125,000  

July 2019

   $ 4,125,000  

October 2019

   $ 4,125,000  

January 2020

   $ 4,125,000  

April 2020

   $ 4,125,000  

July 2020

   $ 4,125,000  

October 2020

   $ 4,125,000  

January 2021

   $ 4,125,000  

April 2021

   $ 8,250,000  

July 2021

   $ 8,250,000  

October 2021

   $ 8,250,000  

January 2022

   $ 8,250,000  

April 2022

   $ 16,500,000  

July 2022

   $ 16,500,000  

October 2022

   $ 16,500,000  

January 2023

   $ 16,500,000  

Termination Date

     Balance  

(b) Evidence of Debt. Each Lender shall maintain in accordance with its usual
practice an account or accounts evidencing indebtedness of the Borrower to such
Lender resulting from each Loan of such Lender from time to time, including,
without limitation, the amounts of principal and interest payable and paid to
such Lender from time to time under this Agreement. In the event of any conflict
between the accounts and records maintained by any Lender and the accounts and
records of the

 

37



--------------------------------------------------------------------------------

Posting Version 12/7/17

 

Administrative Agent in respect of such matters, the accounts and records of the
Administrative Agent shall control in the absence of demonstrable error. The
Administrative Agent shall maintain the Register pursuant to subsection 11.6(c),
and a subaccount therein for each Lender, in which shall be recorded (i) the
amount of each Loan hereunder, the Type thereof and each Interest Period, if
any, applicable thereto, (ii) the amount of any principal or interest due and
payable or to become due and payable from the Borrower to each Lender hereunder
and (iii) both the amount of any sum received by the Administrative Agent
hereunder from the Borrower and each Lender’s share thereof. The entries made in
the Register shall, to the extent permitted by applicable law, be prima facie
evidence of the existence and amounts of the obligations of the Borrower therein
recorded absent demonstrable error; provided, however, that the failure of any
Lender or the Administrative Agent to maintain the Register or any such account,
or any error therein, shall not in any manner affect the obligation of the
Borrower to repay (with applicable interest) the Loans made to the Borrower by
such Lender in accordance with the terms of this Agreement.

SECTION 3. [RESERVED]

SECTION 4. GENERAL PROVISIONS APPLICABLE TO LOANS

4.1 Interest Rates and Payment Dates. (a) Each Eurocurrency Loan shall bear
interest for each day during each Interest Period with respect thereto at a rate
per annum equal to the Eurocurrency Rate determined for such day plus the
Applicable Margin in effect for such day.

(b) Each Base Rate Loan shall bear interest for each day that it is outstanding
at a rate per annum equal to the Base Rate for such day plus the Applicable
Margin in effect for such day.

(c) [Reserved].

(d) If all or a portion of (i) the principal amount of any Loan, (ii) any
interest payable thereon or (iii) any other amount payable hereunder shall not
be paid when due (whether at the stated maturity, by acceleration or otherwise),
such overdue amount shall bear interest at a rate per annum which is equal to
the Default Rate from the date of such non-payment until such amount is paid in
full (as well after as before judgment). While any Event of Default specified in
Section 9(f) exists, the Borrower shall pay interest on the principal amount of
all outstanding Obligations hereunder at a fluctuating interest rate per annum
equal at all times to the Default Rate to the fullest extent permitted by
applicable Laws.

(e) Interest shall be payable in arrears on each Interest Payment Date, provided
that interest accruing pursuant to paragraph (d) of this subsection shall be
payable from time to time on demand.

 

38



--------------------------------------------------------------------------------

Posting Version 12/7/17

 

(f) It is the intention of the parties hereto to comply strictly with applicable
usury laws; accordingly, it is stipulated and agreed that the aggregate of all
amounts which constitute interest under applicable usury laws, whether
contracted for, charged, taken, reserved, or received, in connection with the
indebtedness evidenced by this Agreement or any Notes, or any other document
relating or referring hereto or thereto, now or hereafter existing, shall never
exceed under any circumstance whatsoever the maximum amount of interest allowed
by applicable usury laws.

4.2 Optional and Mandatory Prepayments. (a) The Borrower may at any time and
from time to time, upon notice to the Administrative Agent pursuant to delivery
to the Administrative Agent of a Notice of Loan Prepayment, prepay the Loans
made to it, in whole or in part, without premium or penalty; provided that such
notice must be received by the Administrative Agent not later than (i) 1:00 p.m.
three Business Days prior to any date of prepayment of Eurocurrency Loans and
(ii) 1:00 p.m. on the date of prepayment of Base Rate Loans. Each such notice
shall specify, in the case of any prepayment of Loans, the date and amount of
prepayment. Upon the receipt of any such notice the Administrative Agent shall
promptly notify each affected Lender thereof. If any such notice is given, the
amount specified in such notice shall be due and payable on the date specified
therein, together with (if a Eurocurrency Loan is prepaid other than at the end
of the Interest Period applicable thereto) any amounts payable pursuant to
subsection 4.10 and accrued interest to such date on the amount prepaid.
Notwithstanding the foregoing, the Borrower may rescind or postpone any notice
of prepayment under this subsection 4.2(a) if such prepayment would have
resulted from a refinancing of the Loans, which refinancing shall not have been
consummated or shall have otherwise been delayed. Partial prepayments of the
Loans pursuant to this subsection shall be applied to the respective
installments of principal thereof as directed by the Borrower in its prepayment
notice (as determined at the Borrower’s sole election and discretion). Partial
prepayments pursuant to this subsection 4.2(a) shall be in a principal amount of
$1,000,000 or a whole multiple of $500,000 in excess thereof.

(b) If on or after the Effective Date (i) the Borrower or any of its
Subsidiaries shall incur Indebtedness for borrowed money (other than
Indebtedness permitted pursuant to subsection 8.2) pursuant to a public offering
or private placement or otherwise, (ii) the Borrower or any of its Subsidiaries
shall make an Asset Sale pursuant to subsection 8.6(i), (iii) a Recovery Event
occurs or (iv) the Borrower or any of its Subsidiaries shall enter into a Sale
and Leaseback Transaction, then, in each case, the Borrower shall prepay, in
accordance with subsection 4.2(d) but subject to subsection 4.2(c) below, the
Loans in an amount equal to (x) in the case of the incurrence of any such
Indebtedness, 100% of the Net Cash Proceeds thereof, (y) in the case of any such
Asset Sale or Recovery Event, 100% of the Net Cash Proceeds thereof minus any
Reinvested Amounts in accordance with the terms thereof, and (z) in the case of
any such Sale and Leaseback Transaction, 100% of the Net Cash Proceeds thereof
minus any Reinvested Amounts, in each case with such prepayment to be made on
the Business Day following the date of receipt of any such Net Cash Proceeds
(except, in each case, as provided in subsection 4.2(g) and except that, in the
case of clauses (y) and (z), if any such Net Cash Proceeds are eligible to be
reinvested in accordance with the definition of the term “Reinvested Amount” in
subsection 1.1 and the Borrower has not elected to reinvest such proceeds, such
prepayment to be made on the earlier of (1) the date on which the certificate of
a Responsible Officer of the Borrower to such effect is delivered to the
Administrative Agent in accordance with such definition and (2) the last day of
the period within which a certificate setting forth such election is required to
be delivered in accordance with such definition). Nothing in this paragraph
(b) shall limit the rights of the Administrative Agent and the Lenders set forth
in Section 9.

 

39



--------------------------------------------------------------------------------

Posting Version 12/7/17

 

(c) To the extent provided in the documentation applicable thereto, the term
loans under the Existing GPI Facilities or other pari passu Indebtedness
incurred pursuant to subsection 8.2(e)(ii) or (e)(iii) may require prepayments
from the Net Cash Proceeds from events triggering prepayments pursuant to
subsection 4.2(b) above, in which case such prepayment shall be on an up to pro
rata basis with the Loans then outstanding. In such case the amount of the
prepayment required by subsection 4.2(b) required to be applied to the Loans
shall be reduced by the portion of Net Cash Proceeds required to make
corresponding mandatory prepayments of the term loans under the Existing GPI
Facilities and any other pari passu Indebtedness incurred pursuant to subsection
8.2(e)(ii) or (e)(iii) then outstanding that requires such corresponding
mandatory prepayment.

(d) Subject to subsection 4.2(c) above, prepayments pursuant to subsection
4.2(b) shall be applied to prepay Loans pro rata to the respective installments
of principal thereof (excluding from such calculation the final payment due at
maturity); provided that any such payment may, at the option of the Borrower, be
first applied to the installments thereof due in the next twelve months and,
thereafter, the remainder of such prepayment shall be allocated and applied pro
rata (excluding from such calculation the final payment due at maturity).

(e) Amounts prepaid pursuant to subsection 4.2(a), or 4.2(b) may not be
reborrowed.

(f) Notwithstanding the foregoing provisions of this subsection 4.2, if at any
time any prepayment of the Loans pursuant to subsection 4.2(b), or 4.2(g) would
result, after giving effect to the procedures set forth in this Agreement, in
the Borrower incurring breakage costs under subsection 4.10 as a result of
Eurocurrency Loans being prepaid other than on the last day of an Interest
Period with respect thereto, then, the Borrower may, so long as no Default or
Event of Default shall have occurred and be continuing, in its sole discretion,
initially deposit a portion (up to 100%) of the amounts that otherwise would
have been paid in respect of such Eurocurrency Loans with the Administrative
Agent (which deposit must be equal in amount to the amount of such Eurocurrency
Loans not immediately prepaid) to be held as security for the obligations of the
Borrower to make such prepayment pursuant to a cash collateral agreement to be
entered into on terms reasonably satisfactory to the Administrative Agent, with
such cash collateral to be directly applied upon the first occurrence thereafter
of the last day of an Interest Period with respect to such Eurocurrency Loans
(or such earlier date or dates as shall be requested by the Borrower); provided
that, such unpaid Eurocurrency Loans shall continue to bear interest in
accordance with subsection 4.1 until such unpaid Eurocurrency Loans or the
related portion of such Eurocurrency Loans, as the case may be, have or has been
prepaid.

 

40



--------------------------------------------------------------------------------

Posting Version 12/7/17

 

(g) Notwithstanding anything to the contrary in subsection 4.2(b), 4.2(d) or
4.6, with respect to the amount of any mandatory prepayment described in
subsection 4.2 (such amount, the “Prepayment Amount”), at any time when the
Prepayment Amount is not sufficient to repay the principal amount of the Loans
in full, the Borrower will, in lieu of applying such amount to the prepayment of
Loans, as provided in subsection 4.2(b) or 4.2(d) above, on the date specified
in this subsection 4.2 for such prepayment, give the Administrative Agent
telephonic notice (promptly confirmed in writing) thereof and the Administrative
Agent shall prepare and provide to each Lender a notice (each, a “Prepayment
Option Notice”) as described below. As promptly as practicable after receiving
such notice from the Borrower, the Administrative Agent will send to each Lender
a Prepayment Option Notice, which shall be in the form of Exhibit F, and shall
include an offer by the Borrower to prepay on the date (each a “Prepayment
Date”) that is five Business Days after the date of the Prepayment Option
Notice, the Loans of such Lender in an amount equal to such Lender’s Applicable
Percentage of the Prepayment Amount (the “Individual Prepayment Amount”). In the
event any such Lender desires to accept the Borrower’s offer in whole or in
part, such Lender shall so advise the Administrative Agent by return notice no
later than the close of business two Business Days after the date of such notice
from the Administrative Agent, which return notice shall also include any amount
of such Lender’s Individual Prepayment Amount such Lender does not wish to
receive. If any Lender does not respond to the Administrative Agent within the
allotted time or indicate the amount of the Individual Prepayment Amount it does
not wish to receive, such Lender will be deemed to have accepted the Borrower’s
offer in whole and shall receive 100% of its Individual Prepayment Amount. On
the Prepayment Date the Borrower shall prepay the Prepayment Amount, and (i) the
aggregate amount thereof necessary to prepay that portion of the outstanding
relevant Loans in respect of which such Lenders have accepted prepayment as
described above shall be applied to the prepayment of the Loans, and (ii) the
aggregate amount (if any) equal to the portion of the Prepayment Amount not
accepted by the relevant Lenders shall be returned to the Borrower. The Borrower
may, but shall not be obligated to, make a voluntary prepayment of the Loans
pursuant to subsection 4.2(a) with that portion of the Prepayment Amount not
accepted by the relevant Lenders.

4.3 Administrative Agent’s Fee; Other Fees. The Borrower agrees to pay to the
Administrative Agent the administrative agency fee as set forth in the letter
agreement between the Borrower and the Administrative Agent.

4.4 Computation of Interest and Fees; Retroactive Adjustments of Applicable
Margin. (a) Interest (other than interest in respect of Base Rate Loans) and
fees shall be calculated on the basis of a 360-day year for the actual days
elapsed; and interest in respect of Base Rate Loans shall be calculated on the
basis of a 365- (or 366-, as the case may be) day year for the actual days
elapsed. The Administrative Agent shall as soon as practicable notify the
Borrower and the affected Lenders of each determination of a Eurocurrency Rate.
Any change in the interest rate on a Loan resulting from a change in the Base
Rate or the Eurocurrency Reserve Percentage shall become effective as of the
opening of business on the day on which such change becomes effective. The
Administrative Agent shall as soon as practicable notify the Borrower and the
affected Lenders of the effective date and the amount of each such change in
interest rate.

 

41



--------------------------------------------------------------------------------

Posting Version 12/7/17

 

(b) Each determination of an interest rate by the Administrative Agent pursuant
to any provision of this Agreement shall be conclusive and binding on the
Borrower and the Lenders in the absence of demonstrable error. The
Administrative Agent shall, at the request of the Borrower or any Lender,
deliver to the Borrower or such Lender a statement showing in reasonable detail
the calculations used by the Administrative Agent in determining any interest
rate pursuant to subsection 4.1.

(c) Notwithstanding any other provision of this Agreement to the contrary, if,
as a result of any restatement of or other adjustment to the financial
statements of the Borrower or for any other reason, the Borrower or the Lenders
determine that (i) the Consolidated Total Leverage Ratio as calculated by the
Borrower as of any applicable date was inaccurate and (ii) a proper calculation
of the Consolidated Total Leverage Ratio would have resulted in higher pricing
for such period, the Borrower shall immediately and retroactively be obligated
to pay to the Administrative Agent for the account of the applicable Lenders
promptly on demand by the Administrative Agent (or, after the occurrence of an
actual or deemed entry of an order for relief with respect to the Borrower under
the Bankruptcy Code of the United States, automatically and without further
action by the Administrative Agent or any Lender), an amount equal to the excess
of the amount of interest and fees that should have been paid for such period
over the amount of interest and fees actually paid for such period. This
subsection 4.4(c) shall not limit the rights of the Administrative Agent or any
Lender, as the case may be, otherwise available hereunder. The Borrower’s
obligations under this subsection 4.4(c) shall survive the repayment of all
Obligations hereunder.

4.5 Inability to Determine Interest Rate. If prior to the first day of any
Interest Period, the Administrative Agent shall have determined (which
determination shall be conclusive and binding upon the Borrower) that, by reason
of circumstances affecting the relevant market, adequate and reasonable means do
not exist for ascertaining the Eurocurrency Rate with respect to any Loan the
interest rate of which is determined by reference to the Eurocurrency Rate (the
“Affected Eurocurrency Rate”) for such Interest Period, the Administrative Agent
shall give telecopy or telephonic notice thereof to the Borrower and the Lenders
as soon as practicable thereafter. If such notice is given (a) any Eurocurrency
Loans denominated in Dollars the rate of interest applicable to which is based
on the Affected Eurocurrency Rate requested to be made on the first day of such
Interest Period shall be made as Base Rate Loans and (b) any outstanding Loans
denominated in Dollars, as applicable, that were to have been converted on the
first day of such Interest Period to or continued as Eurocurrency Loans the rate
of interest applicable to which is based upon the Affected Eurocurrency Rate
shall be converted to or continued as Base Rate Loans, in each case, the
interest rate on which Base Rate Loans shall be determined by the Administrative
Agent without reference to the Eurocurrency Rate component of the Base Rate in
the event of a determination with respect to the Eurocurrency Rate component of
the Base Rate. If any such repayment occurs on a day which is not the last day
of the then current Interest Period with respect to such affected Eurocurrency
Loan, the Borrower shall pay to each of the Lenders such amounts, if any, as may
be required pursuant to subsection 4.10. Until such notice has been withdrawn by
the Administrative Agent, no further Eurocurrency Loans the rate of interest
applicable to which is based upon the Affected Eurocurrency Rate shall be made
or continued as such, nor shall the Borrower have the right to convert Base Rate
Loans to Eurocurrency Loans the rate of interest applicable to which is based
upon the Affected Eurocurrency Rate, and the utilization of the Eurocurrency
Rate component in determining the Base Rate shall be suspended.

 

42



--------------------------------------------------------------------------------

Posting Version 12/7/17

 

Notwithstanding the foregoing, if the Administrative Agent has made the
determination described in this section, the Administrative Agent, in
consultation with the Borrower and the Required Lenders, may establish an
alternative interest rate for Loans the rate of interest applicable to which is
based upon the Affected Eurocurrency Rate, in which case, such alternative rate
of interest shall apply with respect to such Loans until (1) the Administrative
Agent revokes the notice delivered with respect to such Loans under the first
sentence of this subsection, (2) the Administrative Agent notifies the Borrower
that such alternative interest rate does not adequately and fairly reflect the
cost to such Lenders of funding such Loans, or (3) any Lender determines that
any Law has made it unlawful, or that any Governmental Authority has asserted
that it is unlawful, for such Lender or its applicable Lending Office to make,
maintain or fund Loans whose interest is determined by reference to such
alternative rate of interest or to determine or charge interest rates based upon
such rate or any Governmental Authority has imposed material restrictions on the
authority of such Lender to do any of the foregoing and provides the
Administrative Agent and the Borrower written notice thereof.

4.6 Payments Generally; Administrative Agent’s Clawback. (a) General. All
payments to be made by the Borrower shall be made free and clear of and without
condition or deduction for any counterclaim, defense, recoupment or setoff
(other than with respect to Taxes which shall be governed solely by subsections
4.8 and 4.9). Except as otherwise expressly provided herein, all payments by the
Borrower hereunder shall be made to the Administrative Agent, for the account of
the respective Lenders to which such payment is owed, at the applicable
Administrative Agent’s Office in Dollars and in Same Day Funds not later than
2:00 p.m. on the date specified herein. Without limiting the generality of the
foregoing, the Administrative Agent may require that any payments due under this
Agreement be made in the United States. The Administrative Agent will promptly
distribute to each Lender its Applicable Percentage (or other applicable share
as provided herein) of any payment hereunder for the account of the Lenders in
like funds as received by wire transfer to such Lender’s Lending Office. All
payments received by the Administrative Agent after 2:00 p.m. shall be deemed
received on the next succeeding Business Day and any applicable interest or fee
shall continue to accrue. If any payment to be made by the Borrower shall come
due on a day other than a Business Day, payment shall be made on the next
following Business Day, and such extension of time shall be reflected in
computing interest or fees, as the case may be.

(b) Payments by Borrower; Presumptions by Administrative Agent. Unless the
Administrative Agent shall have received notice from the Borrower prior to the
date on which any payment is due to the Administrative Agent for the account of
the Lenders hereunder that the Borrower will not make such payment, the
Administrative Agent may assume that the Borrower has made such payment on such
date in accordance herewith and may, in reliance upon such assumption,
distribute to the Lenders the amount due. In such event, if the Borrower has not
in fact made such payment, then each of the Lenders severally agrees to repay to
the Administrative Agent forthwith on demand the amount so distributed to such
Lender, in Same Day Funds with interest thereon, for each day from and including
the date such amount is distributed to it to but excluding the date of payment
to the Administrative Agent, at the Overnight Rate.

 

43



--------------------------------------------------------------------------------

Posting Version 12/7/17

 

A notice of the Administrative Agent to any Lender or the Borrower with respect
to any amount owing under this subsection (b) shall be conclusive, absent
demonstrable error.

(c) Obligations of Lenders Several. The obligations of the Lenders hereunder to
make Loans and to make payments pursuant to subsection 11.5(b) are several and
not joint. The failure of any Lender to make any Loan or to make any payment
under subsection 11.5(b) on any date required hereunder shall not relieve any
other Lender of its corresponding obligation to do so on such date, and no
Lender shall be responsible for the failure of any other Lender to so make its
Loan or to make its payment under subsection 11.5(b).

4.7 Illegality. Notwithstanding any other provision herein but subject to
subsection 4.8(c), if the adoption of or any change in any Requirement of Law or
in the interpretation or application thereof occurring after the Effective Date
shall make it unlawful for any Lender to make or maintain any Loans whose
interest is determined by reference to the Eurocurrency Rate as contemplated by
this Agreement (“Affected Eurocurrency Loans”), (a) such Lender shall promptly
give written notice of such circumstances to the Borrower and the Administrative
Agent, which notice shall be withdrawn whenever such circumstances no longer
exist, (b)(i) the commitment of such Lender hereunder to make Affected
Eurocurrency Loans, continue Affected Eurocurrency Loans as such and to convert
a Base Rate Loan to an Affected Eurocurrency Loan shall forthwith be cancelled
and, until such time as it shall no longer be unlawful for such Lender to make
or maintain such Affected Eurocurrency Loans, such Lender shall then have a
commitment only to make a Base Rate Loan (the interest rate on which Base Rate
Loans of such Lender shall, if necessary to avoid such illegality, be determined
by the Administrative Agent without reference to the Eurocurrency Rate component
of the Base Rate) when an Affected Eurocurrency Loan is requested, and (ii) if
such notice asserts the illegality of such Lender making or maintaining Base
Rate Loans the interest rate on which is determined by reference to the
Eurocurrency Rate component of the Base Rate, the interest rate on which Base
Rate Loans of such Lender shall, if necessary to avoid such illegality, be
determined by the Administrative Agent without reference to the Eurocurrency
Rate component of the Base Rate, and (c) such Lender’s Loans then outstanding as
Affected Eurocurrency Loans, if any, shall be converted automatically to Base
Rate Loans (the interest rate on which Base Rate Loans of such Lender shall, if
necessary to avoid such illegality, be determined by the Administrative Agent
without reference to the Eurocurrency Rate component of the Base Rate) on the
respective last days of the then current Interest Periods with respect to such
Loans or within such earlier period as required by law. If any such conversion
or prepayment of an Affected Eurocurrency Loan occurs on a day which is not the
last day of the then current Interest Period with respect thereto, the Borrower
shall pay to such Lender such amounts, if any, as may be required pursuant to
subsection 4.10.

4.8 Requirements of Law. (a) If the adoption of or any change in any Requirement
of Law or in the interpretation or application thereof applicable to any Lender,
or compliance by any Lender with any request or directive (whether or not having
the force of law) from any central bank or other Governmental Authority, in each
case made subsequent to the Effective Date (or, if later, the date on which such
Lender becomes a Lender):

 

44



--------------------------------------------------------------------------------

Posting Version 12/7/17

 

(i) shall subject such Lender to any Taxes of any kind whatsoever with respect
to any Loans made by it or its obligation to make Loans, or change the basis of
taxation of payments to such Lender in respect thereof (except for
(A) Non-Excluded Taxes covered by subsection 4.9, (B) Taxes described in clauses
(C) through (E) of subsection 4.9(b) and (C) Connection Income Taxes);

(ii) shall impose, modify or hold applicable any reserve, special deposit,
compulsory loan or similar requirement against assets held by, deposits or other
liabilities in or for the account of, advances, loans or other extensions of
credit by, or any other acquisition of funds by, any office of such Lender which
is not otherwise included in the determination of the Eurocurrency Rate
hereunder (except any reserve requirement reflected in the Eurocurrency Rate);
or

(iii) shall impose on such Lender any other condition (excluding any Tax of any
kind whatsoever);

and the result of any of the foregoing is to increase the cost to such Lender,
by an amount which such Lender deems to be material, of making, converting into,
continuing or maintaining Eurocurrency Loans or to reduce any amount receivable
hereunder in respect thereof, then, in any such case, upon notice to the
Borrower from such Lender, through the Administrative Agent, in accordance
herewith, the Borrower shall promptly pay such Lender, upon its demand, any
additional amounts necessary to compensate such Lender for such increased cost
or reduced amount receivable with respect to such Eurocurrency Loans, provided
that, in any such case, the Borrower may elect to convert Eurocurrency Loans
made by such Lender hereunder to Base Rate Loans by giving the Administrative
Agent at least one Business Day’s notice of such election, in which case the
Borrower shall promptly pay to such Lender, upon demand, without duplication,
amounts theretofore required to be paid to such Lender pursuant to this
subsection 4.8(a) and such amounts, if any, as may be required pursuant to
subsection 4.10. If any Lender becomes entitled to claim any additional amounts
pursuant to this subsection, it shall provide prompt notice thereof to the
Borrower, through the Administrative Agent, certifying (x) that one of the
events described in this paragraph (a) has occurred and describing in reasonable
detail the nature of such event, (y) as to the increased cost or reduced amount
resulting from such event and (z) as to the additional amount demanded by such
Lender and a reasonably detailed explanation of the calculation thereof. Such a
certificate as to any additional amounts payable pursuant to this subsection
submitted by such Lender, through the Administrative Agent, to the Borrower
shall be conclusive in the absence of demonstrable error. This covenant shall
survive the termination of this Agreement and the payment of the Loans and all
other amounts payable hereunder.

(b) If any Lender shall have determined that the adoption of or any change in
any Requirement of Law regarding capital adequacy or liquidity requirements or
in the interpretation or application thereof or compliance by such Lender or any
corporation controlling such Lender with any request or directive regarding
capital adequacy or liquidity requirements (whether or not having the force of
law) from any Governmental Authority, in each case, made subsequent to the
Effective Date (or, if later, the date on which such Lender becomes a Lender),
does or shall have the effect of reducing the rate of return on such Lender’s or
such corporation’s capital as a consequence of such Lender’s obligations
hereunder to a level below that which such Lender or such

 

45



--------------------------------------------------------------------------------

Posting Version 12/7/17

 

corporation could have achieved but for such change or compliance (taking into
consideration such Lender’s or such corporation’s policies with respect to
capital adequacy and liquidity requirements) by an amount deemed by such Lender
to be material, then from time to time, within ten Business Days after
submission by such Lender to the Borrower (with a copy to the Administrative
Agent) of a written request therefor certifying (x) that one of the events
described in this paragraph (b) has occurred and describing in reasonable detail
the nature of such event, (y) as to the reduction of the rate of return on
capital resulting from such event and (z) as to the additional amount or amounts
demanded by such Lender or corporation and a reasonably detailed explanation of
the calculation thereof, the Borrower shall pay to such Lender such additional
amount or amounts as will compensate such Lender or corporation for such
reduction. Such a certificate as to any additional amounts payable pursuant to
this subsection submitted by such Lender, through the Administrative Agent, to
the Borrower shall be conclusive in the absence of demonstrable error. This
covenant shall survive the termination of this Agreement and the payment of the
Loans and all other amounts payable hereunder.

(c) Notwithstanding anything herein to the contrary, for purposes of Section 4.7
and this Section 4.8, (i) the Dodd-Frank Wall Street Reform and Consumer
Protection Act and all requests, rules, guidelines or directives thereunder or
issued in connection therewith and (ii) all requests, rules, guidelines or
directives promulgated by the Bank for International Settlements, the Basel
Committee on Banking Supervision (or any successor or similar authority) or the
United States or foreign regulatory authorities, in each case pursuant to Basel
III, shall in each case be deemed to be a change in a Requirement of Law,
regardless of the date enacted, adopted or issued.

4.9 Taxes.

(a) Except as provided below in this subsection or as required by applicable
law, all payments made by ore on account of any obligation of any Loan Party
under this Agreement and any other Loan Document, and all payments made by any
other Loan Party under any Loan Document, shall be made free and clear of, and
without deduction or withholding for or on account of, any present or future
income, stamp or other taxes, levies, imposts, duties, charges, fees, deductions
or withholdings, now or hereafter imposed, levied, collected, withheld or
assessed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto (“Taxes”). If any applicable Laws (as determined
in the good faith discretion of the Administrative Agent) require the deduction
or withholding of any Tax from any such payment then the applicable withholding
agent shall be entitled to make such deduction or withholding.

(b) If any applicable withholding agent shall be required by any applicable Laws
to withhold or deduct any Taxes (including Other Taxes) from any payment under
any Loan Document, then (i) the applicable withholding agent shall withhold or
make such deductions as are determined by it to be required, (ii) the applicable
withholding agent shall timely pay the full amount withheld or deducted to the
relevant Governmental Authority in accordance with such Laws, and (iii) to the
extent that the withholding or deduction is made on account of any such Taxes,
including all Other Taxes (all such non-excluded taxes, levies, imposts, duties,
charges, fees, deductions or withholdings, “Non-Excluded Taxes”), the amounts so
payable by the

 

46



--------------------------------------------------------------------------------

Posting Version 12/7/17

 

applicable Loan Party shall be increased to the extent necessary to yield to the
applicable Lender (or in the case of amounts received by the Administrative
Agent for its own account, the Administrative Agent)(after deduction or
withholding of all Non-Excluded Taxes by the applicable withholding agent)
interest or any such other amounts payable hereunder at the rates or in the
amounts specified in this Agreement. However, for purposes of clause (iii) above
and this Agreement, Non-Excluded Taxes shall not include (A) Taxes measured by
or imposed upon the net income of the Administrative Agent or any Lender or its
applicable lending office, or any branch or affiliate thereof, and all franchise
Taxes, branch profits Taxes, Taxes on doing business or Taxes measured by or
imposed upon the capital, net profits or net worth of the Administrative Agent
or any Lender (or, in the case of a flow-through entity, any of its beneficial
owners) or its applicable lending office, or any branch or affiliate thereof, in
each case imposed by the jurisdiction under the laws of which the Administrative
Agent or such Lender (or, in the case of a flow-through entity, any of its
beneficial owners), applicable lending office, branch or affiliate is organized
or is located, or in which its principal executive office is located, or any
nation within which such jurisdiction is located or any political subdivision
thereof; (B) Other Connection Taxes; (C) in the case of a Lender, U.S. federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Loan pursuant to a law in
effect on the date on which (I) such Lender acquires such interest in the Loan
(other than pursuant to an assignment request by the Borrower under subsection
4.11(d)) or (II) such Lender changes its applicable lending office, except, in
each case, to the extent that, pursuant to this subsection 4.9(b) or subsection
4.10, amounts with respect to such Taxes were payable either to such Lender’s
assignor immediately before such Lender became a party hereto or to such Lender
immediately before it changed its applicable lending office; (D) Taxes
attributable to such Lender’s failure to comply with the requirements of
subsection 4.9(e); and (E) any U.S. federal withholding Taxes imposed pursuant
to FATCA.

(c) Without limiting the foregoing, the Loan Parties shall timely pay to the
relevant Governmental Authority in accordance with applicable Law, or at the
option of the Administrative Agent timely reimburse it for the payment of, any
Other Taxes.

(d) (i) Whenever any Non-Excluded Taxes are payable by any Loan Party,
reasonably promptly thereafter the Borrower shall send to the Administrative
Agent for its own account or for the account of such Lender, as the case may be,
a certified copy of an original official receipt received by the applicable Loan
Party showing payment thereof if such receipt is obtainable. If any Loan Party
fails to pay any Non-Excluded Taxes when due to the appropriate taxing authority
or fails to remit to the Administrative Agent the required receipts or other
required documentary evidence, or any of the Administrative Agent or any Lender
pays or withholds or deducts any Non-Excluded Taxes, the Borrower shall
indemnify the Administrative Agent and the Lenders, and shall make payment in
respect thereof within 10 days after demand therefor, for any such Non-Excluded
Taxes and any incremental taxes, interest or penalties that may become payable
by the Administrative Agent or any Lender as a result of any such failure,
whether or not such Non-Excluded Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority. A certificate as to the amount
of such payment or liability delivered to the Borrower by a Lender (with a copy
to the Administrative Agent), or by the Administrative Agent on its own behalf
or on behalf of a Lender, shall be conclusive absent manifest error. The
Borrower shall, and does hereby, indemnify the Administrative Agent, and shall
make payment in respect thereof within 10 days after demand therefor, for any
amount which a Lender for any

 

47



--------------------------------------------------------------------------------

Posting Version 12/7/17

 

reason fails to pay indefeasibly to the Administrative Agent as required
pursuant to subsection 4.9(d)(ii) below. Upon making such payment to the
Administrative Agent, the Borrower shall be subrogated to the rights of the
Administrative Agent pursuant to subsection 4.9(d)(ii) below against the
applicable Lender (other than the right of set off pursuant to the last sentence
of subsection 4.9(d)(ii)).

(e) (ii) Each Lender shall, and does hereby, severally indemnify, and shall make
payment in respect thereof within 10 days after demand therefor, (x) the
Administrative Agent against any Non-Excluded Taxes attributable to such Lender
(but only to the extent that the Borrower has not already indemnified the
Administrative Agent for such Non-Excluded Taxes and without limiting the
obligation of the Borrower to do so), (y) the Administrative Agent and the
Borrower, as applicable, against any Taxes attributable to such Lender’s failure
to comply with the provisions of subsection 11.6(d) relating to the maintenance
of a Participant Register and (z) the Administrative Agent and the Borrower, as
applicable, against any Taxes other than Non-Excluded Taxes attributable to such
Lender that are payable or paid by the Administrative Agent or the Borrower in
connection with any Loan Document, and any reasonable expenses arising therefrom
or with respect thereto, whether or not such Taxes were correctly or legally
imposed or asserted by the relevant Governmental Authority. A certificate as to
the amount of such payment or liability delivered to any Lender by the
Administrative Agent shall be conclusive absent manifest error. Each Lender
hereby authorizes the Administrative Agent to set off and apply any and all
amounts at any time owing to such Lender, as the case may be, under this
Agreement or any other Loan Document against any amount due to the
Administrative Agent under this clause (ii).

(f) (i) Any Lender that is entitled to an exemption from or reduction of
withholding Tax with respect to payments made under any Loan Document shall
deliver to the Borrower and the Administrative Agent, at the time or times
reasonably requested by the Borrower or the Administrative Agent, such properly
completed and executed documentation reasonably requested by the Borrower or the
Administrative Agent as will permit such payments to be made without withholding
or at a reduced rate of withholding. In addition, any Lender, if reasonably
requested by the Borrower or the Administrative Agent, shall deliver such other
documentation prescribed by applicable law or reasonably requested by the
Borrower or the Administrative Agent as will enable the Borrower or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements.

(ii) Without limiting the generality of the foregoing,

(A) each Lender shall:

(1) on or before the date of such Lender becomes a Lender under this Agreement,
deliver to the Borrower and the Administrative Agent (x) two duly completed
copies of United States Internal Revenue Service Form W-8BEN-E or W-8BEN, as
applicable (certifying that it is a resident of the applicable country within
the meaning of the income tax treaty between the United States and that
country), Form W-8ECI or Form W-9, or successor applicable form, as the case may
be, certifying that it is entitled to

 

48



--------------------------------------------------------------------------------

Posting Version 12/7/17

 

receive all payments under this Agreement and any Notes without deduction or
withholding of any United States federal income taxes and (y) such other forms,
documentation or certifications, as the case may be, certifying that it is
entitled to an exemption from United States backup withholding tax with respect
to payments under this Agreement and any Notes;

(2) deliver to the Borrower and the Administrative Agent two further copies of
any such form or certification on or before the date that any such form or
certification expires or becomes obsolete and after the occurrence of any event
requiring a change in the most recent form or certificate previously delivered
by it to the Borrower; and

(3) obtain such extensions of time for filing and completing such forms or
certifications as may reasonably be requested by the Borrower or the
Administrative Agent and agree, to the extent legally entitled to do so, upon
reasonable request by the Borrower, to provide to the Borrower (for the benefit
of the Borrower and the Administrative Agent) such other forms as may be
reasonably required in order to establish the legal entitlement of such Lender
to an exemption from withholding with respect to payments under this Agreement
and any Notes; or

(B) in the case of any Foreign Lender that is not a “bank” within the meaning of
Section 881(c)(3)(A) of the Code, such Lender shall:

(1) represent to the Borrower (for the benefit of the Borrower and the
Administrative Agent) that it is not a bank within the meaning of
Section 881(c)(3)(A) of the Code;

(2) agree to furnish to the Borrower on or before the date on which such Foreign
Lender becomes a Lender under this Agreement, with a copy to the Administrative
Agent, (x) two certificates substantially in the form of Exhibit C (any such
certificate a “U.S. Tax Compliance Certificate”) and (y) two accurate and
complete original signed copies of Internal Revenue Service Form W-8BEN-E or
W-8BEN, as applicable, or successor applicable form certifying to such Lender’s
legal entitlement at the date of such certificate to an exemption from U.S.
withholding tax under the provisions of Section 871(h) or Section 881(c) of the
Code with respect to payments to be made under this Agreement and any Notes (and
to deliver to the Borrower and the Administrative Agent two further copies of
such

 

49



--------------------------------------------------------------------------------

Posting Version 12/7/17

 

form or certificate on or before the date it expires or becomes obsolete and
after the occurrence of any event requiring a change in the most recently
provided form or certificate and, if necessary, obtain any extensions of time
reasonably requested by the Borrower or the Administrative Agent for filing and
completing such forms or certificates); and

(3) agree, to the extent legally entitled to do so, upon reasonable request by
the Borrower, to provide to the Borrower (for the benefit of the Borrower and
the Administrative Agent) such other forms as may be reasonably required in
order to establish the legal entitlement of such Lender to an exemption from
withholding with respect to payments under this Agreement and any Notes; or

(C) in the case of any Lender that is a foreign intermediary or flow-through
entity for U.S. federal income tax purposes, such Lender shall:

(1) on or before the date on which such Foreign Lender becomes a Lender under
this Agreement, deliver to the Borrower and the Administrative Agent two
accurate and complete original signed copies of United States Internal Revenue
Service Form W-8IMY or successor applicable form; and

(x) with respect to each beneficiary or member of such Lender that is a bank
within the meaning of Section 881(c)(3)(A) of the Code, on or before the date on
which such Foreign Lender becomes a Lender under this Agreement, also deliver to
the Borrower and the Administrative Agent two duly completed copies of United
States Internal Revenue Service Form W-8BEN-E or W-8BEN, as applicable
(certifying that such beneficiary or member is a resident of the applicable
country within the meaning of the income tax treaty between the United States
and that country), Form W-8ECI or Form W-9, or successor applicable form, as the
case may be, in each case certifying that each such beneficiary or member is
entitled to receive all payments under this Agreement and any Notes without
deduction or withholding of any United States federal income taxes and such
other forms, documentation or certifications, as the case may be, certifying
that each such beneficiary or member is entitled to an exemption from United
States backup withholding tax with respect to all payments under this Agreement
and any Notes; and

 

50



--------------------------------------------------------------------------------

Posting Version 12/7/17

 

(y) with respect to each beneficiary or member of such Lender that is not a bank
within the meaning of Section 881(c)(3)(A) of the Code, represent to the
Borrower (for the benefit of the Borrower and the Administrative Agent) that
such beneficiary or member is not a bank within the meaning of
Section 881(c)(3)(A) of the Code, and also deliver to the Borrower and the
Administrative Agent on or before the date on which such Foreign Lender becomes
a Lender under this Agreement, two accurate and complete original signed copies
of Internal Revenue Service Form W-9, or successor applicable form, certifying
that each such beneficiary or member is entitled to receive all payments under
this Agreement and any Notes without deduction or withholding of any United
States federal income taxes, or two U.S. Tax Compliance Certificates from each
beneficiary or member and two accurate and complete original signed copies of
Internal Revenue Service Form W-8BEN-E or W-8BEN, as applicable, or successor
applicable form, certifying to such beneficiary’s or member’s legal entitlement
at the date of such certificate to an exemption from U.S. withholding tax under
the provisions of Section 871(h) or Section 881(c) of the Code with respect to
payments to be made under this Agreement and any Notes;

(2) deliver to the Borrower and the Administrative Agent two further copies of
any such forms, certificates or certifications referred to above on or before
the date any such form, certificate or certification expires or becomes
obsolete, or any beneficiary or member changes, and after the occurrence of any
event requiring a change in the most recently provided form, certificate or
certification and, obtain such extensions of time reasonably requested by the
Borrower or the Administrative Agent for filing and completing such forms,
certificates or certifications; and

 

51



--------------------------------------------------------------------------------

Posting Version 12/7/17

 

(3) agree, to the extent legally entitled to do so, upon reasonable request by
the Borrower, to provide to the Borrower (for the benefit of the Borrower and
the Administrative Agent) such other forms as may be reasonably required in
order to establish the legal entitlement of such Lender (or beneficiary or
member) to an exemption from withholding with respect to payments under this
Agreement and any Notes; and

(D) if a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code and any regulations
thereunder, as applicable), such Lender shall deliver to the Borrower and the
Administrative Agent at the time or times prescribed by law and at such time or
times reasonably requested by the Borrower or the Administrative Agent such
documentation prescribed by applicable law (including as prescribed by
Section 1471(b)(3)(C)(i) of the Code) and such additional documentation
reasonably requested by the Borrower or the Administrative Agent as may be
necessary for the Borrower and the Administrative Agent to comply with their
obligations under FATCA and to determine that such Lender has complied with such
Lender’s obligations under FATCA or to determine the amount to deduct and
withhold from such payment. Solely for purposes of this subclause (D), “FATCA”
shall include any amendments made to FATCA after the date of this Agreement and
any regulations thereunder.

Notwithstanding the foregoing, anything to the contrary, no Lender shall be
required to take any of the foregoing actions in this subsection 4.9(e) if any
change in treaty, law or regulation has occurred after the date such Person
becomes a Lender hereunder (or a beneficiary or member in the circumstances
described in subsection 4.9(e)(ii)(C) above, if later) which renders all such
forms inapplicable or which would prevent such Lender (or such beneficiary or
member) from duly completing and delivering any such form with respect to it and
such Lender so advises the Borrower and the Administrative Agent. Each Person
that shall become a Lender or a Participant pursuant to subsection 11.6 shall,
upon the effectiveness of the related transfer, be required to provide all of
the forms, certifications and statements required pursuant to this subsection,
provided that in the case of a Participant the obligations of such Participant
pursuant to this subsection 4.9(e) shall be determined as if such Participant
were a Lender except that such Participant shall furnish all such required
forms, certifications and statements to the Lender from which the related
participation shall have been purchased.

(g) Each Lender agrees that if any form or certification it previously delivered
pursuant to subsection 4.9(e) expires or becomes obsolete or inaccurate in any
respect, it shall update such form or certification or promptly notify the
Borrower and the Administrative Agent in writing of its legal inability to do
so.

 

52



--------------------------------------------------------------------------------

Posting Version 12/7/17

 

(h) For purposes of determining withholding Taxes imposed under FATCA, from and
after the Effective Date, the Borrower and the Administrative Agent shall treat
(and the Lenders hereby authorize the Administrative Agent to treat) this
Agreement as not qualifying as a “grandfathered obligation” within the meaning
of Treasury Regulation Section 1.1471-2(b)(2)(i).

(i) The agreements in this subsection 4.9 shall survive the resignation or
replacement of the Administrative Agent or any assignment of rights by, or the
replacement of, a Lender, termination of this Agreement and the payment of the
Loans and all other amounts payable hereunder.

4.10 Indemnity. Other than with respect to Taxes (other than any Taxes that
represent losses, claims, damages, liabilities or expenses of any kind arising
from any non-Tax claim), which shall be governed solely by subsections 4.8 and
4.9, the Borrower agrees to indemnify each Lender and to hold each Lender
harmless from any loss or expense which such Lender may sustain or incur (other
than through such Lender’s gross negligence or willful misconduct) as a
consequence of (a) default by the Borrower in making a conversion into or
continuation of Eurocurrency Loans after the Borrower has given a notice
requesting the same in accordance with the provisions of this Agreement,
(b) default by the Borrower in making any prepayment or conversion of
Eurocurrency Loans after the Borrower has given a notice thereof in accordance
with the provisions of this Agreement or (c) the making of a payment or
prepayment of Eurocurrency Loans or the conversion of Eurocurrency Loans on a
day which is not the last day of an Interest Period with respect thereto
(including, without limitation, as a result of a request by the Borrower
pursuant to subsection 11.1(d)). Such indemnification may include an amount
equal to the excess, if any, of (i) the amount of interest which would have
accrued on the amount so prepaid, or converted, or not so borrowed, converted or
continued, for the period from the date of such prepayment or conversion or of
such failure to borrow, convert or continue to the last day of the applicable
Interest Period (or, in the case of a failure to borrow, convert or continue,
the Interest Period that would have commenced on the date of such failure) in
each case at the applicable rate of interest for such Eurocurrency Loans
provided for herein (excluding, however, the Applicable Margin included therein,
if any) over (ii) the amount of interest (as reasonably determined by such
Lender) which would have accrued to such Lender on such amount by placing such
amount on deposit for a comparable period with leading banks in the interbank
Eurocurrency market. If any Lender becomes entitled to claim any amounts under
the indemnity contained in this subsection 4.10, it shall provide prompt notice
thereof to the Borrower, through the Administrative Agent, certifying (x) that
one of the events described in clause (a), (b) or (c) has occurred and
describing in reasonable detail the nature of such event, (y) as to the loss or
expense sustained or incurred by such Lender as a consequence thereof and (z) as
to the amount for which such Lender seeks indemnification hereunder and a
reasonably detailed explanation of the calculation thereof. Such a certificate
as to any indemnification pursuant to this subsection submitted by such Lender,
through the Administrative Agent, to the Borrower shall be conclusive in the
absence of demonstrable error. This covenant shall survive the termination of
this Agreement and the payment of the Loans and all other amounts payable
hereunder.

 

53



--------------------------------------------------------------------------------

Posting Version 12/7/17

 

4.11 Certain Rules Relating to the Payment of Additional Amounts. (a) Upon the
request, and at the expense, of the Borrower, each Lender to which the Borrower
is required to pay any additional amount pursuant to subsection 4.8 or 4.9, and
any Participant in respect of whose participation such payment is required,
shall reasonably afford the Borrower the opportunity to contest, and reasonably
cooperate with the Borrower in contesting, the imposition of any Non-Excluded
Tax giving rise to such payment; provided that (i) such Lender shall not be
required to afford the Borrower the opportunity to so contest unless the
Borrower shall have confirmed in writing to such Lender its obligation to pay
such amounts pursuant to this Agreement and (ii) the Borrower shall reimburse
such Lender for its reasonable attorneys’ and accountants’ fees and
disbursements incurred in so cooperating with the Borrower in contesting the
imposition of such Non-Excluded Tax; provided, however, that notwithstanding the
foregoing no Lender shall be required to afford the Borrower the opportunity to
contest, or cooperate with the Borrower in contesting, the imposition of any
Non-Excluded Taxes, if such Lender in good faith determines that to do so would
have an adverse effect on it.

(b) If a Lender changes its applicable lending office (other than pursuant to
paragraph (c) below) and the effect of such change, as of the date of such
change, would be to cause the Borrower to become obligated to pay any additional
amount under subsection 4.8 or 4.9, the Borrower shall not be obligated to pay
such additional amount.

(c) If a condition or an event occurs which would, or would upon the passage of
time or giving of notice, result in the payment of any additional amount to any
Lender by the Borrower pursuant to subsection 4.8 or 4.9, such Lender shall
promptly notify the Borrower and the Administrative Agent and shall take such
steps as may reasonably be available to it to mitigate the effects of such
condition or event (which shall include efforts to rebook the Loans held by such
Lender at another lending office, or through another branch or an affiliate, of
such Lender); provided that such Lender shall not be required to take any step
that, in its reasonable judgment, would be materially disadvantageous to its
business or operations or would require it to incur additional costs (unless the
Borrower agrees to reimburse such Lender for the reasonable incremental
out-of-pocket costs thereof).

(d) If the Borrower shall become obligated to pay additional amounts pursuant to
subsection 4.8 or 4.9 and any affected Lender shall not have promptly taken
steps necessary to avoid the need for payments under subsection 4.8 or 4.9, the
Borrower shall have the right, for so long as such obligation exists, (i) with
the assistance of the Administrative Agent, to seek one or more substitute
Lenders reasonably satisfactory to the Administrative Agent and the Borrower to
purchase the affected Loan, in whole or in part, at an aggregate price no less
than such Loan’s principal amount plus accrued interest, and assume the affected
obligations under this Agreement, or (ii) upon at least four Business Days’
irrevocable notice to the Administrative Agent, to prepay the affected Loan, in
whole or in part, subject to subsection 4.10, without premium or penalty. In the
case of the substitution of a Lender, the Borrower, the Administrative Agent,
the affected Lender, and any substitute Lender shall execute and deliver an
appropriately completed Assignment and Assumption pursuant to subsection 11.6(b)
to effect the assignment of rights to, and the assumption of obligations by, the
substitute Lender; provided that any fees required to be paid by subsection
11.6(b) in connection with such assignment shall be paid by the Borrower or the
substitute Lender. In the case of a prepayment of an affected Loan, the amount
specified in the notice shall be due and payable on the date specified therein,
together

 

54



--------------------------------------------------------------------------------

Posting Version 12/7/17

 

with any accrued interest to such date on the amount prepaid. In the case of
each of the substitution of a Lender and of the prepayment of an affected Loan,
the Borrower shall first pay the affected Lender any additional amounts owing
under subsections 4.8 and 4.9 (as well as any other amounts then due and owing
to such Lender, including, without limitation, any amounts under this subsection
4.11) prior to such substitution or prepayment.

(e) If the Administrative Agent or any Lender receives a refund directly
attributable to Taxes for which the Borrower has made additional payments
pursuant to subsection 4.8(a) or 4.9, the Administrative Agent or such Lender,
as the case may be, shall promptly pay such refund (together with any interest
with respect thereto received from the relevant taxing authority) to the
Borrower (but only to the extent of indemnity payments made, or additional
amounts paid, by the Borrower under subsection 4.8(a) or 4.9 with respect to the
Taxes giving rise to such refund), net of all out-of-pocket expenses (including
Taxes) incurred by the Administrative Agent or such Lender, and without interest
(other than as specified above); provided, however, that the Borrower agrees
promptly to return such refund (together with any interest with respect thereto
due to the relevant taxing authority) (free of all Non-Excluded Taxes) to the
Administrative Agent or the applicable Lender, as the case may be, upon receipt
of a notice that such refund is required to be repaid to the relevant taxing
authority. Notwithstanding anything to the contrary in this subsection, in no
event will the Administrative Agent or applicable Lender be required to pay any
amount to the Borrower pursuant to this subsection the payment of which would
place the Administrative Agent or such Lender in a less favorable net after-Tax
position than the Administrative Agent or such Lender would have been in if the
indemnification payments or additional amounts giving rise to such refund had
never been paid. This subsection shall not be construed to require the
Administrative Agent or any Lender to make available its tax returns (or any
other information relating to its taxes that it deems confidential) to the
Borrower or any other Person.

(f) The obligations of a Lender or Participant under this subsection 4.11 shall
survive the resignation or replacement of the Administrative Agent or any
assignment of rights by, or the replacement of, a Lender, termination of this
Agreement and the payment of the Loans and all amounts payable hereunder.

SECTION 5. REPRESENTATIONS AND WARRANTIES

To induce the Administrative Agent and each Lender to enter into this Agreement,
the Borrower hereby represents and warrants, on the Effective Date to the
Administrative Agent and each Lender that:

5.1 Financial Condition. The audited consolidated balance sheets of Holding and
its consolidated Subsidiaries as of December 31, 2014, December 31, 2015 and
December 31, 2016 and the related consolidated statements of income,
shareholders’ equity and cash flows for the fiscal years ended on such dates,
reported on by and accompanied by unqualified reports from Ernst & Young LLP,
present fairly, in all material respects, the consolidated financial condition
as at such date, and the consolidated results of operations and consolidated
cash flows for the

 

55



--------------------------------------------------------------------------------

Posting Version 12/7/17

 

respective fiscal years then ended, of Holding and its consolidated
Subsidiaries. The unaudited consolidated balance sheet of Holding and its
consolidated Subsidiaries as at September 30, 2017, and the related unaudited
consolidated statements of income and cash flows for the nine-month period ended
on such date, present fairly, in all material respects, the consolidated
financial condition as at such date, and the consolidated results of operations
and consolidated cash flows for the nine-month period then ended, of Holding and
its consolidated Subsidiaries (subject to the omission of footnotes and normal
year-end audit and other adjustments). All such financial statements, including
the related schedules and notes thereto, have been prepared in accordance with
GAAP consistently applied throughout the periods covered thereby (except with
respect to the schedules and notes thereto, as approved by a Responsible Officer
of the Borrower, and disclosed in any such schedules and notes). During the
period from December 31, 2016 to and including the Effective Date, there has
been no sale, transfer or other disposition by Holding and its consolidated
Subsidiaries of any material part of the business or property of Holding and its
consolidated Subsidiaries, taken as a whole, and no purchase or other
acquisition by any of them of any business or property (including any Capital
Stock of any other Person) material in relation to the consolidated financial
condition of Holding and its consolidated Subsidiaries, taken as a whole, in
each case, which is not reflected in the foregoing financial statements or in
the notes thereto and has not otherwise been disclosed in writing to the Lenders
on or prior to the Effective Date.

5.2 No Change; Solvent. (a) Since December 31, 2016, except as and to the extent
disclosed on Schedule 5.2, there has been no development or event relating to or
affecting any Loan Party which has had or would be reasonably expected to have a
Material Adverse Effect, and (b) as of the Effective Date, after giving effect
to the incurrence of the Indebtedness pursuant hereto, the Borrower and its
Subsidiaries, on a consolidated basis, are Solvent.

5.3 Existence; Compliance with Law. Each of the Loan Parties (a) is duly
organized, validly existing and in good standing under the laws of the
jurisdiction of its organization, (b) has the requisite power and authority, and
the legal right, to own and operate its property, to lease the property it
operates as lessee and to conduct the business in which it is currently engaged,
except to the extent that the failure to have such legal right would not be
reasonably expected to have a Material Adverse Effect, (c) is duly qualified as
a foreign organization and in good standing under the laws of each jurisdiction
where its ownership, lease or operation of property or the conduct of its
business requires such qualification, other than in such jurisdictions where the
failure to be so qualified and in good standing would not be reasonably expected
to have a Material Adverse Effect, and (d) is in compliance with all
Requirements of Law, except to the extent that the failure to comply therewith
would not, in the aggregate, be reasonably expected to have a Material Adverse
Effect.

5.4 Power; Authorization; Enforceable Obligations. Each Loan Party has the
requisite power and authority, and the legal right, to make, deliver and perform
the Loan Documents to which it is a party and, in the case of the Borrower, to
incur the Loans hereunder, and each Loan Party has taken all necessary corporate
action to authorize the execution, delivery and performance of the Loan
Documents to which it is a party and, in the case of the Borrower, to incur the
Loans on the terms and conditions of this Agreement and any Notes. No consent or
authorization of, filing with, notice to or other similar act by or in respect
of, any Governmental Authority or any other Person is required to be obtained or
made by or on behalf of any Loan

 

56



--------------------------------------------------------------------------------

Posting Version 12/7/17

 

Party in connection with the execution, delivery, performance, validity or
enforceability of the Loan Documents to which it is a party or, in the case of
the Borrower, with the incurrence of the Loans hereunder, except for
(a) consents, authorizations, notices and filings described in Schedule 5.4, all
of which have been obtained or made prior to the Effective Date, (b) filings to
perfect the Liens created by the Security Documents, (c) filings pursuant to the
Assignment of Claims Act of 1940, as amended (31 U.S.C. § 3727 et seq.), in
respect of Accounts of the Borrower and its Subsidiaries the Obligor in respect
of which is the United States of America or any department, agency or
instrumentality thereof and (d) consents, authorizations, notices and filings
which the failure to obtain or make would not reasonably be expected to have a
Material Adverse Effect. This Agreement has been duly executed and delivered by
the Borrower, and each other Loan Document to which any Loan Party is a party
will be duly executed and delivered on behalf of such Loan Party. This Agreement
constitutes a legal, valid and binding obligation of the Borrower, and each
other Loan Document to which any Loan Party is a party when executed and
delivered will constitute a legal, valid and binding obligation of such Loan
Party, enforceable against such Loan Party in accordance with its terms, except
as enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting the enforcement of
creditors’ rights generally and by general equitable principles (whether
enforcement is sought by proceedings in equity or at law).

5.5 No Legal Bar. The execution, delivery and performance of the Loan Documents
by any of the Loan Parties, the Credit Extensions hereunder and the use of the
proceeds thereof (a) will not violate the certificate of incorporation and
by-laws or other organizational or governing documents of any Loan Party,
(b) will not violate any other Requirement of Law or Contractual Obligation of
such Loan Party in any respect that would reasonably be expected to have a
Material Adverse Effect and (c) will not result in, or require, the creation or
imposition of any Lien (other than the Liens permitted by subsection 8.3) on any
of its properties or revenues pursuant to any such Requirement of Law or
Contractual Obligation.

5.6 No Material Litigation. No litigation, investigation or proceeding of or
before any arbitrator or Governmental Authority is pending or, to the knowledge
of the Borrower, threatened by or against Holding or any of its Subsidiaries or
against any of their respective properties or revenues, (a) except as described
on Schedule 5.6, which is so pending or threatened at any time on or prior to
the Effective Date and relates to any of the Loan Documents or any of the
transactions contemplated hereby or thereby or (b) which would be reasonably
expected to have a Material Adverse Effect.

5.7 No Default. Neither the Borrower nor any of its Subsidiaries is in default
under or with respect to any of its Contractual Obligations in any respect which
would be reasonably expected to have a Material Adverse Effect. No Default or
Event of Default has occurred and is continuing.

5.8 Ownership of Property; Liens. Each of the Borrower and its Subsidiaries has
good record and marketable title in fee simple to, or a valid leasehold interest
in, all its real property, and good title to, or a valid leasehold interest in,
all its other property except, in each case, to the extent such lack of
ownership would not constitute a Material Adverse Effect, and none of such
property is subject to any Lien, except for Liens permitted by subsection 8.3.
The real properties listed on Schedule 5.8 together constitute all the real
properties owned by a Loan Party as of the date hereof that are mortgaged or
required to be mortgaged under the Existing GPI Facilities.

 

57



--------------------------------------------------------------------------------

Posting Version 12/7/17

 

5.9 Intellectual Property. The Borrower and each of its Subsidiaries owns, or
has the legal right to use, all United States patents, patent applications,
trademarks, trademark applications, trade names, copyrights, technology,
know-how and processes necessary for each of them to conduct its business as
currently conducted (the “Intellectual Property”) except for those the failure
to own or have such legal right to use would not be reasonably expected to have
a Material Adverse Effect. Except as provided on Schedule 5.9, no claim has been
asserted and is pending by any Person challenging or questioning the use of any
such Intellectual Property or the validity or effectiveness of any such
Intellectual Property, nor does the Borrower know of any such claim, and, to the
knowledge of the Borrower, the use of such Intellectual Property by the Borrower
and its Subsidiaries does not infringe on the rights of any Person, except for
such claims and infringements which in the aggregate, would not be reasonably
expected to have a Material Adverse Effect.

5.10 No Burdensome Restrictions. Neither the Borrower nor any of its
Subsidiaries is in violation of any Requirement of Law or Contractual Obligation
of or applicable to the Borrower or any of its Subsidiaries that would be
reasonably expected to have a Material Adverse Effect.

5.11 Taxes. To the knowledge of the Borrower, each of Holding and its
Subsidiaries has filed or caused to be filed all United States federal income
tax returns and all other material tax returns which are required to be filed
and has paid (a) all taxes shown to be due and payable on such returns and
(b) all taxes shown to be due and payable on any assessments of which it has
received notice made against it or any of its property (including, without
limitation, the Mortgaged Properties) and all other taxes, fees or other charges
imposed on it or any of its property by any Governmental Authority (other than
any (i) taxes, fees or other charges with respect to which the failure to pay,
in the aggregate, would not have a Material Adverse Effect or (ii) taxes, fees
or other charges the amount or validity of which are currently being contested
in good faith by appropriate proceedings diligently conducted and with respect
to which reserves in conformity with GAAP have been provided on the books of
Holding or its Subsidiaries, as the case may be); and no tax Lien has been
filed, and no claim is being asserted, with respect to any such tax, fee or
other charge.

5.12 Federal Regulations. No part of the proceeds of any Credit Extensions will
be used for any purpose which violates the provisions of the Regulations of the
Board, including without limitation, Regulation T, Regulation U or Regulation X
of the Board. If requested by any Lender or the Administrative Agent, the
Borrower will furnish to the Administrative Agent and each Lender a statement to
the foregoing effect in conformity with the requirements of FR Form G-3 or FR
Form U-1, referred to in said Regulation U.

5.13 ERISA. During the five year period prior to each date as of which this
representation is made, or deemed made, with respect to any Plan (or, with
respect to clause (f) or (h) below, as of the date such representation is made
or deemed made), none of the following events or conditions, either individually
or in the aggregate, has resulted or is reasonably likely to result in a
Material Adverse Effect: (a) a Reportable Event; (b) the determination that any

 

58



--------------------------------------------------------------------------------

Posting Version 12/7/17

 

Single Employer Plan or Multiemployer Plan is considered an at-risk plan or a
plan in endangered or critical status within the meaning of Sections 430, 431
and 432 of the Code or Sections 303, 304 and 305 of ERISA; (c) any noncompliance
with the applicable provisions of ERISA or the Code; (d) a termination of a
Single Employer Plan (other than a standard termination pursuant to
Section 4041(b) of ERISA); (e) a Lien on the property of the Borrower or its
Subsidiaries in favor of the PBGC or a Plan (other than the Lien granted to the
PBGC pursuant to the PBGC Letter Agreement); (f) any Underfunding with respect
to any Single Employer Plan; (g) a complete or partial withdrawal from any
Multiemployer Plan by the Borrower or any Commonly Controlled Entity; (h) any
liability of the Borrower or any Commonly Controlled Entity under ERISA if the
Borrower or any such Commonly Controlled Entity were to withdraw completely from
all Multiemployer Plans as of the annual valuation date most closely preceding
the date on which this representation is made or deemed made; or (i) the
Insolvency of any Multiemployer Plan. There have been no transactions that
resulted or could reasonably be expected to result in any liability to the
Borrower or any Commonly Controlled Entity under Section 4069 of ERISA or
Section 4212(c) of ERISA that would, singly or in the aggregate, constitute a
Material Adverse Effect.

5.14 Collateral. Upon execution and delivery thereof by the parties thereto and
the occurrence of the Effective Date, the Guarantee and Collateral Agreement and
the Mortgages will be effective to create or continue (to the extent described
therein) in favor of the Administrative Agent, for the ratable benefit of the
Lenders, a legal, valid and enforceable security interest in the Collateral
described therein, except as may be limited by applicable bankruptcy,
insolvency, fraudulent conveyance, reorganization, moratorium and other similar
laws relating to or affecting creditors’ rights generally, general equitable
principles (whether considered in a proceeding in equity or at law) and an
implied covenant of good faith and fair dealing. When (a) the actions specified
in Schedule 3 to the Guarantee and Collateral Agreement have been duly taken,
(b) all applicable Instruments, Chattel Paper and Documents a security interest
in which is perfected by possession have been delivered to, and/or are in the
continued possession of, the Administrative Agent, (c) all Deposit Accounts,
Electronic Chattel Paper and Pledged Stock (each as defined in the Guarantee and
Collateral Agreement and to the extent required therein) a security interest in
which is required to be or is perfected by “control” (as described in the
Uniform Commercial Code as in effect in the State of New York from time to time)
are under the “control” of the Administrative Agent and (d) the Mortgages have
been duly recorded, the security interests granted pursuant thereto shall
constitute (to the extent described therein) a perfected security interest in,
all right, title and interest of each pledgor or mortgagor (as applicable) party
thereto in the Collateral described therein with respect to such pledgor or
mortgagor (as applicable). Notwithstanding any other provision of this
Agreement, capitalized terms which are used in this subsection 5.14 and not
defined in this Agreement are so used as defined in the applicable Security
Document.

5.15 Investment Company Act; Other Regulations.

(a) The Borrower is not an “investment company”, or a company “controlled” by an
“investment company”, within the meaning of the Investment Company Act.

 

59



--------------------------------------------------------------------------------

Posting Version 12/7/17

 

(b) The Borrower is not subject to regulation under any Federal or State statute
or regulation (other than Regulation X of the Board) which limits its ability to
incur Indebtedness as contemplated hereby.

(c) No Loan Party, nor any of their respective Subsidiaries nor, to the
knowledge of the Borrower, any of their respective directors, officers,
employees, agents, or Affiliates is or is owned or controlled by any Persons
that are: (i) currently the subject of any Sanctions, (ii) is located, organized
or residing in any Designated Jurisdiction, or (iii) is or has been (within the
previous five (5) years) engaged in any transaction with any Person who is now
or was then the subject of Sanctions or who is located, organized or residing in
any Designated Jurisdiction. No Loan, nor the proceeds from any Loan, has been
or will be used, directly or indirectly, to lend, contribute, provide or has or
will otherwise made available to fund any activity or business in any Designated
Jurisdiction or to fund any activity or business of any Person located,
organized or residing in any Designated Jurisdiction or who is the subject of
any Sanctions, or in any other manner that will result in any violation by any
Person (including any Lender, any Arranger, any Book Manager or the
Administrative Agent) of Sanctions or Anti-Corruption Laws. The Borrower and its
Subsidiaries have implemented and maintain in effect policies and procedures
designed to ensure compliance in all material respects by the Borrower, its
Subsidiaries and their respective directors, officers and employees with
Anti-Corruption Laws and applicable Sanctions that are applicable to each such
Person and have conducted their businesses in compliance in all material
respects therewith.

(d) To the extent applicable, Intermediate Holding, the Borrower and each
Material Subsidiary is in compliance, in all material respects, with the Act.

5.16 Subsidiaries. Schedule 5.16 sets forth all the Subsidiaries of Holding at
the Effective Date, the jurisdiction of their incorporation or formation and the
direct or indirect percentage ownership interest of Holding, or of the Company,
as applicable, as set forth therein.

5.17 [Reserved].

5.18 Environmental Matters. Except as set forth on Schedule 5.18, and other than
exceptions to any of the following that would not, individually or in the
aggregate, reasonably be expected to give rise to a Material Adverse Effect:

(a) The Borrower and its Subsidiaries: (i) are, and within the period of all
applicable statutes of limitation have been, in compliance with all applicable
Environmental Laws; (ii) hold all Environmental Permits (each of which is in
full force and effect) required for any of their current operations or for any
property owned, leased, or otherwise operated by any of them and reasonably
expect to timely obtain all such Environmental Permits required for planned
operations; (iii) are, and within the period of all applicable statutes of
limitation have been, in compliance with all of their Environmental Permits; and
(iv) have no reason to believe that: any of their Environmental Permits will not
be timely renewed or complied with; any additional Environmental Permits that
may be required of any of them will not be timely granted or complied with; or
that compliance with any Environmental Law that is applicable to any of them
will not be timely attained and maintained.

 

60



--------------------------------------------------------------------------------

Posting Version 12/7/17

 

(b) Materials of Environmental Concern have not been transported, disposed of,
emitted, discharged, or otherwise released or threatened to be released, to or
at any real property presently or formerly owned, leased or operated by the
Borrower or any of its Subsidiaries or at any other location, which could
reasonably be expected to (i) give rise to liability of the Borrower or any of
its Subsidiaries under any applicable Environmental Law or (ii) interfere with
the Borrower’s planned or continued operations.

(c) There is no judicial, administrative, or arbitral proceeding (including any
notice of violation or alleged violation) under any Environmental Law to which
the Borrower or any of its Subsidiaries is, or to the knowledge of the Borrower
or any of its Subsidiaries will be, named as a party that is pending or, to the
knowledge of the Borrower or any of its Subsidiaries, threatened.

(d) Neither the Borrower nor any of its Subsidiaries has received any written
request for information, or been notified that it is a potentially responsible
party, under the federal Comprehensive Environmental Response, Compensation, and
Liability Act or any similar Environmental Law, or received any other written
request for information with respect to any Materials of Environmental Concern.

(e) Neither the Borrower nor any of its Subsidiaries has entered into or agreed
to any consent decree, order, or settlement or other agreement, nor is subject
to any judgment, decree, or order or other agreement, in any judicial,
administrative, arbitral, or other forum, relating to compliance with or
liability under any Environmental Law.

5.19 No Material Misstatements. The written information, reports, financial
statements, exhibits and schedules furnished by or on behalf of the Borrower to
the Administrative Agent, the Other Representatives and the Lenders in
connection with the negotiation of any Loan Document or included therein or
delivered pursuant thereto, taken as a whole, did not contain as of the
Effective Date any material misstatement of fact and did not omit to state as of
the Effective Date any material fact necessary to make the statements therein,
in the light of the circumstances under which they were made, not materially
misleading in their presentation of the Borrower and its Subsidiaries taken as a
whole. It is understood that (a) no representation or warranty is made
concerning the forecasts, estimates, pro forma information, projections and
statements as to anticipated future performance or conditions, and the
assumptions on which they were based, contained in any such information,
reports, financial statements, exhibits or schedules, except that as of the date
such forecasts, estimates, pro forma information, projections and statements
were generated, (i) such forecasts, estimates, pro forma information,
projections and statements were based on the good faith assumptions of the
management of the Borrower and (ii) such assumptions were believed by such
management to be reasonable and (b) such forecasts, estimates, pro forma
information and statements, and the assumptions on which they were based, may or
may not prove to be correct.

 

61



--------------------------------------------------------------------------------

Posting Version 12/7/17

 

5.20 Labor Matters. There are no strikes pending or, to the knowledge of the
Borrower, reasonably expected to be commenced against the Borrower or any of its
Subsidiaries which, individually or in the aggregate, would reasonably be
expected to have a Material

Adverse Effect. The hours worked and payments made to employees of the Borrower
and each of its Subsidiaries have not been in violation of any applicable laws,
rules or regulations, except where such violations would not reasonably be
expected to have a Material Adverse Effect.

5.21 [Reserved].

5.22 EEA Financial Institutions. No Loan Party is an EEA Financial Institution.

5.23 Borrower ERISA Status. The Borrower represents and warrants as of the
Effective Date that the Borrower is not and will not be using “plan assets”
(within the meaning of 29 CFR § 2510.3-101, as modified by Section 3(42) of
ERISA) of one or more Benefit Plans in connection with the Loans.

SECTION 6. CONDITIONS PRECEDENT

6.1 Conditions to Effectiveness. This Agreement shall become effective as an
amendment and restatement of the Existing Credit Agreement as of the Effective
Date on which the following conditions precedent shall have been satisfied or
waived:

(a) Partnership Transaction. The Partnership Transaction shall have been
consummated not more than ten (10) calendar days prior to the Effective Date.

(b) Representations and Warranties. The representations and warranties in
subsections 5.2(b), 5.3(a), 5.4 (other than the second sentence thereof),
5.5(a), 5.12, 5.14, 5.15(a) and (d) shall be (i) in the case of representations
and warranties qualified by “materiality,” “Material Adverse Effect” or similar
language, true and correct in all respects and (ii) in the case of all other
representations and warranties, true and correct in all material respects on and
as of the Effective Date.

(c) Solvency Certificate. The Administrative Agent shall have received a
certificate of the chief financial officer or treasurer (or equivalent officer)
of the Borrower in the form of Exhibit E.

Without limiting the generality of the provisions of the last paragraph of
subsection 10.3, for purposes of determining compliance with the conditions
specified in this subsection 6.1, each Lender that has signed this Agreement
shall be deemed to have consented to, approved or accepted or to be satisfied
with, each document or other matter required thereunder to be consented to or
approved by or acceptable or satisfactory to a Lender unless the Administrative
Agent shall have received notice from such Lender prior to the proposed
Effective Date specifying its objection thereto.

SECTION 7. AFFIRMATIVE COVENANTS

The Borrower hereby agrees that, from and after the Effective Date and until
payment in full of the Loans and any other amount then due and owing to any
Lender or the Administrative Agent hereunder and under any Note, the Borrower
shall and (except in the case of delivery of financial information, reports and
notices) shall cause each of its Subsidiaries to:

 

62



--------------------------------------------------------------------------------

Posting Version 12/7/17

 

7.1 Financial Statements. Furnish to the Administrative Agent for delivery to
each Lender (and the Administrative Agent agrees to make and so deliver such
copies):

(a) as soon as available, but in any event not later than the 90th day following
the end of each fiscal year of Holding ending on or after December 31, 2017, a
copy of (i) the consolidated balance sheet of Holding and its consolidated
Subsidiaries as at the end of such year and the related consolidated statements
of operations, changes in common stockholders’ equity and cash flows for such
year, (ii) if the Borrower is not a Wholly Owned Subsidiary of Holding or such
statements are otherwise required to be filed with the SEC, the consolidated
balance sheet of the Borrower and its consolidated Subsidiaries as at the end of
such year and the related consolidated statements of operations, changes in
common stockholders’ equity and cash flows for such year, setting forth in the
case of each financial statement referenced in the foregoing clauses (i) and
(ii), in comparative form the figures for and as of the end of the previous
year, all reported on without a “going concern” or like qualification or
exception, or qualification arising out of the scope of the audit, by Ernst &
Young LLP or other independent certified public accountants of nationally
recognized standing not unacceptable to the Administrative Agent in its
reasonable judgment (it being agreed that the furnishing of Holding’s Annual
Report on Form 10-K for such year, as filed with the SEC, will satisfy the
Borrower’s obligation under this subsection 7.1(a) with respect to such year to
the extent it includes all of the financial statements described in the
foregoing clauses (i) and (ii) except with respect to the requirement that such
financial statements be reported on without a “going concern” or like
qualification or exception, or qualification arising out of the scope of the
audit) and (iii) to the extent the financial statements referenced in the
foregoing clause (ii) are not required to be delivered, the unaudited
consolidated balance sheet of the Borrower and its consolidated Subsidiaries as
at the end of such year and the related unaudited consolidated statements of
operations, changes in common stockholders’ equity and cash flows of the
Borrower and its consolidated Subsidiaries for such year, setting forth in the
case of each financial statement referenced in this clause (iii), in comparative
form the figures for and as of the end of the previous year, all of the
financial statements referenced in this clause (iii) being certified by a
Responsible Officer of each of Holding and the Borrower as being fairly stated
in all material respects; and

(b) as soon as available, but in any event not later than the 45th day following
the end of each of the first three quarterly periods of each fiscal year of
Holding, (i) the unaudited consolidated balance sheet of Holding and its
consolidated Subsidiaries as at the end of such quarter and the related
unaudited consolidated statements of operations and cash flows of Holding and
its consolidated Subsidiaries for such quarter and the portion of the fiscal
year through the end of such quarter and (ii) if the Borrower is not a Wholly
Owned Subsidiary of Holding or such statements are otherwise required to be
filed with the SEC, the unaudited consolidated balance sheet of the Borrower and
its consolidated Subsidiaries as at the end of such quarter and the related
unaudited consolidated statements of operations and cash flows of the Borrower
and its consolidated Subsidiaries for such quarter and the portion of the fiscal
year through the end of such quarter, all of the financial statements referenced
in the foregoing clauses (i) and (ii) being certified by a Responsible Officer
of each of Holding

 

63



--------------------------------------------------------------------------------

Posting Version 12/7/17

 

and the Borrower as being fairly stated in all material respects (subject to
normal year-end audit and other adjustments) (it being agreed that the
furnishing of Holding’s Quarterly Report on Form 10-Q for such quarter, as filed
with the SEC, will satisfy the Borrower’s obligations under this subsection
7.1(b) with respect to such quarter to the extent it includes all of the
financial statements described in the foregoing clauses (i) and (ii));

all such financial statements delivered pursuant to subsection 7.1(a) or (b) to
be (and, in the case of any financial statements delivered pursuant to
subsection 7.1(b) shall be certified by a Responsible Officer of each of Holding
and the Borrower as being) complete and correct in all material respects in
conformity with GAAP and to be (and, in the case of any financial statements
delivered pursuant to subsection 7.1(b) shall be certified by a Responsible
Officer of each of Holding and the Borrower as being) prepared in reasonable
detail in accordance with GAAP applied consistently throughout the periods
reflected therein and with prior periods that began on or after the Effective
Date (except as approved by such accountants or officer, as the case may be, and
disclosed therein, and except, in the case of any financial statements delivered
pursuant to subsection 7.1(b), for the absence of certain notes).

7.2 Certificates; Other Information. Furnish to the Administrative Agent for
delivery to each Lender (and the Administrative Agent agrees to make and so
deliver such copies):

(a) concurrently with the delivery of the financial statements and reports
referred to in subsections 7.1(a) and (b), a certificate signed by a Responsible
Officer of each of Holding and the Borrower (i) stating that, to the best of
such Responsible Officer’s knowledge, each of Holding, the Borrower and their
respective Subsidiaries during such period has observed or performed all of its
covenants and other agreements, and satisfied every condition, contained in this
Agreement or the other Loan Documents to which it is a party to be observed,
performed or satisfied by it, and that such Responsible Officer has obtained no
knowledge of any Default or Event of Default, except, in each case, as specified
in such certificate, and (ii) setting forth the calculations required to
determine (w) compliance with all covenants set forth in subsection 8.1, (x) the
Consolidated Total Leverage Ratio for the purpose of determining the applicable
pricing level in the Pricing Grid, (y) the Consolidated Total Leverage Ratio for
the purpose of the RP Calculation and (z) the Consolidated Senior Secured
Leverage Ratio relating to the end of the fiscal quarter for which such
financial statements and reports are delivered (which delivery may, unless the
Administrative Agent or a Lender requests executed originals, be by electronic
communication, including facsimile or e-mail, and shall be deemed to be an
original authentic counterpart thereof for all purposes);

(b) as soon as available, but in any event not later than the 90th day after the
beginning of each fiscal year of the Borrower, commencing with the fiscal year
beginning January 1, 2018, a copy of the projections by the Borrower of the
operating budget and cash flow budget of the Borrower and its Subsidiaries for
such fiscal year, such projections to be accompanied by a certificate of a
Responsible Officer of the Borrower to the effect that such Responsible Officer
believes such projections to have been prepared on the basis of reasonable
assumptions;

 

64



--------------------------------------------------------------------------------

Posting Version 12/7/17

 

(c) within five Business Days after the same are sent, copies of all financial
statements and reports which Holding or the Borrower sends to its public
security holders, and within five Business Days after the same are filed, copies
of all financial statements and periodic reports which Holding or the Borrower
may file with the SEC;

(d) within five Business Days after the same are filed, copies of all
registration statements and any amendments and exhibits thereto, which Holding
or the Borrower may file with the SEC, and such other documents or instruments
as may be reasonably requested by the Administrative Agent in connection
therewith; and

(e) promptly, such additional financial and other information as any Lender may
from time to time reasonably request and that the Borrower may obtain or prepare
without undue burden or expense and/or would not vitiate any attorney-client or
other legally recognized privilege.

Documents required to be delivered pursuant to subsection 7.1(a) or (b) or
subsection 7.2(c) (to the extent any such documents are included in materials
otherwise filed with the SEC) may be delivered electronically and if so
delivered, shall be deemed to have been delivered on the date (i) on which the
Borrower posts such documents, or provides a link thereto on the Borrower’s
website on the Internet at the website address listed on Schedule A, or
otherwise files such documents with the SEC using the EDGAR platform; or (ii) on
which such documents are posted on the Borrower’s behalf on an Internet or
intranet website, if any, to which each Lender and the Administrative Agent have
access (whether a commercial, third-party website or whether sponsored by the
Administrative Agent); provided that: (i) the Borrower shall deliver paper
copies of such documents to the Administrative Agent or any Lender upon its
request to the Borrower to deliver such paper copies until a written request to
cease delivering paper copies is given by the Administrative Agent or such
Lender and (ii) the Borrower shall notify the Administrative Agent and each
Lender (by facsimile or electronic mail) of the posting of any such documents
and provide to the Administrative Agent by electronic mail electronic versions
(i.e., soft copies) of such documents. The Administrative Agent shall have no
obligation to request the delivery of or to maintain paper copies of the
documents referred to above, and in any event shall have no responsibility to
monitor compliance by the Borrower with any such request by a Lender for
delivery, and each Lender shall be solely responsible for requesting delivery to
it or maintaining its copies of such documents.

The Borrower hereby acknowledges that (a) the Administrative Agent and/or the
Other Representatives may, but shall not be obligated to, make available to the
Lenders materials and/or information provided by or on behalf of the Borrower
hereunder (collectively, “Borrower Materials”) by posting the Borrower Materials
on Debt Domain, IntraLinks, Syndtrak or another similar electronic system (the
“Platform”) and (b) certain of the Lenders (each, a “Public Lender”) may have
personnel who do not wish to receive material non-public information with
respect to Holding, the Borrower or their respective securities. The Borrower
hereby agrees that if, and for long as the Borrower is the issuer of any
outstanding debt or equity securities that are registered (w) all Borrower
Materials that are to be made available to Public Lenders shall be clearly and
conspicuously marked “PUBLIC” which, at a minimum, shall mean that the word
“PUBLIC” shall appear prominently on the first page thereof; (x) by marking
Borrower Materials “PUBLIC,” the Borrower shall be deemed to have authorized the
Administrative

 

65



--------------------------------------------------------------------------------

Posting Version 12/7/17

 

Agent, the Other Representatives and the Lenders to treat the Borrower Materials
as not containing any material non-public information (although it may be
sensitive and proprietary) with respect to Holding, the Borrower or their
respective securities for purposes of United States Federal and state securities
laws (provided, however, that any such Borrower Materials shall be treated as
set forth in subsection 11.18); (y) all Borrower Materials marked “PUBLIC” by
the Borrower are permitted to be made available through a portion of the
Platform designated “Public Side Information;” and (z) the Administrative Agent
and the Other Representatives shall treat any Borrower Materials that are not
marked “PUBLIC” by the Borrower as being suitable only for posting on a portion
of the Platform not designated “Public Side Information.” Notwithstanding the
foregoing, the Borrower shall be under no obligation to make any Borrower
Materials “PUBLIC”.

7.3 Payment of Obligations. Pay, discharge or otherwise satisfy at or before
maturity or before they become delinquent, as the case may be, all its material
obligations of whatever nature, except where the amount or validity thereof is
currently being contested in good faith by appropriate proceedings diligently
conducted and reserves in conformity with GAAP with respect thereto have been
provided on the books of Holding or any of its Subsidiaries, as the case may be,
and/or except where the non-payment thereof would not have a Material Adverse
Effect.

7.4 Conduct of Business and Maintenance of Existence. Continue to engage in
business of the same general type as conducted by the Borrower and its
Subsidiaries on the Effective Date, taken as a whole, and preserve, renew and
keep in full force and effect its legal existence and take all reasonable action
to maintain all rights, privileges and franchises necessary or desirable in the
normal conduct of the business of the Borrower and its Subsidiaries, taken as a
whole, except as otherwise expressly permitted pursuant to subsection 8.5,
provided that the Borrower and its Subsidiaries shall not be required to
maintain any such rights, privileges or franchises, if the failure to do so
would not reasonably be expected to have a Material Adverse Effect; and comply
with all Contractual Obligations and Requirements of Law except to the extent
that failure to comply therewith, in the aggregate, would not reasonably be
expected to have a Material Adverse Effect.

7.5 Maintenance of Property; Insurance. (a) Keep all property useful and
necessary in the business of the Borrower and its Subsidiaries, taken as a
whole, in good working order and condition; (b) maintain with financially sound
and reputable insurance companies insurance on all property material to the
business of the Borrower and its Subsidiaries, taken as a whole, in at least
such amounts and against at least such risks (but including in any event public
liability, product liability and business interruption) as are usually insured
against in the same general area by companies engaged in the same or a similar
business; (c) furnish to the Administrative Agent, upon written request,
certificates of insurance evidencing such insurance; and (d) without limiting
the foregoing, at all times other than during any Collateral Release Period,
(i) maintain, if available, fully paid flood hazard insurance with respect to
each Mortgaged Property containing a Building that is located in a special flood
hazard area, as designated by FEMA, on such terms and in such amounts as
required by Flood Insurance Laws or as otherwise reasonably required by the
Administrative Agent (but in no event shall the Administrative Agent require
something less than the terms and amounts required by Flood Insurance Laws),
(ii) upon request, furnish to the Administrative Agent evidence of the renewal
of all such policies, and (iii) furnish to the Administrative Agent written
notice of any redesignation by FEMA of any such Building into or out of a
special flood hazard area promptly upon obtaining knowledge of such
redesignation.

 

66



--------------------------------------------------------------------------------

Posting Version 12/7/17

 

7.6 Inspection of Property; Books and Records; Discussions. Keep proper books of
records and account in which full, complete and correct entries in conformity
with GAAP and all material Requirements of Law shall be made of all dealings and
transactions in relation to its business and activities; and permit
representatives of any Lender to visit and inspect any of its properties and
examine and, to the extent reasonable, make abstracts from any of its books and
records and to discuss the business, operations, properties and financial and
other condition of the Borrower and its Subsidiaries with officers and employees
of the Borrower and its Subsidiaries and with its independent certified public
accountants, in each case at any reasonable time, upon reasonable notice, and as
often as may reasonably be desired and, in the case of discussions with its
independent accountants, after giving the chief financial officer or treasurer
of the Borrower a reasonable opportunity to be present.

7.7 Notices. Promptly give notice to the Administrative Agent and each Lender
of:

(a) as soon as possible after a Responsible Officer of the Borrower knows or
reasonably should know thereof, the occurrence of any Default or Event of
Default;

(b) as soon as possible after a Responsible Officer of the Borrower knows or
reasonably should know thereof, any (i) default or event of default under any
Contractual Obligation of the Borrower or any of its Subsidiaries, other than as
previously disclosed in writing to the Lenders, or (ii) litigation,
investigation or proceeding which may exist at any time between the Borrower or
any of its Subsidiaries and any Governmental Authority, which in either case, if
not cured or if adversely determined, as the case may be, would reasonably be
expected to have a Material Adverse Effect;

(c) as soon as possible after a Responsible Officer of the Borrower knows or
reasonably should know thereof, the occurrence of any default or event of
default under any Indenture;

(d) as soon as possible after a Responsible Officer of the Borrower knows or
reasonably should know thereof, any litigation or proceeding affecting Holding
or any of its Subsidiaries in which the amount involved (not covered by
insurance) is $75,000,000 or more or in which injunctive or similar relief is
sought that would reasonably be expected to have a Material Adverse Effect;

(e) the following events, as soon as possible and in any event within 30 days
after a Responsible Officer of the Borrower or any of its Subsidiaries knows or
reasonably should know thereof: (i) the occurrence or expected occurrence of any
Reportable Event with respect to any Single Employer Plan, a failure to make any
required contribution to a Single Employer Plan or Multiemployer Plan, the
creation of any Lien on the property of the Borrower or its Subsidiaries in
favor of the PBGC (other than matters and Liens described in the PBGC Letter
Agreement) or a Plan or any withdrawal from, or the termination or Insolvency
of, any Multiemployer Plan; (ii) the

 

67



--------------------------------------------------------------------------------

Posting Version 12/7/17

 

institution of proceedings or the taking of any other formal action by the PBGC
or the Borrower or any of its Subsidiaries or any Commonly Controlled Entity or
any Multiemployer Plan which could reasonably be expected to result in the
withdrawal from, or the termination or Insolvency of, any Single Employer Plan
or Multiemployer Plan; provided, however, that no such notice will be required
under clause (i) or (ii) above unless the event giving rise to such notice, when
aggregated with all other such events under clause (i) or (ii) above, could be
reasonably expected to result in liability to the Borrower or its Subsidiaries
in an amount that would exceed $75,000,000; or (iii) each occurrence of an
Underfunding under a Single Employer Plan following the Effective Date that
exceeds 20%, in each case, determined as of the most recent annual valuation
date of such Single Employer Plan on the basis of the actuarial assumptions used
to determine the funding requirements of such Single Employer Plan as of such
date;

(f) as soon as possible after a Responsible Officer of the Borrower knows or
reasonably should know thereof, any material adverse change in the business,
operations, property, condition (financial or otherwise) or prospects of the
Borrower and its Subsidiaries taken as a whole; and

(g) as soon as possible after a Responsible Officer of the Borrower knows or
reasonably should know thereof, (i) any release or discharge by the Borrower or
any of its Subsidiaries of any Materials of Environmental Concern required to be
reported under applicable Environmental Laws to any Governmental Authority,
unless the Borrower reasonably determines that the total Environmental Costs
arising out of such release or discharge are unlikely to exceed $75,000,000 or
to have a Material Adverse Effect; (ii) any condition, circumstance, occurrence
or event not previously disclosed in writing to the Administrative Agent that
could result in liability under applicable Environmental Laws, unless the
Borrower reasonably determines that the total Environmental Costs arising out of
such condition, circumstance, occurrence or event are unlikely to exceed
$75,000,000 or to have a Material Adverse Effect, or could reasonably be
expected to result in the imposition of any lien or other material restriction
on the title, ownership or transferability of any facilities and properties
owned, leased or operated by the Borrower or any of its Subsidiaries; and
(iii) any proposed action to be taken by the Borrower or any of its Subsidiaries
that would reasonably be expected to subject Holding or any of its Subsidiaries
to any material additional or different requirements or liabilities under
Environmental Laws, unless the Borrower reasonably determines that the total
Environmental Costs arising out of such proposed action are unlikely to exceed
$75,000,000 or to have a Material Adverse Effect.

Each notice pursuant to this subsection shall be accompanied by a statement of a
Responsible Officer of the Borrower (and, if applicable, the relevant Commonly
Controlled Entity or Subsidiary) setting forth details of the occurrence
referred to therein and stating what action the Borrower (or, if applicable, the
relevant Commonly Controlled Entity or Subsidiary) proposes to take with respect
thereto.

 

68



--------------------------------------------------------------------------------

Posting Version 12/7/17

 

7.8 Environmental Laws.

(a) (i) Comply substantially with, and require substantial compliance by all
tenants, subtenants, contractors, and invitees with, all applicable
Environmental Laws; (ii) obtain, comply substantially with and maintain any and
all Environmental Permits necessary for its operations as conducted and as
planned; and (iii) require that all tenants, subtenants, contractors, and
invitees obtain, comply substantially with and maintain any and all
Environmental Permits necessary for their operations as conducted and as
planned, with respect to any property leased or subleased from, or operated by
the Borrower or its Subsidiaries. For purposes of this subsection 7.8(a),
noncompliance shall be deemed not to constitute a breach of this covenant,
provided that, upon learning of any actual or suspected noncompliance, the
Borrower and any such affected Subsidiary shall promptly undertake reasonable
efforts, if any, to achieve compliance, and provided, further, that in any case
such noncompliance would not reasonably be expected to have a Material Adverse
Effect.

(b) Promptly comply, in all material respects, with all orders and directives of
all Governmental Authorities regarding Environmental Laws, other than such
orders or directives as to which an appeal or other appropriate contest is or
has been timely and properly taken, is being diligently pursued in good faith,
and as to which appropriate reserves have been established in accordance with
GAAP, and, if the effectiveness of such order or directive has not been stayed,
the pendency of such appeal or other appropriate contest does not give rise to a
Material Adverse Effect.

(c) Maintain, update as appropriate, and implement in all material respects an
ongoing program reasonably designed to ensure that all the properties and
operations of the Borrower and its Subsidiaries are regularly and reasonably
reviewed by competent professionals to identify and promote compliance with and
to reasonably and prudently manage any liabilities or potential liabilities
under any Environmental Law that may affect the Borrower or any of its
Subsidiaries, including, without limitation, compliance and liabilities relating
to: discharges to air and water; acquisition, transportation, storage and use of
hazardous materials; waste disposal; repair, maintenance and improvement of
properties; employee health and safety; species protection; and recordkeeping.

7.9 After-Acquired Real Property and Fixtures; Additional Guarantors; Release of
Collateral.

(a) At all times other than during any Collateral Release Period, with respect
to any owned real property or fixtures, in each case with a purchase price or a
fair market value of at least $25,000,000, in which the Borrower or any of its
Domestic Subsidiaries (other than the Philanthropic Fund, a Receivables
Subsidiary or an Excluded Subsidiary; provided that at any time any such
Subsidiary no longer qualifies as an “Excluded Subsidiary”, the Borrower shall
promptly deliver to the Administrative Agent all documents specified in this
subsection 7.9(a) for such Subsidiary) acquires ownership rights at any time
after the Effective Date, promptly grant to the Administrative Agent, for the
benefit of the Secured Parties, a Lien of record on all such owned real property
and fixtures, substantially in the form of Exhibit B and otherwise upon terms
reasonably satisfactory in form and substance to the Administrative Agent and in
accordance with any applicable requirements of any Governmental Authority
(including, without limitation, any required appraisals of such property under
FIRREA); provided that (i) nothing in this subsection 7.9 shall defer or impair
the attachment or perfection of any security interest in

 

69



--------------------------------------------------------------------------------

Posting Version 12/7/17

 

any Collateral covered by any of the Security Documents which would attach or be
perfected pursuant to the terms thereof without action by the Borrower, any of
its Subsidiaries or any other Person and (ii) no such Lien shall be required to
be granted as contemplated by this subsection 7.9 on any owned real property or
fixtures the acquisition of which is financed, or is to be financed within any
time period permitted by subsection 8.2(g) or (h), in whole or in part through
the incurrence of Indebtedness permitted by subsection 8.2(g) or (h), until such
Indebtedness is repaid in full (and not refinanced as permitted by subsection
8.2(g) or (h)) or, as the case may be, the Borrower determines not to proceed
with such financing or refinancing. In connection with any such grant to the
Administrative Agent, for the benefit of the Secured Parties, of a Lien of
record on any such real property in accordance with this subsection, the
Borrower or such Subsidiary shall deliver or cause to be delivered to the
Administrative Agent (x) a completed “Life-of-Loan” Federal Emergency Management
Agency Standard Flood Hazard Determination with respect to such real property
(together with a notice about special flood hazard area status and flood
disaster assistance duly executed by the Borrower and each other Loan Party
relating thereto) and evidence of flood insurance satisfying the requirements
set forth in Section 7.5 and other flood-related documentation as required by
Law and as reasonably required by the Administrative Agent (but in no event
shall the Administrative Agent require something less than the requirements of
the Flood Insurance Laws) and (y) any surveys, opinions, title insurance
policies, environmental reports, certificates of insurance and other documents
in connection with such grant of such Lien obtained by it in connection with the
acquisition of such ownership rights in such real property or as the
Administrative Agent shall reasonably request (in light of the value of such
real property and the cost and availability of such surveys, opinions, title
insurance policies, environmental reports, certificates and other documents and
whether the delivery of such surveys, opinions, title insurance policies,
environmental reports, certificates and other documents would be customary in
connection with such grant of such Lien in similar circumstances).
Notwithstanding anything contained in this Agreement to the contrary, no
Mortgage shall be executed and delivered with respect to any real property
unless and until each Lender (1) has received, at least twenty Business Days
prior to such execution and delivery (or such lesser period of time as may be
permitted by such Lender), the documents described in the preceding clause
(x) and such other documents as it may reasonably request to complete its flood
insurance due diligence and (2) has confirmed to the Administrative Agent that
such Lender’s flood insurance due diligence and flood insurance compliance has
been completed to its satisfaction.

(b) With respect to any Domestic Subsidiary (other than the Philanthropic Fund,
a Receivables Subsidiary or an Excluded Subsidiary, provided that at any time
any such Subsidiary no longer qualifies as an “Excluded Subsidiary”, the
Borrower shall promptly deliver to the Administrative Agent all documents
specified in this subsection 7.9(b) for such Subsidiary) created or acquired
subsequent to the Effective Date by the Borrower or any of its Domestic
Subsidiaries (other than a Subsidiary of a Foreign Subsidiary), promptly notify
the Administrative Agent of such occurrence, promptly (i) at all times other
than during any Collateral Release Period, execute and deliver to the
Administrative Agent, for the benefit of the Secured Parties, such amendments to
the Guarantee and Collateral Agreement as the Administrative Agent shall
reasonably deem necessary or reasonably advisable to grant to the Administrative
Agent, for the benefit of the Secured Parties, a perfected first priority
security interest (as and to the extent provided in the Guarantee and Collateral
Agreement) in the Capital Stock of such new Domestic Subsidiary, (ii) at all
times other than during any Collateral Release

 

70



--------------------------------------------------------------------------------

Posting Version 12/7/17

 

Period, deliver (or, in the case of a Receivables Subsidiary, cause to be
delivered) to the Administrative Agent (or to the administrative agent under the
Existing GPI Facilities) the certificates (if any) representing such Capital
Stock, together with undated stock powers, executed and delivered in blank by a
duly authorized officer of the parent corporation of such new Domestic
Subsidiary and (iii) unless such Subsidiary is a Receivables Subsidiary, cause
such new Domestic Subsidiary (A) to become a party to the Guarantee and
Collateral Agreement and (B) at all times other than during any Collateral
Release Period, and subject to the Intercreditor Agreement, to take all actions
reasonably deemed by the Administrative Agent to be necessary or advisable to
cause the Lien created by the Guarantee and Collateral Agreement in such new
Domestic Subsidiary’s Collateral to be duly perfected in accordance with all
applicable Requirements of Law, including, without limitation, the filing of
financing statements in such jurisdictions as may be reasonably requested by the
Administrative Agent.

(c) At all times other than during any Collateral Release Period, with respect
to any Foreign Subsidiary (other than a Receivables Subsidiary or an Excluded
Subsidiary, provided that at any time any such Subsidiary no longer qualifies as
an “Excluded Subsidiary”, the Borrower shall promptly deliver to the
Administrative Agent all documents specified in this subsection 7.9(c) for such
Subsidiary) created or acquired subsequent to the Effective Date by the Borrower
or any of its Domestic Subsidiaries, the Capital Stock of which is owned
directly by the Borrower or a Domestic Subsidiary (other than a Receivables
Subsidiary or a Subsidiary of a Foreign Subsidiary), promptly notify the
Administrative Agent of such occurrence, promptly (i) execute and deliver to the
Administrative Agent a new pledge agreement or such amendments to the Guarantee
and Collateral Agreement as the Administrative Agent shall reasonably deem
necessary or reasonably advisable to grant to the Administrative Agent, for the
benefit of the Secured Parties, a perfected first priority security interest (as
and to the extent provided in the Guarantee and Collateral Agreement) in the
Capital Stock of such new Foreign Subsidiary that is owned by the Borrower or
any of its Domestic Subsidiaries (other than a Receivables Subsidiary or a
Subsidiary of a Foreign Subsidiary) (provided that in no event shall more than
65% of the Capital Stock of any such new Foreign Subsidiary be required to be so
pledged and, provided, further, that no such pledge or security shall be
required with respect to any non-Wholly Owned Foreign Subsidiary to the extent
that the grant of such pledge or security interest would violate the terms of
any agreements under which the Investment by the Borrower or any of its
Subsidiaries was made therein) and (ii) to the extent reasonably deemed
advisable by the Administrative Agent, deliver to the Administrative Agent the
certificates, if any, representing such Capital Stock, together with undated
stock powers, executed and delivered in blank by a duly authorized officer of
the relevant parent corporation of such new Foreign Subsidiary and take such
other action as may be reasonably deemed by the Administrative Agent to be
necessary or desirable to perfect the Administrative Agent’s security interest
therein.

(d) At all times other than during any Collateral Release Period, at its own
expense, execute, acknowledge and deliver, or cause the execution,
acknowledgement and delivery of, and thereafter register, file or record in an
appropriate governmental office, any document or instrument reasonably deemed by
the Administrative Agent to be necessary or desirable for the creation,
perfection and priority and the continuation of the validity, perfection and
priority of the foregoing Liens or any other Liens created pursuant to the
Security Documents.

(e) [reserved.]

 

71



--------------------------------------------------------------------------------

Posting Version 12/7/17

 

(f) Notwithstanding any other provision of this Agreement or any other Loan
Document, so long as no Default or Event of Default shall have occurred and be
continuing, upon any Collateral Release Date (including after any re-pledge of
the Collateral upon the Collateral Re-Pledge Date pursuant to the proviso in
this paragraph), then, upon the request of the Borrower, any Lien on the
Collateral of any Loan Party granted to or held by the Administrative Agent (on
behalf of the Secured Parties) under any Loan Document shall be released and,
upon such request, any Loan Party that is a party to any Security Document shall
be released (collectively, the “Release”); provided that if any Release has
occurred, upon any Collateral Re-Pledge Date thereafter, then promptly (and in
any event within 30 days or such longer period of time as the Administrative
Agent determines in its reasonable discretion) after such Debt Ratings become
publicly released by such rating agencies, or sooner if the Borrower shall
otherwise elect to do so, the Borrower shall, and shall cause its Subsidiaries
to (i) take action (including the filing of Uniform Commercial Code and other
financing statements) that may be necessary or advisable in the reasonable
opinion of the Administrative Agent to vest in the Administrative Agent (for the
benefit of the Secured Parties) valid and subsisting Liens on the Collateral
other than real property consistent in all material respects in scope,
perfection and priority as those in effect prior to such release and pursuant to
documentation substantially similar to such documentation in place on or after
the Effective Date in accordance with this subsection 7.9 and, in the case of
any real property previously pledged as Mortgaged Property or real property
acquired on or after the Collateral Release Date as to which a Lien would have
been required to have been granted pursuant to subsection 7.9(a) had it not been
acquired during the Collateral Release Period, Liens of record consistent with
the requirements of subsection 7.9(a), and (ii) upon the Administrative Agent’s
request, deliver to the Administrative Agent customary opinions of counsel in
connection therewith.

7.10 Approvals and Authorizations. Maintain all authorizations, consents,
approvals and licenses from, exemptions of, and filings and registrations with,
each Governmental Authority of the jurisdiction in which each Loan Party is
organized and existing, and all approvals and consents of each other Person in
such jurisdiction, in each case that are required in connection with the Loan
Documents except to the extent the failure to maintain such authorizations,
consents, approvals and licenses would not have a Material Adverse Effect and
would not be reasonably be expected to impair the joint and several liability of
the Borrower with respect to the obligations of such Loan Party under the Loan
Documents.

7.11 Conditions Subsequent. Shall satisfy the items listed on Schedule 7.11 in
accordance with the requirements thereof.

SECTION 8. NEGATIVE COVENANTS

The Borrower hereby agrees that, from and after the Effective Date and until
payment in full of the Loans and any other amount then due and owing to any
Lender or the Administrative Agent hereunder and under any Note, the Borrower
shall not and shall not permit any of its Subsidiaries to, directly or
indirectly:

 

72



--------------------------------------------------------------------------------

Posting Version 12/7/17

 

8.1 Financial Covenants.

(a) Consolidated Total Leverage Ratio. Permit the Consolidated Total Leverage
Ratio as of the end of any Test Period ending on or after December 31, 2017 to
exceed 4.25 to 1.00; provided that if a single acquisition expressly permitted
by subsection 8.9 with aggregate consideration of more than $100,000,000 occurs
during a fiscal quarter, the Borrower shall have the right to permit the
Consolidated Total Leverage Ratio to exceed 4.25 to 1.00 during such fiscal
quarter and the subsequent three fiscal quarters (such four fiscal quarters, an
“Elevated Ratio Period”) so long as (i) the Consolidated Total Leverage Ratio
does not exceed 4.50 to 1.00 at any time during the Elevated Ratio Period and
(ii) there is at least one fiscal quarter between Elevated Ratio Periods during
which the Consolidated Total Leverage Ratio is not in excess of 4.25 to 1.00 at
any time.

(b) Maintenance of Consolidated Interest Expense Ratio. Permit the Consolidated
Interest Expense Ratio as of the end of any Test Period ending on or after
December 31, 2017 to be less than 3.00 to 1.00.

8.2 Limitation on Indebtedness. Create, incur, assume or suffer to exist any
Indebtedness (including any Indebtedness of any of its Subsidiaries), except:

(a) (i) Indebtedness of the Borrower under this Agreement; and (ii) Indebtedness
of the Loan Parties under the Loan Documents;

(b) Indebtedness evidenced by the Existing Notes, as the same may be amended,
restated or otherwise modified in accordance with subsection 8.13;

(c) Indebtedness of the Borrower or any Subsidiary Guarantor incurred to
refinance, in whole or in part, the Existing Notes and any subsequent
refinancings, renewals, extensions or replacements thereof, in each case as the
same may be amended, restated or otherwise modified from time to time in
accordance with subsection 8.13; provided that (i) the amount of such
Indebtedness is not increased except by an amount equal to the premium or other
amounts paid, and fees and expenses incurred, in connection with such
refinancing, refunding, renewal or extension and (ii) such Indebtedness is not
secured, directly or indirectly, by any assets of Intermediate Holding or any
Subsidiary or guaranteed by Subsidiaries that are not Subsidiary Guarantors;

(d) Indebtedness of the Borrower or any Subsidiary Guarantor, without limitation
as to amount so long as such Indebtedness is incurred at a time when the
Borrower is in Pro Forma Compliance and no Default shall exist or would occur as
a result therefrom;

(e) Indebtedness of the Borrower, any Subsidiary Guarantor or any Designated
Borrower secured by the Collateral (for so long as the Obligations are secured
thereby and, if the Obligations are unsecured, the Indebtedness permitted by
this subsection 8.2(e) shall likewise be required to be unsecured) consisting of
(i) the Existing GPI Facilities in an aggregate principal amount not to exceed
the Dollar Equivalent of $2,434,000,000, and (ii) other Indebtedness of the
Borrower, any Subsidiary Guarantor or any Designated Borrower (including
pursuant to a GPI

 

73



--------------------------------------------------------------------------------

Posting Version 12/7/17

 

Incremental Facility) in an aggregate principal amount not to exceed the greater
of (x) the Dollar Equivalent of $500,000,000 and (y) the maximum amount of
Indebtedness which may be incurred at such time without the Consolidated Senior
Secured Leverage Ratio (after giving pro forma effect to such incurrence and all
other transactions to be consummated in connection therewith) exceeding 3.25 to
1.00; provided that (A) in the case of Indebtedness incurred pursuant to this
clause (ii), that (1) no Default shall exist or will occur as a result from the
incurrence of such Indebtedness (except, in the case of the incurrence of GPI
Incremental Facility pursuant to this paragraph (e)(ii) the proceeds of which
will be used to consummate a Limited Conditionality Acquisition, such no Default
condition shall be determined (before and after giving effect to such Limited
Conditionality Acquisition and other transactions in connection therewith
(including the incurrence or assumption of Indebtedness)) on the date of the
execution of the definitive purchase agreement, merger agreement or other
acquisition agreement governing such Limited Conditionality Acquisition (so long
as no Event of Default under any of subsections 9(a) or (f) shall have occurred
and be continuing at the time of the consummation of such Limited Conditionality
Acquisition or would result therefrom)), (2) such Indebtedness neither matures
nor has a Weighted Average Life that is prior to (x) in the case of any GPI
Incremental Facility, the Termination Date, or (y) in the case of any other
Indebtedness incurred pursuant to this clause (ii), the date that is six months
after the Termination Date, (3) the covenants, events of default and guarantees
of any such Indebtedness, shall not be materially more restrictive to the
Borrower, when taken as a whole, than the terms of the existing Loans, unless
(x) the Lenders under the existing Loans also receive the benefit of such more
restrictive terms (it being understood to the extent that any covenant is added
for the benefit of any such Indebtedness, no consent shall be required from the
Administrative Agent or any Lender to the extent that such covenant is also
added for the benefit of any corresponding existing Loans), (y) any such
provisions apply after the latest Termination Date applicable to outstanding
Loans at such time, or (z) such terms shall be reasonably satisfactory to the
Administrative Agent and the Borrower; provided that a certificate of a
Responsible Officer delivered to the Administrative Agent in connection with the
incurrence of such Indebtedness, together with a reasonably detailed description
of the material terms and conditions of such resulting Indebtedness or copies of
the principal documentation relating thereto, stating that the Borrower has
determined in good faith that such terms and conditions satisfy the foregoing
requirement, shall be conclusive evidence that such terms and conditions satisfy
the foregoing requirement unless the Administrative Agent notifies the Borrower
within fifteen (15) Business Days that it disagrees with such determination
(including a reasonable description of the basis upon which it disagrees) and
(4) such Indebtedness does not have mandatory prepayment or redemption features
other than (x) amortization permitted by the foregoing clause (2) and (y)
customary asset sale, insurance and condemnation proceeds events, change of
control offers and events of default no more restrictive than the terms of the
existing Loans, except to the extent any such more restrictive provisions apply
after the latest Termination Date existing at such time; provided that no such
Indebtedness shall require prepayments from the Net Cash Proceeds from events
triggering prepayments pursuant to subsection 4.2(b) on a greater than pro rata
basis with any Loans or the then outstanding term loans under the Existing GPI
Facilities that also requires such

 

74



--------------------------------------------------------------------------------

Posting Version 12/7/17

 

prepayment; and (B) in the case of all Indebtedness permitted by this subsection
8.2(e) that is secured, that such secured Indebtedness ranks pari passu with or
is junior in right of payment to the Indebtedness under this Agreement, is
guaranteed only by one or more of the Borrower and the Guarantors, and is
subject to the Intercreditor Agreement or another intercreditor agreement in
form and substance reasonably satisfactory to the Administrative Agent (it being
understood and agreed by all present and subsequent Lenders from time to time
party hereto that the Administrative Agent is hereby authorized to execute and
deliver the Intercreditor Agreement or any other intercreditor, collateral
agency or similar agreement and security documents and/or amend the existing
Security Documents securing the Obligations in connection with the grant of a
pari passu or junior Lien to secure such Indebtedness in form and substance
reasonably satisfactory to the Administrative Agent and that the execution
thereof by the Administrative Agent will bind all holders from time to time of
the Obligations and which may provide, among other things, that the proceeds of
any Collateral may be distributed pro rata to the Obligations and such other
Indebtedness and which may provide that the trustee, administrative agent or
collateral agent for such other Indebtedness may independently exercise rights
and remedies with respect to the Collateral upon an event of default under such
other Indebtedness, subject to sharing, notice and other customary provisions
reasonably acceptable to the Administrative Agent), and any necessary approvals
from the PBGC have been received or (iii) any refinancing or replacement of the
Indebtedness referenced in clauses (i) or (ii) above, in whole or in part, so
long as such refinancing or replacement (x) does not increase the principal
amount of the Indebtedness being refinanced or replaced except by an amount
equal to unpaid accrued interest and fees and expenses incurred in connection
therewith and (y) satisfies the requirements of subclause (A) of the first
proviso following clause (ii) above and, if such refinancing or replacement is
secured by any Collateral, subclause (B) of such proviso;

(f) Indebtedness of the Borrower to any Guarantor or, to the extent permitted by
subsection 8.8(f), (l) or (o), any Subsidiary of the Borrower and of any
Subsidiary of the Borrower to the Borrower, any Guarantor or, to the extent
permitted by subsection 8.8(f), (l) or (o), any other Subsidiary of the
Borrower;

(g) Indebtedness of the Borrower and any of its Subsidiaries incurred to finance
or refinance the acquisition of fixed or capital assets (whether pursuant to a
loan, a Financing Lease or otherwise) otherwise permitted pursuant to this
Agreement, and any other Financing Leases, in an aggregate principal amount at
any one time outstanding in the aggregate as to the Borrower and its
Subsidiaries not exceeding 10% of the Consolidated Tangible Assets, provided
that such Indebtedness is incurred substantially simultaneously with such
acquisition or within six months after such acquisition or in connection with a
refinancing thereof (and any refinancing, renewals, extensions or replacements
thereof in whole or in part; provided that the amount of such Indebtedness is
not increased at the time of such refinancing, refunding, renewal or extension
except by an amount equal to the premium or other amounts paid, and fees and
expenses incurred, in connection with such refinancing, refunding, renewal or
extension);

 

75



--------------------------------------------------------------------------------

Posting Version 12/7/17

 

(h) Indebtedness of the Borrower and any of its Subsidiaries incurred to finance
or refinance the purchase price of, or Indebtedness of the Borrower and any of
its Subsidiaries assumed in connection with, any acquisition permitted by
subsection 8.9, provided that (i) such Indebtedness is incurred prior to,
substantially simultaneously with or within six months after such acquisition or
in connection with a refinancing thereof, (ii) such Indebtedness is incurred at
a time when the Borrower is in Pro Forma Compliance and (iii) immediately after
giving effect to such acquisition no Default or Event of Default shall have
occurred and be continuing (and any refinancing, renewals, extensions or
replacements thereof in whole or in part; provided that the amount of such
Indebtedness is not increased at the time of such refinancing, refunding,
renewal or extension except by an amount equal to the premium or other amounts
paid, and fees and expenses incurred, in connection with such refinancing,
refunding, renewal or extension);

(i) to the extent that any Indebtedness may be incurred or arise thereunder,
Indebtedness of the Borrower and its Subsidiaries under Interest Rate Protection
Agreements and under Permitted Hedging Arrangements;

(j) other Indebtedness outstanding or incurred under facilities in existence on
the Effective Date and listed on Schedule 8.2(j), and any refinancings,
refundings, renewals or extensions thereof; provided that the amount of such
Indebtedness is not increased at the time of such refinancing, refunding,
renewal or extension except by an amount equal to the premium or other amounts
paid, and fees and expenses incurred, in connection with such refinancing,
refunding, renewal or extension;

(k) Guarantee Obligations of the Borrower or any of its Subsidiaries in respect
of Indebtedness of the Borrower or any of its Subsidiaries (other than any
Receivables Subsidiary) otherwise permitted hereunder;

(l) Indebtedness of the Borrower or any of its Subsidiaries pursuant to any
Permitted Securitization Transaction;

(m) Indebtedness of Foreign Subsidiaries of the Borrower (in addition to
Indebtedness of Foreign Subsidiaries of the Borrower permitted by subsection
8.2(a) and subsection 8.2(j)) not exceeding in the aggregate principal amount at
any one time outstanding as to all such Foreign Subsidiaries the sum of (i)
$200,000,000, plus (ii) 90% of the net book value of all then outstanding
Accounts and accounts receivable of such Foreign Subsidiaries, plus (iii) 60% of
the net book value of all Inventory of such Foreign Subsidiaries;

(n) Indebtedness of the Borrower or any of its Subsidiaries in respect of Sale
and Leaseback Transactions permitted under subsection 8.11;

(o) Indebtedness of the Borrower or any of its Subsidiaries incurred to finance
insurance premiums in the ordinary course of business;

 

76



--------------------------------------------------------------------------------

Posting Version 12/7/17

 

(p) Indebtedness of any Foreign Subsidiary of the Borrower that is fully
supported on the date of the incurrence thereof by a Foreign Backstop Letter of
Credit (as defined in the GPI Credit Agreement as in effect on the Effective
Date);

(q) Indebtedness arising from the honoring of a check, draft or similar
instrument against insufficient funds; provided that such Indebtedness is
extinguished within two Business Days of its incurrence and other Indebtedness
incurred pursuant to any Secured Cash Management Agreements;

(r) Indebtedness in respect of Financing Leases which have been funded solely by
Investments of the Borrower and its Subsidiaries permitted by subsection 8.8(m);

(s) [reserved];

(t) [reserved];

(u) Guarantee Obligations of the Borrower and its Subsidiaries in respect of
recourse events in connection with any Permitted Securitization Transaction or
any Permitted Receivables Transaction;

(v) Guarantee Obligations in respect of Indebtedness of a Person in connection
with a joint venture or similar arrangement, and as to all of such Persons does
not at any time (together with any Investments made in accordance with
subsection 8.8(l)) exceed an aggregate principal amount $300,000,000 at any time
outstanding; and

(w) additional unsecured Indebtedness not otherwise permitted by the preceding
clauses of this subsection 8.2 not exceeding $150,000,000 in aggregate principal
amount at any one time outstanding;

provided, in each case, that any Guarantee Obligation of any Loan Party in
respect of Indebtedness of any Subsidiary that is not a Loan Party must be an
Investment permitted by subsection 8.8(f), (l) or (o) or a Guarantee Obligation
permitted by clause (u) above.

For purposes of determining compliance with clauses (e), (j), (m) and (w) of
this subsection 8.2, the amount of any Indebtedness denominated in any currency
other than Dollars shall be calculated based on customary currency exchange
rates in effect in the case of such Indebtedness incurred on or prior to the
Effective Date, on the Effective Date and, in the case of such Indebtedness
incurred after the Effective Date, on the date that such Indebtedness was
incurred.

8.3 Limitation on Liens. Create, incur, assume or suffer to exist any Lien upon
any of its property, assets or revenues, whether now owned or hereafter
acquired, except for:

(a) Liens for Taxes, assessments and similar charges not yet delinquent or the
nonpayment of which in the aggregate would not reasonably be expected to have a
Material Adverse Effect, or which are being contested in good faith by
appropriate proceedings diligently conducted and adequate reserves with respect
thereto are maintained on the books of the Borrower or its Subsidiaries, as the
case may be, in conformity with GAAP;

 

77



--------------------------------------------------------------------------------

Posting Version 12/7/17

 

(b) carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s or other
like Liens arising in the ordinary course of business which are not overdue for
a period of more than 60 days or which are being contested in good faith by
appropriate proceedings diligently conducted;

(c) Liens of landlords or of mortgagees of landlords arising by operation of law
or pursuant to the terms of real property leases, provided that the rental
payments secured thereby are not yet due and payable;

(d) pledges, deposits or other Liens in connection with workers’ compensation,
unemployment insurance, other social security benefits or other insurance
related obligations (including, without limitation, pledges or deposits securing
liability to insurance carriers under insurance or self-insurance arrangements);

(e) Liens arising by reason of any judgment, decree or order of any court or
other Governmental Authority, if appropriate legal proceedings which may have
been duly initiated for the review of such judgment, decree or order, are being
diligently prosecuted and shall not have been finally terminated or the period
within which such proceedings may be initiated shall not have expired;

(f) Liens to secure the performance of bids, trade contracts (other than for
borrowed money), obligations for utilities, leases, statutory obligations,
surety and appeal bonds, performance bonds, judgment and like bonds, replevin
and similar bonds and other obligations of a like nature incurred in the
ordinary course of business;

(g) zoning restrictions, easements, rights-of-way, restrictions on the use of
property, other similar encumbrances incurred in the ordinary course of business
and minor irregularities of title, or discrepancies, conflicts in boundary
lines, shortages in area, encroachments or any other facts which a correct
survey would disclose, which do not materially interfere with the ordinary
conduct of the business of the Borrower and its Subsidiaries taken as a whole;

(h) Liens securing or consisting of Indebtedness of the Borrower and its
Subsidiaries permitted by subsection 8.2(g) incurred to finance the acquisition
of fixed or capital assets or Indebtedness of the Borrower and its Subsidiaries
permitted by subsection 8.2(h) incurred to finance the purchase price of, or
assumed in connection with, any acquisition permitted by subsection 8.9,
provided that (i) such Liens shall be created no later than the later of the
date of such acquisition or the date of the incurrence or assumption of such
Indebtedness, and (ii) such Liens do not at any time encumber any property other
than the property financed by such Indebtedness and, in the case of Indebtedness
assumed in connection with any such acquisition, the property subject thereto
immediately prior to such acquisition;

 

78



--------------------------------------------------------------------------------

Posting Version 12/7/17

 

(i) Liens existing on assets or properties at the time of the acquisition
thereof by the Borrower or any of its Subsidiaries which do not materially
interfere with the use, occupancy, operation and maintenance of structures
existing on the property subject thereto or extend to or cover any assets or
properties of the Borrower or such Subsidiary other than the assets or property
being acquired;

(j) Liens in existence on the Effective Date and listed in Schedule 8.3(j) and
other Liens securing Indebtedness of the Borrower and its Subsidiaries permitted
by subsection 8.2(j), provided that no such Lien is spread to cover any
additional property after the Effective Date and that the amount of Indebtedness
secured thereby is not increased except as permitted by subsection 8.2(j);

(k) Liens securing Guarantee Obligations permitted under (i) subsections
8.8(e)(i) and 8.8(e)(iii) and (ii) subsection 8.8(e)(iv) not exceeding in the
case of Liens permitted under this clause (ii) (as to the Borrower and all of
its Subsidiaries) $5,000,000 in aggregate amount at any time outstanding;

(l) Liens created pursuant to the Security Documents (including, but not limited
to, Liens created pursuant to the Security Documents to secure Secured Cash
Management Agreements and Secured Hedge Agreements);

(m) Liens created pursuant to and in accordance with any Permitted
Securitization Transaction or any Permitted Receivables Transaction;

(n) Liens in favor of lessees or sublessees of packaging machinery leased or
subleased to customers of the Borrower and its Subsidiaries on such packaging
machinery and related rights;

(o) any encumbrance or restriction (including, without limitation, put and call
agreements) with respect to the Capital Stock of any joint venture or similar
arrangement pursuant to the joint venture or similar agreement with respect to
such joint venture or similar arrangement, provided that no such encumbrance or
restriction affects in any way the ability of the Borrower or any of its
Subsidiaries to comply with subsection 7.9(b) or (c);

(p) Liens on property subject to Sale and Leaseback Transactions permitted under
subsection 8.11 and general intangibles related thereto;

(q) easements, rights-of-way, servitudes, restrictive covenants, permits,
licenses, use agreements, surface leases, subsurface leases or other similar
encumbrances (including hunting and recreational leases and leases and other
encumbrances in respect of pipelines, compressor stations and television
antennas) on, over or in respect of timberland, none of which, singly or in the
aggregate, materially adversely affects the operations of the Borrower and its
Subsidiaries or the value of such timberland;

(r) pay-as-you-harvest timber sales agreements, lump sum timber deeds or sales
agreements and similar encumbrances entered into in the ordinary course of
business;

 

79



--------------------------------------------------------------------------------

Posting Version 12/7/17

 

(s) Liens on property of any Foreign Subsidiary of the Borrower securing
Indebtedness of such Foreign Subsidiary permitted by subsection 8.2(m);

(t) [reserved];

(u) Liens on Intellectual Property or on foreign patents, trademarks, trade
names, copyrights, technology, know-how or processes; provided that such Liens
result from the granting of licenses in the ordinary course of business to any
Person to use such Intellectual Property or such foreign patents, trademarks,
trade names, copyrights, technology, know-how or processes, as the case may be;

(v) Liens securing any Indebtedness incurred pursuant to subsection 8.2(e)
(including, for the avoidance of doubt, the Existing GPI Facilities);

(w) Liens securing Guarantee Obligations described in subsection 8.2(v);
provided, however, that such Liens shall be limited to any assets contributed by
the Borrower or its Subsidiaries to such joint venture or other entity;

(x) Liens (not securing Indebtedness) disclosed by any mortgage loan policy of
title insurance delivered to the Administrative Agent on the Effective Date or
pursuant to subsection 7.9(a); and

(y) Liens not otherwise permitted hereunder, all of which Liens permitted
pursuant to this subsection 8.3(y) secure obligations and Indebtedness not
exceeding (as to the Borrower and all of its Subsidiaries) in an aggregate
amount at any time outstanding 5% of the Consolidated Tangible Assets at such
time.

8.4 [Reserved].

8.5 Limitation on Fundamental Changes. Enter into any merger, consolidation or
amalgamation, or liquidate, wind up or dissolve itself (or suffer any
liquidation or dissolution), or convey, sell, lease, assign, transfer or
otherwise dispose of, all or substantially all of its property, business or
assets, except:

(a) any Person may be merged or consolidated with or into the Borrower or any
Person (other than the Borrower) may be merged or consolidated with or into any
one or more Subsidiaries of the Borrower; provided that (i) the Subsidiary or
Subsidiaries of the Borrower shall be the continuing or surviving entity (or, if
not the survivor, the surviving entity, simultaneously with such merger or
consolidation, shall become a Subsidiary), (ii) if such Person is not a
Subsidiary of the Borrower, such transaction must not effect an acquisition not
permitted under subsection 8.9, (iii) in each instance involving the Borrower,
the Borrower shall be the continuing or surviving entity, and (iv) in each
instance involving a Guarantor, the Guarantor shall be the continuing or
surviving entity, or the continuing or surviving entity shall become a Guarantor
hereunder and otherwise comply with all applicable terms of subsection 7.9 at
the time of such merger or consolidation;

 

80



--------------------------------------------------------------------------------

Posting Version 12/7/17

 

(b) any Subsidiary of the Borrower may be merged or consolidated with or into
any other Person in order to effect an acquisition permitted pursuant to
subsection 8.9;

(c) (i) any Subsidiary Guarantor may sell, lease, transfer or otherwise dispose
of any or all of its assets (upon voluntary liquidation or otherwise) to the
Borrower or another Subsidiary Guarantor and (ii) any Subsidiary of the Borrower
(other than any Subsidiary Guarantor) may sell, lease, transfer or otherwise
dispose of any or all of its assets (upon voluntary liquidation or otherwise) to
the Borrower, any Wholly Owned Subsidiary of the Borrower or any Subsidiary
Guarantor;

(d) any Subsidiary of the Borrower may liquidate or dissolve under applicable
corporate statutes if the Borrower determines in good faith that such
liquidation or dissolution is in the best interests of the Borrower and is not
materially disadvantageous to the Lenders; and

(e) as expressly permitted by subsection 8.6.

8.6 Limitation on Sale of Assets. Convey, sell, lease, assign, transfer or
otherwise dispose of any of its property, business or assets (including, without
limitation, receivables and leasehold interests), whether now owned or hereafter
acquired, or, in the case of any Subsidiary of the Borrower, issue or sell any
shares of such Subsidiary’s Capital Stock, to any Person other than the Borrower
or any Subsidiary Guarantor, except:

(a) the sale or other Disposition of obsolete, worn out or surplus property,
whether now owned or hereafter acquired, in the ordinary course of business, or
the lease of any surplus real property;

(b) the sale or other Disposition of any property (including Inventory) in the
ordinary course of business (including Dispositions of timber properties in
connection with the management thereof or in connection with tax free or similar
exchanges for other properties) or any “fee in lieu” or other disposition of
assets to any governmental authority or agency but that continues in use by the
Borrower or any Subsidiary;

(c) the sale or discount without recourse for credit risk of accounts
receivable, notes receivable, drafts or other instruments (and intangibles
related thereto) arising in the ordinary course of business, or the conversion
or exchange of accounts receivable into or for notes receivable, drafts or other
instruments in connection with the compromise or collection thereof, including,
without limitation, any such sale or discount made in connection with a supply
chain arrangement involving the Borrower and/or any of its Subsidiaries and a
buyer of the Inventory of the Borrower or its Subsidiaries or other receivables
discount program, but in each case excluding any securitization or similarly
structured transaction (including any Permitted Securitization Transaction) (any
such transaction, a “Permitted Receivables Transaction”; provided that, in the
case of any Foreign Subsidiary of the Borrower, any such sale or discount may be
with recourse if such sale or discount is consistent with customary practice in
such Foreign Subsidiary’s country of business;

 

81



--------------------------------------------------------------------------------

Posting Version 12/7/17

 

(d) (i) as permitted by subsection 8.5(b), (ii) constituting Investments
permitted by subsection 8.8, (iii) constituting a Restricted Payment permitted
by subsection 8.7 and (iv) pursuant to Sale and Leaseback Transactions permitted
by subsection 8.11;

(e) the sale, transfer or discount of Receivables (and intangibles related
thereto) pursuant to any Permitted Securitization Transaction;

(f) (i) Dispositions of any assets or property by the Borrower or any of its
Subsidiaries to the Borrower, any Wholly Owned Subsidiary of the Borrower, any
Subsidiary Guarantor or any other Subsidiary of the Borrower; provided that
(i) any such Disposition by the Borrower shall (x) not be prohibited by
subsection 8.5(a) and (y) be to a Subsidiary Guarantor or to a Subsidiary which
becomes a Guarantor hereunder and otherwise complies with all applicable terms
of subsection 7.9 at the time of such Disposition; provided further that
Dispositions by the Borrower to any Subsidiary which is not a Subsidiary
Guarantor shall be permitted in an amount, together with the amount of any
Disposition pursuant to the proviso in clause (ii) below, not in excess of
$300,000,000 in the aggregate; (ii) any such Disposition by a Subsidiary
Guarantor of all or substantially all of its assets must be to (A) the Borrower,
(B) another Subsidiary Guarantor, or (C) a Subsidiary which becomes a Guarantor
hereunder and otherwise complies with all applicable terms of subsection 7.9 at
the time of such Disposition; provided further that any Disposition by a
Subsidiary Guarantor to any Subsidiary which is not a Subsidiary Guarantor shall
be permitted in an amount, together with the amount of any Disposition pursuant
to the proviso in clause (i) above, not in excess of $300,000,000 in the
aggregate, (iii) any such Disposition by a Wholly-Owned Subsidiary of the
Borrower not permitted pursuant to clause (i) or (ii) above shall be to the
Borrower, a Subsidiary Guarantor or another Wholly-Owned Subsidiary of the
Borrower, and (iv) any such Disposition by a Subsidiary of the Borrower which is
not a Wholly-Owned Subsidiary shall be to the Borrower or any other Subsidiary;

(g) the abandonment or other Disposition of patents, trademarks or other
intellectual property that are, in the reasonable judgment of the Borrower, no
longer economically practicable to maintain or useful in the conduct of the
business of the Borrower and its Subsidiaries taken as a whole;

(h) any Asset Sale by the Borrower or any of its Subsidiaries, provided that the
Net Cash Proceeds of each such Asset Sale do not exceed $25,000,000 and the
aggregate Net Cash Proceeds of all Asset Sales in any fiscal year made pursuant
to this subsection (h) do not exceed $50,000,000; and

(i) (x) any Asset Sale contemplated on Schedule 8.6(i), or (y) any other Asset
Sales by the Borrower or any of its Subsidiaries, provided that in the case of
any such Asset Sale under this clause (y), (1) with respect to any Asset Sale
(or group of related Asset Sales) having a purchase price in excess of
$75,000,000 on an individual basis, the Person making such Asset Sale shall
receive not less than 75% of such consideration in the form of cash or Cash
Equivalents; provided that (A) for the purposes of this subclause (1), any
securities received by a Person making an Asset Sale

 

82



--------------------------------------------------------------------------------

Posting Version 12/7/17

 

from the applicable purchaser that are converted into cash within 180 days
following the closing of the applicable Asset Sale shall be deemed to be cash to
the extent of the cash received that is applied to prepay Loans or reinvested in
accordance with subsection 4.2(b)(ii) and (B) any liabilities (as shown or
included on the Borrower’s or such Subsidiary’s most recent balance sheet
provided hereunder (or in the footnotes thereto) of the Borrower or such
Subsidiary) with respect to Indebtedness secured by a first-priority Lien on the
assets subject to such Asset Sale (including, without limitation, any Financing
Lease) that are assumed by the transferee with respect to the applicable Asset
Sale and for which the Borrower and/or any applicable Subsidiaries obligated
thereunder shall have been validly released by all applicable creditors in
writing shall be deemed to be cash; and (2) the Net Cash Proceeds of such Asset
Sale less the Reinvested Amount is applied in accordance with subsection
4.2(b)(ii).

8.7 Limitation on Restricted Payments. Declare or pay any dividend (other than
dividends payable solely in Capital Stock (other than Disqualified Stock)) of
Holding, Intermediate Holding or the Borrower or options, warrants or other
rights to purchase Capital Stock of Holding, Intermediate Holding or the
Borrower) on, or make any payment on account of, or set apart assets for a
sinking or other analogous fund for, the purchase, redemption, defeasance,
retirement or other acquisition of, any shares of any class of Capital Stock of
the Borrower or any warrants or options to purchase any such Capital Stock,
whether now or hereafter outstanding, or make any other distribution (other than
distributions payable solely in Capital Stock (other than Disqualified Stock) of
Holding, Intermediate Holding or the Borrower or options, warrants or other
rights to purchase Capital Stock of Holding, Intermediate Holding or the
Borrower) in respect thereof (any such dividend, payment, set apart, purchase,
redemption, defeasance, retirement, acquisition or distribution, a “Restricted
Payment”), either directly or indirectly, whether in cash or property or in
obligations of the Borrower, except that:

(a) the Borrower may declare and pay cash dividends in an amount sufficient to
allow Holding and/or Intermediate Holding to pay expenses incurred in the
ordinary course of business;

(b) the Borrower may declare and pay cash dividends in an amount sufficient to
cover reasonable and necessary expenses (including professional fees and
expenses) incurred by Holding and/or Intermediate Holding in connection with
(i) registration, public offerings and exchange listing of equity or debt
securities and maintenance of the same, (ii) compliance with reporting
obligations under, or in connection with compliance with, federal or state laws
or under this Agreement or any of the other Loan Documents and
(iii) indemnification and reimbursement of directors, officers and employees in
respect of liabilities relating to their serving in any such capacity, or
obligations in respect of director and officer insurance (including premiums
therefor);

(c) the Borrower may declare and pay cash dividends to Intermediate Holding in
amounts sufficient to pay income Taxes to be paid by Intermediate Holding,
Holding and any other Person that owns any Capital Stock in Intermediate Holding
to any taxing authority imposed on their respective allocable shares of the
taxable income of Intermediate Holding and its Subsidiaries;

 

83



--------------------------------------------------------------------------------

Posting Version 12/7/17

 

(d) [reserved];

(e) the Borrower may declare and pay cash dividends in an amount sufficient to
allow Holding and/or Intermediate Holding to pay all fees and expenses incurred
in connection with the transactions expressly contemplated by this Agreement and
the other Loan Documents, and to allow Holding and/or Intermediate Holding to
perform its obligations under or in connection with the Loan Documents to which
it is a party;

(f) the Borrower may redeem, repurchase, retire, defease or otherwise acquire
its Capital Stock in exchange for, or out of the net cash proceeds of, the
substantially concurrent sale or issuance (other than to a Subsidiary) of its
Capital Stock (other than Disqualified Stock);

(g) the Borrower may pay any dividend within 60 days after the date of the
declaration of the dividend by Holding if, at the date of declaration, the
dividend payment would have complied with the provisions of this subsection 8.7;

(h) the Borrower may declare and pay other Restricted Payments so long as
(i) the Borrower is in Pro Forma Compliance after giving effect thereto, (ii) no
Default or Event of Default exists or would result therefrom and (iii) the
aggregate amount of Restricted Payments previously made pursuant to this
subsection 8.7(h) after October 1, 2014, together with the amount of such
proposed Restricted Payment, does not exceed the sum of (I) $50,000,000 plus
(II) 50% of Consolidated Net Income for the period (taken as one accounting
period) commencing July 1, 2012 through and including the end of the most recent
fiscal quarter for which an Adjustment Date has occurred (or, in the case such
Consolidated Net Income shall be a negative number, 100% of such negative
number) plus (III) 100% of the aggregate Net Cash Proceeds from the issuance or
sale of Capital Stock (other than Disqualified Stock) of the Borrower (or, to
the extent received by the Borrower as a capital contribution from Holding or
Intermediate Holding, 100% of the aggregate Net Cash Proceeds from such capital
contribution (other than in exchange for Disqualified Stock)) after the
Effective Date, plus (IV) 100% of the aggregate amount equal to any net
reduction in Investments that are existing as of the Effective Date pursuant to
subsection 8.8(l) or (o) as a result of a return of capital (for the avoidance
of doubt, excluding any reductions as a result of any write down of such
Investments but including any liquidation or sale of such Investment for cash)
plus (V) without duplication of the foregoing, the fair value (as determined in
good faith by the Board of Directors of the Borrower (or Board of Directors of
Holding, as appropriate) of property or assets received by the Borrower as
capital contributions to the Borrower on or after the Partnership Closing Date
(and for the avoidance of doubt, from the issuance or sale (other than to a
Subsidiary) of its Capital Stock (other than Disqualified Stock)) after the
Partnership Closing Date; provided, that the amount by which Restricted Payments
that may be made under this paragraph (h) is increased as a result of the
Partnership Transaction shall be used solely to fund Restricted Payments to fund
the payment of obligations of Holding and its Subsidiaries arising from the
Partnership Transaction and the documents and instruments executed and delivered
in connection therewith; and

 

84



--------------------------------------------------------------------------------

Posting Version 12/7/17

 

(i) so long as no Default or Event of Default exists or would result therefrom
the Borrower may declare and pay additional Restricted Payments, in an unlimited
amount if the Consolidated Total Leverage Ratio is less than 3.25 to 1.00
(calculated as of the date of such proposed Restricted Payments in accordance
with the definition of “Pro Forma Compliance” after giving effect to such
proposed Restricted Payments).

For the avoidance of doubt, the aggregate amount of Restricted Payments made
pursuant to subsection 8.7(i) shall not reduce the aggregate amount of
Restricted Payments that are permitted under subsection 8.7(h).

8.8 Limitation on Investments, Loans and Advances. Make any advance, loan,
extension of credit (including the incurrence or assumption of any Guarantee
Obligation) or capital contribution to, or purchase any stock, bonds, notes,
debentures or other securities of or any assets constituting a business unit of,
or make any other investment, in cash or by transfer of assets or property, in
(each an “Investment”), any Person, except:

(a) extensions of trade credit in the ordinary course of business;

(b) Investments in cash and Cash Equivalents;

(c) Investments existing on the Effective Date and described in Schedule 8.8(c),
setting forth the respective amounts of such Investments as of a recent date;

(d) Investments in notes receivable and other instruments and securities
obtained in connection with any Permitted Receivables Transaction and Bond
Prepayments permitted by subsection 8.13(a);

(e) loans and advances to officers, directors or employees of Holding or any of
its Subsidiaries (i) in the ordinary course of business for travel and
entertainment expenses, (ii) existing on the Effective Date and described in
Schedule 8.8(c), (iii) made after the Effective Date for relocation expenses in
the ordinary course of business, (iv) made for other purposes in an aggregate
amount (as to Holding and all of its Subsidiaries) of up to $10,000,000
outstanding at any time and (v) relating to indemnification or reimbursement of
any officers, directors or employees in respect of liabilities relating to their
serving in any such capacity;

(f) (i) Investments by the Borrower in its Wholly Owned Subsidiaries (other than
any Receivables Subsidiary) and Subsidiary Guarantors and by such Wholly Owned
Subsidiaries and Subsidiary Guarantors in the Borrower, Wholly Owned
Subsidiaries of the Borrower (other than any Receivables Subsidiary) and
Subsidiary Guarantors (subject, in the case of any Investments by the Borrower
or any Guarantor in a Subsidiary that is not a Guarantor, to the limitations set
forth in subsection 8.6(f)) and/or (ii) Investments in Intermediate Holding in
amounts and for purposes for which dividends are permitted under subsection 8.7;

(g) acquisitions expressly permitted by subsection 8.9 and, to the extent
otherwise restricted by this subsection 8.8, the Partnership Transaction;

 

85



--------------------------------------------------------------------------------

Posting Version 12/7/17

 

(h) Investments of the Borrower and its Subsidiaries under Interest Rate
Protection Agreements or under Permitted Hedging Arrangements;

(i) Investments in the nature of pledges or deposits with respect to leases or
utilities provided to third parties in the ordinary course of business or
otherwise described in subsection 8.3(c), (d) or (f);

(j) Investments representing non-cash consideration received by the Borrower or
any of its Subsidiaries in connection with any Asset Sale, provided that in the
case of any Asset Sale permitted under subsection 8.6(i), such non-cash
consideration constitutes not more than 25% of the aggregate consideration
received in connection with such Asset Sale and any such non-cash consideration
received by the Borrower or any of its Domestic Subsidiaries is pledged to the
Administrative Agent for the benefit of the Secured Parties pursuant to the
Security Documents (except to the extent occurring during any Collateral Release
Period);

(k) any Investment by the Borrower and its Subsidiaries in a Receivables
Subsidiary which, in the judgment of the Borrower, is prudent and reasonably
necessary in connection with, or otherwise required by the terms of, any
Permitted Securitization Transaction;

(l) Investments by the Borrower or any of its Subsidiaries in a Person in
connection with a joint venture or similar arrangement (including, without
limitation, Foreign Subsidiaries) in an aggregate amount not to exceed at any
time (together with any Guarantee Obligations permitted by subsection 8.2(v)) an
amount equal to $300,000,000; provided that the Borrower or such Subsidiary
complies with the provisions of subsection 7.9(b) and (c) hereof, if applicable,
with respect to such ownership interest;

(m) Investments in industrial development or revenue bonds or similar
obligations secured by assets leased to and operated by the Borrower or any of
its Subsidiaries that were issued in connection with the financing of such
assets, so long as the Borrower or any such Subsidiary may obtain title to such
assets at any time by optionally canceling such bonds or obligations, paying a
nominal fee and terminating such financing transaction;

(n) Investments representing evidences of Indebtedness, securities or other
property received from another Person by the Borrower or any of its Subsidiaries
in connection with any bankruptcy proceeding or other reorganization of such
other Person or as a result of foreclosure, perfection or enforcement of any
Lien or exchange for evidences of Indebtedness, securities or other property of
such other Person held by the Borrower or any of its Subsidiaries; provided that
any such securities or other property received by the Borrower or any of its
Domestic Subsidiaries (other than a Receivables Subsidiary or a Subsidiary of a
Foreign Subsidiary) is pledged to the Administrative Agent for the benefit of
the Secured Parties pursuant to the Security Documents; and

 

86



--------------------------------------------------------------------------------

Posting Version 12/7/17

 

(o) Investments not otherwise permitted by the preceding clauses of this
subsection 8.8 not to exceed in the aggregate at any time the greater of (i)
$150,000,000 and (ii) 10% of the consolidated total assets of the Borrower and
its Subsidiaries shown on the consolidated balance sheet of the Borrower and its
Subsidiaries as of the end of the most recent fiscal quarter for which an
Adjustment Date has occurred, determined on a consolidated basis in accordance
with GAAP.

8.9 Limitations on Certain Acquisitions. Acquire by purchase or otherwise all
the business or assets of, or stock or other evidences of beneficial ownership
of, any Person (other than, to the extent otherwise restricted by this
subsection 8.9, the Partnership Transaction), except that the Borrower and its
Subsidiaries shall be allowed to make any such acquisitions so long as, on the
date of consummation thereof, immediately before, and after giving effect to,
such acquisition, (a) no Event of Default shall have occurred and be continuing;
provided that if such acquisition is a Limited Conditionality Acquisition
financed with proceeds of a substantially concurrent incurrence of Indebtedness
under a GPI Incremental Facility, the satisfaction of the condition set forth in
this clause (a) shall (to the extent requested by the Borrower and agreed by the
Administrative Agent and the lenders under such GPI Incremental Facility) be
determined on the date of the execution of the definitive purchase agreement,
merger agreement or other acquisition agreement governing such Limited
Conditionality Acquisition (so long as no Event of Default under any of
subsection 9(a) or (f) shall have occurred and be continuing at the time of the
consummation of such Limited Conditionality Acquisition or would result
therefrom) and (b) if the aggregate cash consideration paid by the Borrower and
its Subsidiaries for such acquisition exceeds $100,000,000, the Borrower shall
be in Pro Forma Compliance; provided that if such acquisition is a Limited
Conditionality Acquisition financed with proceeds of a substantially concurrent
incurrence of Indebtedness under a GPI Incremental Facility, the satisfaction of
the condition set forth in this clause (b) shall (to the extent requested by the
Borrower and agreed by the Administrative Agent and the lenders under such GPI
Incremental Facility) be determined on the date of the execution of the
definitive purchase agreement, merger agreement or other acquisition agreement
governing such Limited Conditionality Acquisition.

8.10 [Reserved].

8.11 Limitation on Sale and Leaseback Transactions. Enter into any arrangement
with any Person providing for the leasing by the Borrower or any of its
Subsidiaries of real or personal property which has been or is to be sold or
transferred by the Borrower or any such Subsidiary to such Person or to any
other Person to whom funds have been or are to be advanced by such Person on the
security of such property or rental obligations of the Borrower or such
Subsidiary (any of such arrangements, a “Sale and Leaseback Transaction”),
except for Sale and Leaseback Transactions permitted by subsection 8.6(i) so
long as an amount equal to 100% of the Net Cash Proceeds of such Sale and
Leaseback Transaction is applied in accordance with subsection 4.2(b)(iv).

8.12 [Reserved].

8.13 Limitation on Optional Payments and Modifications of Debt Instruments and
Other Documents.

 

87



--------------------------------------------------------------------------------

Posting Version 12/7/17

 

(a) Make any optional payment or prepayment on, or optional repurchase or
redemption of, any Existing Note or Additional Note (and, in any event for the
avoidance of doubt, excluding the Existing GPI Facilities) (any such payment,
prepayment, repurchase or redemption, a “Bond Prepayment” but, for the avoidance
of doubt, excluding any payment of accrued interest to the date of such payment,
prepayment, repurchase or redemption), including, without limitation, any
optional payments on account of, or for a sinking or other analogous fund for,
the optional repurchase, redemption, defeasance or other acquisition thereof;
provided that the Existing Notes and any Additional Notes may (in whole or in
part) be paid, repurchased, redeemed or otherwise acquired (x) without any
implied waiver of any Event of Default that may occur under clause (e) or (l) of
Section 9, in a change of control, asset sale or tender offer made in accordance
with the Note Documents, or (y) with the proceeds of Indebtedness permitted by
subsection 8.2(c), 8.2(d), 8.2(e)(ii), 8.2(e)(iii) or 8.2(w); and provided,
further, that, so long as no Default or Event of Default exists, the Borrower
may make Bond Prepayments after the Effective Date (i) in an aggregate amount
not to exceed $100,000,000 or (ii) if the Consolidated Senior Secured Leverage
Ratio is less than 3.25 to 1.00 (calculated as of the date of such proposed Bond
Prepayment in accordance with the definition of “Pro Forma Compliance” after
giving effect to such proposed Bond Prepayment), in an unlimited amount. In
calculating the amount of Bond Prepayments permitted to be made pursuant to
clause (i) or clause (ii) of the immediately preceding sentence, the Borrower
may elect to make Bond Prepayment pursuant to clause (ii) before using the
basket in clause (i). If both amounts are available and the Borrower does not
make an election, the Borrower will be deemed to have made the applicable Bond
Prepayment pursuant to clause (ii). The Borrower may not reclassify any Bond
Prepayments made pursuant to such clause (i) or clause (ii) after the date such
prepayment is made.

(b) Enter into any Synthetic Purchase Agreement if under such Synthetic Purchase
Agreement it may be required to make (i) any payment relating to the Capital
Stock of Holding that has the same economic effect on the Borrower and its
Subsidiaries as any Investment by the Borrower in Capital Stock of Holding
prohibited by subsection 8.8 above or (ii) any payment relating to any Existing
Note or Additional Note that has the same economic effect on the Borrower as any
optional payment or prepayment or repurchase or redemption prohibited by
subsection 8.13(a) above, unless, in each case, such requirement is conditioned
upon obtaining any requisite consent of the Lenders hereunder.

8.14 Limitation on Changes in Fiscal Year. Permit the fiscal year of Holding,
Intermediate Holding or the Borrower to end on a day other than December 31.

8.15 Limitation on Negative Pledge Clauses. Enter into with any Person any
agreement which prohibits or limits the ability of the Borrower or any of its
Subsidiaries (other than any Receivables Subsidiaries and any Foreign
Subsidiaries or Subsidiaries of either thereof) to create, incur, assume or
suffer to exist any Lien in favor of the Lenders in respect of obligations and
liabilities under this Agreement or any other Loan Documents upon any of its
property, assets or revenues, whether now owned or hereafter acquired, other
than (a) this Agreement, the other Loan Documents and any related documents,
(b) any industrial revenue or

 

88



--------------------------------------------------------------------------------

Posting Version 12/7/17

 

development bonds, purchase money mortgages, acquisition agreements or Financing
Leases or agreements in connection with any Permitted Securitization Transaction
or Permitted Receivables Transaction permitted by this Agreement (in which
cases, any prohibition or limitation shall only be effective against the assets
financed or acquired thereby) or operating leases of real property entered into
in the ordinary course of business, (c) any instrument governing Indebtedness or
Capital Stock of a Person acquired by the Borrower or any of its Subsidiaries as
in effect at the time of such acquisition (except to the extent such
Indebtedness was incurred or encumbrance or restriction was created in
connection with or in contemplation of such acquisition), which encumbrance or
restriction is not applicable to any Person, or the properties or assets of any
Person, other than the Person, or the property or assets of the Person, so
acquired, provided that, in the case of Indebtedness, such Indebtedness was
permitted by subsection 8.2(h) above, (d) customary non-assignment provisions in
leases, licenses and commercial contracts that are entered into in the ordinary
cause of business and do not pertain to Indebtedness, (e) restrictions imposed
on cash, cash equivalents or securities that are subject to escrow or deposit
arrangements arising under leases and commercial contracts that are entered into
in the ordinary course of business and do not pertain to Indebtedness,
(f) purchase money obligations or capital lease obligations for property or
assets acquired or leased in transactions otherwise permitted hereby that impose
restrictions against Liens on such property or assets (in which case, any
prohibition or limitation shall only be effective against such property or
assets and property and assets reasonably related thereto and proceeds thereof),
(g) restrictions or conditions with respect to cash collateral so long as the
Lien in respect of such cash collateral is permitted under subsection 8.3, (h)
restrictions under agreements evidencing or governing or otherwise relating to
Indebtedness permitted under subsection 8.2 of any Subsidiary that is not (and
is not required to become) a Loan Party; provided that such restrictions relate
only to the assets of such Subsidiary, (i) customary provisions in joint venture
and similar agreements restricting the granting of Liens in the Capital Stock of
such joint venture entity (so long as such Person is not a Loan Party or a
Subsidiary) and (j) provisions under agreements evidencing or governing or
otherwise relating to Indebtedness permitted under subsection 8.2(e) requiring
that such Indebtedness be secured ratably with any Liens securing the
Indebtedness under this Agreement including any such provisions as may be set
forth in the documents and instruments evidencing the Existing GPI Facilities.

8.16 Limitation on Lines of Business. (a) Enter into any business, either
directly or through any Subsidiary or joint venture or similar arrangement
described in subsection 8.8(l), except for those businesses of the same general
type as those in which the Borrower and its Subsidiaries (including the
Philanthropic Fund) are engaged on the Effective Date or which are reasonably
related thereto or which is a reasonable extension thereof.

(b) In the case of any Foreign Subsidiary Holdco, own any material assets other
than securities of one or more Foreign Subsidiaries and other assets relating to
an ownership interest in any such securities or Subsidiaries or enter into any
business except in connection with such ownership.

8.17 Limitations on Currency and Commodity Hedging Transactions. Enter into,
purchase or otherwise acquire agreements or arrangements relating to currency,
commodity or other hedging except, to the extent and only to the extent that,
such agreements or arrangements are entered into, purchased or otherwise
acquired in the ordinary course of business of the

 

89



--------------------------------------------------------------------------------

Posting Version 12/7/17

 

Borrower or any of its Subsidiaries with reputable financial institutions or
vendors (determined as of the time such agreement or arrangement is entered
into) and not for purposes of speculation (any such agreement or arrangement
permitted by this subsection, a “Permitted Hedging Arrangement”).

SECTION 9. EVENTS OF DEFAULT

If any of the following events shall occur and be continuing:

(a) (i) The Borrower shall fail to pay any principal of any Loan when due in
accordance with the terms hereof (whether at stated maturity, by mandatory
prepayment or otherwise); or (ii) the Borrower shall fail to pay any interest on
any Loan or any other amount payable hereunder within five days after any such
interest or other amount becomes due in accordance with the terms hereof; or

(b) Any representation or warranty made or deemed made by any Loan Party herein
or in any other Loan Document (or in any amendment, modification or supplement
hereto or thereto) or which is contained in any certificate furnished at any
time by or on behalf of any Loan Party pursuant to this Agreement or any such
other Loan Document shall prove to have been incorrect in any material respect
(or in any respect if otherwise already qualified by materiality or Material
Adverse Effect) on or as of the date made or deemed made; or

(c) Any Loan Party shall default in the observance or performance of any
agreement contained in subsection 7.4 (as to the existence of the Borrower
only), 7.7(a) or Section 8 of this Agreement; provided that, in the case of a
default in the observance or performance of its obligations under subsection
7.7(a) hereof, such default shall have continued unremedied for a period of two
days after a Responsible Officer of the Borrower shall have discovered or should
have discovered such default; or

(d) Any Loan Party shall default in the observance or performance of any other
agreement contained in this Agreement or any other Loan Document (other than as
provided in paragraphs (a) through (c) of this Section 9), and such default
shall continue unremedied for a period ending on the earlier of (i) the date 32
days after a Responsible Officer of Holding or the Borrower shall have
discovered or should have discovered such default and (ii) the date 15 days
after written notice has been given to Holding or the Borrower by the
Administrative Agent or the Required Lenders; or

(e) Intermediate Holding or any of its Subsidiaries shall (i) default in (x) any
payment of principal of or interest on any Indebtedness (other than the Loans)
in excess of $75,000,000, or (y) the payment of any Guarantee Obligation in
excess of $75,000,000, beyond the period of grace (not to exceed 30 days), if
any, provided in the instrument or agreement under which such Indebtedness or
Guarantee Obligation was created; or (ii) default in the observance or
performance of any other agreement or condition relating to any Indebtedness or
Guarantee Obligation referred to in clause (i) above or contained in any
instrument or agreement evidencing, securing or relating thereto, or any other
event shall occur or condition exist, the effect of which default or

 

90



--------------------------------------------------------------------------------

Posting Version 12/7/17

 

other event or condition is to cause, or to permit the holder or holders of such
Indebtedness or beneficiary or beneficiaries of such Guarantee Obligation (or a
trustee or agent on behalf of such holder or holders or beneficiary or
beneficiaries) to cause, with the giving of notice or lapse of time if required,
such Indebtedness to become due or to be repurchased, prepaid, defeased or
redeemed (automatically or otherwise), or an offer to repurchase, prepay,
defease or redeem such Indebtedness to be made, prior to its stated maturity or
such Guarantee Obligation to become payable (each of the foregoing, an
“Acceleration”), and such time shall have lapsed and, if any notice (a “Default
Notice”) shall be required to commence a grace period or declare the occurrence
of an event of default before notice of Acceleration may be delivered, such
Default Notice shall have been given; or

(f) (i) Any Loan Party (other than an Immaterial Subsidiary or an Insignificant
Subsidiary) shall commence any case, proceeding or other action (A) under any
existing or future law of any jurisdiction, domestic or foreign, relating to
bankruptcy, insolvency, reorganization or relief of debtors, seeking to have an
order for relief entered with respect to it, or seeking to adjudicate it a
bankrupt or insolvent, or seeking reorganization, arrangement, adjustment,
winding-up, liquidation, dissolution, composition or other relief with respect
to it or its debts, or (B) seeking appointment of a receiver, trustee,
custodian, conservator or other similar official for it or for all or any
substantial part of its assets, or any Loan Party (other than an Immaterial
Subsidiary or an Insignificant Subsidiary) shall make a general assignment for
the benefit of its creditors; or (ii) there shall be commenced against any Loan
Party (other than an Immaterial Subsidiary or an Insignificant Subsidiary) any
case, proceeding or other action of a nature referred to in clause (i) above
which (A) results in the entry of an order for relief or any such adjudication
or appointment or (B) remains undismissed, undischarged, unstayed or unbonded
for a period of 60 days; or (iii) there shall be commenced against any Loan
Party (other than an Immaterial Subsidiary or an Insignificant Subsidiary) any
case, proceeding or other action seeking issuance of a warrant of attachment,
execution, distraint or similar process against all or any substantial part of
its assets which results in the entry of an order for any such relief which
shall not have been vacated, discharged, stayed or bonded pending appeal within
60 days from the entry thereof; or (iv) any Loan Party (other than an Immaterial
Subsidiary or an Insignificant Subsidiary) shall take any corporate action in
furtherance of, or indicating its consent to, approval of, or acquiescence in,
any of the acts set forth in clause (i), (ii), or (iii) above; or (v) any Loan
Party (other than an Immaterial Subsidiary or an Insignificant Subsidiary) shall
be generally unable to, or shall admit in writing its general inability to, pay
its debts as they become due; or

(g) (i) Any Person shall engage in any “prohibited transaction” (as defined in
Section 406 of ERISA or Section 4975 of the Code) involving any Plan, (ii) any
determination that any Single Employer Plan or Multiemployer Plan is considered
an at-risk plan or a plan in endangered or critical status within the meaning of
Sections 430, 431 and 432 of the Code or Sections 303, 304 and 305 of ERISA or
any Lien in favor of the PBGC or a Plan shall arise on the assets of either of
the Borrower or any Commonly Controlled Entity, (iii) a Reportable Event shall
occur with respect to, or proceedings shall commence to have a trustee
appointed, or a trustee shall be appointed, to

 

91



--------------------------------------------------------------------------------

Posting Version 12/7/17

 

administer or to terminate, any Single Employer Plan, which Reportable Event or
commencement of proceedings or appointment of a trustee is in the reasonable
opinion of the Administrative Agent likely to result in the termination of such
Plan for purposes of Title IV of ERISA, (iv) any Single Employer Plan shall
terminate for purposes of Title IV of ERISA, (v) either of the Borrower or any
Commonly Controlled Entity shall, or in the reasonable opinion of the
Administrative Agent is likely to, incur any liability in connection with a
withdrawal from, or the Insolvency of, a Multiemployer Plan, or (vi) any other
event or condition shall occur or exist with respect to a Plan; and in each case
in clauses (i) through (vi) above, such event or condition, together with all
other such events or conditions, if any, could be reasonably expected to result
in a Material Adverse Effect; or

(h) One or more judgments or decrees not covered by insurance as to which such
insurer has acknowledged coverage shall be entered against Holding or any of its
Subsidiaries (other than an Immaterial Subsidiary or an Insignificant
Subsidiary) involving in the aggregate at any time a liability (net of any
insurance or indemnity payments actually received in respect thereof prior to or
within 60 days from the entry thereof, or to be received in respect thereof in
the event any appeal thereof shall be unsuccessful) of $75,000,000 or more, and
all such judgments or decrees shall not have been vacated, discharged, stayed or
bonded pending appeal within 60 days from the entry thereof; or

(i) [reserved];

(j) (i) Any of the Security Documents shall cease for any reason to be in full
force and effect (other than pursuant to the terms hereof or thereof), or any
Loan Party which is a party to any of the Security Documents shall so assert in
writing, or (ii) the Lien created by any of the Security Documents shall cease
to be perfected and enforceable in accordance with its terms or of the same
effect as to perfection and priority purported to be created thereby with
respect to any significant portion of the Collateral (other than (x) in
connection with any termination of such Lien in respect of any Collateral as
permitted hereby or by any Security Document and (y) as a result of the
Administrative Agent’s failure to maintain possession of any stock certificates,
promissory notes or other instruments delivered to it under the Guarantee and
Collateral Agreement or to file Uniform Commercial Code continuation
statements), and such failure of such Lien to be perfected and enforceable with
such priority shall have continued unremedied for a period of 20 days; or

(k) Any Loan Document (other than any of the Security Documents) shall cease for
any reason to be in full force and effect (other than pursuant to the terms
hereof or thereof) or any Loan Party shall so assert in writing; or

(l) A Change of Control shall have occurred; or

 

92



--------------------------------------------------------------------------------

Posting Version 12/7/17

 

(m) Any event or circumstance entitling the Persons purchasing, or financing the
purchase of, Receivables under any Permitted Securitization Transaction
involving aggregate Receivables in excess of $75,000,000 to stop so purchasing
or financing, other than by reason of the occurrence of the stated expiry date
of such Permitted Securitization Transaction, a refinancing of such Permitted
Securitization Transaction through another Permitted Securitization Transaction,
a reduction in any applicable borrowing base, or the occurrence of any other
event or circumstance which is not, or is not related primarily to, an action or
statement taken or made, or omitted to be taken or made, by or on behalf of, or
a condition of or relating to, Intermediate Holding or any of its Subsidiaries;
provided that any notices or cure periods that are conditions to the rights of
such Persons to stop purchasing, or financing the purchase of, such Receivables
have been given or have expired, as the case may be;

then, and in any such event, (A) if such event is an Event of Default specified
in clause (i) or (ii) of paragraph (f) above with respect to the Borrower,
automatically the Loans hereunder (with accrued interest thereon) and all other
amounts owing under this Agreement shall immediately become due and payable, and
(B) if such event is any other Event of Default, with the consent of the
Required Lenders, the Administrative Agent may, or upon the request of the
Required Lenders, the Administrative Agent shall, by notice to the Borrower,
declare the Loans hereunder (with accrued interest thereon) and all other
amounts owing under this Agreement to be due and payable forthwith, whereupon
the same shall immediately become due and payable.

Except as expressly provided above in this Section 9, presentment, demand,
protest and all other notices of any kind are hereby expressly waived.

After the exercise of remedies provided for in this Section 9 (or after the
Loans have automatically become immediately due and payable), any amounts
received on account of the Obligations shall be applied by the Administrative
Agent in accordance with Section 6.5 of the Guarantee and Collateral Agreement;
provided that Excluded Swap Obligations with respect to any Guarantor shall not
be paid with amounts received from such Guarantor or its assets, but appropriate
adjustments shall be made with respect to payments from other Loan Parties to
preserve the allocation to Obligations otherwise set forth in Section 6.5 of the
Guarantee and Collateral Agreement.

Notwithstanding the foregoing, Obligations arising under Secured Hedge
Agreements and Secured Cash Management Agreements may, in the Administrative
Agent’s discretion, be excluded from the application described above if the
Administrative Agent has not received written notice thereof, together with such
supporting documentation as the Administrative Agent may request, from the
applicable Hedge Bank or Cash Management Bank, as the case may be. Each Hedge
Bank and each Cash Management Bank not a party to this Agreement who obtains the
benefit of the foregoing provision or any Collateral by virtue of the provisions
hereof or of the Guarantee and Collateral Agreement or any Security Document
shall be deemed to have acknowledged and accepted the appointment of the
Administrative Agent pursuant to the terms of Section 10 hereof for itself and
its Affiliates as if a “Lender” party to this Agreement.

 

93



--------------------------------------------------------------------------------

Posting Version 12/7/17

 

SECTION 10. ADMINISTRATIVE AGENT

10.1 Appointment and Authority. (a) Each of the Lenders (in its capacities as a
Lender, potential Hedge Bank and potential Cash Management Bank) hereby
irrevocably appoints Bank of America to act on its behalf as the Administrative
Agent hereunder and under the other Loan Documents and authorizes the
Administrative Agent to take such actions on its behalf and to exercise such
powers as are delegated to the Administrative Agent by the terms hereof or
thereof, together with such actions and powers as are reasonably incidental
thereto. The provisions of this Section 10 are solely for the benefit of the
Administrative Agent and the Lenders, and neither the Borrower nor any other
Loan Party shall have rights as a third party beneficiary of any of such
provisions. It is understood and agreed that the use of the term “agent” herein
or in any other Loan Documents (or any other similar term) with reference to the
Administrative Agent is not intended to connote any fiduciary or other implied
(or express) obligations arising under agency doctrine of any applicable Law.
Instead such term is used as a matter of market custom, and is intended to
create or reflect only an administrative relationship between contracting
parties.

(b) The Administrative Agent shall also act as the “collateral agent” under the
Loan Documents, and each of the Lenders (in its capacities as a Lender,
potential Hedge Bank and potential Cash Management Bank) hereby irrevocably
appoints and authorizes the Administrative Agent to act as the agent of such
Lender for purposes of acquiring, holding and enforcing any and all Liens on
Collateral granted by any of the Loan Parties to secure any of the Obligations,
together with such powers and discretion as are reasonably incidental thereto.
In this connection, the Administrative Agent, as “collateral agent” and any
co-agents, sub-agents and attorneys-in-fact appointed by the Administrative
Agent pursuant to subsection 10.5 for purposes of holding or enforcing any Lien
on the Collateral (or any portion thereof) granted under the Security Documents,
or for exercising any rights and remedies thereunder at the direction of the
Administrative Agent), shall be entitled to the benefits of all provisions of
this Section 10 and Section 11, as though such co-agents, sub-agents and
attorneys-in-fact were the “collateral agent” under the Loan Documents) as if
set forth in full herein with respect thereto.

10.2 Rights as a Lender. The Person serving as the Administrative Agent
hereunder shall have the same rights and powers in its capacity as a Lender as
any other Lender and may exercise the same as though it were not the
Administrative Agent and the term “Lender” or “Lenders” shall, unless otherwise
expressly indicated or unless the context otherwise requires, include the Person
serving as the Administrative Agent hereunder in its individual capacity. Such
Person and its Affiliates may accept deposits from, lend money to, own
securities of, act as the financial advisor or in any other advisory capacity
for and generally engage in any kind of business with the Borrower or any
Subsidiary or other Affiliate thereof as if such Person were not the
Administrative Agent hereunder and without any duty to account therefor to the
Lenders.

10.3 Exculpatory Provisions. The Administrative Agent shall not have any duties
or obligations except those expressly set forth herein and in the other Loan
Documents, and its duties hereunder shall be administrative in nature. Without
limiting the generality of the foregoing, the Administrative Agent:

(a) shall not be subject to any fiduciary or other implied duties, regardless of
whether a Default has occurred and is continuing;

 

94



--------------------------------------------------------------------------------

Posting Version 12/7/17

 

(b) shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents), provided that the Administrative Agent
shall not be required to take any discretionary action that, in its reasonable
opinion or the reasonable opinion of its counsel, may expose the Administrative
Agent to liability or that is contrary to any Loan Document or applicable law,
including for the avoidance of doubt any action that may be in violation of the
automatic stay under any Debtor Relief Law; and

(c) shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Borrower or any of its Affiliates that
is communicated to or obtained by the Person serving as the Administrative Agent
or any of its Affiliates in any capacity.

The Administrative Agent shall not be liable for any action taken or not taken
by it (i) with the consent or at the request of the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in subsection 11.1 and Section 9) or (ii) in the
absence of its own gross negligence, willful misconduct or breach in bad faith
as determined by a court of competent jurisdiction by final and nonappealable
judgment. The Administrative Agent shall be deemed not to have knowledge of any
Default unless and until notice describing such Default is given to the
Administrative Agent by the Borrower or a Lender.

The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document, or the creation,
perfection or priority of any Lien purported to be created by the Security
Documents, (v) the value or the sufficiency of any Collateral, or (v) the
satisfaction of any condition set forth in Section 6 or elsewhere herein, other
than to confirm receipt of items expressly required to be delivered to the
Administrative Agent.

10.4 Reliance by Administrative Agent. The Administrative Agent shall be
entitled to rely upon, and shall not incur any liability for relying upon, any
notice, request, certificate, consent, statement, instrument, document or other
writing (including any electronic message, Internet or intranet website posting
or other distribution) reasonably believed by it to be genuine and to have been
signed, sent or otherwise authenticated by the proper Person. The Administrative
Agent also may rely upon any statement made to it orally or by telephone and
reasonably believed by it to have been made by the proper Person, and shall not
incur any liability for relying thereon. In determining compliance with any
condition hereunder to the

 

95



--------------------------------------------------------------------------------

Posting Version 12/7/17

 

making of a Loan that by its terms must be fulfilled to the satisfaction of a
Lender, the Administrative Agent may presume that such condition is satisfactory
to such Lender unless the Administrative Agent shall have received notice to the
contrary from such Lender prior to the making of such Loan. The Administrative
Agent may consult with legal counsel (who may be counsel for the Borrower),
independent accountants and other experts selected by it with reasonable care,
and shall not be liable to any Lender for any action taken or not taken by it in
accordance with the advice of any such counsel, accountants or experts.

10.5 Delegation of Duties. The Administrative Agent may perform any and all of
its duties and exercise its rights and powers hereunder or under any other Loan
Document by or through any one or more sub-agents appointed by the
Administrative Agent with reasonable care; provided that no such delegation
shall serve as a release of the Administrative Agent from any of its
responsibilities hereunder or as a waiver by the Borrower of any of its rights
hereunder. The Administrative Agent and any such sub-agent may perform any and
all of its duties and exercise its rights and powers by or through their
respective Related Parties. The exculpatory provisions of this Section 10 shall
apply to any such sub-agent and to the Related Parties of the Administrative
Agent and any such sub-agent, and shall apply to their respective activities in
connection with the syndication of the credit facilities provided for herein as
well as activities as Administrative Agent. The Administrative Agent shall not
be responsible to any Lender for the negligence or misconduct of any sub-agents
except to the extent that a court of competent jurisdiction determines in a
final and non-appealable judgment that the Administrative Agent acted with gross
negligence or willful misconduct in the selection of such sub-agents.

10.6 Resignation of Administrative Agent. The Administrative Agent may at any
time give notice of its resignation to the Lenders and the Borrower. Upon
receipt of any such notice of resignation, the Required Lenders shall have the
right, with the consent of the Borrower (not to be unreasonably withheld or
delayed), to appoint a successor, which shall be a bank with an office in the
United States, or an Affiliate of any such bank with an office in the United
States. If no such successor shall have been so appointed by the Required
Lenders and shall have accepted such appointment within 30 days after the
retiring Administrative Agent gives notice of its resignation, then the retiring
Administrative Agent may on behalf of the Lenders with the consent of the
Borrower (not to be unreasonably withheld or delayed), appoint a successor
Administrative Agent meeting the qualifications set forth above; provided that
if the Administrative Agent shall notify the Borrower and the Lenders that no
qualifying Person has accepted such appointment or been consented to by the
Borrower, then such resignation shall nonetheless become effective in accordance
with such notice and (a) the retiring Administrative Agent shall be discharged
from its duties and obligations hereunder and under the other Loan Documents
(except that in the case of any collateral security held by the Administrative
Agent on behalf of the Lenders under any of the Loan Documents, the retiring
Administrative Agent shall continue to hold such collateral security until such
time as a successor Administrative Agent is appointed) and (b) except for
indemnity payments or other amounts then owed to the retiring Administrative
Agent, all payments, communications and determinations provided to be made by,
to or through the Administrative Agent shall instead be made by or to each
Lender directly, until such time as the Required Lenders appoint a successor
Administrative Agent as provided for above in this Section. Upon the acceptance
of a successor’s appointment as Administrative Agent hereunder, such successor
shall succeed to and become vested with all of the rights, powers, privileges
and duties of the retiring (or retired) Administrative Agent (other

 

96



--------------------------------------------------------------------------------

Posting Version 12/7/17

 

than as provided in subsection 4.9(g) and other than any rights to indemnity
payments or other amounts owed to the retiring Administrative Agent of such
resignation effective date), and the retiring Administrative Agent shall be
discharged from all of its duties and obligations hereunder or under the other
Loan Documents (if not already discharged therefrom as provided above in this
Section). The fees payable by the Borrower to a successor Administrative Agent
shall be the same as those payable to its predecessor unless otherwise agreed
between the Borrower and such successor. After the retiring Administrative
Agent’s resignation hereunder and under the other Loan Documents, the provisions
of this Section 10 and subsection 11.5 shall continue in effect for the benefit
of such retiring Administrative Agent, its sub-agents and their respective
Related Parties in respect of any actions taken or omitted to be taken by any of
them (i) while the retiring Administrative Agent was acting as Administrative
Agent and (ii) after such resignation for as long as any of them continues to
act in any capacity hereunder or under the other Loan Documents, including
(A) acting as collateral agent or otherwise holding any collateral security on
behalf of any of the Lenders and (B) in respect of any actions taken in
connection with transferring the agency to any successor Administrative Agent.

10.7 No Other Duties, Etc. Anything herein to the contrary notwithstanding, none
of the Other Representatives listed on the cover page hereof shall have any
powers, duties or responsibilities under this Agreement or any of the other Loan
Documents, except in its capacity, as applicable, as the Administrative Agent or
a Lender hereunder.

10.8 Administrative Agent May File Proofs of Claim; Credit Bidding. In case of
the pendency of any proceeding under any Debtor Relief Law or any other judicial
proceeding relative to any Loan Party, each of the Lenders agrees that the
Administrative Agent (irrespective of whether the principal of any Loan shall
then be due and payable as herein expressed or by declaration or otherwise and
irrespective of whether the Administrative Agent shall have made any demand on
the Borrower) shall be entitled and empowered, by intervention in such
proceeding or otherwise:

(a) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans and all other Obligations that are
owing and unpaid and to file such other documents as may be necessary or
advisable in order to have the claims of the Lenders and the Administrative
Agent (including any claim for the reasonable compensation, expenses,
disbursements and advances of the Lenders and the Administrative Agent and their
respective agents and counsel and all other amounts due the Lenders and the
Administrative Agent under subsections 4.3 and 11.5) allowed in such judicial
proceeding; and

(b) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same;

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to the Administrative Agent and, if the
Administrative Agent shall consent to the making of such payments directly to
the Lenders, to pay to the Administrative Agent any amount due for the
reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and its agents and counsel as provided herein, and any
other amounts due the Administrative

 

97



--------------------------------------------------------------------------------

Posting Version 12/7/17

 

Agent under subsections 4.3 and 11.5. Nothing contained herein shall be deemed
to authorize the Administrative Agent to authorize or consent to or accept or
adopt on behalf of any Lender any plan of reorganization, arrangement,
adjustment or composition affecting the Obligations or the rights of any Lender
to authorize the Administrative Agent to vote in respect of the claim of any
Lender in any such proceeding.

The Secured Parties hereby irrevocably authorize the Administrative Agent, at
the direction of the Required Lenders, to credit bid all or any portion of the
Obligations (including accepting some or all of the Collateral in satisfaction
of some or all of the Obligations pursuant to a deed in lieu of foreclosure or
otherwise) and in such manner purchase (either directly or through one or more
acquisition vehicles) all or any portion of the Collateral (a) at any sale
thereof conducted under the provisions of the Bankruptcy Code of the United
States, including under Sections 363, 1123 or 1129 of the Bankruptcy Code of the
United States, or any similar Laws in any other jurisdictions to which a Loan
Party is subject, (b) at any other sale or foreclosure or acceptance of
collateral in lieu of debt conducted by (or with the consent or at the direction
of) the Administrative Agent (whether by judicial action or otherwise) in
accordance with any applicable Law. In connection with any such credit bid and
purchase, the Obligations owed to the Secured Parties shall be entitled to be,
and shall be, credit bid on a ratable basis (with Obligations with respect to
contingent or unliquidated claims receiving contingent interests in the acquired
assets on a ratable basis that would vest upon the liquidation of such claims in
an amount proportional to the liquidated portion of the contingent claim amount
used in allocating the contingent interests) in the asset or assets so purchased
(or in the Capital Stock or debt instruments of the acquisition vehicle or
vehicles that are used to consummate such purchase). In connection with any such
bid (i) the Administrative Agent shall be authorized to form one or more
acquisition vehicles to make a bid, (ii) to adopt documents providing for the
governance of the acquisition vehicle or vehicles (provided that any actions by
the Administrative Agent with respect to such acquisition vehicle or vehicles,
including any disposition of the assets or Capital Stock thereof shall be
governed, directly or indirectly, by the vote of the Required Lenders,
irrespective of the termination of this Agreement and without giving effect to
the limitations on actions by the Required Lenders contained in clauses
(i) through (viii) of subsection 11.1(a), (iii) the Administrative Agent shall
be authorized to assign the relevant Obligations to any such acquisition vehicle
pro rata by the Lenders, as a result of which each of the Lenders shall be
deemed to have received a pro rata portion of any Capital Stock and/or debt
instruments issued by such an acquisition vehicle on account of the assignment
of the Obligations to be credit bid, all without the need for any Secured Party
or acquisition vehicle to take any further action, and (iv) to the extent that
Obligations that are assigned to an acquisition vehicle are not used to acquire
Collateral for any reason (as a result of another bid being higher or better,
because the amount of Obligations assigned to the acquisition vehicle exceeds
the amount of debt credit bid by the acquisition vehicle or otherwise), such
Obligations shall automatically be reassigned to the Lenders pro rata and the
Capital Stock and/or debt instruments issued by any acquisition vehicle on
account of the Obligations that had been assigned to the acquisition vehicle
shall automatically be cancelled, without the need for any Secured Party or any
acquisition vehicle to take any further action.

 

98



--------------------------------------------------------------------------------

Posting Version 12/7/17

 

10.9 Collateral and Guaranty Matters. Each of the Lenders (in its capacities as
a Lender, potential Hedge Bank and potential Cash Management Bank) irrevocably
authorizes the Administrative Agent:

(a) to release any Lien on any property granted to or held by the Administrative
Agent under any Loan Document (i) upon the occurrence of the Facility
Termination Date, (ii) that is disposed or to be disposed as part of or in
connection with any disposition permitted hereunder or under any other Loan
Document, (iii) if approved, authorized or ratified in writing in accordance
with subsection 11.1, (iv) owned by a Guarantor upon release of such Guarantor
from its Guarantor Obligations pursuant to clause (b) below or (v) upon any
Collateral Release Date as provided herein and pursuant to the Security
Documents;

(b) to release any Guarantor from its obligations under any Loan Document to
which it is a party if such Person ceases to be a Subsidiary as a result of a
transaction permitted hereunder;

(c) to subordinate any Lien on any property granted to or held by the
Administrative Agent under any Loan Document to the holder of any Lien on such
property that is permitted hereunder; and

(d) to take any other action required to be taken by it under the terms of any
Security Document.

Upon request by the Administrative Agent at any time, the Required Lenders will
confirm in writing the Administrative Agent’s authority to release or
subordinate its interest in particular types or items of property, or to release
any Guarantor from its obligations under the Loan Documents to which it is a
party pursuant to this subsection 10.9. In each case as specified in this
subsection 10.9, the Administrative Agent will, at the Borrower’s expense,
execute and deliver to the applicable Loan Party such documents as such Loan
Party may reasonably request to evidence the release of such item of Collateral
from the assignment and security interest granted under the Security Documents
or to subordinate its interest in such item, or to release such Guarantor from
its obligations under the Guarantee and Collateral Agreement, in each case in
accordance with the terms of the Loan Documents and this subsection 10.9.

10.10 Other Secured Parties. Without limitation of any of the terms set forth in
Section 8 of the Guarantee and Collateral Agreement, no Hedge Bank or Cash
Management Bank (other than the Administrative Agent and the Lenders) who
obtains the benefit of the provisions of subsection 6.5 of the Guarantee and
Collateral Agreement or any Collateral by virtue of the provisions hereof or of
the Guarantee and Collateral Agreement or any Security Document shall have any
right to notice of any action or to consent to, direct or object to any action
hereunder or under any other Loan Document or otherwise in respect of the
Collateral (including the release or impairment of any Collateral) other than in
its capacity as a Lender and, in such case, only to the extent expressly
provided in the Loan Documents. Notwithstanding any other provision of this
Section 10 to the contrary, the Administrative Agent shall only be required to
verify the payment of, or that other satisfactory arrangement have been made
with respect to, Obligations arising under Secured Hedge Agreements and Secured
Cash Management Agreements to the extent the Administrative Agent has received
written notice of such Obligations, together with such supporting documentation
as the Administrative Agent may request, from the applicable Hedge Bank or Cash
Management Bank, as the case may be. The Administrative Agent shall not be
required to verify the payment of, or that other satisfactory arrangements have
been made

 

99



--------------------------------------------------------------------------------

Posting Version 12/7/17

 

with respect to, Obligations arising under Secured Hedge Agreements and Secured
Cash Management Agreements in the case of the Facility Termination Date (or such
earlier date on which the Loans and all other amounts owing under this Agreement
become due and payable pursuant to Section 9).

10.11 Lender ERISA Status.

(a) Each Lender (x) represents and warrants, as of the date such Person became a
Lender party hereto, to, and (y) covenants, from the date such Person became a
Lender party hereto to the date such Person ceases being a Lender party hereto,
for the benefit of, the Administrative Agent and the Arrangers and their
respective Affiliates, and not, for the avoidance of doubt, to or for the
benefit of the Borrower or any other Loan Party, that at least one of the
following is and will be true:

(i) such Lender is not using “plan assets” (within the meaning of 29 CFR §
2510.3-101, as modified by Section 3(42) of ERISA) of one or more Benefit Plans
in connection with the Loans,

(ii) the transaction exemption set forth in one or more PTEs, such as PTE 84-14
(a class exemption for certain transactions determined by independent qualified
professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Loans and this Agreement,

(iii) (A) such Lender is an investment fund managed by a “Qualified Professional
Asset Manager” (within the meaning of Part VI of PTE 84-14), (B) such Qualified
Professional Asset Manager made the investment decision on behalf of such Lender
to enter into, participate in, administer and perform the Loans and this
Agreement, (C) the entrance into, participation in, administration of and
performance of the Loans and this Agreement satisfies the requirements of
sub-sections (b) through (g) of Part I of PTE 84-14 and (D) to the best
knowledge of such Lender, the requirements of subsection (a) of Part I of PTE
84-14 are satisfied with respect to such Lender’s entrance into, participation
in, administration of and performance of the Loans and this Agreement, or

(iv) such other representation, warranty and covenant as may be agreed in
writing between the Administrative Agent, in its sole discretion, and such
Lender.

(b) In addition, unless sub-clause (i) in the immediately preceding subsection
(a) is true with respect to a Lender or such Lender has not provided another
representation, warranty and covenant as provided in sub-clause (iv) in the
immediately preceding subsection (a), such Lender further (x) represents and
warrants, as of the date such Person became a Lender party hereto, to, and
(y) covenants, from the date such

 

100



--------------------------------------------------------------------------------

Posting Version 12/7/17

 

Person became a Lender party hereto to the date such Person ceases being a
Lender party hereto, for the benefit of, the Administrative Agent and the
Arrangers and their respective Affiliates, and not, for the avoidance of doubt,
to or for the benefit of the Borrower or any other Loan Party, that:

(i) none of the Administrative Agent or the Arrangers or any of their respective
Affiliates is a fiduciary with respect to the assets of such Lender (including
in connection with the reservation or exercise of any rights by the
Administrative Agent under this Agreement, any Loan Document or any documents
related to hereto or thereto),

(ii) the Person making the investment decision on behalf of such Lender with
respect to the entrance into, participation in, administration of and
performance of the Loans and this Agreement is independent (within the meaning
of 29 CFR § 2510.3-21) and is a bank, an insurance carrier, an investment
adviser, a broker-dealer or other person that holds, or has under management or
control, total assets of at least $50 million, in each case as described in 29
CFR § 2510.3-21(c)(1)(i)(A)-(E),

(iii) the Person making the investment decision on behalf of such Lender with
respect to the entrance into, participation in, administration of and
performance of the Loans and this Agreement is capable of evaluating investment
risks independently, both in general and with regard to particular transactions
and investment strategies (including in respect of the Obligations),

(iv) the Person making the investment decision on behalf of such Lender with
respect to the entrance into, participation in, administration of and
performance of the Loans and this Agreement is a fiduciary under ERISA or the
Code, or both, with respect to the Loans and this Agreement and is responsible
for exercising independent judgment in evaluating the transactions hereunder,
and

(v) no fee or other compensation is being paid directly to the Administrative
Agent or any Arranger or any their respective Affiliates for investment advice
(as opposed to other services) in connection with the Loans or this Agreement.

(c) Each of the Administrative Agent and the Arrangers hereby informs the
Lenders that each such Person is not undertaking to provide impartial investment
advice, or to give advice in a fiduciary capacity, in connection with the
transactions contemplated hereby, and that such Person has a financial interest
in the transactions contemplated hereby in that such Person or an Affiliate
thereof (i) may receive interest or other payments with respect to the Loans and
this Agreement, (ii) may recognize a gain if it extended the Loans for an amount
less than the amount being paid for an interest in the Loans by such Lender or
(iii) may receive fees or other payments in connection with the transactions
contemplated hereby, the Loan Documents or otherwise, including structuring
fees, commitment fees, arrangement fees, facility fees, upfront fees,
underwriting fees, ticking fees, agency fees, administrative agent or collateral
agent fees, utilization fees, minimum usage fees, letter of credit fees,
fronting fees, deal-away or alternate transaction fees, amendment fees,
processing fees, term out premiums, banker’s acceptance fees, breakage or other
early termination fees or fees similar to the foregoing.

 

101



--------------------------------------------------------------------------------

Posting Version 12/7/17

 

SECTION 11. MISCELLANEOUS

11.1 Amendments and Waivers.

(a) Neither this Agreement nor any other Loan Document, nor any terms hereof or
thereof, may be amended, supplemented or modified except in accordance with the
provisions of this subsection. Except as otherwise provided below in this
subsection 11.1, the Required Lenders may, with the acknowledgment of the
Administrative Agent, or, with the written consent of the Required Lenders, the
Administrative Agent may, from time to time, (x) enter into with the Loan
Parties hereto or thereto, as the case may be, written amendments, supplements
or modifications hereto and to the other Loan Documents for the purpose of
adding any provisions to this Agreement or to the other Loan Documents or
changing in any manner the rights or obligations of the Lenders or the Loan
Parties hereunder or thereunder or (y) waive at any Loan Party’s request, on
such terms and conditions as the Required Lenders or the Administrative Agent,
as the case may be, may specify in such instrument, any of the requirements of
this Agreement or the other Loan Documents or any Default or Event of Default
and its consequences; provided, however, that no such waiver and no such
amendment, supplement or modification shall:

(i) waive any condition set forth in subsection 6.1, without the written consent
of each Lender;

(ii) reduce the amount of any Loan or of any scheduled installment thereof or
reduce the stated rate of any interest or fee payable hereunder or extend the
scheduled date of any payment thereof (excluding mandatory prepayments under
subsection 4.2) or change the currency in which any Loan is payable, in each
case without the consent of each Lender directly affected thereby (which
reduction or extension shall not also require the vote of Required Lenders);
provided, however, that only the consent of the Required Lenders shall be
necessary (A) to amend the definition of “Default Rate” to the extent such
change would be applicable to all Lenders or to waive any obligation of the
Borrower or any other Person to pay interest or any other amount at the Default
Rate to the extent such waiver would be applicable to all Lenders or (B) to
amend any financial covenant hereunder (or any defined term used therein) even
if the effect of such amendment would be to reduce the rate of interest on any
Loan or to reduce any fee payable hereunder;

(iii) extend the scheduled date of maturity of any Loan without the consent of
each Lender that is extending such maturity or expiration date (which extension
shall not also require the vote of Required Lenders);

 

102



--------------------------------------------------------------------------------

Posting Version 12/7/17

 

(iv) (A) amend, modify or waive any provision of this subsection 11.1(a), (B)
reduce the percentage specified in the definition of “Required Lenders”, (C)
amend, modify or waive any other provisions hereof specifying the number or
percentage of Lenders required to amend, waive or otherwise modify any rights
hereunder or make any determination or grant any consent hereunder, or
(D) consent to the assignment or transfer by the Borrower of any of its rights
and obligations under this Agreement and the other Loan Documents (other than
the definitions specified in clause (v) of this subsection 11.1 or pursuant to
subsection 8.5 or 11.1(b)), in each case without the written consent of all the
Lenders;

(v) reduce the percentages specified in the definition of “Required Lenders”
without the written consent of each Lender;

(vi) release all or substantially all of the value of the Guarantee Obligations
under the Guarantee and Collateral Agreement without the written consent of each
Lender; or, in the aggregate (in a single transaction or a series), release all
or substantially all of the Collateral without the written consent of each
Lender, except as expressly permitted hereby or by any Security Document;

(vii) change Section 9 hereof, or Section 6.5 of the Guarantee and Collateral
Agreement (except as contemplated by subsection 8.2(e)) in a manner that would
alter the pro rata sharing of payments required thereby, without the written
consent of each Lender adversely affected thereby; or

(viii) amend, modify or waive any provision of Section 10, or affect the rights
or duties of the Administrative Agent under this Agreement or any other Loan
Document, without the written consent of the then Administrative Agent and of
any Other Representative affected thereby.

Any waiver and any amendment, supplement or modification pursuant to this
subsection 11.1 shall apply to each of the Lenders and shall be binding upon the
Loan Parties, the Lenders, the Administrative Agent and all future holders of
the Loans. In the case of any waiver, each of the Loan Parties, the Lenders and
the Administrative Agent shall be restored to their former position and rights
hereunder and under the other Loan Documents, and any Default or Event of
Default waived shall be deemed to be cured and not continuing; but no such
waiver shall extend to any subsequent or other Default or Event of Default, or
impair any right consequent thereon.

(b) Notwithstanding any provision herein to the contrary, this Agreement may be
amended (or amended and restated) with the written consent of the Required
Lenders, the Administrative Agent and the Borrower (i) to add one or more
additional credit facilities to this Agreement and to permit the extensions of
credit from time to time outstanding thereunder and the accrued interest and
fees in respect thereof to share ratably in the benefits of this Agreement and
the other Loan Documents with the existing Facility and the accrued interest and
fees in respect thereof and (ii) to include, as appropriate, the Lenders holding
such credit facilities in any required vote or action of the Required Lenders.

 

103



--------------------------------------------------------------------------------

Posting Version 12/7/17

 

(c) In addition, notwithstanding the foregoing, this Agreement may be amended
with the written consent of the Administrative Agent, the Borrower and the
Lenders providing the relevant Replacement Loans (as defined below) to permit
the refinancing of all outstanding Loans (“Refinanced Loans”) with a replacement
loan tranche hereunder (“Replacement Loans”); provided that (i) the aggregate
principal amount of such Replacement Loans shall not exceed the aggregate
principal amount of such Refinanced Loans, (ii) the Applicable Margin for such
Replacement Loans shall not be higher than the Applicable Margin for such
Refinanced Loans, (iii) the weighted average life to maturity of such
Replacement Loans shall not be shorter than the weighted average life to
maturity of such Refinanced Loans at the time of such refinancing, and (iv) all
other terms applicable to such Replacement Loans shall be substantially
identical to, or less favorable to the Lenders providing such Replacement Loans
than, those applicable to such Refinanced Loans, except to the extent necessary
to provide for covenants and other terms applicable to any period after the
latest final maturity of the Loans in effect immediately prior to such
refinancing.

(d) If, in connection with any proposed change, waiver, discharge or termination
of or to any of the provisions of this Agreement and/or any other Loan Document
as contemplated by subsection 11.1(a), the consent of each Lender or each
affected Lender, as applicable, is required and the consent of the Required
Lenders at such time is obtained but the consent of one or more of such other
Lenders whose consent is required is not obtained (each such other Lender, a
“Non-Consenting Lender”), then the Borrower may, on ten Business Days’ prior
written notice to the Administrative and the Non-Consenting Lender, (x) repay
all obligations of the Borrower owing to such Lender relating to the Loans and
participations held by such Lender as of such termination date or (y) replace
such Non-Consenting Lender by causing such Lender to (and such Lender shall be
obligated to) assign pursuant to Section 11.6 (with the assignment fee and any
other costs and expenses to be paid by the Borrower in such instance) all of its
rights and obligations under this Agreement to one or more assignees; provided
that neither the Administrative Agent nor any Lender shall have any obligation
to the Borrower to find a replacement Lender; provided, further, that the
applicable assignee shall have agreed to the applicable change, waiver,
discharge or termination of this Agreement and/or the other Loan Documents; and
provided, further, that all obligations of the Borrower owing to the
Non-Consenting Lender relating to the Loans and participations so assigned shall
be paid in full by the assignee Lender to such Non-Consenting Lender
concurrently with such Assignment and Assumption. In connection with any such
replacement under this subsection 11.1(d), if the Non-Consenting Lender does not
execute and deliver to the Administrative Agent a duly completed Assignment and
Assumption and/or any other documentation necessary to reflect such replacement
within a period of time deemed reasonable by the Administrative Agent after the
later of (x) the date on which the replacement Lender executes and delivers such
Assignment and Assumption and/or such other documentation and (y) the date as of
which all obligations of the Borrower owing to the Non-Consenting Lender
relating to the Loans and participations so assigned shall be paid in full by
the assignee Lender to such Non-Consenting Lender, then such Non-Consenting
Lender shall be deemed to have executed and delivered such Assignment and
Assumption and/or such other documentation as of such date and the Borrower
shall be entitled (but not obligated) to execute and deliver such Assignment and
Assumption and/or such other documentation on behalf of such Non-Consenting
Lender.

 

104



--------------------------------------------------------------------------------

Posting Version 12/7/17

 

(e) [Notwithstanding the foregoing, without the consent of the Borrower, any
other Loan Party or any Lender, in connection with the first refinancing or
amendment of the Existing GPI Facilities that extends the maturity date thereof
that occurs after the Effective Date but prior to the first anniversary of the
Effective Date, if any provision included in the documentation governing such
refinancing or amendment (including with respect to the Applicable Margin) is
more favorable to the lenders of such refinanced or extended facilities than the
corresponding provision in this Agreement, then this Agreement shall be
automatically amended so that such provision shall inure to the benefit of, or
be binding upon, as applicable, the Facility]1.

11.2 Notices; Effectiveness; Electronic Communication.

(a) Notices Generally. Except in the case of notices and other communications
expressly permitted to be given by telephone (and except as provided in
subsection (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by telecopier as follows, and all
notices and other communications expressly permitted hereunder to be given by
telephone shall be made to the applicable telephone number, as follows:

(i) if to the Borrower or the Administrative Agent, to the address, telecopier
number, electronic mail address or telephone number specified for such Person on
Schedule A; and

(ii) if to any other Lender, to the address, telecopier number, electronic mail
address or telephone number specified in its Administrative Questionnaire.

Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received; notices and other communications sent by telecopier shall be deemed to
have been given when sent (except that, if not given during normal business
hours for the recipient, shall be deemed to have been given at the opening of
business on the next Business Day for the recipient). Notices and other
communications delivered through electronic communications to the extent
provided in subsection (b) below, shall be effective as provided in such
subsection (b).

(b) Electronic Communications. Notices and other communications to the Lenders
hereunder may be delivered or furnished by electronic communication (including
e-mail, FpML messaging and Internet or intranet websites) pursuant to procedures
approved by the Administrative Agent, provided that the foregoing shall not
apply to notices to any Lender pursuant to Section 2 if such Lender, as
applicable, has

 

1 

To be included in the event the Existing GPI Facilities are not refinanced or
amended to extend the maturity date thereof on or prior to the Partnership
Closing Date

 

105



--------------------------------------------------------------------------------

Posting Version 12/7/17

 

notified the Administrative Agent that it is incapable of receiving notices
under such Section by electronic communication. The Administrative Agent or the
Borrower may, in its or their discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it, provided that approval of such procedures may be
limited to particular notices or communications.

Unless the Administrative Agent and the Borrower otherwise agree, (i) notices
and other communications sent to an e-mail address shall be deemed received upon
the sender’s receipt of an acknowledgement from the intended recipient (such as
by the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), and (ii) notices or communications to Persons other
than the Borrower or any other Loan Party posted to an Internet or intranet
website shall be deemed received upon the deemed receipt by the intended
recipient at its e-mail address as described in the foregoing clause (i) of
notification that such notice or communication is available and identifying the
website address therefor; provided that, for both clauses (i) and (ii), if such
notice or other communication is not sent during the normal business hours of
the recipient, such notice or communication shall be deemed to have been sent at
the opening of business on the next business day for the recipient.

(c) The Platform. THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” THE AGENT
PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF THE
BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM
LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS. NO WARRANTY OF
ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT
PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM. In no event
shall the Administrative Agent or any of its Related Parties (collectively, the
“Agent Parties”) have any liability to the Borrower, any Lender or any other
Person for losses, claims, damages, liabilities or expenses of any kind (whether
in tort, contract or otherwise) arising out of the Borrower’s or the
Administrative Agent’s transmission of Borrower Materials through the Internet,
except to the extent that such losses, claims, damages, liabilities or expenses
are determined by a court of competent jurisdiction by a final and nonappealable
judgment to have resulted from the gross negligence or willful misconduct of
such Agent Party or any of its Related Parties; provided, however, that in no
event shall any Agent Party have any liability to the Borrower, any Lender or
any other Person for indirect, special, incidental, consequential or punitive
damages (as opposed to direct or actual damages).

(d) Change of Address, Etc. Each of the Borrower and the Administrative Agent
may change its address, telecopier or telephone number for notices and other
communications hereunder by notice to the other parties hereto. Each other
Lender may change its address, telecopier or telephone number for notices and
other communications

 

106



--------------------------------------------------------------------------------

Posting Version 12/7/17

 

hereunder by notice to the Borrower and the Administrative Agent. In addition,
each Lender agrees to notify the Administrative Agent from time to time to
ensure that the Administrative Agent has on record (i) an effective address,
contact name, telephone number, telecopier number and electronic mail address to
which notices and other communications may be sent and (ii) accurate wire
instructions for such Lender. Furthermore, each Public Lender agrees to cause at
least one individual at or on behalf of such Public Lender to at all times have
selected the “Private Side Information” or similar designation on the content
declaration screen of the Platform in order to enable such Public Lender or its
delegate, in accordance with such Public Lender’s compliance procedures and
applicable Law, including United States Federal and state securities Laws, to
make reference to Borrower Materials that are not made available through the
“Public Side Information” portion of the Platform and that may contain material
non-public information with respect to Holding, the Borrower or their respective
securities for purposes of United States Federal or state securities laws.

(e) Reliance by Administrative Agent and Lenders. The Administrative Agent and
the Lenders, if acting in good faith and without gross negligence or willful
misconduct, shall be entitled to rely and act upon any notices (including
telephonic Loan Notices) purportedly given by or on behalf of the Borrower even
if (i) such notices were not made in a manner specified herein, were incomplete
or were not preceded or followed by any other form of notice specified herein,
or (ii) the terms thereof, as understood by the recipient, varied from any
confirmation thereof. The Borrower shall indemnify the Administrative Agent,
each Lender and the Related Parties of each of them from all losses, costs,
expenses and liabilities resulting from the reliance by such Person on each
notice purportedly given by or on behalf of the Borrower in the absence of bad
faith, gross negligence or willful misconduct. All telephonic notices to and
other telephonic communications with the Administrative Agent may be recorded by
the Administrative Agent, and each of the parties hereto hereby consents to such
recording.

11.3 No Waiver; Cumulative Remedies. No failure to exercise and no delay in
exercising, on the part of the Administrative Agent, any Lender or any Loan
Party, any right, remedy, power or privilege hereunder or under the other Loan
Documents shall operate as a waiver thereof; nor shall any single or partial
exercise of any right, remedy, power or privilege hereunder preclude any other
or further exercise thereof or the exercise of any other right, remedy, power or
privilege. The rights, remedies, powers and privileges herein provided, and
provided under each other Loan Document, are cumulative and not exclusive of any
rights, remedies, powers and privileges provided by law.

Notwithstanding anything to the contrary contained herein or in any other Loan
Document, the authority to enforce rights and remedies hereunder and under the
other Loan Documents against the Loan Parties or any of them shall be vested
exclusively in, and all actions and proceedings at law in connection with such
enforcement shall be instituted and maintained exclusively by, the
Administrative Agent in accordance with Section 9 for the benefit of all the
Lenders; provided, however, that the foregoing shall not prohibit (a) the
Administrative Agent from exercising on its own behalf the rights and remedies
that inure to its benefit (solely in its capacity as Administrative Agent)
hereunder and under the other Loan Documents, (b) any Lender from exercising
setoff rights in accordance with subsection 11.10 (subject to the terms of

 

107



--------------------------------------------------------------------------------

Posting Version 12/7/17

 

subsection 11.7), or (c) any Lender from filing proofs of claim or appearing and
filing pleadings on its own behalf during the pendency of a proceeding relative
to any Loan Party under any Debtor Relief Law; and provided, further, that if at
any time there is no Person acting as Administrative Agent hereunder and under
the other Loan Documents, then (i) the Required Lenders shall have the rights
otherwise ascribed to the Administrative Agent pursuant to Section 9 and (ii) in
addition to the matters set forth in clauses (b) and (c) of the preceding
proviso and subject to subsection 11.7, any Lender may, with the consent of the
Required Lenders, enforce any rights and remedies available to it and as
authorized by the Required Lenders.

11.4 Survival of Representations and Warranties. All representations and
warranties made hereunder and in the other Loan Documents (or in any amendment,
modification or supplement hereto or thereto) and in any certificate delivered
pursuant hereto or such other Loan Documents shall survive the execution and
delivery of this Agreement and the making of the Loans hereunder.

11.5 Payment of Expenses and Taxes.

(a) Indemnification by the Borrower. The Borrower agrees (i) to pay or reimburse
the Administrative Agent for all reasonable out-of-pocket costs and expenses
incurred in connection with the preparation, execution and delivery of, and any
amendment, supplement, waiver or modification to, this Agreement and the other
Loan Documents and any other documents prepared in connection herewith or
therewith, and the administration of the transactions contemplated hereby and
thereby (including the monitoring of the Collateral), including, without
limitation, the reasonable fees and disbursements of one primary counsel (and
such necessary and appropriate local counsel) for the Administrative Agent and
such additional counsel retained with the consent of the Borrower (such consent
not to be unreasonably withheld or delayed), (ii) to pay or reimburse each
Lender and the Administrative Agent for all its reasonable costs and expenses
incurred after the Effective Date in connection with the enforcement or
preservation of any rights under this Agreement, the other Loan Documents and
any such other documents, including, without limitation, the reasonable fees and
disbursements of one counsel to the Administrative Agent (and such necessary and
appropriate local counsel) and one counsel for each other class of Lenders (in
each case, subject to additional counsel as a result of actual or perceived
conflicts of interest), and any reasonable Environmental Costs incurred by any
of them arising out of or in any way relating to any Loan Party or any property
in which any Loan Party has had any interest at any time, (iii) to pay, and
indemnify and hold harmless each Lender, the Administrative Agent and the Other
Representatives from and against, any and all recording and filing fees and any
and all liabilities with respect to, or resulting from any delay in paying,
stamp, excise and other similar taxes, if any, which may be payable or
determined to be payable in connection with the execution, delivery,
administration and enforcement of, or any amendment, supplement or modification
of, or any waiver or consent under or in respect of, this Agreement, the other
Loan Documents and any such other documents, and (iv) to pay, and indemnify and
hold harmless each Lender, the Administrative Agent and the Other
Representatives (and their respective Affiliates and the respective directors,
trustees, officers, employees, controlling persons, agents, successors and
assigns of each Lender, the Administrative Agent, the Other

 

108



--------------------------------------------------------------------------------

Posting Version 12/7/17

 

Representatives and their respective Affiliates) (each an “indemnified party”)
from and against, any and all other liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs, expenses or disbursements of any
kind or nature whatsoever (whether or not caused by any such Person’s own
negligence (other than gross negligence as determined by a final, nonappealable
judgment of a court of competent jurisdiction) and including, without
limitation, the reasonable fees and disbursements of counsel) with respect to
the execution, delivery, enforcement, performance and administration of this
Agreement, the other Loan Documents and any such other documents (regardless of
whether the Administrative Agent, any such Other Representative or any Lender is
a party to the litigation or other proceeding giving rise thereto and regardless
of whether any such litigation or other proceeding is brought by the Borrower or
any other Person), including, without limitation, any of the foregoing relating
to the violation of, noncompliance with, or liability under, any Environmental
Laws or any orders, requirements or demands of Governmental Authorities related
thereto applicable to the operations of the Borrower, any of its Subsidiaries or
any of the facilities and properties owned, leased or operated by the Borrower
or any of its Subsidiaries (but excluding proceedings and claims solely between
or among the Lenders which involve no act or omission of the Borrower (but
including proceedings brought by any Lender against the Administrative Agent or
any of the Arrangers acting in its capacity as such)) (all the foregoing in this
clause (iv), collectively, the “indemnified liabilities”), provided that the
Borrower shall not have any obligation hereunder to the Administrative Agent,
any such Other Representative or any Lender with respect to Environmental Costs
or indemnified liabilities arising from (x) the breach in bad faith, gross
negligence or willful misconduct of such indemnified party (or any of its
subsidiaries or any of its or their respective directors, trustees, officers,
employees, agents, successors and assigns) as determined by a final,
nonappealable judgment of a court of competent jurisdiction or (y) claims made
or legal proceedings commenced against any indemnified party by any
securityholder or creditor thereof arising out of and based upon rights afforded
any such securityholder or creditor solely in its capacity as such (and not
arising out of any act or omission of Holding or any of its Subsidiaries). The
Borrower shall not be responsible for the fees and expenses of more than one
primary counsel (and one local counsel in each appropriate jurisdiction) in each
claim or proceeding (or series of related claims or proceedings) for which
indemnification is sought by the indemnified parties except, in each case, with
respect to additional counsel for the indemnified parties as a result of an
actual or perceived conflict of interest. Notwithstanding the foregoing, except
as provided in clauses (ii) and (iii) above, the Borrower shall have no
obligation under this subsection 11.5 to the Administrative Agent, any Other
Representative or any Lender with respect to any tax, levy, impost, duty,
charge, fee, deduction or withholding imposed, levied, collected, withheld or
assessed by any Governmental Authority (other than any Taxes that represent
losses, claims, damages, etc. arising from any non-Tax claim). The agreements in
this subsection shall survive repayment of the Loans and all other amounts
payable hereunder.

 

109



--------------------------------------------------------------------------------

Posting Version 12/7/17

 

(b) Reimbursement by Lenders. To the extent that the Borrower for any reason
fails to pay any amount required under subsection 11.5(a) to be paid by it to
the Administrative Agent (or any sub-agent thereof) or any Related Party of any
of the foregoing, each Lender severally agrees to pay to the Administrative
Agent (or any such sub-agent) or such Related Party, as the case may be, such
Lender’s pro rata share (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought based on each Lender’s share
of the aggregate Total Outstandings at such time) of such unpaid amount,
provided that the unreimbursed expense or indemnified loss, claim, damage,
liability or related expense, as the case may be, was incurred by or asserted
against the Administrative Agent (or any such sub-agent) in its capacity as
such, or against any Related Party of any of the foregoing acting for the
Administrative Agent (or any such sub-agent). The obligations of the Lenders
under this subsection 11.5(b) are subject to the provisions of subsection
4.6(c).

11.6 Successors and Assigns. (a) Successors and Assigns Generally. The
provisions of this Agreement shall be binding upon and inure to the benefit of
the parties hereto and their respective successors and assigns permitted hereby,
except that the Borrower shall not assign or otherwise transfer any of its
rights or obligations hereunder without the prior written consent of the
Administrative Agent and each Lender and no Lender may assign or otherwise
transfer any of its rights or obligations hereunder except (i) to an assignee in
accordance with the provisions of subsection 11.6(b), (ii) by way of
participation in accordance with the provisions of subsection 11.6(d) or
(iii) by way of pledge or assignment of a security interest subject to the
restrictions of subsection 11.6(g) (and any other attempted assignment or
transfer by any party hereto shall be null and void). Nothing in this Agreement,
expressed or implied, shall be construed to confer upon any Person (other than
the parties hereto, their respective successors and assigns permitted hereby,
Participants to the extent provided in subsection 11.6(d) and, to the extent
expressly contemplated hereby, the Related Parties of each of the Administrative
Agent and the Lenders) any legal or equitable right, remedy or claim under or by
reason of this Agreement.

(b) Assignments by Lenders. Any Lender may at any time assign to one or more
assignees all or a portion of its rights and obligations under this Agreement
(including all or a portion of its the Loans at the time owing to it); provided
that any such assignment shall be subject to the following conditions:

(i) Minimum Amounts.

(A) in the case of an assignment of the entire remaining amount of the assigning
Lender’s Loans at the time owing to it or in the case of an assignment to a
Lender, an Affiliate of a Lender or an Approved Fund, no minimum amount need be
assigned; and

(B) in any case not described in subsection (b)(i)(A) of this Section, the
aggregate principal outstanding balance of the Loans of the assigning Lender
subject to each such assignment, determined as of the date the Assignment and
Assumption with respect to such assignment is delivered to the Administrative
Agent or, if “Trade Date” is specified in the Assignment and Assumption, as of
the Trade Date, shall not be less than, $1,000,000 unless each of the
Administrative Agent and, so long as no Event of Default described in subsection
9(a) or 9(f) has occurred and is continuing, the Borrower otherwise consents
(each such consent not to

 

110



--------------------------------------------------------------------------------

Posting Version 12/7/17

 

be unreasonably withheld or delayed); provided, however, that concurrent
assignments to members of an Assignee Group and concurrent assignments from
members of an Assignee Group to a single Eligible Assignee (or to an Eligible
Assignee and members of its Assignee Group) will be treated as a single
assignment for purposes of determining whether such minimum amount has been met;

(ii) Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loans assigned;

(iii) Required Consents. No consent shall be required for any assignment except
to the extent required by clause (b)(i)(B) of this subsection and, in addition:

(A) the consent of the Borrower (such consent not to be unreasonably withheld or
delayed) shall be required unless (1) an Event of Default described in
subsection 9(a) or 9(f) (with respect to the Borrower only) has occurred and is
continuing at the time of such assignment, (2) such assignment is to a Lender,
an Affiliate of a Lender or an Approved Fund or (3) in the case of any
Assignment and Assumption entered into on or prior to the Effective Date, such
assignment is to an Eligible Assignee previously agreed in writing by the
Administrative Agent and IPC or the Borrower; provided that the Company shall be
deemed to have consented to any such assignment unless it shall object thereto
by written notice to the Administrative Agent within ten (10) Business Days
after having received notice thereof; and

(B) the consent of the Administrative Agent (such consent not to be unreasonably
withheld or delayed) shall be required for assignments in respect of any Loan to
a Person that is not a Lender, an Affiliate of a Lender or an Approved Fund.

(iv) Assignment and Assumption. The parties to each assignment shall execute and
deliver to the Administrative Agent an Assignment and Assumption, together with
a processing and recordation fee in the amount of $3,500; provided, however,
that the Administrative Agent may, in its sole discretion, elect to waive such
processing and recordation fee in the case of any assignment. The assignee, if
it is not a Lender, shall deliver to the Administrative Agent an Administrative
Questionnaire.

(v) No Assignment to the Borrower. No such assignment shall be made to the
Borrower or any of the Borrower’s Affiliates or Subsidiaries.

(vi) No Assignment to Natural Persons. No such assignment shall be made to a
natural person.

(vii) No Assignment Resulting in Additional Non-Excluded Taxes. No such
assignment shall be made to any Person that, through its Lending Offices, is not
capable of lending to the Borrower without the imposition of any additional
Non-Excluded Taxes.

 

111



--------------------------------------------------------------------------------

Posting Version 12/7/17

 

(viii) Notes. The assigning Lender shall deliver all Notes evidencing the
assigned interests to the Borrower or the Administrative Agent (and the
Administrative Agent shall deliver such Notes to the Borrower).

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection 11.6(c), from and after the effective date specified in each
Assignment and Assumption, the assignee thereunder shall be a party to this
Agreement and, to the extent of the interest assigned by such Assignment and
Assumption, have the rights and obligations of a Lender under this Agreement and
shall make all acknowledgments, representations and warranties required of a
Lender hereunder, and the assigning Lender thereunder shall, to the extent of
the interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be subject to the obligations under and entitled to the benefits of
subsections 4.8, 4.9, 4.10 and 11.5 with respect to facts and circumstances
occurring prior to the effective date of such assignment. Upon request and upon
surrender by the assigning Lender of all Notes evidencing the assigned
interests, the Borrower (at its expense) shall execute and deliver a Note to the
assignee Lender. Any assignment or transfer by a Lender of rights or obligations
under this Agreement that does not comply with this subsection shall be treated
for purposes of this Agreement as a sale by such Lender of a participation in
such rights and obligations in accordance with subsection 11.6(d).

(c) Register. The Administrative Agent, acting solely for this purpose as a
non-fiduciary agent of the Borrower, shall maintain at the Administrative
Agent’s Office a copy of each Assignment and Assumption delivered to it and a
register for the recordation of the names and addresses of the Lenders, and the
principal amounts of the Loans owing to each Lender pursuant to the terms hereof
from time to time (the “Register”). Upon its receipt of a duly completed
Assignment and Assumption executed by an assigning Lender and an assignee, the
processing and recordation fee referred to in subsection (b)(iv) of this
subsection 11.6 and any written consent to such assignment required by
subsection (b)(iii) of this subsection 11.6, the Administrative Agent shall
accept such Assignment and Assumption and record the information contained
therein in the Register. The entries in the Register shall be conclusive absent
demonstrable error, and the Borrower, the Administrative Agent and the Lenders
shall treat each Person whose name is recorded in the Register pursuant to the
terms hereof as a Lender hereunder for all purposes of this Agreement,
notwithstanding notice to the contrary. The Register shall be available for
inspection by the Borrower and any Lender (with respect to its own Loans only),
at any reasonable time and from time to time upon reasonable prior notice.

(d) Participations. Any Lender may at any time, without the consent of, or
notice to, the Borrower or the Administrative Agent, sell participations to any
Person (other than a natural person or the Borrower or any of the Borrower’s
Affiliates or Subsidiaries) (each, a “Participant”) in all or a portion of such
Lender’s rights and/or obligations under this Agreement (including all or a
portion of its Loans; provided that (i) such Lender’s obligations under this
Agreement shall remain unchanged, (ii) such

 

112



--------------------------------------------------------------------------------

Posting Version 12/7/17

 

Lender shall remain solely responsible to the other parties hereto for the
performance of such obligations, (iii) the Loan Parties, the Administrative
Agent and the Lenders shall continue to deal solely and directly with such
Lender in connection with such Lender’s rights and obligations under this
Agreement and the other Loan Documents and (iv) the granting of such
participation shall not require that any cost or expense of any kind at any time
be borne by the Borrower or any Subsidiary thereof and shall not result in any
increase in any payment of any kind to be made by the Borrower or any Subsidiary
under any Loan Document unless the Borrower expressly agrees in writing to bear
such cost, expense or increase in payment in connection with the relevant
participation. Any agreement or instrument pursuant to which a Lender sells such
a participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and the other Loan Documents and to approve any
amendment, modification or waiver of any provision of this Agreement and the
other Loan Documents; provided that such agreement or instrument may provide
that such Lender will not, without the consent of the Participant, agree to any
amendment, waiver or other modification described in clause (ii) of the first
proviso to subsection 11.1(a) that directly affects such Participant (it being
understood that (i) any vote to rescind any acceleration made pursuant to
Section 9 of amounts owing with respect to the Loans and other Obligations and
(ii) any modifications of the provisions relating to amounts, timing or
application of prepayments of Loans and other Obligations shall not require the
approval of such Participant). Subject to subsection 11.6(e), the Borrower
agrees that each Participant shall be entitled to the benefits of subsections
4.8, 4.9 and 4.10 (subject to the requirements of those sections, including
timely delivery of forms pursuant to subsection 4.9) to the same extent as if it
were a Lender and had acquired its interest by assignment pursuant to subsection
11.6(b). Each Lender that sells a participation shall, acting solely for this
purpose as a non-fiduciary agent of the Borrower, maintain a register on which
it enters the name and address of each Participant and the principal amounts
(and stated interest) of each Participant’s interest in the Loans or other
obligations under the Loan Documents (the “Participant Register”); provided that
no Lender shall have any obligation to disclose all or any portion of the
Participant Register (including the identity of any Participant or any
information relating to a Participant’s interest in any loans or its other
obligations under any Loan Document) to any Person except to the extent that
such disclosure is necessary to establish that such loan or other obligation is
in registered form under Section 5f.103-1(c) of the United States Treasury
Regulations. The entries in the Participant Register shall be conclusive absent
manifest error, and such Lender shall treat each Person whose name is recorded
in the Participant Register as the owner of such participation for all purposes
of this Agreement notwithstanding any notice to the contrary. For the avoidance
of doubt, the Administrative Agent (in its capacity as Administrative Agent)
shall have no responsibility for maintaining a Participant Register.

(e) Limitations upon Participant Rights. No Loan Party shall be obligated to
make any greater payment under subsection 4.8 or 4.9 than it would have been
obligated to make in the absence of any participation, unless the sale of such
participation is made upon the request or with the prior written consent of the
Borrower and the Borrower expressly waives the benefit of this provision at the
time of such participation. Any Participant that is not incorporated under the
laws of the United States of America or a state thereof shall not be entitled to
the benefits of subsection 4.9 unless such Participant complies with subsection
4.9(e) and provides the forms and certificates referenced therein to the Lender
that granted such participation.

 

113



--------------------------------------------------------------------------------

Posting Version 12/7/17

 

(f) Voting Participants. Notwithstanding anything in this subsection 11.6 to the
contrary, any Farm Credit Lender that (i) has purchased a participation from any
Lender that is a Farm Credit Lender in the minimum amount of $5,000,000 on or
after the Effective Date, (ii) is, by written notice to the Borrower and the
Administrative Agent (a “Voting Participant Notification”), designated by the
selling Lender as being entitled to be accorded the rights of a voting
participant hereunder (any Farm Credit Lender so designated being called a
“Voting Participant”) and (iii) receives the prior written consent of the
Borrower and the Administrative Agent to become a Voting Participant, shall be
entitled to vote (and the voting rights of the selling Lender shall be
correspondingly reduced), on a dollar for dollar basis, as if such Voting
Participant were a Lender, on any matter requiring or allowing a Lender to
provide or withhold its consent, or to otherwise vote on any proposed action, in
each case, in lieu of the vote of the selling Lender; provided, however, that if
such Voting Participant has at any time failed to fund any portion of its
participation when required to do so and notice of such failure has been
delivered by the selling Lender to the Administrative Agent, then until such
time as all amounts of its participation required to have been funded have been
funded and notice of such funding has been delivered by the selling Lender to
the Administrative Agent, such Voting Participant shall not be entitled to
exercise its voting rights pursuant to the terms of this subsection 11.6(f), and
the voting rights of the selling Lender shall not be correspondingly reduced by
the amount of such Voting Participant’s participation. Notwithstanding the
foregoing, each Farm Credit Lender designated as a Voting Participant on
Schedule 11.6(f) shall be a Voting Participant without delivery of a Voting
Participant Notification and without the prior written consent of the Borrower
and the Administrative Agent. To be effective, each Voting Participant
Notification shall, with respect to any Voting Participant, (A) state the full
name of such Voting Participant, as well as all contact information required of
an assignee as set forth in Exhibit D, (B) state the dollar amount of the
participation purchased and (C) include such other information as may be
required by the Administrative Agent. The selling Lender and the Voting
Participant shall notify the Administrative Agent and the Borrower within three
Business Days of any termination of, or reduction or increase in the amount of,
such participation and shall promptly upon request of the Administrative Agent
update or confirm there has been no change in the information set forth in
Schedule 11.6(f) or delivered in connection with any Voting Participant
Notification. The Borrower and the Administrative Agent shall be entitled to
conclusively rely on information provided by a Lender identifying itself or its
participant as a Farm Credit Bank without verification thereof and may also
conclusively rely on the information set forth in Schedule 11.6(f), delivered in
connection with any Voting Participant Notification or otherwise furnished
pursuant to this subsection 11.6(f) and, unless and until notified thereof in
writing by the selling Lender, may assume that there have been no changes in the
identity of Voting Participants, the dollar amount of participations, the
contact information of the participants or any other information furnished to
the Borrower or the Administrative Agent pursuant to this subsection 11.6(f).
The voting rights hereunder are solely for the benefit of the Voting
Participants and shall not inure to any assignee or participant of a Voting
Participant.

 

114



--------------------------------------------------------------------------------

Posting Version 12/7/17

 

(g) Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement (including
under its Note, if any) to secure obligations of such Lender, including any
pledge or assignment to secure obligations to a Federal Reserve Bank or any
other central banking authority; provided that no such pledge or assignment
shall release such Lender from any of its obligations hereunder or substitute
any such pledgee or assignee for such Lender as a party hereto.

(h) Electronic Execution of Assignments. The words “execution,” “signed,”
“signature,” and words of like import in any Assignment and Assumption shall be
deemed to include electronic signatures or the keeping of records in electronic
form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any applicable law, including the Federal Electronic Signatures in Global and
National Commerce Act, the New York State Electronic Signatures and Records Act,
or any other similar state laws based on the Uniform Electronic Transactions
Act.

11.7 Sharing of Payments by Lenders. If any Lender shall, by exercising any
right of setoff or counterclaim or otherwise, obtain payment in respect of any
principal of or interest on any of the Loans made by it resulting in such
Lender’s receiving payment of a proportion of the aggregate amount of such Loans
or participations and accrued interest thereon greater than its pro rata share
thereof as provided herein, then the Lender receiving such greater proportion
shall (a) notify the Administrative Agent of such fact, and (b) purchase (for
cash at face value) participations in the Loans or make such other adjustments
as shall be equitable, so that the benefit of all such payments shall be shared
by the Lenders ratably in accordance with the aggregate amount of principal of
and accrued interest on their respective Loans and other amounts owing them,
provided that:

(i) if any such participations or subparticipations are purchased and all or any
portion of the payment giving rise thereto is recovered, such participations or
subparticipations shall be rescinded and the purchase price restored to the
extent of such recovery, without interest; and

(ii) the provisions of this subsection shall not be construed to apply to
(x) any payment made by the Borrower pursuant to and in accordance with the
express terms of this Agreement or (y) any payment obtained by a Lender as
consideration for the assignment of or sale of a participation in any of its
Loans, other than to the Borrower or any Subsidiary thereof (as to which the
provisions of this subsection shall apply).

The Borrower consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against the
Borrower rights of setoff and counterclaim with respect to such participation as
fully as if such Lender were a direct creditor of the Borrower in the amount of
such participation.

 

115



--------------------------------------------------------------------------------

Posting Version 12/7/17

 

11.8 Non-Reliance on Administrative Agent and Other Lenders. Each Lender
represents and warrants to each other party hereto that it has, independently
and without reliance upon the Administrative Agent or any other Lender or any of
their Related Parties and based on such documents and information as it has
deemed appropriate, made its own appraisal of and investigation into the
business, operations, property, financial and other condition and
creditworthiness of the Loan Parties and its own decision to enter into this
Agreement. Each Lender also acknowledges and agrees that it will, independently
and without reliance upon the Administrative Agent or any other Lender or any of
their Related Parties and based on such documents and information as it shall
from time to time deem appropriate, continue to make its own appraisal of and
investigation into the business, operations, property, financial and other
condition and creditworthiness of the Loan Parties and its own decisions in
taking or not taking action under or based upon this Agreement, any other Loan
Document or any related agreement or any document furnished hereunder or
thereunder. Each Lender represents to each other party hereto that it is a bank,
savings and loan association or other similar savings institution, insurance
company, investment fund or company or other financial institution which makes
or acquires commercial loans in the ordinary course of its activities, that it
is participating hereunder as a Lender for such commercial purposes, and that it
has the knowledge and experience to be and is capable of evaluating the merits
and risks of being a Lender hereunder.

11.9 Judgment. (a) If for the purpose of obtaining judgment in any court it is
necessary to convert a sum due hereunder in one currency into another currency,
the parties hereto agree, to the fullest extent that they may effectively do so,
that the rate of exchange used shall be that at which in accordance with normal
banking procedures the Administrative Agent could purchase the first currency
with such other currency on the Business Day preceding the day on which final
judgment is given.

(b) The obligations of the Borrower in respect of this Agreement and any Note
due to any party hereto or any holder of any bond shall, notwithstanding any
judgment in a currency (the “judgment currency”) other than the currency in
which the sum originally due to such party or such holder is denominated (the
“original currency”), be discharged only to the extent that on the Business Day
following receipt by such party or such holder (as the case may be) of any sum
adjudged to be so due in the judgment currency such party or such holder (as the
case may be) may in accordance with normal banking procedures purchase the
original currency with the judgment currency; if the amount of the original
currency so purchased is less than the sum originally due to such party or such
holder (as the case may be) in the original currency, the Borrower agrees as a
separate obligation and notwithstanding any such judgment, to indemnify such
party or such holder (as the case may be) against such loss, and if the amount
of the original currency so purchased exceeds the sum originally due to any
party to this Agreement or any holder of Notes (as the case may be), such party
or such holder (as the case may be), agrees to remit to the Borrower, such
excess. This covenant shall survive the termination of this Agreement and
payment of the Loans and all other amounts payable hereunder.

 

116



--------------------------------------------------------------------------------

Posting Version 12/7/17

 

11.10 Right of Set-Off. The Borrower hereby irrevocably authorizes the
Administrative Agent, each Lender and each of their respective Affiliates at any
time and from time to time without notice to the Borrower or any other Loan
Party, any such notice being expressly waived by the Borrower to the extent
permitted by applicable law, upon the occurrence and during the continuance of
an Event of Default under subsection 9(a) so long as any amount remains unpaid
after it becomes due and payable by the Borrower or any other Loan Party under
this Agreement or any other Loan Document, to set-off and appropriate and apply
against any such amount any and all deposits (general or special, time or
demand, provisional or final), in any currency, and any other credits,
indebtedness or claims, in any currency, in each case whether direct or
indirect, absolute or contingent, matured or unmatured, at any time held or
owing by the Administrative Agent, such other Lender or any such Affiliate to or
for the credit or the account of the Borrower, or any part thereof in such
amounts as the Administrative Agent, such Lender or any such Affiliate may
elect. The Administrative Agent, each Lender and each of their respective
Affiliates shall notify the Borrower and the Administrative Agent promptly of
any such set-off and the application made by the Administrative Agent, such
Lender or any such Affiliate of the proceeds thereof; provided that the failure
to give such notice shall not affect the validity of such set-off and
application. The rights of the Administrative Agent, each Lender and each of
their respective Affiliates under this subsection 11.10 are in addition to other
rights and remedies (including, without limitation, other rights of set-off)
which the Administrative Agent, such Lender or any such Affiliate may have.

11.11 Counterparts. This Agreement may be executed by one or more of the parties
to this Agreement on any number of separate counterparts (including by
telecopy), and all of such counterparts taken together shall be deemed to
constitute one and the same instrument. A set of the copies of this Agreement
signed by all the parties shall be delivered to the Borrower and the
Administrative Agent. Delivery of an executed counterpart of a signature page of
this Agreement by facsimile or other electronic imaging means (e.g. “pdf” or
“tif”) shall be effective as delivery of a manually executed counterpart of this
Agreement.

11.12 Severability. Any provision of this Agreement which is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

11.13 Integration. This Agreement and the other Loan Documents represent the
entire agreement of each of the Loan Parties, the Administrative Agent and the
Lenders with respect to the subject matter hereof, and there are no promises,
undertakings, representations or warranties by any of the Loan Parties, the
Administrative Agent or any Lender relative to the subject matter hereof not
expressly set forth or referred to herein or in the other Loan Documents.

11.14 GOVERNING LAW. THIS AGREEMENT AND ANY NOTES AND THE RIGHTS AND OBLIGATIONS
OF THE PARTIES UNDER THIS AGREEMENT AND ANY NOTES SHALL BE GOVERNED BY, AND
CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

 

117



--------------------------------------------------------------------------------

Posting Version 12/7/17

 

11.15 Submission To Jurisdiction; Waivers. Each party hereto hereby irrevocably
and unconditionally:

(a) submits for itself and its property in any legal action or proceeding
relating to this Agreement and the other Loan Documents to which it is a party,
or for recognition and enforcement of any judgment in respect thereof, to
(subject to clause (d) below) the exclusive general jurisdiction of the courts
of the State of New York sitting in New York County, the courts of the United
States of America for the Southern District of New York, and appellate courts
from any thereof;

(b) consents that any such action or proceeding shall be brought in such courts
and waives any objection that it may now or hereafter have to the venue of any
such action or proceeding in any such court or that such action or proceeding
was brought in an inconvenient forum and agrees not to plead or claim the same;

(c) agrees that service of process in any such action or proceeding may be
effected by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepaid, to the Borrower, the
applicable Lender or the Administrative Agent, as the case may be, at the
address specified in subsection 11.2 or at such other address of which the
Administrative Agent, any such Lender and the Borrower shall have been notified
pursuant thereto;

(d) agrees that nothing herein shall affect the right to effect service of
process in any other manner permitted by law or shall limit the right of the
Administrative Agent, any Lender or any other Secured Party to sue in any other
jurisdiction; and

(e) waives, to the maximum extent not prohibited by law, any right it may have
to claim or recover in any legal action or proceeding referred to in this
subsection any consequential or punitive damages.

11.16 No Advisory or Fiduciary Responsibility. In connection with all aspects of
the Loan Documents and the Loans hereunder occurring on or prior to the
Effective Date, the Borrower acknowledges and agrees that: (a)(i) the arranging
and other services regarding this Agreement provided by the Administrative
Agent, the Arrangers and the Lenders are arm’s-length commercial transactions
between the Borrower and its Affiliates, on the one hand, and the Administrative
Agent, the Arrangers and the Lenders, on the other hand, (ii) the Borrower has
consulted its own legal, accounting, regulatory and tax advisors to the extent
it has deemed appropriate, and (iii) the Borrower is capable of evaluating, and
understands and accepts, the terms, risks and conditions of the transactions
contemplated hereby and by the other Loan Documents; (b)(i) the Administrative
Agent, each Arranger and each Lender each is and has been acting solely as a
principal and, except as expressly agreed in writing by the relevant parties,
has not been, is not, and will not be acting as an advisor, agent or fiduciary
for the Borrower or any of its Affiliates or any other Person and (ii) none of
the Administrative Agent, any Arranger or any Lender has any obligation to the
Borrower or any of its Affiliates with respect to the transactions contemplated
hereby except those obligations expressly set forth herein and in the other Loan
Documents; and (c) the Administrative Agent, the Arrangers and the Lenders and
their respective Affiliates may be engaged in a broad range of transactions that

 

118



--------------------------------------------------------------------------------

Posting Version 12/7/17

 

involve interests that differ from those of the Borrower and its Affiliates, and
none of the Administrative Agent, any Arranger or any Lender has any obligation
to disclose any of such interests to the Borrower or its Affiliates. To the
fullest extent permitted by law, the Borrower hereby waives and releases any
claims that it may have against the Administrative Agent, any Arranger and any
Lender with respect to any breach or alleged breach of agency or fiduciary duty
in connection with the Loan Documents or the Loans hereunder occurring on or
prior to the Effective Date.

11.17 WAIVER OF JURY TRIAL. EACH OF THE BORROWER, THE ADMINISTRATIVE AGENT AND
THE LENDERS HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVE TRIAL BY JURY IN ANY
LEGAL ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY NOTES OR ANY OTHER
LOAN DOCUMENT AND FOR ANY COUNTERCLAIM THEREIN.

11.18 Confidentiality. The Administrative Agent, the Other Representatives and
each Lender agrees to keep confidential any information (a) provided to it by or
on behalf of Holding, Intermediate Holding, the Borrower or any of their
respective Subsidiaries pursuant to or in connection with the Loan Documents or
(b) obtained by such Lender based on a review of the books and records of
Holding, Intermediate Holding, the Borrower or any of their respective
Subsidiaries; provided that nothing herein shall prevent the Administrative
Agent, any Other Representative or any Lender from disclosing any such
information (i) to the Administrative Agent, any Lender or any other party
hereto, (ii) to any Transferee, prospective Transferee or any creditor or any
actual or prospective counterparty (or its advisors) to any swap or derivative
transaction or credit insurance provider relating to the Borrower and its
obligations which agrees to comply with the provisions of this subsection (or
provisions no less restrictive than those of this subsection) pursuant to an
instrument for the benefit of the Borrower (it being understood that each
relevant disclosing Person shall be solely responsible for obtaining such
instrument), (iii) to its affiliates and the employees, officers, directors,
agents, attorneys, accountants and other professional advisors of it and its
affiliates, provided that such Lender shall inform each such Person of the
agreement under this subsection 11.18 and take reasonable actions to cause
compliance by any such Person referred to in this clause (iii) with this
agreement (including, where appropriate, to cause any such Person to acknowledge
its agreement to be bound by the agreement under this subsection 11.18), (iv)
upon the request or demand of any Governmental Authority or self-regulatory
authority having or purporting to have jurisdiction over such Person or its
affiliates or to the extent required in response to any order of any court or
other Governmental Authority or as shall otherwise be required pursuant to any
Requirement of Law, provided that the disclosing Person shall, unless prohibited
by any Requirement of Law, notify the Borrower of any disclosure pursuant to
this clause (iv) as far in advance as is reasonably practicable under such
circumstances, (v) which has been publicly disclosed other than in breach of
this Agreement, (vi) in connection with the exercise of any remedy hereunder or
under any other Loan Document or under any Interest Rate Protection Agreement or
the enforcement of rights hereunder or thereunder, (vii) in connection with
regulatory examinations and reviews conducted by the National Association of
Insurance Commissioners or any Governmental Authority having jurisdiction over
such Lender or its affiliates (to the extent applicable), (viii) in connection
with any litigation to which such Person (or, with respect to any Interest Rate
Protection Agreement, any affiliate of any Lender party thereto) may be a party,
subject to the proviso in clause (iv), or (ix) if, prior to such information
having been so provided or obtained,

 

119



--------------------------------------------------------------------------------

Posting Version 12/7/17

 

such information was already in the Administrative Agent’s, an Other
Representative’s or a Lender’s possession on a nonconfidential basis without a
duty of confidentiality to the Borrower being violated, (x) with the consent of
the Borrower, or (xi) on a confidential basis to (A) any rating agency in
connection with rating the Borrower or its Subsidiaries or the credit facilities
provided hereunder or (B) the CUSIP Service Bureau or any similar agency in
connection with the issuance and monitoring of CUSIP numbers or other market
identifiers with respect to the credit facilities provided hereunder; provided,
however, that the Borrower shall not be obligated to obtain a rating for this
Agreement, the Facility hereunder or any Loan incurred pursuant hereto.

11.19 Existing Credit Agreement Amended and Restated; Designation.

(a) Amendment and Restatement. On the Effective Date, this Agreement shall amend
and restate the Existing Credit Agreement in its entirety but, for the avoidance
of doubt, this Agreement shall not constitute a novation of the parties’ rights
and obligations thereunder. On the Effective Date, the rights and obligations of
the parties hereto evidenced by the Existing Credit Agreement shall be evidenced
by this Agreement and the other Loan Documents, the Existing Term Loans shall
remain outstanding and shall be deemed to be Loans under this Agreement. All
loans, interest, fees and expenses owing or accruing under or in respect of the
Existing Credit Agreement through the Effective Date shall be calculated as of
the Effective Date (pro-rated in the case of any fractional periods if
applicable), and shall be paid on the Effective Date.

(b) Notwithstanding paragraph (a) above or any other term of any Loan Document,
the guarantee of the Obligations by IPC is, effective as of the Effective Date,
hereby released and discharged in full and of no further force and effect;
provided that the Administrative Agent, the Lead Arrangers and the Lenders shall
have received all fees and expenses required to be paid or delivered by IPC to
them on or prior to the Effective Date in the amounts previously agreed to in
writing by IPC, the Other Representatives and the Administrative Agent in
connection with this Agreement. It is the intent of the parties that neither
IPC, nor any Subsidiary thereof, other than Intermediate Holding and its
Subsidiaries, shall be obligated on, or otherwise be liable for, the
Obligations, or shall provide any Collateral to secure the Obligations.

(c) The Borrower hereby designates this Agreement and the term loan facility
evidenced hereby as a “Credit Facility” under, and as defined in, and for all
purposes of, the 2013 Senior Notes Indenture, the 2014 Senior Notes First
Supplemental Indenture and the 2016 Senior Notes Second Supplemental Indenture.

11.20 USA PATRIOT Act Notice. Each Lender that is subject to the Act (as
hereinafter defined) and the Administrative Agent (for itself and not on behalf
of any Lender) hereby notifies the Borrower that pursuant to the requirements of
the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed into law October 26,
2001)) (the “Act”), it is required to obtain, verify and record information that
identifies the Borrower and the Guarantors, which information includes the name
and address of the Borrower and the Guarantors and other information that will
allow such Lender or the Administrative Agent, as applicable, to identify the
Borrower and

 

120



--------------------------------------------------------------------------------

Posting Version 12/7/17

 

the Guarantors in accordance with the Act. The Borrower shall, promptly
following a request by the Administrative Agent or any Lender, provide all
documentation and other information that the Administrative Agent or such Lender
requests in order to comply with its ongoing obligations under applicable “know
your customer” and anti-money laundering rules and regulations, including the
Act.

11.21 Electronic Execution of Assignments and Certain Other Documents. The words
“delivery,” “execute,” “execution,” “signed,” “signature,” and words of like
import in any Loan Document or any other document executed in connection
herewith shall be deemed to include electronic signatures, the electronic
matching of assignment terms and contract formations on electronic platforms
approved by the Administrative Agent, or the keeping of records in electronic
form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature, physical delivery thereof or
the use of a paper-based recordkeeping system, as the case may be, to the extent
and as provided for in any applicable Law, including the Federal Electronic
Signatures in Global and National Commerce Act, the New York State Electronic
Signatures and Records Act, or any other similar state laws based on the Uniform
Electronic Transactions Act; provided that notwithstanding anything contained
herein to the contrary neither the Administrative Agent nor any Lender is under
any obligation to agree to accept electronic signatures in any form or in any
format unless expressly agreed to by the Administrative Agent or such Lender
pursuant to procedures approved by it and provided further without limiting the
foregoing, upon the request of any party, any electronic signature shall be
promptly followed by such manually executed counterpart.

11.22 Acknowledgment and Consent to Bail-In of EEA Financial Institutions.
Solely to the extent any Lender that is an EEA Financial Institution is a party
to this Agreement and notwithstanding anything to the contrary in any Loan
Document or in any other agreement, arrangement or understanding among any such
parties, each party hereto acknowledges that any liability of any Lender that is
an EEA Financial Institution arising under any Loan Document, to the extent such
liability is unsecured, may be subject to the Write-Down and Conversion Powers
of an EEA Resolution Authority and agrees and consents to, and acknowledges and
agrees to be bound by:

(a) the application of any Write-Down and Conversion Powers by an EEA Resolution
Authority to any such liabilities arising hereunder which may be payable to it
by any Lender that is an EEA Financial Institution; and

(b) the effects of any Bail-In Action on any such liability, including, if
applicable:

(i) a reduction in full or in part or cancellation of any such liability;

(ii) a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or

 

121



--------------------------------------------------------------------------------

Posting Version 12/7/17

 

(iii) the variation of the terms of such liability in connection with the
exercise of the Write-Down and Conversion Powers of any EEA Resolution
Authority.

[Signature pages follow.]

 

122



--------------------------------------------------------------------------------

Posting Version 12/7/17

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their proper and duly authorized officers as of the
day and year first above written.

 

GRAPHIC PACKAGING INTERNATIONAL, LLC, as Borrower By:  

 

  Name:   Title:

 



--------------------------------------------------------------------------------

Posting Version 12/7/17

 

BANK OF AMERICA, N.A., as Administrative Agent By:  

 

  Name:   Title:

 



--------------------------------------------------------------------------------

Posting Version 12/7/17

 

BANK OF AMERICA, N.A., as a Lender By:  

 

  Name:   Title:

 



--------------------------------------------------------------------------------

Posting Version 12/7/17

 

BNP PARIBAS, as a Lender By:  

 

  Name:   Title:     By:  

 

  Name:   Title:    

 



--------------------------------------------------------------------------------

EXHIBIT A TO

CREDIT AGREEMENT

FORM OF NOTE

Atlanta, Georgia

                    , 20        

FOR VALUE RECEIVED, the undersigned, GRAPHIC PACKAGING INTERNATIONAL, LLC, a
Delaware limited liability company (the “Borrower”), hereby unconditionally
promises to pay to the order of                  (the “Lender”) and its
successors and assigns the aggregate unpaid principal amount of the Loan made by
the Lender to the undersigned pursuant to the Credit Agreement (defined below),
which sum shall be payable in accordance with the provisions of the Credit
Agreement and made to the Administrative Agent for the account of the Lender in
Dollars and in Same Day Funds at the Administrative Agent’s Office for payments
denominated in Dollars.

The Borrower further agrees to pay interest in like money at such office on the
unpaid principal amount hereof from time to time at the applicable rates per
annum and on the dates set forth in subsection 4.1 of the Credit Agreement until
such principal amount is paid in full (both before and after judgment).

This Note is one of the Notes referred to in the Amended and Restated Credit
Agreement, dated as of January [    ], 2018 and effective as of the Effective
Date (as amended, supplemented, waived or otherwise modified from time to time,
the “Credit Agreement”), among the Borrower, the several banks and other
financial institutions from time to time party thereto (including the Lender),
and Bank of America, N.A., as Administrative Agent, and is entitled to the
benefits thereof, is secured and guaranteed as provided therein and is subject
to optional and mandatory prepayment in whole or in part as provided therein.
Terms used herein which are defined in the Credit Agreement shall have such
defined meanings unless otherwise defined herein or unless the context otherwise
requires.

Upon the occurrence of any one or more of the Events of Default specified in the
Credit Agreement, all amounts then remaining unpaid on this Note shall become,
or may be declared to be, immediately due and payable, all as provided therein.



--------------------------------------------------------------------------------

THIS NOTE SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE
WITH, THE LAWS OF THE STATE OF NEW YORK.

 

GRAPHIC PACKAGING INTERNATIONAL,

LLC, as Borrower

By:                                                                         
      Name:       Title:

 

2



--------------------------------------------------------------------------------

EXHIBIT B TO

CREDIT AGREEMENT

FORM OF MORTGAGE:

DEED TO SECURE DEBT,

ASSIGNMENT OF RENTS AND LEASES, AND SECURITY AGREEMENT

THIS DEED TO SECURE DEBT, ASSIGNMENT OF RENTS AND LEASES, AND SECURITY
AGREEMENT, dated as of [    ], 20[    ] is made by [    ], a [    ][    ]
(“Grantor”), whose address is [    ], to BANK OF AMERICA, N.A., as
Administrative Agent and as collateral agent for the benefit of the Secured
Parties (in such capacities, “Grantee”), whose address is [901 Main Street, Mail
Code: TX1-492-14-19, Dallas, TX 75202, Attention: Agency Management]. References
to this “Deed” shall mean this instrument and any and all renewals,
modifications, amendments, supplements, extensions, consolidations,
substitutions, spreaders and replacements of this instrument. Capitalized terms
not otherwise defined herein shall have the meanings ascribed thereto in the
Amended and Restated Credit Agreement (as defined below).

THIS INSTRUMENT COVERS GOODS WHICH ARE OR ARE TO BECOME FIXTURES ON THE REAL
PROPERTY DESCRIBED HEREIN.

Background

A.    Graphic Packaging International, LLC, as Borrower, the lenders party
thereto, and Bank of America, N.A., as Administrative Agent, are parties to that
Credit Agreement dated as of December 8, 2017 (as amended, restated,
supplemented or otherwise modified from time to time prior to the date hereof,
the “Existing Credit Agreement”).

B.    Borrower has requested that the Existing Credit Agreement be amended and
restated as set forth in that certain Amended and Restated Credit Agreement
dated as of January [    ], 2018 and effective as of the Effective Date (as
defined therein) (as amended, restated, amended and restated, supplemented or
otherwise modified from time to time, the “Amended and Restated Credit
Agreement”) among Grantor, Grantee and the lenders from time to time party
thereto (the “Lenders”).

C.    The aggregate principal amount of the [Obligations] secured by this Deed
is approximately [$660,000,000.00]. The maturity date of the Obligations is
January [    ], 2023, provided, however, that if such date is not a Business
Dat, the maturity date shall be the next preceding Business Day.

D.    Grantor (i) is the owner of the fee simple estate in the parcel(s) of real
property, if any, described on Exhibit A attached hereto (the “Owned Land”) and
(ii) owns, leases or otherwise has the right to use all of the buildings,
improvements, structures, and fixtures now or subsequently located on the Owned
Land (the “Improvements”; the Owned Land and the Improvements being collectively
referred to as the “Real Estate”).



--------------------------------------------------------------------------------

E.    In consideration of the premises and to induce the Adminsitrative Agent
and the Lenders to amend and restate the Existing Credit Agreement, Grantor
hereby executes and delivers this Deed to secure all of the Obligations (as
defined in the Amended and Restated Credit Agreement).

Granting Clauses

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, Grantor agrees that to secure the Obligations,

GRANTOR HEREBY GRANTS, BARGAINS, SELLS, CONVEYS, TRANSFERS AND ASSIGNS TO
GRANTEE, ITS SUCCESSORS AND ASSIGNS:

(a)    the Owned Land;

(b)    all right, title and interest Grantor now has or may hereafter acquire in
and to the Improvements or any part thereof (whether owned in fee by Grantor or
otherwise);

(c)    all right, title and interest of Grantor in, to and under all easements,
rights of way, licenses, operating agreements, abutting strips and gores of
land, streets, ways, alleys, passages, sewer rights, waters, water courses,
water and flowage rights, development rights, air rights, mineral and soil
rights, plants, standing and fallen timber, and all estates, rights, titles,
interests, privileges, licenses, tenements, hereditaments and appurtenances
belonging, relating or appertaining to the Real Estate, and any reversions,
remainders, rents, issues, profits and revenue thereof and all land lying in the
bed of any street, road or avenue, in front of or adjoining the Real Estate to
the center line thereof;

(d)    all right, title and interest of Grantor in and to all of the fixtures,
chattels, business machines, machinery, apparatus, equipment, furnishings,
fittings, and articles of personal property of every kind and nature whatsoever,
and all appurtenances and additions thereto and substitutions or replacements
thereof (together with, in each case, attachments, components, parts and
accessories) currently owned or subsequently acquired by Grantor and now or
subsequently attached to, the Real Estate (all of the foregoing in this
paragraph (d) being referred to as the “Equipment”);

(e)    all right, title and interest of Grantor in and to all substitutes and
replacements of, and all additions and improvements to, the Real Estate and the
Equipment, subsequently acquired by or released to Grantor or constructed,
assembled or placed by Grantor on the Real Estate, immediately upon such
acquisition, release, construction, assembling or placement, including, without
limitation, any and all building materials whether stored at the Real Estate or
offsite, and, in each such case, without any further deed, conveyance,
assignment or other act by Grantor;

(f)    all right, title and interest of Grantor in, to and under all leases,
subleases, underlettings, concession agreements, management agreements, licenses
and other agreements relating to the use or occupancy of the Real Estate or the
Equipment or any part thereof, now existing or subsequently entered into by
Grantor and whether written or oral and all guarantees of any of the foregoing
(collectively, as any of the foregoing may

 

2



--------------------------------------------------------------------------------

be amended, restated, extended, renewed or modified from time to time, the
“Leases”), and all rights of Grantor in respect of cash and securities deposited
thereunder and the right to receive and collect the revenues, income, rents,
issues and profits thereof, together with all other rents, royalties, issues,
profits, revenue, income and other benefits arising from the use and enjoyment
of the Secured Property (as defined below) (collectively, the “Rents”);

(g)    all right, title and interest of Grantor, to the extent assignable, in
and to all unearned premiums under insurance policies now or subsequently
obtained by Grantor relating to the Real Estate or Equipment and Grantor’s
interest in and to all proceeds of any such insurance policies (including title
insurance policies) including the right to collect and receive such proceeds,
subject to the provisions relating to insurance generally set forth below; and
all awards and other compensation, including the interest payable thereon and
the right to collect and receive the same, made to the present or any subsequent
owner of the Real Estate or Equipment for the taking by eminent domain,
condemnation or otherwise, of all or any part of the Real Estate or any easement
or other right therein, subject to the provisions relating to condemnation
awards generally set forth below;

(h)    to the extent not prohibited under the applicable contract, consent,
license or other item unless the appropriate consent has been obtained, all
right, title and interest of Grantor in and to (i) all contracts from time to
time executed by Grantor or any manager or agent on its behalf relating to the
ownership, construction, maintenance, repair, operation, occupancy, sale or
financing of the Real Estate or Equipment or any part thereof and all agreements
and options relating to the purchase or lease of any portion of the Real Estate
or any property which is adjacent or peripheral to the Real Estate, together
with the right to exercise such options and all leases of Equipment, (ii) all
consents, licenses, building permits, certificates of occupancy and other
governmental approvals relating to construction, completion, occupancy, use or
operation of the Real Estate or any part thereof, and (iii) all drawings, plans,
specifications and similar or related items relating to the Real Estate; and

(i)    all proceeds, both cash and noncash, of the foregoing;

but excluding any assets or interests in assets transferred in connection with
any Permitted Receivables Transaction, or subject to any liens of the type
referred to in subsection 8.3(h) or subsection 8.3(m) of the Amended and
Restated Credit Agreement.

(All of the foregoing property and rights and interests now owned or held or
subsequently acquired by Grantor and described in the foregoing clauses
(a) through (d) are collectively referred to as the “Premises”, and those
described in the foregoing clauses (a) through (i) are collectively referred to
as the “Secured Property”).

TO HAVE AND TO HOLD the Secured Property and the rights and privileges hereby
conveyed unto Grantee, its successors and assigns for the uses and purposes set
forth, until the Facility Termination Date; provided, however, that the
condition of this Deed is such that if the Facility Termination Date has
occurred, then this Deed shall be cancelled and surrendered.

 

3



--------------------------------------------------------------------------------

This Deed is intended to operate and is to be construed as a deed passing the
title to the Secured Property to Grantee and is made under those provisions of
the existing laws of the State of Georgia relating to deeds to secure debt, and
not as a mortgage.

This Deed is for commercial purposes and secures, inter alia, obligations which
may provide for obligatory future and/or revolving credit advances or
re-advances, which when made, shall have the same priority as advances or
re-advances made on the date hereof whether or not (i) any advances or
re-advances were made on the date hereof and (ii) any indebtedness is
outstanding at the time any advance or re-advance is made.

Terms and Conditions

Grantor further represents, warrants, covenants and agrees with Grantee and the
Secured Parties as follows:

1.    Defined Terms. Capitalized terms not otherwise defined herein shall have
the meanings ascribed thereto in the Amended and Restated Credit Agreement.

2.    Warranty of Title. Grantor warrants that it has good record title in fee
simple to the Real Estate, and good title to the rest of the Secured Property,
subject only to the matters that are set forth in (i) Schedule B of that certain
Policy of Title Insurance issued by [                    ], Policy No.
[                    ], and (ii) any other lien or encumbrance as permitted by
subsection 8.3 of the Amended and Restated Credit Agreement (the “Permitted
Exceptions”). Grantor shall warrant, defend and preserve such title and the lien
of this Deed against all claims of all persons and entities (not including the
holders of the Permitted Exceptions). Grantor represents and warrants that it
has the right to convey the Secured Property.

3.    Payment of Obligations. Grantor shall pay and perform the Obligations at
the times and places and in the manner specified in the Loan Documents.

4.    Requirements. Grantor shall promptly comply with all covenants,
restrictions and conditions now or later of record which may be applicable to
any of the Secured Property, or to the use, manner of use, occupancy,
possession, operation, maintenance, alteration, repair or reconstruction of any
of the Secured Property, except where a failure to do so could not reasonably be
expected to have a Material Adverse Effect.

5.    Payment of Taxes and Other Impositions.

(a)    Promptly when due or prior to the date on which any fine, penalty,
interest or cost may be added thereto or imposed, Grantor shall pay and
discharge all taxes, charges and assessments of every kind and nature, all
charges for any easement or agreement maintained for the benefit of any of the
Real Estate, all general and special assessments, levies, permits, inspection
and license fees, all water and sewer rents and charges, vault taxes and all
other public charges even if unforeseen or extraordinary, imposed upon or
assessed against or which may become a lien on any of the Real Estate, or
arising in respect of the occupancy, use or possession thereof, together with
any penalties or interest on any of the foregoing (all of the foregoing are
collectively referred

 

4



--------------------------------------------------------------------------------

to herein as the “Impositions”), except where (i) the validity or amount thereof
is being contested in good faith by appropriate proceedings, and (ii) the
Grantor has set aside on its books adequate reserves with respect thereto in
accordance with GAAP. Upon request by Grantee, Grantor shall within 30 days
after the request of Grantee, deliver to Grantee evidence reasonably acceptable
to Grantee showing the payment of any such Imposition. If by law any Imposition,
at Grantor’s option, may be paid in installments (whether or not interest shall
accrue on the unpaid balance of such Imposition), Grantor may elect to pay such
Imposition in such installments and shall be responsible for the payment of such
installments with interest, if any.

(b)    Nothing herein shall affect any right or remedy of Grantee under this
Deed or otherwise, without notice or demand to Grantor, to pay any Imposition
after the date such Imposition shall have become due, and add to the Obligations
the amount so paid, together with interest from the time of payment at the
Default Rate. Any sums paid by Grantee in discharge of any Impositions shall be
(i) a lien on the Premises secured hereby prior to any right or title to,
interest in, or claim upon the Premises subordinate to the lien of this Deed,
and (ii) payable on demand by Grantor to Grantee together with interest at the
Default Rate as set forth above.

6.    Insurance.

(a)    Grantor shall maintain, with financially sound and reputable companies,
insurance policies (i) insuring the Real Estate against loss by fire, explosion,
theft and such other casualties as may be reasonably satisfactory to the
Grantee, and (ii) insuring Grantor, the Grantee and the other Secured Parties
against liability for personal injury and property damage relating to such Real
Estate, such policies to be in such form and amounts and having such coverage as
may be reasonably satisfactory to the Grantee. All such insurance shall
(i) provide that no cancellation of coverage or material reduction in amount
thereof shall be effective until at least 10 days after receipt by the Grantee
of written notice thereof, (ii) name the Grantee as an additional insured party
or loss payee, (iii) include deductibles consistent with past practice or
consistent with industry practice or otherwise reasonably satisfactory to the
Grantee.

(b)    Grantor shall maintain or cause to be maintained, flood insurance to the
extent required pursuant to subsection 7.5(d) of the Amended and Restated Credit
Agreement.

(c)    Grantor promptly shall comply with and conform in all material respects
to (i) all provisions of each such insurance policy, and (ii) all requirements
of the insurers applicable to Grantor or to any of the Secured Property or to
the use, manner of use, occupancy, possession, operation, maintenance,
alteration or repair of any of the Secured Property. Grantor shall not use or
permit the use of the Secured Property in any manner which would permit any
insurer to cancel any insurance policy or void coverage required to be
maintained by this Deed.

(d)    If Grantor is in default of its obligations to insure or deliver any such
prepaid policy or policies, then Grantee, at its option upon 10 days’ written
notice to

 

5



--------------------------------------------------------------------------------

Grantor, may effect such insurance from year to year at rates substantially
similar to the rate at which Grantor had insured the Premises, and pay the
premium or premiums therefor, and Grantor shall pay to Grantee on demand such
premium or premiums so paid by Grantee with interest from the time of payment at
the Default Rate.

(e)    If the Secured Property, or any part thereof, shall be destroyed or
damaged and the reasonably estimated cost thereof would exceed $1,000,000,
Grantor shall give prompt notice thereof to Grantee. All insurance proceeds paid
or payable in connection with any damage or casualty to the Real Estate shall be
deemed proceeds from a Recovery Event and applied in the manner specified in the
Amended and Restated Credit Agreement.

(f)    In the event of foreclosure of this Deed or other transfer of title to
the Secured Property, all right, title and interest of Grantor in and to any
property insurance policies then in force shall pass to the purchaser or
grantee.

7.    Restrictions on Liens and Encumbrances. Except for the lien of this Deed
and the Permitted Exceptions and except as otherwise permitted pursuant to the
terms of the Amended and Restated Credit Agreement, Grantor shall not further
mortgage, nor otherwise encumber the Secured Property nor create or suffer to
exist any lien, charge or encumbrance on the Secured Property, or any part
thereof, whether superior or subordinate to the lien of this Deed and whether
recourse or non-recourse.

8.    Due on Sale and Other Transfer Restrictions. Except as expressly permitted
under subsection 8.6 of the Amended and Restated Credit Agreement, Grantor shall
not sell, transfer, convey or assign all or any portion of, or any interest in,
the Secured Property.

9.    Condemnation/Eminent Domain. Promptly upon obtaining knowledge of the
institution of any proceedings for the condemnation of the Secured Property, or
any material portion thereof, Grantor will notify Grantee of the pendency of
such proceedings. All awards and proceeds relating to such condemnation shall be
deemed proceeds from a Recovery Event and applied in the manner specified in the
Amended and Restated Credit Agreement.

10.    Leases. Except as expressly permitted under the Amended and Restated
Credit Agreement, with respect to any Lease having an annual rental of more than
$350,000, Grantor shall not (a) execute an assignment or pledge of any Lease
relating to all or any portion of the Secured Property other than in favor of
Grantee, or (b) without the prior written consent of Grantee, which consent
shall not be unreasonably withheld or delayed, execute or permit to exist any
Lease of any material portion of the Secured Property, except for Permitted
Exceptions.

11.    Further Assurances. To further assure Grantee’s rights under this Deed,
Grantor agrees promptly upon demand of Grantee to do any act or execute any
additional documents (including, but not limited to, security agreements on any
personalty included or to be included in the Secured Property and a separate
assignment of each Lease in recordable form) as may be reasonably required by
Grantee to confirm the lien of this Deed and all other rights or benefits
conferred on Grantee by this Deed.

 

6



--------------------------------------------------------------------------------

12.    Grantee’s Right to Perform. If Grantor fails to perform any of the
covenants or agreements of Grantor, within the applicable grace period, if any,
provided for in the Amended and Restated Credit Agreement, Grantee, without
waiving or releasing Grantor from any obligation or default under this Deed,
may, at any time upon 10 days’ written notice to Grantor (but shall be under no
obligation to) pay or perform the same, and the amount or cost thereof, with
interest at the Default Rate, shall immediately be due from Grantor to Grantee
and the same shall be secured by this Deed and shall be a lien on the Secured
Property prior to any right, title to, interest in, or claim upon the Secured
Property attaching subsequent to the lien of this Deed. No payment or advance of
money by Grantee under this Section shall be deemed or construed to cure
Grantor’s default or waive any right or remedy of Grantee.

13.    Remedies.

(a)    Upon the occurrence and during the continuance of any Event of Default,
Grantee may immediately take such action, without notice or demand, as it deems
advisable to protect and enforce its rights against Grantor and in and to the
Secured Property (subject to the terms of any documentation governing any
Permitted Receivables Transaction), including, but not limited to, the following
actions, each of which may be pursued concurrently or otherwise, at such time
and in such manner as Grantee may determine, in its sole discretion, without
impairing or otherwise affecting the other rights and remedies of Grantee:

(i)    Grantee may, to the extent permitted by applicable law, (A) institute and
maintain an action of foreclosure against all or any part of the Secured
Property, (B) institute and maintain an action on the Loans or the Amended and
Restated Credit Agreement, the Guarantee and Collateral Agreement or any other
Loan Document, (C) sell all or part of the Secured Property (Grantor expressly
granting to Grantee the power of sale) through a non-judicial foreclosure as
provided in Section 13(a)(iii) below, or (D) take such other action at law or in
equity for the enforcement of this Deed or any of the Loan Documents as the law
may allow. Grantee may proceed in any such action to final judgment and
execution thereon for all sums due hereunder, together with interest thereon as
provided in the Amended and Restated Credit Agreement and all reasonable costs
of suit, including, without limitation, reasonable attorneys’ fees and
disbursements. Interest at the Default Rate shall be due on any judgment
obtained by Grantee from the date of judgment until actual payment is made of
the full amount of the judgment; and

(ii)    Grantee may personally, or by its agents, attorneys and employees and
without regard to the adequacy or inadequacy of the Secured Property or any
other collateral as security for the Obligations enter into and upon the Secured
Property and each and every part thereof and exclude Grantor and its agents and
employees therefrom without liability for trespass, damage or otherwise (Grantor
hereby agreeing to surrender possession of the Secured Property to Grantee upon
demand at any such time) and use, operate, manage, maintain and control the
Secured Property and every part thereof (subject to the terms of any
documentation governing any Permitted Receivables Transaction). Following

 

7



--------------------------------------------------------------------------------

such entry and taking of possession, Grantee shall be entitled, without
limitation, (x) to lease all or any part or parts of the Secured Property for
such periods of time and upon such conditions as Grantee may, in its discretion,
deem proper, (y) to enforce, cancel or modify any Lease and (z) generally to
execute, do and perform any other act, deed, matter or thing concerning the
Secured Property as Grantee shall deem appropriate as fully as Grantor might do
(subject to the terms of any documentation governing any Permitted Receivables
Transaction).

(iii)    Grantee may sell all or part of the Secured Property at one or more
public sale or sales at the usual place for conducting sales of the county in
which the Secured Property is situated, to the highest bidder for cash, in order
to pay the Obligations, and all expenses of sale and of all proceedings in
connection therewith, including reasonable attorneys’ fees actually incurred,
after advertising the time, place and terms of sale once a week for four
(4) weeks immediately preceding such sale (but without regard to the number of
days) in a newspaper in which sheriff’s sales are advertised in said county, all
other notice being hereby waived by Grantor. At any such public sale, Grantee
may execute and deliver to the purchaser a conveyance of the Secured Property in
fee simple, with full warranties of title, and to this end Grantor hereby
constitutes and appoints Grantee the agent and attorney-in-fact of Grantor to
make such sale and conveyance, and thereby to divest Grantor of all right, title
and equity that Grantor may have in and to the Secured Property and to vest the
same in the purchaser or purchasers at such sale or sales, and all the acts and
doings of said agent and attorney-in-fact are hereby ratified and confirmed, and
any recitals in said conveyance or conveyances as to facts essential to a valid
sale shall be binding upon Grantor. The aforesaid power of sale and agency
hereby granted are coupled with an interest and are irrevocable by death or
otherwise, and shall not be exhausted by one exercise thereof but may be
exercised until full payment of all of the Obligations. In the event of any sale
under this Deed by virtue of the exercise of the powers herein granted, or
pursuant to any order in any judicial proceeding or otherwise, the Secured
Property may be sold as an entirety or in separate parcels and in such manner or
order as Grantee in its discretion may elect.    The power of sale conferred
upon Grantee in this Deed shall not be exhausted by any one or more sales as to
any portion of the Secured Property remaining unsold, but shall continue
unimpaired until all of the Secured Property is sold or all of the Obligations
are satisfied.

(b)    In case of a foreclosure sale, the Real Estate may be sold, at Grantee’s
election, in one parcel or in more than one parcel and Grantee is specifically
empowered (without being required to do so, and in its sole and absolute
discretion) to cause successive sales of portions of the Secured Property to be
held.

(c)    In the event of any breach of any of the covenants, agreements, terms or
conditions contained in this Deed, Grantee shall be entitled to enjoin such
breach and obtain specific performance of any covenant, agreement, term or
condition and Grantee shall have the right to invoke any equitable right or
remedy as though other remedies were not provided for in this Deed.

 

8



--------------------------------------------------------------------------------

(d)    It is agreed that if an Event of Default shall occur and be continuing,
any and all proceeds of the Secured Property received by the Grantee shall be
held by the Grantee for the benefit of the Secured Parties as collateral
security for the Obligations (whether matured or unmatured), and/or then or at
any time thereafter may, in the sole discretion of the Grantee, be applied by
the Grantee against the Obligations then due and owing in the following order of
priority:

FIRST, to the payment of all reasonable costs and expenses incurred by the
Grantee in connection with this Deed, the Amended and Restated Credit Agreement,
any other Loan Document or any of the Obligations, including, without
limitation, all court costs and the reasonable fees and expenses of its agents
and legal counsel, and any other reasonable costs or expenses incurred in
connection with the exercise by the Grantee of any right or remedy under this
Deed, the Amended and Restated Credit Agreement, or any other Loan Document;

SECOND, to the ratable satisfaction of all other Obligations; and

THIRD, to the Grantor or its successors or assigns, or to whomsoever may be
lawfully entitled to receive the same.

14.    Right of Grantee to Credit Sale. Upon the occurrence of any sale made
under this Deed, whether made under the power of sale or by virtue of judicial
proceedings or of a judgment or decree of foreclosure and sale, Grantee may bid
for and acquire the Secured Property or any part thereof. In lieu of paying cash
therefor, Grantee may make settlement for the purchase price by crediting upon
the Obligations or other sums secured by this Deed, the net sales price after
deducting therefrom the expenses of sale and the cost of the action and any
other sums which Grantee is authorized to deduct under this Deed. In such event,
this Deed, the Amended and Restated Credit Agreement, the Guarantee and
Collateral Agreement and documents evidencing expenditures secured hereby may be
presented to the person or persons conducting the sale in order that the amount
so used or applied may be credited upon the Obligations as having been paid.

15.    Appointment of Receiver. If an Event of Default shall have occurred and
be continuing, Grantee as a matter of right and without notice to Grantor,
unless otherwise required by applicable law, and without regard to the adequacy
or inadequacy of the Secured Property or any other collateral or the interest of
Grantor therein as security for the Obligations, shall have the right to apply
to any court having jurisdiction to appoint a receiver or receivers or other
manager of the Secured Property, and Grantor hereby irrevocably consents to such
appointment and waives notice of any application therefor (except as may be
required by law). Any such receiver or receivers or manager shall have all the
usual powers and duties of receivers in like or similar cases and all the powers
and duties of Grantee in case of entry as provided in this Deed, including,
without limitation and to the extent permitted by law, the right to enter into
leases of all or any part of the Secured Property, and shall continue as such
and exercise all such powers until the date of confirmation of sale of the
Secured Property unless such receivership is sooner terminated.

 

9



--------------------------------------------------------------------------------

16.    Extension, Release, etc.

(a)    Without affecting the lien or charge of this Deed upon any portion of the
Secured Property not then or theretofore released as security for the full
amount of the Obligations, Grantee may, from time to time and without notice,
agree to (i) release any person liable for the indebtedness borrowed or
guaranteed under the Loan Documents, (ii) extend the maturity or alter any of
the terms of the indebtedness borrowed or guaranteed under the Loan Documents or
any other guaranty thereof, (iii) grant other indulgences, (iv) release or
reconvey, or cause to be released or reconveyed at any time at Grantee’s option
any parcel, portion or all of the Secured Property, (v) take or release any
other or additional security for any obligation herein mentioned, or (vi) make
compositions or other arrangements with debtors in relation thereto.

(b)    No recovery of any judgment by Grantee and no levy of an execution under
any judgment upon the Secured Property or upon any other property of Grantor
shall affect the lien of this Deed or any liens, rights, powers or remedies of
Grantee hereunder, and such liens, rights, powers and remedies shall continue
unimpaired.

(c)    If Grantee shall have the right to foreclose this Deed or to exercise its
power of sale, Grantor authorizes Grantee at its option to foreclose the lien of
this Deed or to sell the Secured Property, as the case may be, subject to the
rights of any tenants of the Secured Property. The failure to make any such
tenants parties defendant to any such foreclosure proceeding and to foreclose
their rights, or to provide notice to such tenants as required in any statutory
procedure governing a sale of the Secured Property, or to terminate such
tenant’s rights in such sale will not be asserted by Grantor as a defense to any
proceeding instituted by Grantee to collect the Obligations or to foreclose the
lien of this Deed.

(d)    Unless expressly provided otherwise, in the event that ownership of this
Deed and title to the Secured Property or any estate therein shall become vested
in the same person or entity, this Deed shall not merge in such title but shall
continue as a valid lien on the Secured Property for the amount secured hereby.

17.    Security Agreement under Uniform Commercial Code.

(a)    It is the intention of the parties hereto that this Deed shall constitute
a “security agreement” within the meaning of the Uniform Commercial Code (the
“Code”) of the State in which the Secured Property is located. If an Event of
Default shall occur and be continuing, then in addition to having any other
right or remedy available at law or in equity, Grantee shall have the option of
either (i) proceeding under the Code and exercising such rights and remedies as
may be provided to a secured party by the Code with respect to all or any
portion of the Secured Property which is personal property (including, without
limitation, taking possession of and selling such property) or (ii) treating
such property as real property and proceeding with respect to both the real and
personal property constituting the Secured Property in accordance with Grantee’s
rights, powers and remedies with respect to the real property (in which event
the default provisions of the Code shall not apply). If Grantee shall elect to
proceed under the Code,

 

10



--------------------------------------------------------------------------------

then ten days’ notice of sale of the personal property shall be deemed
reasonable notice and the reasonable expenses of retaking, holding, preparing
for sale, selling and the like incurred by Grantee shall include, but not be
limited to, reasonable attorneys’ fees and legal expenses. At Grantee’s request,
during the continuance of an Event of Default, Grantor shall assemble the
personal property and make it available to Grantee at a place designated by
Grantee which is reasonably convenient to both parties (subject to the terms of
any documentation governing any Permitted Receivables Transaction).

(b)    Grantor and Grantee agree, to the extent permitted by law, that: (i) all
of the goods described within the definition of the word “Equipment” are or are
to become fixtures on the Real Estate; (ii) Grantor is the record owner of the
Owned Land; and (iii) the addresses of Grantor and Grantee are as set forth on
the first page of this Deed.

18.    Assignment of Rents.

(a)    Grantor hereby assigns to Grantee the Rents as further security for the
payment of and performance of the Obligations, and Grantor grants to Grantee the
right to enter the Secured Property for the purpose of collecting the same and
to let the Secured Property or any part thereof, and to apply the Rents on
account of the Obligations. The foregoing assignment and grant is present and
absolute and shall continue in effect until the Obligations are fully paid and
performed, but Grantee hereby waives the right to enter the Secured Property for
the purpose of collecting the Rents and Grantor shall be entitled to collect,
receive, use and retain the Rents until the occurrence of an Event of Default,
such right of Grantor to collect, receive, use and retain the Rents may be
revoked by Grantee upon the occurrence and during the continuance of any Event
of Default under this Deed by giving not less than ten days’ written notice of
such revocation to Grantor; in the event such notice is given, Grantor shall pay
over to Grantee, or to any receiver appointed to collect the Rents, any lease
security deposits, and shall pay monthly in advance to Grantee, or to any such
receiver, the fair and reasonable rental value as determined by Grantee for the
use and occupancy of such part of the Secured Property as may be in the
possession of Grantor or any affiliate of Grantor, and upon default in any such
payment Grantor and any such affiliate will vacate and surrender the possession
of the Secured Property to Grantee or to such receiver, and in default thereof
may be evicted by summary proceedings or otherwise (subject to the terms of any
documentation governing any Permitted Receivables Transaction). Grantor shall
not accept prepayments of installments of Rent to become due for a period of
more than one month in advance (except for security deposits and estimated
payments of percentage rent, if any).

(b)    Grantor has not affirmatively done any act which would prevent Grantee
from, or limit Grantee in, acting under any of the provisions of the foregoing
assignment.

(c)    Except for any matter disclosed in the Amended and Restated Credit
Agreement, no action has been brought or, so far as is known to Grantor, is
threatened, which would interfere in any way with the right of Grantor to
execute the foregoing assignment and perform all of Grantor’s obligations
contained in this Section and in the Leases.

 

11



--------------------------------------------------------------------------------

19.    Additional Rights. The holder of any subordinate lien or subordinate deed
to secure debt on the Secured Property shall have no right to terminate any
Lease whether or not such Lease is subordinate to this Deed nor shall Grantor
consent to any holder of any subordinate lien or subordinate deed to secure debt
joining any tenant under any Lease in any action to foreclose the lien or
modify, interfere with, disturb or terminate the rights of any tenant under any
Lease. By recordation of this Deed all subordinate lienholders and the
mortgagees and beneficiaries under subordinate mortgages are subject to and
notified of this provision, and any action taken by any such lienholder or
beneficiary contrary to this provision shall be null and void. Upon the
occurrence and during the continuance of any Event of Default, Grantee may, in
its sole discretion and without regard to the adequacy of its security under
this Deed, apply all or any part of any amounts on deposit with Grantee under
this Deed against all or any part of the Obligations. Any such application shall
not be construed to cure or waive any Default or Event of Default or invalidate
any act taken by Grantee on account of such Default or Event of Default.

20.    Notices. All notices, requests, demands and other communications
hereunder shall be given in accordance with the provisions of subsection 11.2 of
the Amended and Restated Credit Agreement to Grantor and to Grantee as specified
therein.

21.    No Oral Modification. This Deed may not be amended, supplemented or
otherwise modified except in accordance with the provisions of subsection 11.1
of the Amended and Restated Credit Agreement. Any agreement made by Grantor and
Grantee after the date of this Deed relating to this Deed shall be superior to
the rights of the holder of any intervening or subordinate lien or encumbrance.

22.    Partial Invalidity. In the event any one or more of the provisions
contained in this Deed shall for any reason be held to be invalid, illegal or
unenforceable in any respect, such invalidity, illegality or unenforceability
shall not affect any other provision hereof, but each shall be construed as if
such invalid, illegal or unenforceable provision had never been included.
Notwithstanding to the contrary anything contained in this Deed or in any
provisions of any Loan Document, the obligations of Grantor and of any other
obligor under any Loan Documents shall be subject to the limitation that Grantee
shall not charge, take or receive, nor shall Grantor or any other obligor be
obligated to pay to Grantee, any amounts constituting interest in excess of the
maximum rate permitted by law to be charged by Grantee.

23.    Grantor’s Waiver of Rights. To the fullest extent permitted by law,
Grantor waives the benefit of all laws now existing or that may subsequently be
enacted providing for (a) any appraisement before sale of any portion of the
Secured Property, (b) any extension of the time for the enforcement of the
collection of the Obligations or the creation or extension of a period of
redemption from any sale made in collecting such debt and (c) exemption of the
Secured Property from attachment, levy or sale under execution or exemption from
civil process. To the full extent Grantor may do so, Grantor agrees that Grantor
will not at any time insist upon, plead, claim or take the benefit or advantage
of any law now or hereafter in force providing for any appraisement, valuation,
stay, exemption, extension or redemption, or requiring foreclosure of this Deed
before exercising any other remedy granted hereunder and Grantor, for Grantor
and its successors and assigns, and for any and all persons ever claiming any
interest in the Secured Property, to the extent permitted by law, hereby waives
and releases all rights of redemption, valuation, appraisement, stay of
execution, notice of election to mature

 

12



--------------------------------------------------------------------------------

(except as expressly provided in the Amended and Restated Credit Agreement) or
declare due the whole of the secured indebtedness and marshalling in the event
of exercise by Grantee of the foreclosure rights, power of sale, or other rights
hereby created.

24.    Remedies Not Exclusive. Grantee shall be entitled to enforce payment and
performance of the Obligations and to exercise all rights and powers under this
Deed or under any of the other Loan Documents or other agreement or any laws now
or hereafter in force (subject to the terms of any documentation governing any
Permitted Receivables Transaction), notwithstanding some or all of the
Obligations may now or hereafter be otherwise secured, whether by deed to secure
debt, mortgage, security agreement, pledge, lien, assignment or otherwise.
Neither the acceptance of this Deed nor its enforcement, shall prejudice or in
any manner affect Grantee’s right to realize upon or enforce any other security
now or hereafter held by Grantee, it being agreed that Grantee shall be entitled
to enforce this Deed and any other security now or hereafter held by Grantee in
such order and manner as Grantee may determine in its absolute discretion. No
remedy herein conferred upon or reserved to Grantee is intended to be exclusive
of any other remedy herein or by law provided or permitted, but each shall be
cumulative and shall be in addition to every other remedy given hereunder or now
or hereafter existing at law or in equity or by statute. Every power or remedy
given by any of the Loan Documents to Grantee or to which it may otherwise be
entitled, may be exercised, concurrently or independently, from time to time and
as often as may be deemed expedient by Grantee, as the case may be. In no event
shall Grantee, in the exercise of the remedies provided in this Deed (including,
without limitation, in connection with the assignment of Rents to Grantee, or
the appointment of a receiver and the entry of such receiver on to all or any
part of the Secured Property), be deemed a “beneficiary in possession,” and
Grantee shall not in any way be made liable for any act, either of commission or
omission, in connection with the exercise of such remedies.

25.    Multiple Security. If (a) the Premises shall consist of one or more
parcels, whether or not contiguous and whether or not located in the same
county, or (b) in addition to this Deed, Grantee shall now or hereafter hold or
be the beneficiary of one or more additional mortgages, liens, deeds of trust or
other security (directly or indirectly) for the Obligations upon other property
in the State in which the Premises are located (whether or not such property is
owned by Grantor or by others) or (c) both the circumstances described in
clauses (a) and (b) shall be true, then to the fullest extent permitted by law,
Grantee may, at its election, commence or consolidate in a single foreclosure
action all foreclosure proceedings against all such collateral securing the
Obligations (including the Secured Property), which action may be brought or
consolidated in the courts of, or sale conducted in, any county in which any of
such collateral is located. Grantor acknowledges that the right to maintain a
consolidated foreclosure action is a specific inducement to Grantee to extend
the indebtedness borrowed pursuant to or guaranteed by the Loan Documents, and
Grantor expressly and irrevocably waives any objections to the commencement or
consolidation of the foreclosure proceedings in a single action and any
objections to the laying of venue or based on the grounds of forum non
conveniens which it may now or hereafter have. Grantor further agrees that if
Grantee shall be prosecuting one or more foreclosure or other proceedings
against a portion of the Secured Property or against any collateral other than
the Secured Property, which collateral directly or indirectly secures the
Obligations, or if Grantee shall have obtained a judgment of foreclosure and
sale or similar judgment against such collateral, then, whether or not such
proceedings are being maintained or

 

13



--------------------------------------------------------------------------------

judgments were obtained in or outside the State in which the Premises are
located, Grantee may commence or continue any foreclosure proceedings and
exercise its other remedies granted in this Deed against all or any part of the
Secured Property and Grantor waives any objections to the commencement or
continuation of a foreclosure of this Deed or exercise of any other remedies
hereunder based on such other proceedings or judgments, and waives any right to
seek to dismiss, stay, remove, transfer or consolidate either any action under
this Deed or such other proceedings on such basis. Neither the commencement nor
continuation of proceedings to sell the Secured Property in a trustee’s sale, to
foreclose this Deed, nor the exercise of any other rights hereunder nor the
recovery of any judgment by Grantee in any such proceedings or the occurrence of
any sale by Grantee in any such proceedings shall prejudice, limit or preclude
Grantee’s right to commence or continue one or more foreclosure or other
proceedings or obtain a judgment against any other collateral (either in or
outside the State in which the Premises are located) which directly or
indirectly secures the Obligations, and Grantor expressly waives any objections
to the commencement of, continuation of, or entry of a judgment in such other
sales or proceedings or exercise of any remedies in such sales or proceedings
based upon any action or judgment connected to this Deed, and Grantor also
waives any right to seek to dismiss, stay, remove, transfer or consolidate
either such other sales or proceedings or any sale or action under this Deed on
such basis. It is expressly understood and agreed that to the fullest extent
permitted by law, Grantee may, at its election, cause the sale of all collateral
which is the subject of a single foreclosure action at either a single sale or
at multiple sales conducted simultaneously and take such other measures as are
appropriate in order to effect the agreement of the parties to dispose of and
administer all collateral securing the Obligations (directly or indirectly) in
the most economical and least time-consuming manner.

26.    Successors and Assigns. All covenants of Grantor contained in this Deed
are imposed solely and exclusively for the benefit of Grantee, and its
successors and assigns, and no other person or entity shall have standing to
require compliance with such covenants or be deemed, under any circumstances, to
be a beneficiary of such covenants, any or all of which may be freely waived in
whole or in part by Grantee at any time if in its sole discretion it deems

such a waiver advisable. All such covenants of Grantor shall run with the land
and bind Grantor, the successors and assigns of Grantor (and each of them) and
all subsequent owners, encumbrancers and tenants of the Secured Property, and
shall inure to the benefit of Grantee and its successors and assigns. The word
“Grantor” shall be construed as if it read “Grantors” whenever the sense of this
Deed so requires and if there shall be more than one Grantor, the obligations of
the Grantors shall be joint and several.

27.    No Waivers, etc. Any failure by Grantee to insist upon the strict
performance by Grantor of any of the terms and provisions of this Deed shall not
be deemed to be a waiver of any of the terms and provisions hereof, and Grantee,
notwithstanding any such failure, shall have the right thereafter to insist upon
the strict performance by Grantor of any and all of the terms and provisions of
this Deed to be performed by Grantor. Grantee may release, regardless of
consideration and without the necessity for any notice to or consent by the
holder of any subordinate lien on the Secured Property, any part of the security
held for the obligations secured by this Deed without, as to the remainder of
the security, in any way impairing or affecting the lien of this Deed or the
priority of such lien over any subordinate lien or deed to secure debt.

 

14



--------------------------------------------------------------------------------

28.    Governing Law, etc. This Deed shall be governed by and construed and
interpreted in accordance with the laws of the State in which the Premises are
located, except that Grantor expressly acknowledges that by their respective
terms the other Loan Documents shall be governed and construed in accordance
with the laws of the State of New York, and for purposes of consistency, Grantor
agrees that in any in personam proceeding related to this Deed the rights of the
parties to this Deed shall also be governed by and construed in accordance with
the laws of the State of New York governing contracts made and to be performed
in that State.

29.    Certain Definitions. Unless the context clearly indicates a contrary
intent or unless otherwise specifically provided herein, words used in this Deed
shall be used interchangeably in singular or plural form and the word “Grantor”
shall mean “each Grantor or any subsequent owner or owners of the Secured
Property or any part thereof or interest therein,” the word “Grantee” shall mean
“Grantee or any successor Administrative Agent,” the word “person” shall include
any individual, corporation, partnership, limited liability company, trust,
unincorporated association, government, governmental authority, or other entity,
and the words “Secured Property” shall include any portion of the Secured
Property or interest therein. Whenever the context may require, any pronouns
used herein shall include the corresponding masculine, feminine or neuter forms,
and the singular form of nouns and pronouns shall include the plural and vice
versa. The captions in this Deed are for convenience or reference only and in no
way limit or amplify the provisions hereof.

30.    Last Dollars Secured; Priority. This Deed secures only a portion of the
indebtedness owing or which may become owing by the Grantor to the Secured
Parties. The parties agree that any payments or repayments of such indebtedness
shall be and be deemed to be applied first to the portion of the indebtedness
that is not secured hereby, it being the parties’ intent that the portion of the
indebtedness last remaining unpaid shall be secured hereby. If at any time this
Deed shall secure less than all of the principal amount of the Obligations, it
is expressly agreed that any repayments of the principal amount of the
Obligations shall not reduce the amount of the lien of this Deed until the lien
amount shall equal the principal amount of the Obligations outstanding.

31.    Release. If any of the Secured Property shall be sold, transferred or
otherwise disposed of by any Grantor in a transaction permitted by the Amended
and Restated Credit Agreement (including, without limitation, a Permitted
Receivables Transaction), then the Grantee, at the request and sole expense of
such Grantor, shall execute and deliver to such Grantor all releases or other
documents reasonably necessary or desirable for the release of the Liens created
hereby on such Secured Property. The Grantor shall deliver to the Grantee, at
least five Business Days prior to the date of the proposed release, a written
request for release identifying the sale or other disposition in reasonable
detail, including the price thereof and any expenses in connection therewith,
together with a certification by the Grantor stating that such transaction is in
compliance with, and permitted by, the Amended and Restated Credit Agreement and
the other Loan Documents.

32.    Conflict With Amended and Restated Credit Agreement. In the event of any
conflict or inconsistency between the terms and provisions of this Deed and the
terms and provisions of the Amended and Restated Credit Agreement, the terms and
provisions of the Amended and Restated Credit Agreement shall govern, other than
with respect to the section of

 

15



--------------------------------------------------------------------------------

this Deed captioned “Governing Law, etc.”. By their execution of the Amended and
Restated Credit Agreement, each Lender, and by its acceptance of the benefits of
this Deed, each other Secured Party, hereby agrees that it shall not have the
right to institute any suit for enforcement of any Note or any other Obligations
secured by this Deed or any other Security Document, if and to the extent that
the institution or prosecution thereof or the entry of judgment therein would,
upon applicable law, result in the surrender, impairment, waiver or loss of the
Lien of this Deed or any other Security Document or impede or delay the
enforcement of the Lien of this Deed or any other Security Document.

33.    WAIVER OF GRANTOR’S RIGHTS. BY EXECUTION OF THIS DEED AND BY INITIALING
THIS ARTICLE 34, GRANTOR EXPRESSLY: (A) ACKNOWLEDGES THE RIGHT TO ACCELERATE THE
INDEBTEDNESS EVIDENCED BY THE NOTES OR THE LOAN DOCUMENTS AND THE POWER OF
ATTORNEY GIVEN HEREIN TO GRANTEE TO SELL THE SUBJECT PROPERTY BY NONJUDICIAL
SALE UPON DEFAULT BY GRANTOR WITHOUT ANY JUDICIAL HEARING AND WITHOUT ANY NOTICE
(EXCEPT AS OTHERWISE PROVIDED HEREIN); (B) EXCEPT TO THE EXTENT PROVIDED
OTHERWISE HEREIN, WAIVES ANY AND ALL RIGHTS WHICH GRANTOR MAY HAVE UNDER THE
CONSTITUTION OF THE UNITED STATES (INCLUDING THE FIFTH AND FOURTEENTH AMENDMENTS
THEREOF), THE VARIOUS PROVISIONS OF THE CONSTITUTIONS FOR THE SEVERAL STATES, OR
BY REASON OF ANY OTHER APPLICABLE LAW, TO NOTICE AND TO JUDICIAL HEARING PRIOR
TO THE EXERCISE BY GRANTEE OF ANY RIGHT OR REMEDY HEREIN PROVIDED TO GRANTEE;
(C) ACKNOWLEDGES THAT GRANTOR HAS READ THIS DEED AND ITS PROVISIONS HAVE BEEN
EXPLAINED FULLY TO GRANTOR AND GRANTOR HAS CONSULTED WITH COUNSEL OF GRANTOR’S
CHOICE PRIOR TO EXECUTING THIS DEED; AND (D) ACKNOWLEDGES THAT ALL WAIVERS OF
THE AFORESAID RIGHTS OF GRANTOR HAVE BEEN MADE KNOWINGLY, INTENTIONALLY AND
WILLINGLY BY GRANTOR AS PART OF A BARGAINED FOR LOAN TRANSACTION:

 

INITIALED BY GRANTOR:

By:  

 

34.    Commercial Loan Purposes. The interests of Grantee under this Deed and
the liability and obligation of Grantor for the Indebtedness and Obligations
arise from a “commercial transaction” within the meaning of the O.C.G.A.
§ 44-14-260(1). Accordingly, pursuant to O.C.G.A. § 44-14-263, Grantor waives
any and all rights that Grantor may have to notice, except as expressly provided
in this Deed, prior to seizure by Grantee of any interest in personal property
of Grantor which constitutes part of the Secured Property, whether such seizure
is by writ of possession of otherwise. Grantor represents and warrants to
Grantee and the Secured Parties that none of the Secured Property is used as a
dwelling place by Grantor at the time this Deed is entered into. Accordingly,
the notice requirements of O.C.G.A. § 44-14-162.2 –162.3 shall not be applicable
to any exercise of the power of sale contained in this Deed.

 

16



--------------------------------------------------------------------------------

35.    Attorneys’ Fees. All references in the Deed to “reasonable attorneys’
fees” shall mean reasonable attorneys’ fees actually incurred on the basis of
standard hourly billing rates (and not statutory attorneys’ fees under O.C.G.A.
§13-1-11).

36.    Intercreditor Agreement. (a) Notwithstanding anything herein to the
contrary, the Liens granted to the Administrative Agent under this Deed and the
exercise of the rights and remedies of the Administrative Agent hereunder are
subject to the provisions of the Intercreditor Agreement. In the event of any
conflict or inconsistency between the provisions of the Intercreditor Agreement
and the provisions of this Deed, the provisions of the Intercreditor Agreement
shall control.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK.]

 

17



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Deed has been duly executed by Grantor under seal as of
the date first set forth above.

 

Signed, sealed and     [    ], a [    ] delivered in the presence of:          
By:  

 

 

      Name:                                     
                                       Unofficial Witness      
Title:                                    
                                         

 

              [CORPORATE SEAL] Notary Public       My Commission Expires:
                                             [NOTARIAL SEAL]      

 

18



--------------------------------------------------------------------------------

Exhibit A

Description of the Owned Land

 

19



--------------------------------------------------------------------------------

EXHIBIT C TO

CREDIT AGREEMENT

FORMS OF U.S. TAX COMPLIANCE CERTIFICATES

SEE ATTACHED.



--------------------------------------------------------------------------------

FORM OF

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Amended and Restated Credit Agreement, dated as
of January [    ], 2018 and effective as of the Effective Date (the “Credit
Agreement”; terms defined therein being used herein as therein defined), among
Graphic Packaging International, LLC (the “Borrower”), the several banks and
other financial institutions from time to time party thereto, and Bank of
America, N.A., as Administrative Agent (in such capacity, the “Administrative
Agent”).

Pursuant to the provisions of subsection 4.9(e) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of
which it is providing this certificate, (ii) it is not a bank within the meaning
of Section 881(c)(3)(A) of the Code, (iii) it is not a ten percent shareholder
of the Borrower within the meaning of Section 871(h)(3)(B) of the Code and
(iv) it is not a controlled foreign corporation related to the Borrower as
described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished the Administrative Agent and the Borrower with a
certificate of its non-U.S. Person status on IRS Form W-8BEN or W-8BEN-E, as
applicable. By executing this certificate, the undersigned agrees that (1) if
the information provided on this certificate changes, the undersigned shall
promptly so inform the Borrower and the Administrative Agent, and (2) the
undersigned shall have at all times furnished the Borrower and the
Administrative Agent with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF LENDER] By:   ________________________  
Name:                                                        Title:
                                                      Date:                   ,
20[    ]



--------------------------------------------------------------------------------

FORM OF

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Amended and Restated Credit Agreement, dated as
of January [    ], 2018 and effective as of the Effective Date (the “Credit
Agreement”; terms defined therein being used herein as therein defined), among
Graphic Packaging International, LLC (the “Borrower”), the several banks and
other financial institutions from time to time party thereto, and Bank of
America, N.A., as Administrative Agent (in such capacity, the “Administrative
Agent”).

Pursuant to the provisions of subsection 4.9(e) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate,
(ii) it is not a bank within the meaning of Section 881(c)(3)(A) of the Code,
(iii) it is not a ten percent shareholder of the Borrower within the meaning of
Section 871(h)(3)(B) of the Code, and (iv) it is not a controlled foreign
corporation related to the Borrower as described in Section 881(c)(3)(C) of the
Code.

The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on IRS Form W-8BEN or W-8BEN-E, as applicable. By
executing this certificate, the undersigned agrees that (1) if the information
provided on this certificate changes, the undersigned shall promptly so inform
such Lender in writing, and (2) the undersigned shall have at all times
furnished such Lender with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF PARTICIPANT] By:   ________________________  
Name:                                                        Title:
                                                      Date:                   ,
20[    ]



--------------------------------------------------------------------------------

FORM OF

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Amended and Restated Credit Agreement, dated as
of January [    ], 2018 and effective as of the Effective Date (the “Credit
Agreement”; terms defined therein being used herein as therein defined), among
Graphic Packaging International, LLC (the “Borrower”), the several banks and
other financial institutions from time to time party thereto, and Bank of
America, N.A., as Administrative Agent (in such capacity, the “Administrative
Agent”).

Pursuant to the provisions of subsection 4.9(e) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (iii) with respect such participation, neither the undersigned
nor any of its direct or indirect partners/members is a bank extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of
its direct or indirect partners/members is a ten percent shareholder of the
Borrower within the meaning of Section 871(h)(3)(B) of the Code and (v) none of
its direct or indirect partners/members is a controlled foreign corporation
related to the Borrower as described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN or
W-8BEN-E, as applicable, or (ii) an IRS Form W-8IMY accompanied by an IRS Form
W-8BEN or W-8BEN-E, as applicable, from each of such partner’s/member’s
beneficial owners that is claiming the portfolio interest exemption. By
executing this certificate, the undersigned agrees that (1) if the information
provided on this certificate changes, the undersigned shall promptly so inform
such Lender and (2) the undersigned shall have at all times furnished such
Lender with a properly completed and currently effective certificate in either
the calendar year in which each payment is to be made to the undersigned, or in
either of the two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF PARTICIPANT] By:   ________________________  
Name:                                                        Title:
                                                      Date:                   ,
20[    ]



--------------------------------------------------------------------------------

FORM OF

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Lenders That Are Partnerships For U.S. Federal Income Tax Purposes)

Reference is hereby made to the Amended and Restated Credit Agreement, dated as
of January [    ], 2018 and effective as of the Effective Date (the “Credit
Agreement”; terms defined therein being used herein as therein defined), among
Graphic Packaging International, LLC (the “Borrower”), the several banks and
other financial institutions from time to time party thereto, and Bank of
America, N.A., as Administrative Agent (in such capacity, the “Administrative
Agent”).

Pursuant to the provisions of subsection 4.9(e) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the Loan(s)
(as well as any Note(s) evidencing such Loan(s)) in respect of which it is
providing this certificate, (ii) its direct or indirect partners/members are the
sole beneficial owners of such Loan(s) (as well as any Note(s) evidencing such
Loan(s)), (iii) with respect to the extension of credit pursuant to this Credit
Agreement or any other Loan Document, neither the undersigned nor any of its
direct or indirect partners/members is a bank extending credit pursuant to a
loan agreement entered into in the ordinary course of its trade or business
within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of its direct
or indirect partners/members is a ten percent shareholder of the Borrower within
the meaning of Section 871(h)(3)(B) of the Code and (v) none of its direct or
indirect partners/members is a controlled foreign corporation related to the
Borrower as described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished the Administrative Agent and the Borrower with IRS
Form W-8IMY accompanied by one of the following forms from each of its
partners/members that is claiming the portfolio interest exemption: (i) an IRS
Form W-8BEN or W-8BEN-E, as applicable, or (ii) an IRS Form W-8IMY accompanied
by an IRS Form W-8BEN or W-8BEN-E, as applicable, from each of such
partner’s/member’s beneficial owners that is claiming the portfolio interest
exemption. By executing this certificate, the undersigned agrees that (1) if the
information provided on this certificate changes, the undersigned shall promptly
so inform the Borrower and the Administrative Agent, and (2) the undersigned
shall have at all times furnished the Borrower and the Administrative Agent with
a properly completed and currently effective certificate in either the calendar
year in which each payment is to be made to the undersigned, or in either of the
two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF LENDER] By:   ________________________  
Name:                                                        Title:
                                                      DATE:                   ,
20[    ]



--------------------------------------------------------------------------------

EXHIBIT D TO

CREDIT AGREEMENT

FORM OF ASSIGNMENT AND ASSUMPTION

This Assignment and Assumption (this “Assignment and Assumption”) is dated as of
the Assignment Effective Date set forth below and is entered into by and between
[the][each]1Assignor identified in item 1 below ([the][each, an] “Assignor”) and
[the][each]2 Assignee identified in item 2 below ([the][each, an] “Assignee”).
[It is understood and agreed that the rights and obligations of [the
Assignors][the Assignees]3 hereunder are several and not joint.]4 Capitalized
terms used but not defined herein shall have the meanings given to them in the
Credit Agreement identified below (the “Credit Agreement”), receipt of a copy of
which is hereby acknowledged by the Assignee. The Standard Terms and Conditions
set forth in Annex 1 attached hereto are hereby agreed to and incorporated
herein by reference and made a part of this Assignment and Assumption as if set
forth herein in full.

For an agreed consideration, [the][each] Assignor hereby irrevocably sells and
assigns to [the Assignee][the respective Assignees], and [the][each] Assignee
hereby irrevocably purchases and assumes from [the Assignor][the respective
Assignors], subject to and in accordance with the Standard Terms and Conditions
and the Credit Agreement, as of the Assignment Effective Date inserted by the
Administrative Agent as contemplated below (i) all of [the Assignor’s][the
respective Assignors’] rights and obligations in [its capacity as a
Lender][their respective capacities as Lenders] under the Credit Agreement and
any other documents or instruments delivered pursuant thereto in the amount[s]
and equal to percentage interest[s] identified below of all of the outstanding
rights and obligations under the facility identified below and (ii) to the
extent permitted to be assigned under applicable law, all claims, suits, causes
of action and any other right of [the Assignor (in its capacity as a
Lender)][the respective Assignors (in their respective capacities as Lenders)]
against any Person, whether known or unknown, arising under or in connection
with the Credit Agreement, any other documents or instruments delivered pursuant
thereto or the loan transactions governed thereby or in any way based on or
related to any of the foregoing, including, but not limited to, contract claims,
tort claims, malpractice claims, statutory claims and all other claims at law or
in equity related to the rights and obligations sold and assigned by [the][any]
Assignor to [the][any]

 

1  For bracketed language here and elsewhere in this form relating to the
Assignor(s), if the assignment is from a single Assignor, choose the first
bracketed language. If the assignment is from multiple Assignors, choose the
second bracketed language.

2  For bracketed language here and elsewhere in this form relating to the
Assignee(s), if the assignment is to a single Assignee, choose the first
bracketed language. If the assignment is to multiple Assignees, choose the
second bracketed language.

3  Select as appropriate.

4 

Include bracketed language if there are either multiple Assignors or multiple
Assignees.



--------------------------------------------------------------------------------

Assignee pursuant to clause (i) above (the rights and obligations sold and
assigned pursuant to clauses (i) and (ii) above being referred to herein
collectively as [the][an] “Assigned Interest”). Each such sale and assignment is
without recourse to [the][any] Assignor and, except as expressly provided in
this Assignment and Assumption, without representation or warranty by [the][any]
Assignor.

 

1. Assignor[s]:                                              

 

2. Assignee[s]:                                                 [for each
Assignee, indicate [Affiliate][Approved Fund] of [identify Lender]]

 

3. Borrower: Graphic Packaging International, LLC

 

4. Administrative Agent: Bank of America, N.A., as the administrative agent
under the Credit Agreement

 

5. Credit Agreement: Amended and Restated Credit Agreement, dated as of January
[    ], 2018 and effective as of the Effective Date, among Graphic Packaging
International, LLC, the Lenders from time to time party thereto and Bank of
America, N.A., as Administrative Agent

 

6. Assigned Interest:

 

Assignor[s]5

 

Assignee[s]6

 

Aggregate Amount of
Loans for all Lenders7

 

Amount of Loans
Assigned

 

Percentage Assigned of
Loans 8

 

CUSIP Number

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

[7. Trade Date:                                             ] 9

 

 

 

 

 

 

5  List each Assignor, as appropriate.

6  List each Assignee, as appropriate.

7  Amounts in this column and in the column immediately to the right to be
adjusted by the counterparties to take into account any payments or prepayments
made between the Trade Date and the Assignment Effective Date.

8  Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans of
all Lenders thereunder.

9  To be completed if the Assignor and the Assignee intend that the minimum
assignment amount is to be determined as of the Trade Date.



--------------------------------------------------------------------------------

Assignment Effective Date:                             , 20         [TO BE
INSERTED BY ADMINISTRATIVE AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF
RECORDATION OF TRANSFER IN THE REGISTER THEREFOR.]

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

ASSIGNOR[S] [NAME OF ASSIGNOR] By:                                  
                                                      Title: ASSIGNEE[S] [NAME
OF ASSIGNEE] By:                                  
                                                      Title:  

[Consented to and] 10 Accepted:

BANK OF AMERICA, N.A., as

Administrative Agent

By:                                                 

Title:

[Consented to:] 11

[GRAPHIC PACKAGING INTERNATIONAL, LLC,

as Borrower]

[                                         , as                             ]

 

By:                                                                  

Title:

 

 

 

10  To be added only if the consent of the Administrative Agent is required by
the terms of the Credit Agreement.

11  To be added only if the consent of the Borrower is required by the terms of
the Credit Agreement.



--------------------------------------------------------------------------------

ANNEX 1 TO ASSIGNMENT AND ASSUMPTION

Amended and Restated Credit Agreement dated as of January [ ], 2018

by and among

Graphic Packaging International, LLC,

the several Lenders from time to time party thereto and

Bank of America, N.A., as Administrative Agent

STANDARD TERMS AND CONDITIONS FOR

ASSIGNMENT AND ASSUMPTION

1. Representations and Warranties.

1.1. Assignor. [The][Each] Assignor (a) represents and warrants that (i) it is
the legal and beneficial owner of [the][the relevant] Assigned Interest, (ii)
[the][such] Assigned Interest is free and clear of any lien, encumbrance or
other adverse claim and (iii) it has full power and authority, and has taken all
action necessary, to execute and deliver this Assignment and Assumption and to
consummate the transactions contemplated hereby; and (b) assumes no
responsibility with respect to (i) any statements, warranties or representations
made in or in connection with the Credit Agreement or any other Loan Document,
(ii) the execution, legality, validity, enforceability, genuineness, sufficiency
or value of the Loan Documents or any collateral thereunder, (iii) the financial
condition of the Borrower, any of its Subsidiaries or Affiliates or any other
Person obligated in respect of any Loan Document or (iv) the performance or
observance by the Borrower, any of its Subsidiaries or Affiliates or any other
Person of any of their respective obligations under any Loan Document.

1.2. Assignee. [The][Each] Assignee (a) represents and warrants that (i) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and to become a Lender under the Credit Agreement, (ii) it
meets all the requirements to be an assignee under subsection 11.6(b)(iii), (v),
(vi) and (vii) of the Credit Agreement (subject to receipt of such consents as
may be required under the Credit Agreement), (iii) from and after the Assignment
Effective Date, it shall be bound by the provisions of the Credit Agreement as a
Lender thereunder and, to the extent of [the][the relevant] Assigned Interest,
shall have the obligations of a Lender thereunder, (iv) it is sophisticated with
respect to decisions to acquire assets of the type represented by [the][such]
Assigned Interest and either it, or the Person exercising discretion in making
its decision to acquire [the][such] Assigned Interest, is experienced in
acquiring assets of such type, (v) it has received a copy of the Credit
Agreement and has received or has been accorded the opportunity to receive
copies of the most recent financial statements delivered pursuant to subsection
7.1 thereof, as applicable, and such other documents and information as it deems
appropriate to make its own credit analysis and decision to enter into this
Assignment and Assumption and to purchase [the][such] Assigned Interest, (vi) it
has independently and without reliance upon the Administrative Agent or any
other Lender, or any of their Related Parties and based on such documents and
information as it has deemed appropriate, made its own appraisal of and
investigation into the business, operations, property, financial and other
condition and creditworthiness of the Loan Parties and its own decision to enter
into this Assignment and Assumption and to purchase [the][such] Assigned
Interest, (vii) it



--------------------------------------------------------------------------------

is a bank, savings and loan association or other similar savings institution,
insurance company, investment fund or company or other financial institution
which makes or acquires commercial loans in the ordinary course of its
activities, that it will participate under the Credit Agreement as a Lender for
such commercial purposes, and that it has the knowledge and experience to be and
is capable of evaluating the merits and risks of being a Lender thereunder and
(viii) if it is a Foreign Lender, attached hereto is any documentation required
to be delivered by it pursuant to the terms of the Credit Agreement, duly
completed and executed by [the][such] Assignee; and (b) agrees that (i) it will,
independently and without reliance upon the Administrative Agent, [the][any]
Assignor or any other Lender, or any of their Related Parties and based on such
documents and information as it shall from time to time deem appropriate,
continue to make its own appraisal of and investigation into the business,
operations, property, financial and other condition and creditworthiness of the
Loan Parties and its own decisions in taking or not taking action under or based
upon the Credit Agreement, any other Loan Document or any related agreement or
any document furnished thereunder, and (ii) it will perform in accordance with
their terms all of the obligations which by the terms of the Loan Documents are
required to be performed by it as a Lender.

2. Payments. From and after the Assignment Effective Date, the Administrative
Agent shall make all payments in respect of [the][each] Assigned Interest
(including payments of principal, interest, fees and other amounts) to [the][the
relevant] Assignor for amounts which have accrued to but excluding the
Assignment Effective Date and to [the][the relevant] Assignee for amounts which
have accrued from and after the Assignment Effective Date. Notwithstanding the
foregoing, the Administrative Agent shall make all payments of interest, fees or
other amounts paid or payable in kind from and after the Assignment Effective
Date to [the][the relevant] Assignee.

3. General Provisions. This Assignment and Assumption shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption. This Assignment and Assumption shall be governed
by, and construed and interpreted in accordance with, the law of the State of
New York.



--------------------------------------------------------------------------------

EXHIBIT E TO

CREDIT AGREEMENT

FORM OF SOLVENCY CERTIFICATE

SOLVENCY CERTIFICATE

[    ], [    ]

This Solvency Certificate (this “Certificate”) is delivered pursuant to
Section 6.1(c) of the Credit Agreement, dated as of the date hereof among
Graphic Packaging International, LLC, a Delaware limited liability company (the
“Borrower”), Bank of America, N.A., as the Administrative Agent and the parties
thereto. Unless otherwise defined herein, capitalized terms used in this
Certificate shall have the meanings set forth in the Credit Agreement.

I, [            ], solely in my capacity as the [Chief Financial
Officer][Treasurer] of Borrower, and not in my individual capacity, do hereby
certify on behalf of Borrower that as of the date hereof, after giving effect to
the consummation of the Transactions contemplated by the Credit Agreement:

1. The fair value of the property of Borrower and its subsidiaries, on a
consolidated basis, is greater than the total amount of liabilities, including,
without limitation contingent liabilities, of Borrower and its subsidiaries, on
a consolidated basis.

2. The present fair salable value of the assets of Borrower and its
subsidiaries, on a consolidated basis, is not less than the amount that will be
required to pay the probable liability of Borrower and its subsidiaries, on a
consolidated basis, on their debts as they become absolute and matured.

3. Borrower and its subsidiaries, on a consolidated basis, do not intend to, and
do not believe that they will, incur debts or liabilities beyond their ability
to pay as such debts and liabilities mature.

4. Borrower and its subsidiaries, on a consolidated basis, are not engaged in
business or a transaction, and are not about to engage in business or a
transaction, for which the property of Borrower and its subsidiaries, on a
consolidated basis, would constitute an unreasonably small amount of capital.

5. In reaching the conclusions set forth in this Certificate, I have made such
other investigations and inquiries as I have deemed appropriate, having taken
into account the nature of the particular business anticipated to be conducted
by Borrower and its subsidiaries after the consummation of the Transactions
contemplated by the Credit Agreement.



--------------------------------------------------------------------------------

GRAPHIC PACKAGING INTERNATIONAL, LLC, as Borrower By:  
                                                                             
Name:   Title:  

 

2



--------------------------------------------------------------------------------

EXHIBIT F TO

CREDIT AGREEMENT

FORM OF

PREPAYMENT OPTION NOTICE

Attention of                                     

Telecopy No.                                     

[Date]

Ladies and Gentlemen:

The undersigned, Bank of America, N.A., as administrative agent (in such
capacity, the “Administrative Agent”) for the Lenders referred to below, refers
to the Amended and Restated Credit Agreement, dated as of January [     ], 2018
and effective as of the Effective Date (as amended, supplemented, waived or
otherwise modified from time to time, the “Credit Agreement”), among Graphic
Packaging International, LLC (the “Borrower”), the several banks and other
financial institutions from time to time parties thereto (the “Lenders”), the
Administrative Agent, and others. Capitalized terms used herein and not
otherwise defined herein shall have the meanings assigned to such terms in the
Credit Agreement. The Administrative Agent hereby gives notice of an offer of
prepayment made by the Borrower pursuant to subsection 4.2(g) of the Credit
Agreement of the Prepayment Amount. Amounts applied to prepay the Loans shall be
applied pro rata to the Loans held by you. The portion of the Prepayment Amount
to be allocated to the Loans held by you and the date on which such prepayment
will be made to you (should you elect to receive such prepayment) are set forth
below:

 

(A) Total Prepayment Amount    $                             (B) Portion of
Prepayment Amount to be received by you    $                             (C)
Prepayment Date (five Business Days after the date of this Prepayment Option
Notice)                        , 20        



--------------------------------------------------------------------------------

IF YOU DO NOT WISH TO RECEIVE ALL OR ANY PORTION OF THE PREPAYMENT AMOUNT TO BE
ALLOCATED TO YOU ON THE PREPAYMENT DATE INDICATED IN PARAGRAPH (C) ABOVE, please
sign this notice in the space provided below and indicate the percentage and the
dollar amount of the Prepayment Amount otherwise payable to you which you do not
wish to receive. Please return this notice as so completed via telecopy to the
attention of [                ] at Bank of America, N.A., no later than the
close of business two Business Days after the date of this Notice, at telecopy
number [(    )        —            ]. IF YOU DO NOT RETURN THIS NOTICE, YOU WILL
RECEIVE 100% OF THE PREPAYMENT AMOUNT ALLOCATED TO YOU ON THE PREPAYMENT DATE.

 

BANK OF AMERICA, N.A.,

as Administrative Agent

By:  

 

  Name:   Title:

 

Name of Lender

By:  

 

  Name:   Title:

Percentage and Dollar Amount

of Prepayment Amount

Declined:             %; $                 

 

2



--------------------------------------------------------------------------------

EXHIBIT G TO

CREDIT AGREEMENT

FORM OF LOAN NOTICE

Date:                    ,          

To: Bank of America, N.A., as Administrative Agent

Ladies and Gentlemen:

Reference is made to that certain Amended and Restated Credit Agreement, dated
as of January [    ], 2018 and effective as of the Effective Date (as amended,
restated, extended, supplemented or otherwise modified in writing from time to
time, the “Agreement”; the terms defined therein being used herein as therein
defined), among Graphic Packaging International, LLC, a Delaware limited
liability company (the “Borrower”), the Lenders from time to time party thereto,
and Bank of America, N.A., as Administrative Agent.

The undersigned hereby requests on behalf of the Borrower a conversion or
continuation of Loans:

1. On                                           (a Business Day).

2. In the amount of $                                     .

3. Comprised of                                                           .

[Type of Loan requested]

4. For Eurocurrency Rate Loans: with an Interest Period of
                         months.

 

GRAPHIC PACKAGING INTERNATIONAL, LLC, as Borrower

By:     Name:   Title:  



--------------------------------------------------------------------------------

EXHIBIT H

[RESERVED]



--------------------------------------------------------------------------------

EXHIBIT I

[RESERVED]



--------------------------------------------------------------------------------

EXHIBIT J

[RESERVED]



--------------------------------------------------------------------------------

EXHIBIT K

[RESERVED]



--------------------------------------------------------------------------------

EXHIBIT L TO

CREDIT AGREEMENT

FORM OF

NOTICE OF LOAN PREPAYMENT

Date:                 ,        

To: Bank of America, N.A., as Administrative Agent

Ladies and Gentlemen:

Reference is made to that certain Amended and Restated Credit Agreement, dated
as of January [    ], 2018 and effective as of the Effective Date (as amended,
restated, extended, supplemented or otherwise modified in writing from time to
time, the “Agreement”; the terms defined therein being used herein as therein
defined), among Graphic Packaging International, LLC, a Delaware limited
liability company (the “Borrower”), the Lenders from time to time party thereto,
and Bank of America, N.A., as Administrative Agent.

1. The undersigned hereby provides notice that it shall prepay the Loan(s).

2. The Loan(s) or portion(s) thereof to be prepaid is(are) as follows:

 

Type

  

Interest Period

(if applicable)

  

Current Principal
Amount

  

Portion to be
Prepaid

[Base Rate][LIBOR]         

3. The undersigned shall prepay the above referenced Loan(s) on the following
Business Day:                                         .

 

GRAPHIC PACKAGING INTERNATIONAL, LLC, as Borrower

By:     Name:  

 

Title:  

 